Exhibit 10.1

 

 

ORMAT NORTHERN NEVADA GEOTHERMAL PORTFOLIO

POWER PURCHASE AGREEMENT

BETWEEN

ONGP LLC

AND

SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY

 

 

DATED AS OF OCTOBER 20, 2016

 

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I   DEFINITIONS AND INTERPRETATION    1 Section 1.1
Definitions 1 Section 1.2 Interpretation 25 ARTICLE II  EFFECTIVE DATE, TERM,
AND EARLY TERMINATION 26 Section 2.1 Effective Date 26 Section 2.2 Agreement
Term and Delivery Term  28 Section 2.3 Survivability 28 Section 2.4 Early
Termination 28 ARTICLE III DEVELOPMENT OF THE FACILITIES 29 Section 3.1
Permitting 29 Section 3.2 Project Design 29 Section 3.3 CEQA Exemption 29
Section 3.4  Site Confirmation   30 Section 3.5 Certification of Delivery
Commencement Dates and Commercial Operation Dates 30 Section 3.6  Milestone
Schedule 31 Section 3.7 Performance Damages 31 Section 3.8 Notice of Facility
Net Capacity 33 Section 3.9 Revision of Facility Net Capacity 33 Section 3.10 
Delivery of Energy Prior to Delivery Commencement Date or Commercial Operation
Date  34 Section 3.11  Addition, Removal or Substitution of Facilities 34
Section 3.12 Facility Removal for Failure to Obtain CEC Certification 37 Section
3.13 Decommissioning and Other Costs 37 Section 3.14 Ormat Nevada Letter
Agreement   37 ARTICLE IV OPERATION AND MAINTENANCE OF THE FACILITY 37 Section
4.1 General Operational Requirements   37 Section 4.2 Operation and Maintenance
Plan; Operation and Maintenance Reports 38 Section 4.3 Environmental Credits 38
Section 4.4 Scheduled and Unscheduled Outages 38

 

-i-

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

    Page       Section 4.5 Facility Operation 39 ARTICLE V COMPLIANCE DURING
OPERATION PERIOD; GUARANTEES 40 Section 5.1 Guarantees 40 Section 5.2 Buyer’s
Right to Monitor in General  40 Section 5.3 Effect of Review by Buyer 40 Section
5.4  Reporting and Information; Administration and Periodic Reporting  41
Section 5.5 Initial Performance Test   41 Section 5.6  Contract Provisions 42
Section 5.7 Quality Assurance Program; Routine and Preventive Maintenance
Services  42 Section 5.8 No Liens 43 Section 5.9 Seller Performance Security 43
Section 5.10 Lease or Permit No Longer in Effect 46 Section 5.11 Project Company
Bankruptcy  46 ARTICLE VI PURCHASE AND SALE OF POWER 47 Section 6.1 Purchases by
Buyer  47 Section 6.2 Seller’s Failure  48 Section 6.3  Buyer’s Sales to Third
Parties  48 Section 6.4 Failure 48 Section 6.5 Nature of Remedies 48 ARTICLE
VII  TRANSMISSION AND SCHEDULING; TITLE AND RISK OF LOSS 49 Section 7.1 In
General  49 Section 7.2  Scheduling of Energy 49 Section 7.3 Costs  51 Section
7.4 Curtailment Required by Buyer 51 Section 7.5 Curtailment of Seller’s
Transmission Services  52 Section 7.6 Title; Risk of Loss 52 ARTICLE VIII
ENVIRONMENTAL ATTRIBUTES; EPS AND RPS COMPLIANCE  53 Section 8.1 Transfer of
Environmental Attributes 53

 

-ii-

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

    Page       Section 8.2 Reporting of Ownership of Environmental Attributes 53
Section 8.3 Environmental Attributes 53 Section 8.4 Use of Accounting System to
Transfer Environmental Attributes 54 Section 8.5 Further Assurances 54 Section
8.6 RPS and EPS Compliance  55 ARTICLE IX MAKEUP OF SHORTFALL ENERGY 56 Section
9.1 Makeup of Shortfall  56 Section 9.2 Replacement Energy 56 Section 9.3
Shortfall Liquidated Damages  57 Section 9.4 Application of Shortfall Energy or
Replacement Energy 57 ARTICLE X CAPACITY RIGHTS  57 Section 10.1 Purchase and
Sale of Capacity Rights 57 Section 10.2 Representation Regarding Ownership of
Capacity Rights  57 Section 10.3 Further Assurances  58 ARTICLE XI BILLING;
PAYMENT; AUDITS; METERING; ATTESTATIONS; POLICIES 58 Section 11.1 Billing and
Payment 58 Section 11.2 Calculation of Energy Delivered; Invoices and Payment 
58 Section 11.3 Disputed Invoices 59 Section 11.4 Right of Setoff  59 Section
11.5 Records and Audits 60 Section 11.6 Electric Metering Devices 61 Section
11.7 Taxes 62 ARTICLE XII REPRESENTATIONS AND WARRANTIES; COVENANTS OF SELLER 62
Section 12.1 Representations and Warranties of Buyer 62 Section 12.2
Representations, Warranties and Covenants of Seller  62 Section 12.3 Covenant of
Seller Related to Investments 65 Section 12.4  Covenants of Seller Related to
Tax Equity Financing 65 Section 12.5 Additional Covenants of Seller 65

 

-iii-

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

    Page       ARTICLE XIII DEFAULT; TERMINATION AND REMEDIES; PERFORMANCE
DAMAGE 65 Section 13.1 Default 65 Section 13.2 Default Remedy 67 Section 13.3
Termination for Default 67 ARTICLE XIV MISCELLANEOUS  69 Section 14.1 Authorized
Representative 69 Section 14.2   Notices 69 Section 14.3 Dispute Resolution 69
Section 14.4 Further Assurances 70 Section 14.5 No Dedication of Facilities 70
Section 14.6  Force Majeure 70 Section 14.7  Assignment of Agreement; Certain
Agreements by Seller 72 Section 14.8 Ambiguity 75 Section 14.9  Attorney Fees &
Costs  75 Section 14.10 Voluntary Execution   75 Section 14.11 Entire Agreement
75 Section 14.12 Governing Law 75 Section 14.13 Venue 75 Section 14.14 Execution
in Counterparts  75 Section 14.15 Effect of Section Headings 76 Section 14.16
Waiver  76 Section 14.17  Relationship of the Parties 76 Section 14.18 Third
Party Beneficiaries 76 Section 14.19  Damage or Destruction; Insurance;
Condemnation; Limit of Liability  76 Section 14.20  Severability 77 Section
14.21 Confidentiality 77 Section 14.22 Mobile-Sierra 79 Section 14.23 Taxpayer
Identification Number (TIN) 79 Section 14.24  Service Contract and Forward
Contract 79

 

-iv-

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

    Page      

Section 14.25

Buyer’s Business Policies 79

 

 

-v-

--------------------------------------------------------------------------------

 

 

Appendices

 

APPENDIX A – PAYMENT SCHEDULE

 

APPENDIX B – FACILITY, PERMITS, LEASES AND OPERATOR

 

 

APPENDIX B-1

Facilities, Permits, Leases, and Operators for Tungsten Mountain Geothermal
Energy Facility

 

 

APPENDIX B-2

Facilities, Permits, Leases, and Operators for Steamboat Hills Geothermal Energy
Facility

 

 

APPENDIX B-3

Facilities, Permits, Leases, and Operators for Dixie Meadows Geothermal Energy
Facility

 

 

APPENDIX B-4

Facilities, Permits, Leases, and Operators for Tungsten Mountain 2 Geothermal
Energy Facility

 

 

APPENDIX B-5

Facilities, Permits, Leases, and Operators for Baltazor Hot Springs Geothermal
Energy Facility

 

 

APPENDIX B-6

Facilities, Permits, Leases, and Operators for Dixie Meadows 2 Geothermal Energy
Facility

 

 

APPENDIX B-7

Facilities, Permits, Leases, and Operators for Brady Geothermal Energy Facility

 

 

APPENDIX B-8

Facilities, Permits, Leases, and Operators for Steamboat 2 Geothermal Energy
Facility

 

 

APPENDIX B-9

Facilities, Permits, Leases, and Operators for Steamboat 3 Geothermal Energy
Facility

 

APPENDIX C – BUYER AND SELLER BILLING, NOTIFICATION AND SCHEDULING CONTACT
INFORMATION

 

APPENDIX D – FORM OF ATTESTATION

 

APPENDIX E – FORM OF LETTER OF CREDIT

 

APPENDIX F – INSURANCE

 

APPENDIX G – FORM OF GUARANTEE

 

APPENDIX H – QUALITY ASSURANCE PROGRAM

 

APPENDIX I – MILESTONE SCHEDULE

 

-vi-

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

 

APPENDIX I-1

Milestone Schedule for Tungsten Mountain Geothermal Energy Facility

 

 

APPENDIX I-2

Milestone Schedule for Steamboat Hills Geothermal Energy Facility

 

 

APPENDIX I-3

Milestone Schedule for Dixie Meadows Geothermal Energy Facility

 

 

APPENDIX I-4

Milestone Schedule for Tungsten Mountain 2 Geothermal Energy Facility

 

 

APPENDIX I-5

Milestone Schedule for Baltazor Hot Springs Geothermal Energy Facility

 

 

APPENDIX I-6

Milestone Schedule for Dixie Meadows 2 Geothermal Energy Facility

 

 

APPENDIX I-7

Milestone Schedule for Brady Geothermal Energy Facility

 

 

APPENDIX I-8

Milestone Schedule for Steamboat 2 Geothermal Energy Facility

 

 

APPENDIX I-9

Milestone Schedule for Steamboat 3 Geothermal Energy Facility

 

APPENDIX J – GUARANTEED GENERATION AND MAXIMUM GENERATION

 

APPENDIX K – BUSINESS POLICY FORMS

 

APPENDIX L – PRE-DEFINED ADDITIONAL FACILITIES

 

APPENDIX M – FORM OF LETTER AGREEMENT

 

SCHEDULE

 

SCHEDULE A

ORGANIZATIONAL AND OWNERSHIP STRUCTURE OF PROJECT COMPANIES, SELLER, AND EQUITY
OWNERS

 

-vii-

--------------------------------------------------------------------------------

 

 

POWER PURCHASE AGREEMENT

 

PARTIES

 

THIS POWER PURCHASE AGREEMENT (this “Agreement”) is dated as of the 20th day of
October, 2016, and entered into by and between the SOUTHERN CALIFORNIA PUBLIC
POWER AUTHORITY a joint powers agency and a public entity organized under the
laws of the State of California and created under the provisions of the Act and
the Joint Powers Agreement (“Buyer”), and ONGP LLC, a limited liability company
organized and existing under the laws of the State of Delaware (“Seller”). Each
of Buyer and Seller is referred to individually in this Agreement as a “Party”
and together they are referred to as the “Parties.”

 

RECITALS

 

WHEREAS, Buyer’s members have adopted or are adopting policies to comply with
the California Renewable Energy Resources Act that are designed to increase the
amount of energy that they provide to their retail customers from eligible
renewable energy resources; and

 

WHEREAS, Buyer issued a request for proposals to acquire renewable energy
resources; and

 

WHEREAS, Seller’s parent company on behalf of Seller responded to the request
for proposals and following negotiation, Seller has agreed to sell to Buyer, and
Buyer has agreed to purchase from Seller, certain renewable energy and
associated environmental attributes; and

 

WHEREAS, the Parties desire to set forth the terms and conditions pursuant to
which such sales and purchases shall be made.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein, and the mutual covenants and agreements herein set forth,
the Parties agree as follows:

 

ARTICLE I
DEFINITIONS AND INTERPRETATION

 

Section 1.1     Definitions. The following terms in this Agreement and the
appendices hereto shall have the following meanings when used with initial
capitalized letters:

 

“Act” means all of the provisions contained in the California Joint Exercise of
Powers Act found in Chapter 5 of Division 7 of Title 1 of the Government Code of
the State of California, beginning at California Government Code Section 6500 et
seq.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in Control of, is under Control by, or is under common Control
with such Person. Subject to transfers as may be permitted under this Agreement,
each Project Company, Upstream Equity Owner and Downstream Equity Owner shall be
an Affiliate of Seller.

 

 

--------------------------------------------------------------------------------

 

 

“Agreement” has the meaning set forth in the preamble of this Agreement.

 

“Agreement Term” has the meaning set forth in Section 2.2.

 

“Alternate Points of Delivery” means, in order of preference, (i) the McCullough
500 kV Substation, but only to the extent that Transmission Service is available
to such point using NV Energy’s Transmission Services and Transmission System at
the time that Seller seeks to utilize the McCullough 500 kV Substation in
accordance with this Agreement; (ii) to the extent that the point of delivery in
clause (i) is not available for the full amount of Facility Energy to be
delivered to Alternate Points of Delivery despite commercially reasonable
efforts by Seller, the Mead 230 kV Substation for the remaining Facility Energy
to be delivered to Alternate Points of Delivery; and (iii) to the extent that
the points of delivery in clause (i) or clause (ii) are not available for the
full amount of Facility Energy to be delivered to Alternate Points of Delivery
despite Seller’s use of commercially reasonable efforts, the 230 kV Gonder.IPP
Substation for the remaining Facility Energy to be delivered to Alternate Points
of Delivery, but only beginning on June 16, 2027 and only if LADWP shall have
transmission and capacity rights that allow LADWP to accept at the 230 kV
Gonder.IPP Substation and to transmit the amount of Facility Energy as scheduled
by Seller from the 230 kV Gonder.IPP Substation over the Intermountain Power
Project transmission systems and switchyard to the 500 kV Adelanto Switching
Station at the time that Seller seeks to utilize the 230 kV Gonder.IPP
Substation in accordance with this Agreement.

 

“Ancillary Documents” means the Buyer Ancillary Documents and the Seller
Ancillary Documents.

 

“ASME” means American Society of Mechanical Engineers.

 

“Assumed Daily Deliveries” has the meaning set forth in Section 13.3(c).

 

“ASTM” means American Society for Testing and Materials.

 

“Authorized Auditors” means representatives of Buyer or Buyer’s Agents who are
authorized to conduct audits on behalf of Buyer.

 

“Authorized Representative” means, with respect to each Party, the Person
designated as such Party’s authorized representative pursuant to Section 14.1.

 

“AWS” means American Welding Society.

 

“Bankruptcy” means any case, action, or proceeding under any bankruptcy,
reorganization, debt arrangement, insolvency, or receivership law or any
dissolution or liquidation proceeding commenced by or against a Person and, if
such case, action, or proceeding is not commenced by such Person, such case or
proceeding shall be consented to or acquiesced in by such Person or shall result
in an order for relief or shall remain undismissed for sixty (60) days.

 

“BAOA” has the meaning set forth in Section 7.2(g).

 

“Brown Act” has the meaning set forth in Section 14.21(d).

 

2

--------------------------------------------------------------------------------

 

 

“Business Day” means any day that is not a Saturday, a Sunday, or a day on which
commercial banks are authorized or required to be closed in Los Angeles,
California or New York, New York.

 

“Buyer” has the meaning set forth in the preamble of this Agreement.

 

“Buyer’s Agent” means such Person as Buyer may designate from time to time to
perform certain tasks acting as agent on Buyer’s behalf.

 

“Buyer Ancillary Documents” all instruments, agreements, certificates, and
documents executed by Buyer pursuant to this Agreement.

 

“Buyer’s Member” means any member of Buyer that has entered into the Joint
Powers Agreement.

 

“CAISO” means the California Independent System Operator Corporation.

 

“California Public Utilities Code” means the Public Utilities Code of the State
of California, as may be amended from time to time.

 

“CAMD” means the Clean Air Markets Division of the United States Environmental
Protection Agency and any other state, regional, or federal or intergovernmental
entity or Person that is given authorization or jurisdiction or both over a
program involving the registration, validation, certification, or
transferability of Environmental Attributes.

 

“Capacity Rights” means the rights, whether in existence as of the Effective
Date or arising thereafter during the Agreement Term, to capacity, resource
adequacy, or reserves associated with the electric generating capability of each
Facility, including the right to resell such rights.

 

“CEC” means California’s State Energy Resources Conservation and Development
Commission, also known as the California Energy Commission, and any successor
agency thereto.

 

“CEC Certification Deadline” means (a) for each Existing Facility, the Delivery
Commencement Date for such Existing Facility, and (b) for each New Facility, the
date that is either (i) 180 days following the Commercial Operation Date for
such New Facility if failure to be CEC Certified at such time is the result of
Seller’s fault or negligence (including any failure to submit timely required
documentation to the CEC) or (ii) 360 days following the Commercial Operation
Date for such New Facility if failure to be CEC Certified at such time is not
the result of Seller’s fault or negligence.

 

“CEC Certified” means that the CEC has certified that the Facility is an
eligible renewable energy resource in accordance with California Public
Utilities Code Section 399.12(e) and the guidelines adopted by the CEC, as
amended from time to time, and any successor statute.

 

“CEC Performance Standard” means, at any time, the applicable greenhouse gas
emissions performance standard in effect at such time for baseload electric
generation facilities that are owned or operated (or both) by local publicly
owned electric utilities, or for which a local publicly owned electric utility
has entered into a contractual agreement for the purchase of power from such
facilities, as established by the CEC or other Governmental Authority having
jurisdiction over Buyer.

 

3

--------------------------------------------------------------------------------

 

 

“CEQA” means the California Environmental Quality Act, Public Resources Code §§
21000, et seq., as amended from time to time, and any successor statute.

 

“Change in Control” means the occurrence, whether in a single transaction or in
a series of related transactions at any time during the Agreement Term of any
one or more of the following: (i) a merger or consolidation of Seller, any
Project Company or any Upstream Equity Owner or Downstream Equity Owner, with or
into any other Person, or any other reorganization, as a result of which the
members or shareholders, as applicable, of Seller or any Project Company or the
members or shareholders, as applicable, of any Upstream Equity Owner or
Downstream Equity Owner immediately prior to such consolidation, merger, or
reorganization, (A) own less than fifty percent (50%) of the equity ownership of
the surviving entity or any Project Company or (B) cease to have the power to
control the management and policies of the surviving entity immediately after
such consolidation, merger, or reorganization, (ii) any transaction or series of
related transactions in which in excess of fifty percent (50%) of the equity
ownership of Seller or any Project Company, or any Upstream Equity Owner or
Downstream Equity Owner, or the power to control the management and policies of
Seller or any Project Company, or any Upstream Equity Owner or any Downstream
Equity Owner, is transferred to another Person, (iii) a sale, lease, or other
disposition of all or substantially all of the assets of Seller, any Project
Company, or any Upstream Equity Owner or Downstream Equity Owner, (iv) the
dissolution or liquidation of Seller, any Project Company or any Upstream Equity
Owner or any Downstream Equity Owner, or (v) any transaction or series of
related transactions that has the substantial effect of any one or more of the
foregoing, provided, however, that a Change in Control shall not include any
transaction or series of transactions in which the membership or other equity
interests in or assets of Seller, any Project Company, or any Upstream Equity
Owner or any Downstream Equity Owner, are issued or transferred to another
Person solely for the purpose of a Tax Equity Financing; and provided, further,
that a Change in Control shall not include any transaction or series of
transactions in which the membership interests in or assets of Seller, any
Project Company or any Upstream Equity Owner or Downstream Equity Owner are
issued or transferred to any other Person that is directly or indirectly at
least 50% owned and whose management and policies are controlled by Ormat Nevada
Inc. Seller shall provide written notice to Buyer prior to the occurrence of any
Change in Control in accordance with Section 14.7.

 

“Change in Law” means a change in any federal, state, local, or other law
(including any environmental laws), resolution, standard, code, rule, ordinance,
directive, regulation, order, judgment, decree, ruling, determination, permit,
certificate, authorization, or approval of a Governmental Authority (other than
Buyer) which is applicable to either Party or any Facility or any of the
products sold therefrom.

 

“Collateral Agent” has the meaning set forth in the Indenture.

 

“Commercial Operation” means, for each New Facility, the date on which all of
the following have occurred:

 

4

--------------------------------------------------------------------------------

 

 

(a)     Construction of the Facility has been substantially completed in
accordance with the terms and conditions of this Agreement and the Facility
(including the Facility Energy and associated Environmental Attributes) is RPS
Compliant and EPS Compliant and possesses all the other material
characteristics, and satisfies all of the material requirements, set forth for
the Facility in this Agreement and for delivery of Facility Energy to the Points
of Delivery pursuant to this Agreement;

 

(b)     The Facility has successfully completed all testing required by any
Requirement of Law to be completed prior to full commercial operations, and has
demonstrated (i) the sustained operation of the generating facility for at least
5 consecutive hours at a delivery rate (net of providing the full requirements
for Parasitic Load and net of transmission losses, as measured by the Electric
Metering Devices at the Points of Delivery) of at least ninety percent (90%) of
the Facility Net Capacity, as adjusted to reflect nominal resource temperature
and flow rates and other environmental conditions, and (ii) the delivery of
Energy (net of providing the full requirements for Parasitic Load and net of
transmission losses, as measured by the Electric Metering Devices at the Points
of Delivery) equal to at least the product of ninety percent (90%) of the
Facility Net Capacity and 120 hours during a period of 120 consecutive hours, as
adjusted to reflect resource temperature and flow rates and other environmental
conditions;

 

(c)     Seller or its Affiliate has obtained all Permits required for the
operation and maintenance of the Facility in accordance with this Agreement
(including the Permits identified in Appendix B for such Facility), and all such
Permits are final and in full force and effect;

 

(d)     Seller or its Affiliate has obtained the Insurance;

 

(e)     The Facility has been pre-certified by the CEC;

 

(f)     Buyer shall have received the Delivery Term Security required pursuant
to Section 5.9, which includes the portion corresponding to such Facility;

 

(g)     If a water supply agreement is identified as applicable to the Facility
in Appendix B, as it may be revised from time to time pursuant to Section 3.11,
then Seller or its Affiliate has a water supply agreement under which it is
entitled to purchase and receive water in amounts as is necessary for the
operation and maintenance of the Facility for the full term of this Agreement;

 

(h)     Seller shall have delivered to Buyer copies of the Leases for the
Facility described in Section 6 of Appendix B for such for Facility;

 

(i)     If a Geothermal Fluid Sales Agreement is identified as applicable to the
Facility in Section 9 of Appendix B for such Facility, then Seller shall have
delivered to Buyer a copy of the Geothermal Fluid Sales Agreement for such
Facility;

 

(j)     Seller or its Affiliate shall have entered into interconnection
agreements with Transmission Providers pursuant to which it has obtained
Facility Interconnection Rights and Interests as necessary for the delivery of
Facility Energy to the Point of Interconnection;

 

5

--------------------------------------------------------------------------------

 

 

(k)     Seller shall have entered into, or been assigned, transmission
agreements with Transmission Providers pursuant to which it has obtained
Facility Transmission Rights and Interests as necessary for the delivery of
Facility Energy from the Point of Interconnection to the Points of Delivery
using NV Energy’s Transmission Services and Transmission System; and

 

(l)     Seller has caused GeothermEx, a division of Schlumberger Inc., or
another qualified geothermal energy consultant satisfactory to Buyer in its
reasonable discretion, to furnish to Buyer its opinion stating, with a
confidence level of at least ninety percent (90%), that the production wells
supplying the Facility or, in the event a Geothermal Fluid Sales Agreement is
applicable to the Facility, those wells supplying the Facility under such
Geothermal Fluid Sales Agreement, are capable of supporting the generation from
and operation of the Facility on a sustained basis for the delivery of Facility
Energy to the Points of Delivery at the rate of at least ninety-five percent
(95%) of the Facility Net Capacity for the duration of the Delivery Term with an
applicable yearly degradation rate.

 

“Commercial Operation Date” means, for a New Facility, the date on which
Commercial Operation of such Facility occurs, as determined pursuant to Section
3.5.

 

“Confidential Information” has the meaning set forth in Section 14.21(a).

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of management, policies, or activities of a Person,
whether through ownership of voting securities, by contract or otherwise.

 

“Contract Year” means (i) the period beginning on the date on which Delivery
Commencement or Commercial Operation of the first Facility to achieve Delivery
Commencement or Commercial Operation occurs, as determined pursuant to Section
3.5, and ending on December 31st of that year, and (ii) each succeeding period
of twelve (12) consecutive months following the period described in the
preceding clause (i) until the end of the Delivery Term.

 

“Costs” has the meaning set forth in Section 13.3(f).

 

“CPRA” has the meaning set forth in Section 14.21(d).

 

“CPUC” means the California Public Utilities Commission and any successor
thereto.

 

“CPUC Performance Standard” means, at any time, the greenhouse gas emission
performance standard in effect at such time for baseload electric generation
facilities owned or operated (or both) by load-serving entities and not local
publicly-owned electric utilities, as established by the CPUC or other
Governmental Authority under the EPS Law.

 

“CRO” has the meaning set forth in Section 14.25(g).

 

“DBE” has the meaning set forth in Section 14.25(c).

 

“Default” has the meaning set forth in Section 13.1.

 

“Defaulting Party” has the meaning set forth in Section 13.1.

 

6

--------------------------------------------------------------------------------

 

 

“Delivered Energy” means the MWh of Facility Energy delivered by Seller for
receipt by Buyer at the Points of Delivery.

 

“Delivery Commencement” means, for each Existing Facility, all of the following
have occurred:

 

(a)     The Facility (including the Facility Energy and associated Environmental
Attributes) is RPS Compliant and EPS Compliant and possesses all the other
material characteristics, and satisfies all of the material requirements, set
forth for the Facility in this Agreement and for delivery of Facility Energy to
the Points of Delivery;

 

(b)     The Facility is operating in accordance with all Requirements of Law and
has demonstrated (i) the sustained operation of the generating facility for at
least 5 consecutive hours at a delivery rate (net of providing the full
requirements for Parasitic Load and net of transmission losses, as measured by
the Electric Metering Devices at the Points of Delivery) of at least ninety
percent (90%) of the Facility Net Capacity, as adjusted to reflect nominal
resource temperature and flow rates and other environmental conditions, and (ii)
the delivery of Energy (net of providing the full requirements for Parasitic
Load and net of transmission losses, as measured by the Electric Metering
Devices at the Points of Delivery) equal to at least the product of ninety
percent (90%) of the Facility Net Capacity and 120 hours during a period of 120
consecutive hours, as adjusted to reflect resource temperature and flow rates
and other environmental conditions;

 

(c)     Seller or its Affiliate has obtained all Permits required for the
operation and maintenance of the Facility in accordance with this Agreement
(including the Permits identified in Appendix B for such Facility), and all such
Permits are final and in full force and effect;

 

(d)     Seller or its Affiliate has obtained the Insurance;

 

(e)     Buyer shall have received the Delivery Term Security required pursuant
to Section 5.9, which includes the portion corresponding to such Facility;

 

(f)     Seller or its Affiliate shall have entered into interconnection
agreements with Transmission Providers pursuant to which it has obtained
Facility Interconnection Rights and Interests as necessary for the delivery of
Facility Energy to the Point of Interconnection;

 

(g)     Seller shall have entered into, or been assigned, transmission
agreements with Transmission Providers pursuant to which it has obtained
Facility Transmission Rights and Interests as necessary for the delivery of
Facility Energy from the Point of Interconnection to the Points of Delivery
using NV Energy’s Transmission Services and Transmission System;

 

(h)     Seller has obtained certification from the CEC that the Facility is CEC
Certified or a recertification from the CEC that the Facility remains CEC
Certified, if required pursuant to CEC regulations applicable to the Facility;

 

(i)     If a water supply agreement is identified as applicable to the Facility
in Appendix B, as it may be revised from time to time pursuant to Section 3.11,
then Seller or its Affiliate has a water supply agreement under which it is
entitled to purchase and receive water in amounts as is necessary for the
operation and maintenance of the Facility for the full term of this Agreement;

 

7

--------------------------------------------------------------------------------

 

 

(j)     Seller shall have delivered to Buyer copies of the Leases described for
the Facility in Section 6 of Appendix B for such Facility;

 

(k)     If a Geothermal Fluid Sales Agreement is identified as applicable to the
Facility in Section 9 of Appendix B for such Facility, then Seller shall have
delivered to Buyer a copy of the Geothermal Fluid Sales Agreement for such
Facility;

 

(l)     Seller has caused GeothermEx, a division of Schlumberger Inc., or
another qualified geothermal energy consultant satisfactory to Buyer in its
reasonable discretion, to furnish to Buyer its opinion stating, with a
confidence level of at least ninety percent (90%), that the production wells
supplying the Facility or, in the event a Geothermal Fluid Sales Agreement is
applicable to the Facility, those wells supplying the Facility under such
Geothermal Fluid Sales Agreement are capable of supporting the generation from
and operation of the Facility on a sustained basis for the delivery of Facility
Energy to the Points of Delivery at the rate of at least ninety-five percent
(95%) of the Facility Net Capacity for the duration of the Delivery Term with an
applicable yearly degradation rate;

 

(m)     Seller has obtained Control of the applicable Project Company for such
Facility;

 

(n)     For the Steamboat Hills Facility, the Long-Term Agreement between Sierra
Pacific Power Company d/b/a NV Energy (“NV Energy”) and Steamboat Hills, LLC,
dated November 17, 1986, has terminated or expired;

 

(o)     For the Brady Facility, the Long-Term Agreement between Sierra Pacific
Power Company d/b/a NV Energy (“NV Energy”) and Brady Power Partners, dated
October 5, 1990, has terminated or expired;

 

(p)     For the Steamboat 2 Facility, the Long-Term Agreement between Sierra
Pacific Power Company d/b/a NV Energy (“NV Energy”) and Steamboat Development
LLC, dated January 24, 1991, has terminated or expired; and

 

(q)     For the Steamboat 3 Facility, the Long-Term Agreement between Sierra
Pacific Power Company d/b/a NV Energy (“NV Energy”) and Steamboat Development
LLC, dated January 18, 1991, has terminated or expired.

 

“Delivery Commencement Date” means, for an Existing Facility, the date on which
Delivery Commencement for such Facility occurs, as determined pursuant to
Section 3.5.

 

“Delivery Term” has the meaning set forth in Section 2.2.

 

“Delivery Term Security” has the meaning set forth in Section 5.9(b).

 

“Dispute” has the meaning set forth in Section 14.3.

 

8

--------------------------------------------------------------------------------

 

 

“Dispute Notice” has the meaning set forth in Section 14.3.

 

“Downgrade Event” shall mean any event that results in a Person failing to meet
the credit requirements of a Qualified Issuer or a Qualified Guarantor, as
applicable, or the commencement of involuntary or voluntary bankruptcy,
insolvency, reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar proceeding (whether under any present or future statute,
law, or regulation) with respect to such Person.

 

“Downstream Equity Owner” means a Person that owns or Controls at least fifty
percent (50%) of the equity of a Project Company at any level below Seller.

 

“DVBE” has the meaning set forth in Section 14.25(c).

 

“Early Termination Date” has the meaning set forth in Section 13.3(a).

 

“EBO” has the meaning set forth in Section 14.25(f).

 

“EEI” means Edison Electric Institute.

 

“Effective Date” has the meaning set forth in Section 2.1.

 

“Electric Metering Devices” means all meters, metering equipment, and data
processing equipment used to measure, record, or transmit data relating to
Facility Energy. Electric Metering Devices include the metering current
transformers and the metering voltage transformers.

 

“Energy” means electrical energy.

 

“Environmental Attributes” means RECs, and any and all other current or future
credits, benefits, emissions reductions, offsets or allowances, howsoever
entitled, named, registered, created, measured, allocated or validated (A) that
are at any time recognized or deemed of value (or both) by Buyer, applicable
law, or any voluntary or mandatory program of any Governmental Authority or
other Person and (B) that are attributable to (i) generation by the applicable
Facility during the Delivery Term or Replacement Energy required to be delivered
by Seller to Buyer during the Delivery Term and (ii) the emissions or other
environmental characteristics of such generation or such Replacement Energy or
its displacement of conventional or other types of Energy generation.
Environmental Attributes include any of the aforementioned arising out of
legislation or regulation concerned with oxides of nitrogen, sulfur, carbon, or
any other greenhouse gas or chemical compound, particulate matter, soot, or
mercury, or implementing the United Nations Framework Convention on Climate
Change (the “UNFCCC”), the Kyoto Protocol to the UNFCCC, California’s greenhouse
gas legislation (including California Assembly Bill 32 (Global Warming Solutions
Act of 2006)) or any similar international, federal, state or local program or
crediting “early action” with a view thereto, or laws or regulations involving
or administered by the CAMD, and all Environmental Attribute Reporting Rights,
including all evidences (if any) thereof such as renewable energy certificates
of any kind. Environmental Attributes for purposes of this definition are
separate from the Facility Energy. Environmental Attributes exclude (a)
investment tax credits, any local, state or federal production tax credits,
depreciation deductions or other tax credits providing a tax benefit to Seller
or any other Person based on ownership or a security interest in the applicable
Facility or Energy production from any portion of the applicable Facility,
including any investment or production tax credit expected to be available to
Seller or its Affiliates with respect to the applicable Facility, (b)
depreciation deductions and benefits, and other tax benefits arising from
ownership or operation of the applicable Facility unrelated to its status as a
generator of renewable or environmentally clean energy, (c) cash grants or other
financial incentives from any local, state or federal government available to
Seller or its Affiliates with respect to the applicable Facility, and (d)
volatile organic compound emissions reduction credits or certificates held by
Seller or its Affiliates or associated with the applicable Facility prior to the
date of execution of this Agreement.

 

9

--------------------------------------------------------------------------------

 

 

“Environmental Attribute Reporting Rights” means all rights to report ownership
of the Environmental Attributes to any Person under Section 1605(b) of the
Energy Policy Act of 1992, as amended from time to time or any successor
statute, or any other current or future international, federal, state, or local
law, regulation, or bill, or otherwise.

 

“Environmental Documents” has the meaning set forth in Section 3.1.

 

“EPA” means the Environmental Protection Agency and any successor agency.

 

“EPC Contractor” means Seller’s or its Affiliate’s contractor primarily
responsible for the construction of the applicable Facility’s power block.

 

“EPS Compliant,” when used with respect to a Facility or any other facility at
any time, means that the facility satisfies both the CPUC Performance Standard
and the CEC Performance Standard in effect at the time; provided, if it is
impossible for the facility to satisfy both the CPUC Performance Standard and
the CEC Performance Standard in effect at any time, the facility shall be deemed
EPS Compliant if it satisfies the CEC Performance Standard in effect at the time
and those portions of the CPUC Performance Standard in effect at the time that
it is possible for the facility to satisfy while at the same time satisfying the
CEC Performance Standard in effect at the time.

 

“EPS Law” means Sections 8340 and 8341 of the California Public Utilities Code
as amended from time to time or any successor statute.

 

“Excess Energy” means the portion of the Delivered Energy for any Contract Year
that is (i) Project Energy and (ii) in excess of the Guaranteed Generation for
such Contract Year.

 

“Existing Facility” means a Facility that has already been constructed and
commenced generating electricity as of the Effective Date and is designated as
an “Existing Facility” in Appendix B.

 

“Facility” means each of the geothermal powered electric generating plants
designated by Seller in Appendix B (as it may be revised from time to time in
accordance with this Agreement) to be part of the Project, whose output is
committed to be sold to Buyer under the terms of this Agreement and as to which
the provisions of this Agreement apply. As of the Effective Date, the plants
that have been designated as Facilities are identified in Appendix B.
Pre-Defined Additional Facilities identified in Appendix L may be considered
Facilities if so designated by Seller in accordance with the terms of this
Agreement, and plants that are Facilities may cease to be Facilities, all in
accordance with the provisions specified in this Agreement. A Facility, whether
an Existing Facility or a New Facility, will include (i) its well fields and
related geothermal rights and interests or the geothermal rights and interests
under its Geothermal Fluid Sales Agreement, as applicable to such Facility, and
(ii) its Leases, Permits, rights of way, easements and all related property,
equipment, facilities, and improvements, and shall include Seller’s or its
Affiliate’s interests in the Site and the Facility Interconnection Rights and
Interests and the Facility Transmission Rights and Interests, for each Facility.

 

10

--------------------------------------------------------------------------------

 

 

“Facility Credit Agreement” has the meaning set forth in Section 14.7(g).

 

“Facility Energy” means, for each Facility, (i) Energy generated by such
Facility, less its Parasitic Load, and (ii) the Energy generated by such
Facility that constitutes such Facility Energy as provided in Section 8.6(b).

 

“Facility Interconnection Rights and Interests” means the rights and interests
of Seller or its Affiliate to use the capacity of and Schedule Facility Energy
over the Transmission System providing Transmission Services to the Point of
Interconnection and including such Facility Interconnection Rights and Interests
as provided in Appendix B.

 

“Facility Lender” means any lender providing senior or subordinated
construction, interim or long-term debt or equity financing or refinancing for
or in connection with the development, construction, purchase, installation or
operation of a Facility or Portfolio or for the performance by Seller of its
obligations under this Agreement pursuant to a Seller Financing or Security
Document or Facility Credit Agreement, including any equity and tax investor
providing financing or refinancing for a Facility or purchasing equity ownership
interests of Seller or its Affiliates, and any trustee or agent acting on their
behalf, and any Person providing interest rate protection agreements to hedge
any of the foregoing debt obligations. Facility Lender includes any lender
providing Performance Security under this Agreement.

 

“Facility Net Capacity” means, for each Facility, the electric generating
capacity of such Facility (expressed in MW), net of its Parasitic Load and
transmission and transformation losses to the Points of Delivery, as specified
in the notice provided by Seller pursuant to Section 3.8, and as it may be
further revised pursuant to Section 3.9.

 

“Facility Transmission Rights and Interests” means the rights and interests of
Seller to use the capacity of and Schedule Facility Energy over the Transmission
System providing Transmission Services to each of the respective Points of
Delivery and including such Facility Transmission Rights and Interests as
provided in Appendix B.

 

“FERC” means the Federal Energy Regulatory Commission.

 

“Financing Documents” has the meaning provided in the Indenture.

 

“Firm Transmission” means Transmission Services to or from the Point of Delivery
that cannot be curtailed within an operating hour for economic reasons or for
higher priority transmission; provided that if Seller or Buyer, as applicable,
uses commercially reasonable efforts to obtain Transmission Services meeting the
foregoing criterion but is unable to obtain such Transmission Services
notwithstanding such efforts, Firm Transmission shall be the most reliable
Transmission Services available to Seller or Buyer, as applicable, for the
transmission of Energy from the applicable Facility to or from such Point of
Delivery at the time.

 

11

--------------------------------------------------------------------------------

 

 

“First Development Period” means the period beginning on the Effective Date and
ending on December 31, 2018.

 

“First Development Period Maximum Capacity” means eighty-five (85) MW.

 

“First Development Period Minimum Capacity” means sixty (60) MW.

 

“Force Majeure” has the meaning set forth in Section 14.6(b).

 

“Force Majeure Cure Period” means a specified number of months following the end
of a Force Majeure Trigger Period, calculated as follows:

 

Force Majeure Cure Period (in months) = [1 – (A/B)] x C

 

Where:

 

 

A =

the reduced aggregate capacity net of Parasitic Load of the Facilities that have
achieved Delivery Commencement or Commercial Operation, as applicable, resulting
from the Force Majeure event(s) associated with the Force Majeure Trigger
Period, adjusted to reflect the difference between the actual ambient
temperatures and the annual average temperature;

 

 

B =

fifty percent (50%) of the Project Net Capacity immediately prior to the Force
Majeure event(s) associated with the Force Majeure Trigger Period; and

 

 

C =

twelve (12) months.

 

“Force Majeure Notice” has the meaning set forth in Section 14.6(a).

 

“Force Majeure Trigger Period” has the meaning set forth in Section 14.6(d).

 

“Forced Outage” means the removal of service availability of a Facility, or any
portion of a Facility, for emergency reasons or conditions in which a Facility,
or any portion thereof, is unavailable due to unanticipated failure, including
as a result of Force Majeure.

 

“Former Facility” has the meaning given in Section 3.11(b).

 

“GAAP” means generally accepted accounting principles set forth in opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
may be approved by a significant segment of the accounting profession, in each
case as the same are applicable to the circumstances as of the date of
determination.

 

“Gains” has the meaning set forth in Section 13.3(f).

 

12

--------------------------------------------------------------------------------

 

 

“Geothermal Fluid Sales Agreement” means a geothermal fluid sales agreement that
includes the following terms and provisions, reasonably acceptable to Buyer: (i)
the owner and operator of the well field properties (the “Geothermal Provider”)
is the seller of the geothermal water, steam or brine from the well field (the
“Geothermal Fluid”) under the Geothermal Fluid Sales Agreement; (ii) the term of
the Geothermal Fluid Sales Agreement shall extend to a date subsequent to the
end of the term of this Agreement; (iii) the Geothermal Fluid shall be sold by
Geothermal Provider to Seller’s Affiliate that owns the Facility that will
utilize the Geothermal Fluid in specified quantities meeting specifications as
required for the production of the power and Energy by such Facility to comply
with the requirements of this Agreement, and Geothermal Provider shall be
obligated to cause the drilling of additional wells in the well field as
necessary to meet the Geothermal Fluid supply requirements of the applicable
Facility; (iv) Geothermal Provider will be entitled to utilize the applicable
Facility generation to power the auxiliary facilities and equipment of the well
field, provided that such generation that is utilized does not exceed that
proportionate amount of the total power requirements for such well field
facilities and equipment that is associated with the Geothermal Fluid provided
for such Facility; (v) the identification of all of the geothermal leases of the
well field, each of which shall be owned and controlled by Geothermal Provider
and shall be in effect for the term of the Geothermal Fluid Sales Agreement;
(vi) an acknowledgment that Buyer will be the purchaser of the net generation of
the applicable Facility in accordance with this Agreement; and (vii) such terms
and provisions of the Geothermal Fluid Sales Agreement shall be consistent with
the above terms and provisions and shall support the prudent operation and
maintenance of the applicable Facility in compliance with this Agreement.

 

“Governmental Authority” means any federal, state, regional, city, or local
government, any intergovernmental association or political subdivision thereof,
or other governmental, regulatory, or administrative agency, court, commission,
administration, department, board, or other governmental subdivision,
legislature, rulemaking board, tribunal, or other governmental authority, or any
Person acting as a delegate or agent of any Governmental Authority. The term
“Governmental Authority” shall not include Buyer or any Buyer’s Member.

 

“Guaranteed Generation” has the meaning set forth in Appendix J.

 

“IEEE” means the Institute of Electrical and Electronics Engineers.

 

“Indenture” means that certain indenture, dated as of February 13, 2004, by and
between Ormat Funding Corp., as issuer, Brady Power Partners, Steamboat
Development Corp., Steamboat Geothermal LLC, OrMammoth Inc., ORNI 1 LLC, ORNI 2
LLC, ORNI 7 LLC, and Ormesa LLC, as guarantors, and Union Bank N.A. (formerly
known as Union Bank of California, N.A.), as trustee (as amended, supplemented
and/or modified and in effect from time to time).

 

“Independent Manager of Project Companies” means a manager who is not at the
time of initial appointment, or at any time while serving as Independent Manager
of Project Companies, and has not been at any time during the preceding five (5)
years: (a) a partner, member, stockholder, equity holder, director, manager
(except as an Independent Manager of Project Companies for one or more Project
Companies), officer, employee, attorney or counsel of Seller or one or more
Project Companies, any member of one or more Project Companies or Seller, or any
Affiliate of one or more Project Companies or Seller; (b) a customer, supplier
or other Person who derives any of its purchases or revenues from its activities
with one or more Project Companies or Seller, any member of one or more Project
Companies or Seller, or any Affiliate of one or more Project Companies or Seller
(other than for serving as Independent Manager of Project Companies for one or
more Project Companies); (c) a Person that Controls (whether directly,
indirectly or otherwise), or is under common Control with, any such stockholder,
equity holder, partner, manager, customer, supplier or other Person who derives
any of its purchases or revenues from its activities with one or more Project
Companies or Seller, any member of one or more Project Companies or Seller, or
any Affiliates of one or more Project Companies or Seller (other than serving as
Independent Manager of Project Companies for one or more Project Companies), or
(d) a member of the immediate family of any Person excluded from being an
Independent Manager of Project Companies under clause (a) or (b) of this
definition.

 

13

--------------------------------------------------------------------------------

 

 

“Independent Manager of Seller” means a manager who is not at the time of
initial appointment, or at any time while serving as Independent Manager of
Seller, and has not been at any time during the preceding five (5) years: (a) a
partner, member, stockholder, equity holder, director, manager (except as an
Independent Manager of Seller), officer, employee, attorney or counsel of
Seller, any member of Seller, or any Affiliate of Seller; (b) a customer,
supplier or other Person who derives any of its purchases or revenues from its
activities with Seller, any member of Seller, or any Affiliate of Seller (other
than for serving as Independent Manager of Seller); (c) a Person that Controls
(whether directly, indirectly or otherwise), or is under common Control with,
any such stockholder, equity holder, partner, manager, customer, supplier or
other Person who derives any of its purchases or revenues from its activities
with Seller, any member of Seller, or any Affiliates of Seller (other than
serving as Independent Manager of Seller), or (d) a member of the immediate
family of any Person excluded from being an Independent Manager of Seller under
clause (a) or (b) of this definition.

 

“Insurance” means the policies of insurance as set forth in Appendix F.

 

“Interest Rate” has the meaning set forth in Section 11.3.

 

“Investment-Grade Credit Rating” means a credit rating on a Person’s senior long
term debt, unsecured and unenhanced, that is at least A- by Standard & Poor’s
Corporation or A3 by Moody’s Investment Services, Inc.

 

“ISA” means Instrument Society of America.

 

“Joint Powers Agreement” means the “Southern California Public Power Authority
Joint Powers Agreement” entered into pursuant to the provisions of the Act among
Buyer and Buyer’s Members, dated as of November 1, 1980, as amended or modified
from time to time.

 

“LAAC” has the meaning set forth in Section 14.25(b)(i).

 

“LADWP” means the City of Los Angeles, acting by and through the Department of
Water and Power.

 

“Leases” means, for each Facility, the geothermal resource leases and the other
leases, easements, rights-of-way, or other contractual rights to use real
property that are listed in Section 6 of Appendix B for such Facility.

 

14

--------------------------------------------------------------------------------

 

 

“LGBTBE” has the meaning set forth in Section 14.25(c).

 

“Lien” means any mortgage, deed of trust, lien, security interest, retention of
title, or lease for security purposes, pledge, charge, encumbrance, equity,
attachment, claim, easement, right of way, covenant, condition, or restriction,
leasehold interest, purchase right, or other right of any kind, including an
option, of any other Person in or with respect to any real or personal property.

 

“Losses” has the meaning set forth in Section 13.3(f).

 

“Major Maintenance Blockout” has the meaning set forth in Section 4.4.

 

“Maximum Generation” has the meaning set forth in Appendix J.

 

“MBE” has the meaning set forth in Section 14.25(c).

 

“Milestone” has the meaning set forth in Section 3.6.

 

“Milestone Date” means, with respect to a Milestone, the date for achieving such
Milestone determined pursuant to Section 3.6, including, if and to the extent
that the date specified for such Milestone in the Milestone schedule shall be
extended as provided in Section 3.6, such extended date.

 

“MW” means megawatt.

 

“MWh” means megawatt-hours.

 

“NEPA” means the National Environmental Policy Act, 42 USC §§4321 to 4370c, as
amended from time to time.

 

“NERC” means the North American Electric Reliability Corporation.

 

“New Facility” means a Facility that has not commenced generating electricity as
of the Effective Date and is designated as a “New Facility” in Appendix B.

 

“Non-Consolidation Opinion” means a reasoned opinion of Seller’s legal counsel,
in form that is reasonably acceptable to Buyer, addressed to Buyer as to the
non-consolidation of Seller in a bankruptcy proceeding of any partner or member
of Seller.

 

“Non-Defaulting Party” has the meaning set forth in Section 13.3(a).

 

“Notice of Exemption” means a notice of exemption as described in Title 14,
California Code of Regulations, Section 15277.

 

“Notice to Proceed” means the notice from Seller, or one of its subsidiaries, to
the EPC Contractor instructing such contractor to commence Site preparation and
other construction activities at the applicable Site for the construction of the
applicable New Facility’s power block.

 

“Notifying Party” has the meaning set forth in Section 14.3(a).

 

15

--------------------------------------------------------------------------------

 

 

“OBE” has the meaning set forth in Section 14.25(c).

 

“Ormat Nevada Letter Agreement” has the meaning set forth in Section 2.1(o).

 

“OSHA” means Occupational Safety & Health Administration.

 

“Pacific Prevailing Time” means the local time in Los Angeles, California.

 

“Parasitic Load” means the Energy produced by a Facility (or under the
circumstances set forth in Section 8.6(b) Energy from another source) that is
used to power the lights, motors, pumps, auxiliary facilities of the well field,
control systems, cooling systems, ancillary equipment, and other electrical
loads that are necessary for the operation of the power systems and related
facilities for the production of Facility Energy.

 

“Party” or “Parties” has the meaning set forth in the preamble of this
Agreement.

 

“Performance Security” means the Project Development Security or the Delivery
Term Security, as applicable, that is required to be provided by Seller to Buyer
to secure Seller’s performance under this Agreement.

 

“Permits” means, for each Facility, all applications, permits, licenses,
franchises, certificates, concessions, consents, authorizations, approvals,
registrations, orders, filings, entitlements, and similar requirements of
whatever kind and however described that are required to be obtained from a
Governmental Authority with respect to the development, siting, drilling,
design, acquisition, construction, equipping, financing, ownership, possession,
shakedown, start-up, testing, operation, or maintenance, as applicable, of such
Facility, the production and delivery of Facility Energy, Capacity Rights, and
Environmental Attributes, or any other transactions or matter contemplated by
this Agreement (including those pertaining to electrical, building, zoning,
environmental, and occupational safety and health requirements), including the
NEPA Environmental Assessment, as applicable, and the Permits described in
Appendix B for such Facility.

 

“Permitted Encumbrances” means (i) any Lien approved by Buyer in a writing
separate from this Agreement that expressly identifies the Lien as a Permitted
Encumbrance, (ii) Liens for Taxes not yet due or for taxes being contested in
good faith by appropriate proceedings, so long as such proceedings do not
involve a material risk of the sale, forfeiture, loss or restriction on the use
of a Facility or any part thereof, provided that such proceedings are reasonably
expected to end by the expiration of the Agreement Term, (iii) subject to
compliance under Section 14.7, any Lien arising under a financing arrangement
associated with a Facility or constituting a Permitted Lien under, and as
defined in, the Indenture, any Facility Credit Agreement or Seller Financing or
Security Document, (iv) suppliers’, vendors’, mechanics’, workman’s,
repairman’s, employees’, or other like Liens arising in the ordinary course of
business for work or service performed or materials furnished in connection with
a Facility for amounts the payment of which is either not yet delinquent or is
being contested in good faith by appropriate proceedings so long as such
proceedings do not involve a risk of the sale, forfeiture, loss or restriction
on use of the applicable Facility or any part thereof, (v) easements, rights of
way, use rights, exceptions, encroachments, reservations, restrictions,
conditions or limitations, provided that in each case the same do not interfere
with or impair the operation or use of the applicable Facility as contemplated
by the Agreement, or have a material adverse effect on the useful life or
utility of the applicable Facility, or shall impair or materially adversely
affect the rights or interests of Buyer under this Agreement.

 

16

--------------------------------------------------------------------------------

 

 

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint stock company, trust, unincorporated
organization, entity, government, or other political subdivision.

 

“Point of Interconnection” means, for each Facility, the point of
interconnection specified for such Facility in Appendix B.

 

“Points of Delivery” means the Primary Point of Delivery and, in the event of
the curtailment or other interruption of Transmission Services as provided in
Section 7.5, the Alternate Points of Delivery, and/or such other point(s) as
mutually agreed by the Parties.

 

“Portfolio” means a portfolio of electrical energy generating assets that is (a)
comprised solely of Facilities hereunder, and (b) pledged as collateral security
in connection with a Portfolio Financing.

 

“Portfolio Financing” means a financing or refinancing in accordance with
Section 14.7(g) where the debt is secured by a Portfolio.

 

“Power Block Construction Start” means, for each New Facility, that the Notice
to Proceed has been issued to the EPC Contractor, and the EPC Contractor has
begun physical construction work on-site in connection with such New Facility’s
power block.

 

“Pre-Certification Period” has the meaning set forth in Section 6.1(c).

 

“Pre-Defined Additional Facilities” means the geothermal energy projects
described in Appendix L.

 

“Present Value Rate” means, at any date, the sum of 0.50% plus the yield
reported on page “USD” of the Bloomberg Financial Markets Services Screen (or,
if not available, any other nationally recognized trading screen reporting
on-line intraday trading in United States government securities) at 11:00 a.m.
(New York City, New York time) for the United States government securities
having a maturity that most nearly matches the Remaining Term at that date.

 

“Primary Point of Delivery” means the Crystal 500 kV Substation (LADWP side of
such Substation).

 

“Principals” means any board chair, president, chief executive officer, chief
operating officer and any other individual who serves in the functional
equivalent of one or more of those positions, as well as any individual who
holds an ownership interest in Seller or any Upstream Equity Owner of at least
twenty percent (20%), and any employee of Seller who is authorized by Seller to
represent Seller before the City of Los Angeles.

 

“Prior Commitment Period” means, for each Existing Facility, the period of time
specified as the prior commitment period for such Facility in Appendix B.

 

17

--------------------------------------------------------------------------------

 

 

“Project” means all of the Facilities.

 

“Project Company” means with respect to each Facility, the limited liability
company or partnership, as applicable, designated as the owner of the Facility
as set forth in Appendix B for such Facility. Subject to transfers as may be
permitted under this Agreement, each Project Company shall be an Affiliate of
Seller and, unless the Ormat Nevada Letter Agreement applies to such Project
Company, under Control of Seller.

 

“Project Energy” means (i) the total Energy generated by all of the Facilities
that have achieved Delivery Commencement or Commercial Operation, as applicable,
as of such time, less Parasitic Load associated with such Facilities, and (ii)
the total Energy generated by such Facilities that constitutes Facility Energy
as provided in Section 8.6(b).

 

“Project Development Security” has the meaning set forth in Section 5.9(a).

 

“Project Net Capacity” means, for a given date, the sum of the Facility Net
Capacity for each of the Facilities that has achieved Delivery Commencement or
Commercial Operation, as applicable, as of such date.

 

“Prudent Utility Practices” means those practices, methods, and acts, that are
commonly used by a significant portion of the geothermal powered electric
generation industry in prudent engineering and operations to design and operate
electric equipment (including geothermal powered facilities) lawfully and with
safety, dependability, reliability, efficiency, and economy, including any
applicable practices, methods, acts, guidelines, standards and criteria of FERC,
NERC, WECC, each as may be amended from time to time, and all applicable
Requirements of Law.

 

“Qualified Guarantor” means a guarantor, reasonably acceptable to Buyer, that
has a current long-term credit rating (corporate or long term senior unsecured
debt) of at least A- by Standard & Poor’s and A3 by Moody’s Investors Service,
Inc.

 

“Qualified Issuer” means a Person, reasonably acceptable to Buyer, that has a
current long-term credit rating (corporate or long-term senior unsecured debt)
of (1) A2 or higher by Moody’s Investors Service, Inc.; and (2) A or higher by
Standard & Poor’s.

 

“Quality Assurance Program” has the meaning set forth in Section 5.7.

 

“REC” or “Renewable Energy Credit” means a certificate of proof associated with
the generation of electricity from an eligible renewable energy resource, which
certificate is issued through the accounting system established by the CEC
pursuant to California Public Utilities Code Section 399.25, evidencing that one
(1) MWh of energy was generated and delivered from such eligible renewable
energy resource. Such certificate is a tradable environmental commodity (also
known as a “green tag”) for which the owner of the REC can prove that it has
purchased renewable energy.

 

“Recipient Party” has the meaning set forth in Section 14.3(a).

 

18

--------------------------------------------------------------------------------

 

 

“Remaining Term” means, at any date, the remaining portion of the Agreement Term
at that date without regard to any early termination of this Agreement.

 

“Replacement Energy” has the meaning set forth in Section 9.2.

 

“Replacement Price” means the price at which Buyer, acting in a commercially
reasonable manner, purchases substitute Energy and Environmental Attributes
equivalent to those not delivered by Seller or, absent a purchase, the market
price for the quantity of Energy and associated Environmental Attributes not
delivered at the Points of Delivery (adjusted for transmission differences, if
any).

 

“Requirements” means, collectively, Prudent Utility Practices, all applicable
Requirements of Law, Seller’s Quality Assurance Program, and all other
requirements of this Agreement.

 

“Requirement of Law” means laws, statutes, regulations, rules, codes or
ordinances enacted, adopted, issued or promulgated by any federal, state, local
or other Governmental Authority (including those pertaining to electrical,
building, zoning, environmental and occupational safety and health
requirements).

 

“Revised Net Capacity” has the meaning set forth in Section 3.9.

 

“RPS Compliant” means, when used with respect to a Facility or any other
facility at any time, that all Energy generated by the Facility and delivered to
the Points of Delivery, or by such other facility, together with all of the
associated Environmental Attributes, delivered to the Points of Delivery qualify
as “portfolio content category 1” eligible renewable resource under the RPS Law
and meet the requirements of California Public Utilities Code Section
399.16(b)(1), as amended from time to time and any successor statute.

 

“RPS Law” means the California Renewable Energy Resources Act, including the
California Renewables Portfolio Standard Program, Article 16 of Chapter 2.3,
Division 1 of the California Public Utilities Code.

 

“Sales Price” has the meaning set forth in Section 6.3.

 

“SBE” has the meaning set forth in Section 14.25(c).

 

“SCADA” has the meaning set forth in Section 7.2(f).

 

“Schedule” or “Scheduling” means the actions of Seller and Buyer, their
Authorized Representatives, and their Transmission Providers, if applicable, of
notifying, requesting, and confirming to each other the quantity of Facility
Energy to be delivered hourly at each of the Points of Delivery on any given
date during the Delivery Term.

 

“Scheduled Outage” means any outage with respect to a Facility other than a
Forced Outage or an Unscheduled Outage.

 

“Scheduled Outage Projection” has the meaning set forth in Section 4.4(a).

 

19

--------------------------------------------------------------------------------

 

 

“Scheduler” means the Persons doing Scheduling for each Party. The contact
information for Buyer’s Scheduler and Seller’s Scheduler as of the Effective
Date is set forth in item 3, Appendix C.

 

“SCPPA” has the meaning set forth in the preamble of this Agreement.

 

“Second Development Period” means the period beginning on January 1, 2019, and
ending on December 31, 2020.

 

“Second Development Period Maximum Capacity” means one hundred thirty (130) MW,
which includes the First Development Period Maximum Capacity, subject to
adjustment pursuant to Section 3.7.

 

“Second Development Period Minimum Capacity” means ninety (90) MW, which
includes the First Development Period Minimum Capacity, subject to adjustment
pursuant to Section 3.7.

 

“Seller” has the meaning set forth in the preamble of this Agreement.

 

“Seller Ancillary Documents” means all instruments, agreements, certificates,
and documents executed by Seller or any of its Affiliates, including any Seller
Party, pursuant to this Agreement and shall include the documents constituting
part of the Performance Security.

 

“Seller Financing or Security Documents” means any credit, financing or security
agreements heretofore or hereafter entered into by or otherwise affecting Seller
and providing for any Lien or other security interest or rights enforceable by
any lender, trustee, collateral agent or other party in respect of any of the
Facilities or any assets thereof or rights or other interests therein.

 

“Seller Party(ies)” means Seller and any Affiliate of Seller that executes a
Seller Ancillary Document and shall include each Project Company and each
Upstream Equity Owner and Downstream Equity Owner.

 

“SFPO” has the meaning set forth in Section 14.25(h).

 

“Shortfall Energy” has the meaning set forth in Section 9.1.

 

“Shortfall Liquidated Damages” has the meaning set forth in Section 9.3.

 

“Shortfall Makeup Period” means the eighteen (18) calendar month period
following the Contract Year during which the applicable Shortfall Energy
initially occurs.

 

“Site” means, for each Facility, the real property (including all fixtures and
appurtenances thereto) and related physical and intangible property generally
identified in Appendix B for such Facility as owned or leased by Seller, or its
Affiliates, or over which Seller, or its Affiliates, has leasehold improvements,
has a right-of-way or other right to use the property where such Facility is
located or will be located, and including the well fields and the Leases (if
applicable), easements, rights-of-way, geothermal wells and resources, well
drilling rights and interests, and contractual rights including capacity rights
held or to be held by Seller, or its Affiliates, with respect to the
transmission lines or rights of roadways servicing such Site or such Facility
and located (or to be located) thereon.

 

20

--------------------------------------------------------------------------------

 

 

“Site Control” has the meaning given in Section 12.2(o).

 

“Special Purpose Entity” as to Seller and each Project Company means a general
partnership, limited liability company or corporation that on and after the date
hereof:

 

(a)     shall not (i) engage in any dissolution, liquidation or consolidation or
merger with or into any other business entity except to the extent expressly
permitted under the Indenture and the Indenture is applicable to such entity,
(ii) acquire by purchase or otherwise all or substantially all of the business
or assets of or beneficial interest in any other entity except to the extent
expressly permitted under the Indenture and the Indenture is applicable to such
entity, (iii) transfer, lease or sell, in one transaction or any combination of
transactions, all or substantially all of its properties or assets except to the
extent permitted herein or to the extent expressly permitted under the Indenture
and the Indenture is applicable to such entity, (iv) modify, amend or waive any
provisions of its organizational documents related to its status as a Special
Purpose Entity without the affirmative vote of the Independent Manager of Seller
or the Independent Manager of the Project Companies, as applicable, or (v)
terminate its organizational documents or its qualifications and good standing
in California, Delaware and Nevada; provided that, no action, event or
occurrence referred to in (i), (ii) or (iii) hereinabove, may be undertaken or
engaged in or shall otherwise take place if such action, event or occurrence
will impair Seller’s obligations under the Agreement or impair or materially
adversely affect the rights and interests of Buyer under the Agreement.

 

(b)     is and will be organized solely for the purpose of acquiring,
developing, owning, holding, financing, selling, leasing, transferring,
exchanging, managing and operating its respective Facility (in the case of a
Project Company), entering into this Agreement with Buyer (in the case of
Seller) and transacting lawful business that is incident, necessary and
appropriate to accomplish the foregoing;

 

(c)     will not engage in any business other than that relating to its limited
purpose as set forth in the immediately preceding subsection (b);

 

(d)     will not have any assets other than those related to its respective
Facility (in the case of a Project Company);

 

(e)     will hold itself out to the public as a legal entity separate and
distinct from any other entity and will correct any known misunderstanding
regarding the separate identity of such entity and has not identified and will
not identify its members, or any Affiliate of any member, as a division or
department or part of it, and has not identified itself and shall not identify
itself as a division or department of any other Person;

 

(f)     will maintain its financial statements, bank accounts, accounts, books,
resolutions, agreements and records separate from any other Person (but subject
to and as required under the terms of the Indenture and the Financing Documents
or a Facility Credit Agreement entered into in connection with a Portfolio
Financing, in each case to the extent applicable to such entity) and has filed
and will file its own tax returns (except to the extent treated as a
“disregarded entity” for tax purposes and is not required to file tax returns
under applicable law);

 

21

--------------------------------------------------------------------------------

 

 

(g)     will not comingle its funds or assets with those of any Person and has
and will maintain its assets in such a manner that it will not be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person (but subject to and as required under the terms of the
Indenture and the Financing Documents or a Facility Credit Agreement entered
into in connection with a Portfolio Financing, in each case to the extent
applicable to such entity);

 

(h)     will not make loans or advances to any Person or hold evidence of
indebtedness issued by any other Person (other than cash and investment grade
securities issued by an entity that is not an Affiliate of or subject to common
ownership with such entity and other than loans, advances, or evidence of
indebtedness permitted under the Indenture and the Financing Documents or a
Facility Credit Agreement entered into in connection with a Portfolio Financing,
in each case to the extent applicable to such entity, and other than investments
permitted under any other agreement with a third party for the construction or
permanent financing (or refinancing) of a Facility) or make any gifts or
fraudulent conveyances to any Person;

 

(i)     will not enter into or be a party to, any transaction with its members
or Affiliates, except (a) in the ordinary course of its business and on terms
which are commercially reasonable and are no less favorable to it than would be
obtained in a comparable arm’s-length transaction with an unrelated third party,
(b) as otherwise required by the Indenture and the Financing Documents or a
Facility Credit Agreement entered into in connection with a Portfolio Financing,
in each case to the extent applicable to such entity, (c) as reasonably
necessary to effectuate the purposes of this Agreement, or (d) pursuant to
obtaining the prior written consent of Buyer, which consent shall not be
withheld, conditioned or delayed unreasonably;

 

(j)     will not have any obligation to indemnify and will not indemnify its
officers, managers or members, as the case may be, other than with respect to
acts or omissions relating to its respective Facility, this Agreement or
otherwise in connection the business purpose for such entity under its
organizational documents on the Effective Date;

 

(k)     except as otherwise required by the Indenture and the Financing
Documents or a Facility Credit Agreement entered into in connection with a
Portfolio Financing, in each case to the extent applicable to such entity, will
not have any of its obligations guaranteed (other than pursuant to Performance
Security and other than in connection with construction or permanent financing
(or refinancing) of the respective Facility by a third party to the extent that
the guarantee does not result in an increase in the amount of debt of the
entity) by any Affiliate;

 

(l)     will hold its assets in its own name (other than as contemplated in the
Indenture and the Financing Documents to the extent applicable to such entity)
and will conduct all business in its own name;

 

(m)     will maintain its audited or unaudited (as applicable) financial
statements, accounting records and other entity documents separate from any
other Person, has filed and will file its own tax returns (except to the extent
treated as a “disregarded entity” for tax purposes and is not required to file
tax returns under applicable law), has not and will not permit its assets to be
listed as assets on the financial statement of any other entity except as
required by GAAP;

 

22

--------------------------------------------------------------------------------

 

 

(n)     except as otherwise required by a Facility Credit Agreement entered into
in connection with a Portfolio Financing, to the extent applicable to such
entity, will pay its own liabilities and expenses, including the salaries of its
own employees, if any, out of its own funds and assets;

 

(o)     will observe all material corporate, limited liability company, or other
entity formation formalities;

 

(p)     except as otherwise required by the Indenture and the Financing
Documents or a Facility Credit Agreement entered into in connection with a
Portfolio Financing, in each case to the extent applicable to such entity, will
not assume or guarantee or become obligated for the debts of any other Person
and has not held out and will not hold out its credit as being available to
satisfy the obligations of any other Person except as permitted pursuant to this
Agreement;

 

(q)     except as otherwise required by the Indenture and the Financing
Documents or a Facility Credit Agreement entered into in connection with a
Portfolio Financing, in each case to the extent applicable to such entity, will
not acquire obligations or securities of its members or any Affiliate;

 

(r)     will allocate fairly and reasonably any overhead expenses that are
shared with any Affiliate, including, but not limited to, paying for shared
space and services performed by any employee of an Affiliate;

 

(s)     except as otherwise required by the Indenture and the Financing
Documents to the extent applicable to such entity, will maintain and use
separate stationery, invoice and checks bearing its name; such stationery,
invoices and checks utilized by it or utilized to collect its funds or pay its
expenses have borne and shall bear its own name and have not borne and shall not
bear the name of any other entity unless such entity is clearly designated as
being its agent;

 

(t)     will have articles of organization, a certificate of formation or an
operating agreement, as applicable, that provides that it will not, without the
affirmative vote of the Independent Manager of Seller or the Independent Manager
of the Project Companies, as applicable, file a bankruptcy or insolvency
petition or otherwise institute insolvency proceedings with respect to itself or
to any other entity in which it has a direct or indirect legal or beneficial
ownership interest;

 

(u)     is and intends to remain solvent and continue to pay its debts and
liabilities (including, as applicable, shared personnel and overhead expenses)
from its assets as the same shall have or become due, and has and intends to
maintain adequate capital for the normal obligations reasonably foreseeable in a
business of its size and character and in light of its contemplated business
operations; and

 

(v)     will have no indebtedness other than (i) any indebtedness incurred as
provided by the Indenture and the Financing Documents to the extent applicable
to such entity, or any other loan made by a Facility Lender providing
construction or long-term financing or refinancing for any Facility or for
Seller’s performance of its obligations under this Agreement, (ii) Taxes and
Insurance premiums, (iii) liabilities incurred in the ordinary course of
business relating to its ownership, leasing and operation of any Facility and
its routine administration, or for Seller’s performance of its obligations under
this Agreement, which liabilities are not more than sixty (60) days past due,
are not evidenced by a note and are paid when due, and which amounts are normal
and reasonable under the circumstances, and in any event not outstanding at any
one time in an amount in excess of $100,000 in the aggregate, and (iv) such
other liabilities that are expressly permitted pursuant to this Agreement.

 

23

--------------------------------------------------------------------------------

 

 

“Substitution Facility” has the meaning given in Section 3.11(b).

 

“System Emergency” means an emergency condition or abnormal interconnection
situation, or an operational adjustment to comply with NERC or other regulatory
requirements, that prevents Buyer’s Transmission Provider from receiving Energy
at the applicable Points of Delivery.

 

“Tax” or “Taxes” means each federal, state, county, local and other (a) net
income, gross income, gross receipts, sales, use, ad valorem, business or
occupation, transfer, franchise, profits, withholding, payroll, employment,
excise, property or leasehold tax and (b) customs, duty or other fee, assessment
or charge of any kind whatsoever, together with any interest and any penalties,
additions to tax or additional amount with respect thereto. Requirements of
Buyer or Buyer’s Members are not Taxes.

 

“Tax Equity Financing” means a transaction or a series of transactions in which
a Person or Persons (i) invests in Seller or in a Project Company or any
Upstream Equity Owner or Downstream Equity Owner, (ii) purchases a Facility and
leases it back to Seller (or an Affiliate of Seller) or (iii) leases a Facility
from Seller or an Affiliate of Seller or invests in a direct or indirect lessee
of a Facility, in each case seeking to earn its economic return, in whole or in
part, through tax benefits related to the ownership or operation of such
Facility.

 

“Tax Equity Investor” means, with respect to a Tax Equity Financing, one or more
tax equity investors that (i) invests in Seller or in a Project Company or any
Upstream Equity Owner or Downstream Equity Owner, (ii) purchases a Facility and
leases it back to Seller (or an Affiliate of Seller) or (iii) leases a Facility
from Seller or an Affiliate of Seller or invests in a direct or indirect lessee
of the Facility.

 

“Termination Notice” has the meaning set forth in Section 13.3(a).

 

“Termination Payment” means a payment in an amount equal to the Non-Defaulting
Party’s (a) Losses, plus (b) Costs, minus (c) Gains; provided, however that if
such amount is a negative number, the Termination Payment shall be equal to
zero.

 

“Third Development Period” means the period beginning on January 1, 2021, and
ending on December 31, 2022.

 

“Third Development Period Maximum Capacity” means one hundred eighty-five (185)
MW, which includes the Second Development Period Maximum Capacity, subject to
adjustment pursuant to Section 3.7.

 

24

--------------------------------------------------------------------------------

 

 

“Third Development Period Minimum Capacity” means one hundred thirty-five (135)
MW, which includes the Second Development Period Minimum Capacity, subject to
adjustment pursuant to Section 3.7.

 

“Transmission Providers” means the Persons operating the Transmission Systems
providing Transmission Services to or from the Points of Delivery.

 

“Transmission Services” means the transmission and other services required to
transmit Facility Energy to or from the Points of Delivery.

 

“Transmission System” means the facilities utilized to provide Transmission
Services.

 

“Unexcused Cause” has the meaning set forth in Section 14.6(b).

 

“Unscheduled Outage” means any outage with respect to a Facility, other than a
Forced Outage or a Scheduled Outage, that has not been scheduled and requires
the removal from service of the Facility, or any portion thereof, for necessary
repairs or remediation of operational conditions.

 

“Upstream Equity Owner” means Ormat Nevada Inc. and any Person that owns or
Controls at least fifty percent (50%) or more of the equity of Seller at any
level below Ormat Nevada Inc.

 

“WBE” has the meaning set forth in Section 14.25(c).

 

“WECC” means the Western Electricity Coordinating Council.

 

“WREGIS” means Western Renewable Energy Generation Information System.

 

“WREGIS Certificates” has the meaning set forth in Section 8.4.

 

“WREGIS Operating Rules” means the rules describing the operations of the
Western Renewable Energy Generation Information System, as published by WREGIS.

 

Other terms defined herein have the meanings so given when used in this
Agreement with initial-capitalized letters.

 

Section 1.2     Interpretation. In this Agreement, unless a clear contrary
intention appears:

 

(a)     the singular number includes the plural number and vice versa;

 

(b)     reference to any Person includes such Person’s successors and assigns
but, in case of a Party hereto, only if such successors and assigns are
permitted by this Agreement, and reference to a Person in a particular capacity
excludes such Person in any other capacity or individually;

 

(c)     reference to any gender includes the other;

 

25

--------------------------------------------------------------------------------

 

 

(d)     reference to any agreement (including this Agreement), document,
instrument, tariff, or Requirement means such agreement, document, instrument,
or tariff, or Requirement, as amended, modified, replaced, or superseded and in
effect from time to time in accordance with the terms thereof and, if
applicable, the terms hereof;

 

(e)     reference to any Article, Section, or Appendix means such Article of
this Agreement, Section of this Agreement, or such Appendix to this Agreement,
as the case may be, and references in any Article or Section or definition to
any clause means such clause of such Article or Section or definition;

 

(f)     “hereunder,” “hereof,” “hereto,” and words of similar import shall be
deemed references to this Agreement as a whole and not to any particular Article
or Section or other provision hereof or thereof;

 

(g)     “including” (and with correlative meaning “include”) means including
without limiting the generality of any description preceding such term;

 

(h)     relative to the determination of any period of time, “from” means “from
and including,” “to” means “to but excluding,” and “through” means “through and
including”;

 

(i)     reference to time shall always refer to Pacific Prevailing Time; and
reference to any “day” or “month” shall mean a calendar day or calendar month,
as applicable, unless otherwise indicated; and

 

(j)     the term “or” is not exclusive.

 

ARTICLE II
EFFECTIVE DATE, TERM, AND EARLY TERMINATION

 

Section 2.1     Effective Date. This Agreement shall be effective on the later
of (a) the date that both Parties have executed this Agreement, and (b) the date
that all of the following conditions have been satisfied (the “Effective Date”):

 

(a)     Seller shall have delivered to Buyer the Non-Consolidation Opinion;

 

(b)     Seller shall have delivered to Buyer copies of the Leases described in
Section 6 of Appendix B;

 

(c)     Seller shall have delivered to Buyer copies of all requisite resolutions
and incumbency certificates of each Seller Party and any other documents
evidencing the necessary actions taken by each Seller Party to authorize the
execution and delivery of this Agreement and all Seller Ancillary Documents
requiring execution by such Seller Party, such resolutions to be certified as of
the Effective Date by an authorized representative of the Seller Party;

 

(d)     Seller shall have delivered to Buyer an executed original of a written
legal opinion of Chadbourne & Parke LLP or Winston & Strawn LLP, counsel for
Seller, or other outside counsel reasonably acceptable to Buyer, concerning the
enforceability and due authorization of this Agreement and the Seller Ancillary
Documents in form reasonably satisfactory to Buyer, dated as of the Effective
Date and addressed to Buyer;

 

26

--------------------------------------------------------------------------------

 

 

(e)     The Project Development Security shall have been delivered to Buyer;

 

(f)     Seller has provided reasonable evidence to Buyer that the Insurance is
in full force and effect upon the Effective Date;

 

(g)     Seller has provided reasonable evidence to Buyer that all Permits
described in Section 7 of Appendix B are in full force and effect;

 

(h)     Seller shall have delivered to Buyer evidence that each Facility listed
in Appendix B has been CEC Certified or received pre-certification from the CEC;

 

(i)     Buyer shall have filed a Notice of Exemption in Los Angeles County,
California pursuant to Title 14, California Code of Regulations, Section 15277
for each New Facility listed in Appendix B;

 

(j)     Seller or its Affiliate shall have filed a Notice of Exemption in
Churchill County, Nevada or Humboldt County, Nevada, as applicable, for each New
Facility listed in Appendix B;

 

(k)     Seller has delivered to Buyer a letter by Sierra Pacific Power Company
d/b/a NV Energy (“NV Energy”) received by Seller providing notice that the
Long-Term Agreement between Steamboat Hills, LLC and NV Energy, dated November
17, 1986, will terminate effective at the end of the day on February 22, 2018;

 

(l)     Seller has delivered to Buyer a letter by Sierra Pacific Power Company
d/b/a NV Energy (“NV Energy”) received by Seller providing notice that the
Long-Term Agreement between Brady Power Partners and NV Energy, dated October 5,
1990, will terminate effective at the end of the day on July 29, 2022;

 

(m)     Seller has delivered to Buyer a letter by Sierra Pacific Power Company
d/b/a NV Energy (“NV Energy”) received by Seller providing notice that the
Long-Term Agreement between Steamboat Development LLC and NV Energy, dated
January 24, 1991, will terminate effective at the end of the day on December 12,
2022;

 

(n)     Seller has delivered to Buyer a letter by Sierra Pacific Power Company
d/b/a NV Energy (“NV Energy”) received by Seller providing notice that the
Long-Term Agreement between Steamboat Development LLC and NV Energy, dated
January 18, 1991, will terminate effective at the end of the day on December 18,
2022; and

 

(o)     Buyer, Seller, and Ormat Nevada Inc. have executed a letter agreement
substantially in the form of Appendix M (the “Ormat Nevada Letter Agreement”).

 

Seller and Buyer shall cooperate reasonably with each other to accomplish and
evidence satisfaction of the conditions precedent set forth above in a timely
manner.

 

27

--------------------------------------------------------------------------------

 

 

Section 2.2     Agreement Term and Delivery Term. This Agreement shall have a
delivery term (the “Delivery Term”) that commences at the beginning of the first
(1st) Contract Year and ends at the end of the day that is twenty-five (25)
years after December 31, 2018 (i.e., December 31, 2043), unless sooner
terminated in accordance with the terms of this Agreement. The term of this
Agreement (the “Agreement Term”) shall commence on the Effective Date and shall
end on the last day of the Delivery Term or upon the expiration or earlier
termination of this Agreement in accordance with the terms hereof.

 

Section 2.3     Survivability. The provisions of this Article II, Article XII,
Article XIII, Section 14.19, and Section 14.21 shall survive for a period of one
(1) year following the termination of this Agreement. The provisions of Article
XI shall survive for a period of one (1) year following final payment made by
the Buyer hereunder or the expiration or termination date of this Agreement,
whichever is later. The provisions of Article V, Article VI, Article VIII, and
Article IX shall continue in effect after termination to the extent necessary to
provide for final billing, refunds or other adjustments, and deliveries related
to the period prior to termination of this Agreement.

 

Section 2.4     Early Termination.

 

(a)     Early Termination by Mutual Agreement. This Agreement may be terminated
by mutual written agreement of the Parties.

 

(b)     Early Termination for Default. Upon the occurrence of a Default, the
Non-Defaulting Party may terminate this Agreement as set forth in Section 13.3.

 

(c)     Early Termination for Force Majeure. This Agreement may be terminated
pursuant to Section 14.6(d), provided that such termination shall on the
effective date of such termination automatically trigger release and return of
the Project Development Security or Delivery Term Security, as applicable,
required under Section 5.9.

 

(d)     Early Termination with respect to Notice of Exemption. This Agreement
may be terminated by Seller if the Notice of Exemption required to be filed as
provided in Section 2.1(i) shall not become final and no longer subject to
appeal within sixty (60) days after the Effective Date. This Agreement may be
terminated by Buyer if the Notice of Exemption required to be filed as provided
in Section 2.1(j) shall not become final and no longer subject to appeal within
sixty (60) days after the Effective Date.

 

(e)     Early Termination for Agreement’s failure to comply with Article 1 of
Chapter 11 of Division 2 of Title 20 of the California Code of Regulations.
Notwithstanding the provisions of Section 8.6, in the event that, within sixty
(60) days after the CEC’s receipt of a complete compliance filing under Sections
2909 and 2910 of Article 1 of Chapter 11 of Division 2 of Title 20 of the
California Code of Regulations, the CEC issues a decision pursuant to Section
2910 of Article 1 of Chapter 11 of Division 2 of Title 20 of the California Code
of Regulations finding that this Agreement fails to comply with Article 1 of
Chapter 11 of Division 2 of Title 20 of the California Code of Regulations, then
this Agreement shall be void, and any and all deliveries of Delivered Energy
shall be terminated no later than the effective date of such decision of
noncompliance by the CEC pursuant to Section 2910 of Article 1 of Chapter 11 of
Division 2 of Title 20 of the California Code of Regulations.

 

28

--------------------------------------------------------------------------------

 

 

(f)     Early Termination for Failure to Achieve 40 MW Total Project Net
Capacity at the End of the Third Development Period. Buyer, in its sole
discretion, may terminate this Agreement effective upon notice to Seller if
Seller fails to achieve a minimum of 40 MW of total Project Net Capacity from
all Facilities by the date that is 90 days following the end of the Third
Development Period, provided that (i) such notice is delivered to Seller within
sixty (60) days of such failure and (ii) if Seller's failure is due to Force
Majeure, Buyer's election to terminate under this Section 2.4(f) shall
automatically trigger release and return of the Project Development Security
required under Section 5.9 on the effective date of such termination.
Notwithstanding the foregoing, Buyer shall not have the right to terminate this
Agreement under this Section 2.4(f) so long as Seller continues to pay
liquidated damages under Section 3.7. Early termination under this Section
2.4(f) and liquidated damages paid by Seller under Section 3.7, if applicable,
are Buyer’s sole and exclusive remedies for any failure of Seller to achieve 40
MW of total Project Net Capacity.

 

(g)     Effect of Termination. Any termination of this Agreement under this
Section 2.4 shall be without prejudice to the rights and remedies of either
Party for Defaults occurring prior to such termination; provided that there
shall be no damages in connection with the events and circumstances associated
with a termination under (i) Section 2.4(c), (ii) Section 2.4(d), or (iii)
Section 2.4(e).

 

ARTICLE III
DEVELOPMENT OF THE FACILITIES

 

Section 3.1     Permitting. Seller and its Affiliates have obtained all Permits
required for operation and maintenance of each Existing Facility. Seller, at its
expense, shall timely take, or cause its Affiliates to take, all steps necessary
to obtain all Permits required to construct, maintain, or operate each New
Facility, including drilling of the geothermal wells of the Facility, in
accordance with the Requirements, including the timely preparation of all
environmental documents required to have the applicable New Facility reviewed
under applicable Federal and Nevada law to the extent required under such law
(the “Environmental Documents”). Seller shall provide Buyer with true and
complete copies of all Environmental Documents (including, without limitation,
any NEPA Environmental Assessment related to any Facility) prepared during the
Agreement Term.

 

Section 3.2     Project Design. Seller shall determine the location, design,
configuration, and capacity of each Facility as it deems appropriate, subject
only to the Requirements, including the characteristics and other requirements
for such Facility set forth in Appendix B, and also subject to any conditions
which are imposed by any Governmental Authority as part of the environmental
review of each New Facility required under applicable Federal and Nevada law.

 

Section 3.3     CEQA Exemption. The Parties acknowledge and agree that (1) each
New Facility will be subject to environmental review pursuant to NEPA in
connection with the procurement of right-of-ways from the U.S. Department of the
Interior, Bureau of Land Management for the construction and installation of
certain electrical facilities, (2) pursuant to that law, Seller will, or will
cause its Affiliates to, submit to and complete the NEPA Environmental
Assessment with respect to each New Facility, and (3) each New Facility is
statutorily exempt from CEQA pursuant to Title 14, California Code of
Regulations, Section 15277.

 

29

--------------------------------------------------------------------------------

 

 

Section 3.4     Site Confirmation. Seller represents and warrants that (a)
Seller’s agents and representatives have visited, inspected, and are familiar
with each Site and its surface physical condition relevant to the obligations of
Seller pursuant to this Agreement, including surface conditions, normal and
usual soil conditions, roads, utilities, and topographical, solar radiation,
air, and water quality conditions, (b) to its knowledge, Seller is familiar with
all local and other conditions that may be material to Seller’s performance of
its obligations under this Agreement (including transportation, seasons and
climate, access, weather, handling and storage of materials and equipment, and
availability and quality of labor and utilities), and (c) Seller has determined
that each Site constitutes an acceptable and suitable site for the construction
(if applicable) and operation of the associated Facility in accordance herewith.
Any failure by Seller to have taken or to take the actions described in this
Section 3.4 shall not relieve Seller from any responsibility for estimating
properly the difficulty and cost of successfully constructing (if applicable),
maintaining or operating a Facility in accordance with this Agreement or from
proceeding to construct (if applicable), maintain, and operate such Facility
successfully without any additional expense to Buyer.

 

Section 3.5     Certification of Delivery Commencement Dates and Commercial
Operation Dates.

 

(a)     Certification Process. Seller shall provide Buyer with notice when
Seller has determined that all requirements under this Agreement for achieving
Delivery Commencement or Commercial Operation, as applicable, of a Facility,
including the conditions precedent specified in the definition of “Delivery
Commencement” or “Commercial Operation” in Section 1.1, as applicable, have been
satisfied with respect to the delivery of the full output of the Facility Energy
for such Facility. Buyer shall either accept or reject the notice in its
reasonable discretion by delivering a notice to Seller in writing within thirty
(30) Business Days. If Buyer fails to respond within thirty (30) Business Days,
it shall be deemed to have accepted the notice. If Buyer rejects the notice,
Buyer shall state in detail the reasons for its rejection. The Parties shall
immediately meet and confer to address Buyer’s concerns. Delivery Commencement
or Commercial Operation, as applicable, of the Facility shall be deemed to have
occurred on the date that the requirements for Delivery Commencement or
Commercial Operation, as applicable, are satisfied, which date may be earlier
than the date on which Buyer accepts Seller’s notice that Delivery Commencement
or Commercial Operation, as applicable, has occurred and/or the date on which
any concerns that Buyer expresses in connection with Seller’s notice are
resolved; provided the Parties acknowledge or are deemed to have acknowledged,
or it is determined through dispute resolution, that all such requirements for
Delivery Commencement or Commercial Operation, as applicable, for such Facility
have been satisfied on such earlier date.

 

(b)     Limits on Early Delivery Commencement or Commercial Operation. Prior to
January 1, 2018, Seller shall not cause a Facility to satisfy the requirements
for Delivery Commencement or Commercial Operation, as applicable, if causing
such Facility to achieve its Delivery Commencement Date or Commercial Operation
Date, as applicable, would cause the Project Net Capacity to exceed thirty (30)
MW. From January 1, 2018 until February 23, 2018, Seller shall not cause a
Facility to satisfy the requirements for Delivery Commencement or Commercial
Operation, as applicable, if causing such Facility to achieve its Delivery
Commencement Date or Commercial Operation Date, as applicable, would cause the
Project Net Capacity to exceed forty-five (45) MW. From February 24, 2018 until
the end of the First Development Period, Seller shall not cause a Facility to
satisfy the requirements for Delivery Commencement or Commercial Operation, as
applicable, if causing such Facility to achieve its Delivery Commencement Date
or Commercial Operation Date, as applicable, would cause the Project Net
Capacity to exceed the First Development Period Maximum Capacity. During the
Second Development Period, Seller shall not cause a Facility to satisfy the
requirements for Delivery Commencement or Commercial Operation, as applicable,
if causing such Facility to achieve its Delivery Commencement Date or Commercial
Operation Date, as applicable, would cause the Project Net Capacity to exceed
the Second Development Period Maximum Capacity. Commencing on the first day of
the Third Development Period and continuing thereafter, Seller shall not cause a
Facility to satisfy the requirements for Delivery Commencement or Commercial
Operation, as applicable, if causing such Facility to achieve its Delivery
Commencement Date or Commercial Operation Date, as applicable, would cause the
Project Net Capacity to exceed the Third Development Period Maximum Capacity.

 

30

--------------------------------------------------------------------------------

 

 

Section 3.6     Milestone Schedule. Attached as Appendix I is a Milestone
Schedule with deadlines for the development of each Facility, including securing
its Facility Transmission Rights and Interests, through the Delivery
Commencement Date or Commercial Operation Date, as applicable (each, a
“Milestone”) and footnotes that set forth documents required to be provided by
Seller to Buyer with respect to each Milestone by the Milestone Date therefor.
Until the Delivery Commencement Date or Commercial Operation Date, as
applicable, for a Facility, Seller shall provide Buyer a quarterly report
setting forth the status of each Milestone for such Facility, including any
slippage in any deadline. Seller shall achieve each Milestone by the date
specified therefor in such Milestone schedule, provided that such Milestone Date
may be extended by Seller by providing to Buyer notice of such extension at
least fifteen (15) days (or, in the event of a Force Majeure concerning which
fifteen (15) days advance notice is not practicable, as soon as practicable)
prior to such Milestone Date. The date specified for each Milestone shall be the
Milestone Date for achieving such Milestone, provided that, if and to the extent
such date shall be extended as provided in this Section 3.6, the extended date
shall be the Milestone Date for purposes of this Agreement. Notwithstanding
anything herein to the contrary, Seller shall not be in default or otherwise
have any liability under this Agreement for failing to meet a Milestone Date,
other than to the extent provided in Section 3.7 of this Agreement.

 

Section 3.7     Performance Damages.

 

(a)     First Development Period. If the Project Net Capacity as of the end of
the First Development Period is less than the First Development Period Minimum
Capacity, then, subject to Section 3.7(e), Seller shall pay liquidated damages
to Buyer in an amount equal to one thousand two hundred thirty-nine dollars
($1,239) per MW of difference between the First Development Period Minimum
Capacity and the Project Net Capacity per day for each day intervening between
the end of the First Development Period and the earlier of (x) the date that the
Project Net Capacity becomes equal to or greater than the First Development
Period Minimum Capacity, and (y) the end of the Second Development Period.

 

31

--------------------------------------------------------------------------------

 

 

(b)     Second Development Period. If the Project Net Capacity as of the end of
the Second Development Period is less than the First Development Period Minimum
Capacity, then the Second Development Period Minimum Capacity, Second
Development Period Maximum Capacity, Third Development Period Minimum Capacity,
and Third Development Period Maximum Capacity shall each be reduced by an amount
equal to the difference of (i) the First Development Period Minimum Capacity,
minus (ii) the Project Net Capacity as of the end of the Second Development
Period. Seller shall provide Buyer with a written notice of each such
adjustment. If the Project Net Capacity as of the end of the Second Development
Period is less than the Second Development Period Minimum Capacity, then,
subject to Section 3.7(e), Seller shall pay liquidated damages to Buyer in an
amount equal to one thousand two hundred thirty-nine dollars ($1,239) per MW of
the difference between the Second Development Period Minimum Capacity and
Project Net Capacity per day for each day intervening between the end of the
Second Development Period and the earlier of (x) the date that the Project Net
Capacity becomes equal to or greater than the Second Development Period Minimum
Capacity, and (y) the end of the Third Development Period.

 

(c)     Third Development Period. If the Project Net Capacity as of the end of
the Third Development Period is less than the Second Development Period Minimum
Capacity, then the Third Development Period Minimum Capacity and Third
Development Period Maximum Capacity shall each be reduced (such reduction to be
effective as of the end of the Third Development Period) by an amount equal to
the difference of (i) the Second Development Period Minimum Capacity, minus (ii)
the Project Net Capacity as of the end of the Third Development Period. Seller
shall provide Buyer with a written notice of each such adjustment. If the
Project Net Capacity as of the end of the Third Development Period is less than
the Third Development Period Minimum Capacity, then, subject to Section 3.7(e),
Seller shall pay liquidated damages to Buyer in an amount equal to one thousand
two hundred thirty-nine dollars ($1,239) per MW of difference between the Third
Development Period Minimum Capacity and Project Net Capacity per day for each
day intervening between the end of the Third Development Period and the earlier
of (x) the date that the Project Net Capacity becomes equal to or greater than
the Third Development Period Minimum Capacity, and (y) December 31, 2024. If the
Project Net Capacity as of December 31, 2024 is less than the Third Development
Period Minimum Capacity, then the Third Development Period Maximum Capacity and
the Third Development Period Minimum Capacity shall each be revised (such
revision to be effective December 31, 2024) to equal the Project Net Capacity as
of December 31, 2024. Seller shall provide Buyer with a written notice of such
revised Third Development Period Maximum Capacity and Third Development Period
Minimum Capacity.

 

(d)     Facility Removal for Failure to Obtain CEC Certification. If any New
Facility shall be removed from the Project pursuant to Section 3.12 due to the
failure to be CEC Certified and if such failure to be CEC Certified is the
result of Seller's fault or negligence (including any failure to submit timely
required documentation to the CEC), then, subject to Section 3.7(e), Seller
shall pay liquidated damages to Buyer in an amount equal to one thousand two
hundred thirty-nine dollars ($1,239) per MW of the Facility Net Capacity of such
New Facility per day for each day intervening between the date such New Facility
achieved Commercial Operation and the date of removal of such New Facility
pursuant to Section 3.12.

 

32

--------------------------------------------------------------------------------

 

 

(e)     Notwithstanding anything to the contrary herein, Seller’s obligation to
pay liquidated damages pursuant to Sections 3.7(a)-(d) shall not exceed
forty-eight million dollars ($48,000,000) in the aggregate.

 

(f)     Damages that Buyer would incur due to Seller’s failure to timely achieve
a Project Net Capacity that meets the thresholds specified in this Section
3.7(a), (b) and (c) or due to the failure of a Facility to be CEC Certified as a
result of Seller's fault or negligence, would be difficult or impossible to
predict with certainty, and it is impractical or difficult to assess actual
damages in those circumstances, but the liquidated damages set forth in Sections
3.7(a) – (d) are fair and reasonable calculations of such damages. Buyer’s right
to collect liquidated damages pursuant to Sections 3.7(a) – (d) and the
reductions in the Second Development Period Minimum Capacity, Second Development
Period Maximum Capacity, Third Development Period Minimum Capacity, and Third
Development Period Maximum Capacity specified in Sections 3.7(b)-(c) are Buyer’s
sole and exclusive remedies for any failure by Seller to achieve any required
level of Project Net Capacity or to obtain CEC Certification.

 

Section 3.8     Notice of Facility Net Capacity. At least six (6) months prior
to the Delivery Commencement Date or Commercial Operation Date, as applicable,
of a Facility, Seller shall provide notice to Buyer declaring the Facility Net
Capacity for such Facility, subject to adjustment pursuant to Section 3.9 below.

 

Section 3.9     Revision of Facility Net Capacity. Prior to the end of the Third
Development Period, Seller has the right to revise the Facility Net Capacity for
a Facility by providing notice to Buyer stating the revised Facility Net
Capacity (“Revised Net Capacity”) and evidence reasonably demonstrating (a) the
sustained operation of the Facility for at least 5 consecutive hours at a
delivery rate of at least ninety percent (90%) of the Revised Net Capacity (net
of providing the full requirements for Parasitic Load and net of transmission
losses) as measured by the Electric Metering Devices at the Points of Delivery,
as adjusted to reflect nominal resource temperature and flow rates and other
environmental conditions, and (ii) the delivery of Energy equal to at least the
product of ninety percent (90%) of the Revised Net Capacity and 120 hours during
a period of 120 consecutive hours (net of providing the full requirements for
Parasitic Load and net of transmission losses) as measured by the Electric
Metering Devices at the Points of Delivery, as adjusted to reflect resource
temperature and flow rates and other environmental conditions. Notwithstanding
the prior sentence, Seller shall not have the right to revise the Facility Net
Capacity to the extent that such revised Facility Net Capacity would cause the
Project Net Capacity to exceed the First Development Period Maximum Capacity
during the First Development Period, the Second Development Period Maximum
Capacity during the Second Development Period, or the Third Development Period
Maximum Capacity during the Third Development Period. Seller shall submit an
amended GeothermEx report supporting such Revised Net Capacity. Buyer shall
either accept or reject the notice in its reasonable discretion by delivering a
notice to Seller in writing within fifteen (15) Business Days. If Buyer fails to
respond within fifteen (15) Business Days, it shall be deemed to have accepted
the notice. If Buyer rejects the notice, Buyer shall state in detail the reasons
for its rejection. The Parties shall immediately meet and confer to address
Buyer’s concerns. Upon Buyer’s acceptance, or deemed acceptance, of the notice,
the Facility Net Capacity will be revised to equal the Revised Net Capacity
specified in the notice, effective as of the date that Seller provided its
notice to Buyer.

 

33

--------------------------------------------------------------------------------

 

 

Section 3.10     Delivery of Energy Prior to Delivery Commencement Date or
Commercial Operation Date.

 

(a)     For each New Facility, prior to the Commercial Operation Date of such
Facility, Seller shall sell and deliver to the Points of Delivery, and Buyer
shall purchase and receive at and from the Points of Delivery, the Delivered
Energy associated with such New Facility at the price set forth in Section 1 of
Appendix A; provided that, in no event shall Buyer be obligated to purchase or
receive Delivered Energy, together with any Replacement Energy, in excess of the
Maximum Generation unless Buyer shall by notice given to Seller elect to
purchase any such Energy in excess of Maximum Generation. Seller shall make
arrangements to and bear all costs associated with transmitting the Delivered
Energy to the Points of Delivery as provided in Section 7.3 and Buyer shall make
arrangements to and bear all costs associated with transmitting such Delivered
Energy at and from the Points of Delivery as provided in Section 7.3. Seller and
Buyer shall coordinate to ensure adequate scheduling of such Delivered Energy in
accordance with Section 7.2.

 

(b)     For each Existing Facility, after the end of the Prior Commitment Period
for such Existing Facility but prior to the Delivery Commencement Date of such
Existing Facility, Seller shall sell and deliver to the Points of Delivery, and
Buyer shall purchase and receive at and from the Points of Delivery, the
Delivered Energy associated with such Existing Facility at the price set forth
in Section 1 of Appendix A; provided that, in no event shall Buyer be obligated
to purchase or receive Delivered Energy, together with any Replacement Energy,
in excess of the Maximum Generation unless Buyer shall by notice given to Seller
elect to purchase any such Energy in excess of Maximum Generation. Seller shall
make arrangements to and bear all costs associated with transmitting the
Delivered Energy to the Points of Delivery as provided in Section 7.3 and Buyer
shall make arrangements to and bear all costs associated with transmitting such
Delivered Energy at and from the Points of Delivery as provided in Section 7.3.
Seller and Buyer shall coordinate to ensure adequate scheduling of such
Delivered Energy in accordance with Section 7.2.

 

(c)     The purchase and sale of Facility Energy from any Existing Facility
pursuant to this Agreement shall not commence before the end of the Prior
Commitment Period applicable to the Existing Facility, unless Seller and Buyer
shall mutually agree to such purchase and sale of Facility Energy pursuant to
the terms of this Agreement prior to such date.

 

Section 3.11     Addition, Removal or Substitution of Facilities.

 

(a)     At any time prior to the end of the Third Development Period, and from
time to time, Seller will have the right to designate one or more of the
Pre-Defined Additional Facilities as Facilities under this Agreement by
providing a notice to Buyer specifying the Pre-Defined Additional Facilities
that are being designated as Facilities and containing a document in the form of
a revised Appendix B and Appendix I that includes, for the newly designated
Facilities, the project details and Milestones applicable to such Facilities and
a revised Appendix L that provides for the deletion from such Appendix of such
Pre-Defined Additional Facilities that are designated as Facilities. Upon
delivery of such notice, the designated Pre-Defined Additional Facilities will
become Facilities hereunder without requiring an amendment of this Agreement and
the revised Appendix B, Appendix I and Appendix L included within such notice
shall be binding upon the Parties as if set forth herein. The designation of
Facilities pursuant to this Section 3.11(a) will not result in (a) any change in
the First Development Period Minimum Capacity, First Development Period Maximum
Capacity, Second Development Period Minimum Capacity, Second Development Period
Maximum Capacity, Third Development Period Minimum Capacity, or Third
Development Period Maximum Capacity, and (b) a change of the dates of the First
Development Period, Second Development Period, and Third Development Period. For
the avoidance of doubt, once Pre-Defined Additional Facilities become Facilities
hereunder, they will be subject to all of the terms and conditions applicable to
Facilities hereunder, including satisfaction of the requirements for Delivery
Commencement or Commercial Operation, as applicable, and the process for
establishing the Delivery Commencement Date or Commercial Operation Date, as
applicable, pursuant to Section 3.5. In addition, at any time prior to the end
of the Agreement Term, and from time to time, Seller will have the right to add
properties comprising Leases for a Facility if Seller determines that additional
properties will improve Seller’s ability to satisfy its obligations hereunder.
Seller will send notice to Buyer specifying the properties comprising Leases to
be added and containing a document in the form of a revised Appendix B that adds
the details associated with the Leases being added. Upon delivery of such
notice, the description of the Leases will be updated, as applicable, without
requiring an amendment of this Agreement. The addition of properties and Leases
pursuant to this Section 3.11(a) will not result in any change in the First
Development Period Minimum Capacity, First Development Period Maximum Capacity,
Second Development Period Minimum Capacity, Second Development Period Maximum
Capacity, Third Development Period Minimum Capacity, or Third Development Period
Maximum Capacity. For the avoidance of doubt, the Guaranteed Generation, Maximum
Generation, and dates of First Development Period, Second Development Period and
Third Development Period will not be revised to reflect any such change in the
properties comprising the Leases, and once added properties and associated
Leases are included within the Leases for a Facility hereunder, they will be
subject to all of the terms and conditions applicable to Leases for Facilities
hereunder.

 

34

--------------------------------------------------------------------------------

 

 

(b)     At any time, and from time to time, prior to the end of the Third
Development Period, Seller will have the right to substitute one or more of the
Pre-Defined Additional Facilities that are not already Facilities hereunder
(“Substitution Facilities”) for one or more of the Facilities that are already
subject to this Agreement by providing a notice to Buyer specifying the
Substitution Facilities that are being designated as Facilities and the
Facilities that are to cease being Facilities (“Former Facilities”), and
containing a document in the form of a revised Appendix B, Appendix I, and
Appendix L that includes (i) a description of the Substitution Facilities and
associated Milestones with a level of detail that is reasonably comparable to
the detail provided for the Facilities described in Appendix B and associated
Milestones in Appendix I as of the Effective Date, (ii) removal of the details
associated with the Former Facilities, and (iii) evidence reasonably
demonstrating that the aggregate electric generating capacity of the
Substitution Facilities (expressed in MW) together with that of the remaining
Facilities, net of their parasitic load and transmission and transformation
losses to the Points of Delivery, is reasonably expected to result in an
aggregate electric generating capacity of the Project (expressed in MW), net of
parasitic load and transmission and transformation losses to the Points of
Delivery, that is at least one hundred fifty (150) MW. Upon delivery of such
notice, subject to compliance with the provisions of Section 3.11(d), the
designated Substitution Facilities will become Facilities hereunder and the
Former Facilities will cease to be Facilities hereunder, without requiring an
amendment of this Agreement and the revised Appendix B, Appendix I and Appendix
L included within such notice shall be binding upon the Parties as if set forth
herein. The designation of any Substitution Facilities or Former Facilities
pursuant to this Section 3.11(b) will not result in (A) any change in the First
Development Period Minimum Capacity, First Development Period Maximum Capacity,
Second Development Period Minimum Capacity, Second Development Period Maximum
Capacity, Third Development Period Minimum Capacity, or Third Development Period
Maximum Capacity, and (B) a change of the dates of the First Development Period,
Second Development Period, and Third Development Period. Except under the
circumstances described in Section 3.12, Section 5.10, Section 5.11, or Section
8.6(a), Seller will not have the right under this Section 3.11(b) to designate
as a Former Facility a Facility that has achieved Delivery Commencement or
Commercial Operation, as applicable, even if a Substitution Facility is
identified for such Facility. For the avoidance of doubt, (I) once Substitution
Facilities become Facilities hereunder, they will be subject to all of the terms
and conditions applicable to Facilities hereunder, including satisfaction of the
requirements for Delivery Commencement or Commercial Operation, as applicable,
and the process for establishing the Delivery Commencement Date or Commercial
Operation Date, as applicable, pursuant to Section 3.5, and (II) once a Former
Facility ceases to be a Facility hereunder it will be released from any and all
obligations and restrictions applicable to Facilities hereunder.

 

35

--------------------------------------------------------------------------------

 

 

(c)     At any time, and from time to time, after the earliest of (i) the date
that the Project Net Capacity is equal to or greater than one hundred fifty
(150) MW, (ii) the end of the Third Development Period with the Project Net
Capacity equal to or greater than one hundred thirty five (135) MW, or (iii)
December 31, 2024, Seller will have the right to designate as Former Facilities
that are to cease being Facilities hereunder all or any portion of the
Facilities that have not yet achieved Delivery Commencement or Commercial
Operation, as applicable, by sending notice to Buyer specifying the Facilities
that are being designated as Former Facilities and containing a document in the
form of a revised Appendix B and Appendix I that removes the details associated
with such Former Facilities. Upon delivery of such notice, the designated Former
Facilities will cease to be Facilities hereunder, and Seller will have no
further obligation to Buyer hereunder in respect of such Former Facilities,
without requiring an amendment of this Agreement and the revised Appendix B and
Appendix I included within such notice shall be binding upon the Parties as if
set forth herein. The designation of Former Facilities pursuant to this Section
3.11(c) will not result in (A) any change in the First Development Period
Minimum Capacity, First Development Period Maximum Capacity, Second Development
Period Minimum Capacity, Second Development Period Maximum Capacity, Third
Development Period Minimum Capacity, or Third Development Period Maximum
Capacity, and (B) a change of the dates of the First Development Period, Second
Development Period, and Third Development Period. Seller will not have the right
under this Section 3.11(c) to designate as a Former Facility a Facility that has
achieved Delivery Commencement or Commercial Operation, as applicable.

 

(d)     The notices delivered to Buyer pursuant to Section 3.11(b), Section
3.12, Section 5.10, Section 5.11, or Section 8.6(a) with respect to Substitution
Facilities shall each provide specifications and related information that
reasonably demonstrate that the aggregate electric generating capacity of the
Project (expressed in MW), net of parasitic load and transmission and
transformation losses to the Points of Delivery, after giving effect to the
proposed action of Seller as stated in the applicable notice is reasonably
expected to be (x) at least one hundred fifty (150) MW, or (y) at least
equivalent to the aggregate electric generating capacity of the Project
(expressed in MW), net of parasitic load and transmission and transformation
losses to the Points of Delivery, prior to the proposed action of Seller. Within
ten (10) Business Days after receipt of such notice and related information,
Buyer shall provide notice to Seller either confirming that Seller has met the
standard specified in the first sentence of this Section 3.11(d) or specifying
in detail the reasons that Buyer believes the proposed action of Seller as
stated in the applicable notice is not consistent with the standard specified in
the first sentence of this Section 3.11(d). If Buyer fails to respond within
such ten (10) Business Day period, it shall be deemed to have agreed that Seller
has met the standard specified in the first sentence of this Section 3.11(d). In
the event that the Parties do not agree that Seller has met the requirements
specified in the first sentence of this Section 3.11(d), then either Party may
submit the dispute resolution under Section 14.3.

 

36

--------------------------------------------------------------------------------

 

 

Section 3.12     Facility Removal for Failure to Obtain CEC Certification.
Seller shall remove from the Project any New Facility or New Facilities that
have achieved Commercial Operation under this Agreement but have not been CEC
Certified by the date that is (a) 180 days following the end of the Third
Development Period if such failure to be CEC Certified is the result of Seller’s
fault or negligence (including any failure to submit timely required
documentation to the CEC) or (b) 360 days following the end of the Third
Development Period if such failure to be CEC Certified is not the result of
Seller’s fault or negligence. If a New Facility is removed due to a failure to
be CEC Certified that is not the result of Seller’s fault or negligence, then
Seller shall use its best commercial efforts to remove such Facility and provide
a Substitution Facility as provided in Section 3.11(b) and Section 3.11(d) even
if such failure and substitution occurs after the end of the Third Development
Period. If Seller asserts that the failure to be CEC Certified was not the
result of Seller’s fault or negligence, then Seller will provide to Buyer's
reasonable satisfaction evidence reasonably demonstrating the basis for Seller’s
assertion. Removal of New Facilities from the Project as provided in this
Section 3.12 and payments of any applicable liquidated damages under the
Agreement are Buyer’s sole and exclusive remedies for a failure of Seller
described in this Section 3.12.

 

Section 3.13     Decommissioning and Other Costs. Buyer shall not be responsible
for any cost of decommissioning or demolition of any Facility or any part
thereof or any environmental or other liability associated with the
decommissioning or demolition without regard to the timing or cause of the
decommissioning or demolition.

 

Section 3.14     Ormat Nevada Letter Agreement. If Ormat Nevada Inc. fails to
perform its obligations under the Ormat Nevada Letter Agreement, such failure
will be deemed to be a failure of Seller to perform its obligations under this
Agreement.

 

ARTICLE IV
OPERATION AND MAINTENANCE OF THE FACILITY

 

Section 4.1     General Operational Requirements. Seller shall, at all times:

 

(a)     At its sole expense, operate and maintain, or cause an Affiliate to
operate and maintain, each Facility (i) in accordance with the Requirements, and
(ii) in a manner that, to the extent commercially reasonable to do so, is
reasonably likely to maximize the output of Energy from the Facility and result
in a useful life for the Facility of not less than twenty five (25) years;

 

37

--------------------------------------------------------------------------------

 

 

(b)     Employ, or cause an Affiliate to employ, qualified and trained personnel
for managing, operating, and maintaining each Facility and for coordinating with
Buyer and Buyer’s Agent, and ensure that necessary personnel are available
on-site or on-call twenty-four (24) hours per day during the Delivery Term;

 

(c)     Operate and maintain, or cause an Affiliate to operate and maintain,
each Facility with due regard for the safety, security, and reliability of the
interconnected facilities and Transmission System; and

 

(d)     Comply, or cause compliance, to the extent commercially reasonable to do
so, with operating and maintenance standards recommended or required by each
Facility’s equipment suppliers.

 

Section 4.2     Operation and Maintenance Plan; Operation and Maintenance
Reports. Seller shall devise and implement, or cause an Affiliate to devise and
implement, a plan of inspection, maintenance, and repair for each Facility and
the components thereof in order to maintain such equipment in accordance with
Prudent Utility Practices, and shall keep, or cause to be kept, records with
respect to inspections, maintenance, and repairs thereto. The aforementioned
plan and all records of such activities shall be available for inspection by
Buyer and Buyer’s Agent during Seller’s regular business hours upon reasonable
notice; provided that Buyer shall at all times comply with Seller’s or the
contractor’s safety and security requirements when present at any Facility.

 

Section 4.3     Environmental Credits. Seller or its Affiliates shall, if
applicable, obtain in its own name and at its own expense all pollution or
environmental Permits, credits or offsets necessary to operate each Facility in
compliance with the Requirements of Law.

 

Section 4.4     Scheduled and Unscheduled Outages.

 

(a)     Buyer and Seller shall cooperate to minimize Scheduled Outages during
certain consecutive or nonconsecutive weeks of each Contract Year (not to exceed
twelve (12) weeks per Facility per Contract Year) (the “Major Maintenance
Blockout”), but in accordance with Prudent Utility Practices. No later than one
hundred twenty (120) days prior to the first anticipated Delivery Commencement
Date or Commercial Operation Date, whichever is earlier, and the commencement of
each Contract Year thereafter, Buyer shall provide Seller with its specified
Major Maintenance Blockout. In the absence of such updated notification, the
most recent previous Major Maintenance Blockout notification shall apply. Seller
shall attempt to minimize its Scheduled Outages during the Major Maintenance
Blockout consistent with Prudent Utility Practices. No later than sixty (60)
days prior to the anticipated commencement of the first (1st) Contract Year and
the commencement of each Contract Year thereafter, Seller shall provide Buyer
with its non-binding written projection of all Scheduled Outages for the
succeeding three (3) years (the “Scheduled Outage Projection”) reflecting a
minimized schedule of scheduled maintenance during the Major Maintenance
Blockout. In addition, Seller shall use commercially reasonable efforts to
accommodate Buyer’s reasonable maintenance scheduling requests consistent with
Prudent Utility Practices. The Scheduled Outage Projection shall include
information concerning all projected Scheduled Outages during such period,
including (i) the anticipated start and end dates of each Scheduled Outage; (ii)
a description of the maintenance or repair work to be performed during the
Scheduled Outage; and (iii) the anticipated MW capacity, if any, during the
Scheduled Outage. Seller shall notify Buyer of any change in the Scheduled
Outage Projection as soon as practicable, but in no event later than thirty (30)
days prior to the originally-scheduled date of the Scheduled Outage. Seller will
use commercially reasonable efforts to accommodate reasonable requests of Buyer
with respect to the timing of Scheduled Outages and Seller will, to the extent
consistent with Prudent Utility Practices, coordinate Scheduled Outages to
coincide with planned transmission outages. In the event of a System Emergency,
Seller shall make all reasonable efforts to reschedule any Scheduled Outage
previously scheduled to occur during the System Emergency.

 

38

--------------------------------------------------------------------------------

 

 

(b)     In the event of a Forced Outage affecting at least twenty (20) MW of
Project Net Capacity which Seller anticipates shall be of a duration more than
one (1) hour, to the extent practicable, Seller shall notify Buyer as soon as
possible and shall make efforts to provide such notification within the hour of
the commencement of the Forced Outage and, within seven (7) days thereafter,
provide Buyer detailed information concerning the Forced Outage, including (i)
the start and anticipated end dates of the Forced Outage; (ii) a description of
the cause of the Forced Outage; (iii) a description of the maintenance or repair
work to be performed during the Forced Outage; and (iv) the anticipated MW
capacity, if any, during the Forced Outage. Seller shall take all reasonable
measures and exercise commercially reasonable efforts to avoid Forced Outages
and to limit the duration and extent of any such outages.

 

(c)     In the event of an Unscheduled Outage affecting at least twenty (20) MW
of Project Net Capacity which Seller anticipates shall be of a duration of more
than one (1) hour, Seller shall use its best efforts to notify Buyer of the
Unscheduled Outage as soon as possible and prior to the commencement of such
Unscheduled Outage, preferably no later than thirty (30) minutes before the
start of the hour in which the Unscheduled Outage is to occur; provided,
however, that if it is not practicable for Seller to notify Buyer of the
Unscheduled Outage prior to its commencement, Seller shall notify Buyer of the
Unscheduled Outage as soon as practicable after the commencement thereof and,
further, shall, within seven (7) days after such notification, provide Buyer
with detailed information concerning such Unscheduled Outage, including (i) a
description of the cause of such Unscheduled Outage, (ii) a description of any
necessary Facility repairs and replacements, (iii) the remediation of any
operational condition affecting the Facility, and (iv) the MW of Facility
capacity affected and the duration with respect to such Unscheduled Outage.
Seller shall take reasonable measures to avoid Unscheduled Outages and to limit
the duration thereof.

 

Section 4.5     Facility Operation. Each Facility shall be operated during the
Delivery Term by Seller or an Affiliate of Seller that is under the Control of
Seller or such other Person(s) as Seller or the applicable Project Company may
contract with from time to time under an agreement for the operation of such
Facility; provided that such agreement shall provide Seller with the rights, as
a creditor, beneficiary or otherwise, to enforce such agreement so as to ensure
compliance with all applicable provisions of this Agreement. The agreement with
respect to the operations of such Facility shall require that such Facility be
operated in a manner that is in full compliance with the Requirements. Seller
shall provide to Buyer a copy of the relevant operations agreement (which may be
redacted to remove confidential information of the parties thereto).

 

39

--------------------------------------------------------------------------------

 

 

ARTICLE V
COMPLIANCE DURING OPERATION PERIOD; GUARANTEES

 

Section 5.1     Guarantees. Seller warrants and guarantees that (i) it will
perform, or cause to be performed, all engineering, design, development,
construction, operation and maintenance of each Facility in a good and
workmanlike manner and in accordance with the Requirements; and (ii) throughout
the Delivery Term (a) the Facility, its engineering, design and construction,
its components, and related work, will be free from material defects caused by
errors or omissions in design, engineering and construction or repaired as
provided below, (b) each Facility will be free and clear of all Liens other than
Permitted Encumbrances, and (c) each Facility and all parts thereof will be
designed, constructed, tested, operated and maintained in material compliance
with the Requirements, all applicable requirements of the latest revision of the
ASTM, ASME, AWS, EPA, EEI, IEEE, ISA, National Electrical Code, National
Electric Safety Code, and OSHA, as applicable, and the Uniform Building Code,
Uniform Plumbing Code, and the applicable local County Fire Department Standards
of the applicable county. Seller shall promptly repair or replace, or cause to
be repaired or replaced, consistent with Prudent Utility Practice, any component
of a Facility that does not comply with the foregoing warranties and guarantees.
Seller shall at all times exercise commercially reasonable efforts to undertake,
or cause to be undertaken, all recommended or required updates or modifications
to each Facility, and its equipment and materials, including procedures,
programming and software in a timely manner. Seller shall, at its expense,
maintain or cause to be maintained throughout the Delivery Term an inventory of
spare parts for each Facility in a quantity that is consistent with
manufacturers’ recommendations and Prudent Utility Practice.

 

Section 5.2     Buyer’s Right to Monitor in General. At Buyer’s sole expense and
without interfering with Seller’s or its Affiliates’ activities at the Facility,
Buyer shall have the right, and Seller shall permit Buyer, Buyer’s Agent, and
its representatives, advisors, engineers, and consultants, to observe, inspect,
and monitor all operations and activities at each Site, including, with respect
to New Facilities, the performance of the contractors under the construction
contracts pertaining to such Facility, the design, engineering, procurement, and
installation of the equipment, start up and testing, and the achievement of
Commercial Operation; provided that Buyer shall at all times comply with
Seller’s, the contractor’s or the operator’s safety and security requirements
when present at the Facility. Notwithstanding the foregoing, Seller shall have
the right and Buyer shall permit Seller to withhold any proprietary information,
including with respect to proprietary intellectual property of Seller; provided
that such information shall be provided by Seller to Buyer to the extent
required by Buyer to enforce its rights or to carry out its responsibilities
under this Agreement. In addition, Buyer shall hold any information obtained
during or in connection with such monitoring in confidence pursuant to Section
14.21.

 

Section 5.3     Effect of Review by Buyer. Any review by Buyer of the design,
construction, engineering, operation or maintenance of a Facility is solely for
the information of Buyer. Buyer shall have no obligation to share the results of
any such review with Seller, nor shall any such review or the results thereof
(whether or not the results are shared with Seller) nor any failure to conduct
any such review relieve Seller from any of its obligations under this Agreement.
By making any such review, Buyer makes no representation as to the economic and
technical feasibility, operational capability or reliability of a Facility.
Seller shall in no way represent to any third party that any such review by
Buyer of a Facility, including, but not limited to, any review of the design,
construction, operation or maintenance of the Facility by Buyer, is a
representation by Buyer as to the economic and technical feasibility,
operational capability, or reliability of the Facility. Seller is solely
responsible for the economic and technical feasibility, operational capability
and reliability thereof.

 

40

--------------------------------------------------------------------------------

 

 

Section 5.4     Reporting and Information; Administration and Periodic
Reporting.

 

(a)     Seller shall provide to Buyer such other information regarding the
permitting, engineering, construction, or operation of each Facility by Seller
or its subcontractors as well as information regarding financial or otherwise,
and other data concerning Seller, its subcontractors and the Facilities as Buyer
may, from time to time, reasonably request in order to enforce its rights or
discharge its responsibilities under this Agreement. Until the Delivery
Commencement Date or Commercial Operation Date, as applicable, for each
Facility, Seller shall provide to Buyer quarterly written reports describing
permitting and development activities for the Facility in the previous quarter
and anticipated progress and activities for the upcoming quarter.
Notwithstanding the foregoing, Seller shall have the right and Buyer shall
permit Seller to withhold any proprietary information, including with respect to
the intellectual property of Seller; provided that such information shall be
provided by Seller to Buyer to the extent required by Buyer to enforce its
rights or to carry out its responsibilities under this Agreement. In addition,
Buyer shall hold any information obtained during or in connection with such
monitoring in confidence pursuant to Section 14.21.

 

(b)     Seller shall perform administrative and periodic reporting to Buyer
which shall include the following:

 

(i)       Safety matters including monthly reports, including OSHA recordable
and non-recordable incidents and site safety information;

 

(ii)     Monthly operational reports with respect to Facility activities,
including plant performance, capacity factor, availability, weather and
generation data, and in each case confirming that applicable contractual
requirements have been met; and

 

(iii)     An update as to compliance of each Facility with NERC and FERC rules
and regulations.

 

Section 5.5     Initial Performance Test. Prior to the Delivery Commencement
Date or Commercial Operation Date, as applicable, for each Facility, Seller
shall provide to Buyer the opportunity, at Buyer’s sole expense and without
interfering with Seller’s or its Affiliates’ activities at the Facility, to:

 

(a)     (i) for a New Facility, review and monitor the contractors’ performance
and achievement of all initial performance tests and all other tests required
under the Facility construction contracts performed to achieve any Milestone,
and Seller shall, or shall cause its contractor, to provide at least ten (10)
Business Days prior notice to Buyer before any such test begins; provided that
Buyer shall at all times comply with Seller’s or the contractor’s safety and
security requirements when present at the Facility; and (ii) for an Existing
Facility, review and monitor the initial performance tests required to satisfy
condition (b) in the definition of “Delivery Commencement,” and Seller shall, or
shall cause its contractor, to provide at least ten (10) Business Days prior
notice to Buyer before any such test begins; provided that Buyer shall at all
times comply with Seller’s or the contractor’s safety and security requirements
when present at the Facility;

 

41

--------------------------------------------------------------------------------

 

 

(b)     For New and Existing Facilities, be present to witness such initial
performance tests and review the results thereof; provided that Buyer shall at
all times comply with Seller’s or the contractor’s safety and security
requirements when present at the Facility; and

 

(c)     for a New Facility, perform such detailed examinations, inspections,
quality surveillance, and tests as are appropriate and advisable to determine
that the Facility equipment and all ancillary components of the Facility have
been installed in accordance with the Facility construction contracts and the
Requirements.

 

Section 5.6     Contract Provisions. For each New Facility, Seller shall cause
to be included in the Facility construction contracts provisions whereby the
contractors and Seller:

 

(a)     grant to Buyer, at Buyer’s sole expense and without interfering with
Seller’s or the construction contractors’ activities at the Facility, rights of
access to the Facility at all reasonable times (but subject to reasonable safety
precautions) and the right to inspect, make notes about, and copy all documents,
drawings, plans, specifications, permits, test results, and information as Buyer
may reasonably request; provided that Buyer shall at all times comply with
Seller’s or the contractor’s safety and security requirements when present at
the Facility. Notwithstanding the foregoing, Seller shall have the right and
Buyer shall permit Seller to withhold any proprietary information, including
with respect to intellectual property of Seller; provided that such information
shall be provided by Seller to Buyer to the extent required by Buyer to enforce
its rights or to carry out its responsibilities under this Agreement. In
addition, Buyer shall hold any information obtained during or in connection with
such monitoring in confidence pursuant to Section 14.21;

 

(b)     make the personnel of, and consultants to, the contractors and Seller
available to Buyer and its agents, representatives and consultants for a
reasonable number of hours, at reasonable times, and with reasonable prior
notice for purpose of discussing any aspect of the Facility or the development,
engineering, construction, installation, testing, or performance thereof; and

 

(c)     otherwise cooperate in all reasonable respects with Buyer and its
Authorized Representatives, advisors, engineers and consultants in order to
allow Buyer to exercise its rights under this Section 5.6.

 

Section 5.7     Quality Assurance Program; Routine and Preventive Maintenance
Services.

 

(a)     Seller shall develop a written quality assurance policy (“Quality
Assurance Program”) in accordance with the requirements of Appendix H within
sixty (60) days prior to the Delivery Commencement Date or Commercial Operation
Date, as applicable, and Seller shall cause all work performed on or in
connection with each Facility to comply with said Quality Assurance Program.

 

42

--------------------------------------------------------------------------------

 

 

(b)     Seller shall perform, or cause to be performed, routine and preventive
maintenance services in accordance with manufacturers’ instructions and Prudent
Utility Practices, including:

 

(i)     Conducting regular equipment inspections and recording any noncompliance
with applicable standard specifications for the equipment, and reporting any
noncompliance that materially and adversely affects a Facility’s performance or
is likely to materially and adversely affect a Facility’s performance and any
defective conditions or operational failures with respect to the equipment to
Buyer;

 

(ii)     Performing all required preventive maintenance, including meter
calibration and testing, and scheduling and arranging for routine maintenance
during operations and planned outages, and for maintenance that can be conducted
during a Forced Outage or an Unscheduled Outage;

 

(iii)     Conducting periodic maintenance to equipment in accordance with
Prudent Utility Practices, and providing a report thereof to Buyer;

 

(iv)     Conducting monthly quality assurance inspections of Facility plant and
equipment and providing a report thereof to Buyer.

 

Section 5.8     No Liens. Except as otherwise permitted by this Agreement, each
Facility shall be owned by Seller or an Affiliate of Seller. Seller shall not,
and shall cause its Affiliates not to, other than to another Affiliate, sell,
transfer or otherwise dispose of or create, incur, assume or permit to exist any
Lien (other than Permitted Encumbrances) on any portion of any Facility without
the prior written consent of Buyer.

 

Section 5.9     Seller Performance Security.

 

(a)     As a condition to the occurrence of the Effective Date, Seller shall
have furnished to Buyer one or more letters of credit issued by Qualified
Issuers in the form attached hereto as Appendix E, as such form may be modified
with the consent of Buyer (not to be unreasonably withheld or delayed) to
reflect the reasonable requests of the Qualified Issuer, in the aggregate amount
of sixteen million dollars ($16,000,000), which shall secure all of Seller’s
obligations to pay liquidated damages under Section 3.7 (“Project Development
Security”). From and after the Effective Date, Seller shall provide such Project
Development Security until Buyer is required to return the Project Development
Security under Section 5.9(c) below. In the event that at any time any draws on
the Project Development Security shall reduce the available amount thereof below
eight million dollars ($8,000,000), Seller shall promptly, but in no event later
than five (5) Business Days, replenish the amount thereof to sixteen million
dollars ($16,000,000).

 

43

--------------------------------------------------------------------------------

 

 

(b)     As a condition to the achievement of Delivery Commencement or Commercial
Operation, as applicable, for each Facility, Seller shall have furnished to
Buyer one or more letters of credit issued by Qualified Issuers, or guarantees
from a Qualified Guarantor, or a combination of both, in the form attached
hereto as Appendix G, as such form may be modified with the consent of Buyer
(not to be unreasonably withheld or delayed) to reflect the reasonable requests
of the Qualified Guarantor, as applicable, and in the aggregate amount equal to
the product of (i) the Facility Net Capacity of such Facility, expressed in MW,
and (ii) (A) $475,000 per MW for the first 50 MW of Project Net Capacity, (B)
$300,000 per MW for the 51st to 100th MW of Project Net Capacity, and (C)
$200,000 per MW for Project Net Capacity in excess of 100 MW, which shall
guarantee Seller’s obligations under this Agreement following the Delivery
Commencement or Commercial Operation Date, as applicable, (“Delivery Term
Security”); provided, however, that the total aggregate Delivery Term Security
required for all Facilities hereunder shall not exceed forty-eight million seven
hundred fifty thousand dollars ($48,750,000) in any event. For example, if the
Project Net Capacity is 40 MW with a Delivery Term Security of $19,000,000 (40
MW x $475,000/MW), and then an additional Existing Facility with a net capacity
of 15 MW will achieve its Delivery Commencement Date (for a new Project Net
Capacity of 55 MW), the additional Delivery Term Security required for such
Facility will be equal to $6,250,000 (10 MW x $475,000/MW + 5 MW x $300,000/MW =
$4,750,000 + $1,500,000 = $6,250,000); the total Delivery Term Security for the
Project Net Capacity of 55 MW in this example is $25,250,000 ($19,000,000 +
$6,250,000). From and after the Delivery Commencement Date or Commercial
Operation Date, as applicable, for a Facility, Seller shall maintain the
corresponding Delivery Term Security until the end of the Agreement Term or
until Buyer is required to return the Delivery Term Security to Seller as set
forth in Section 5.9(d) below, provided that Seller may, from time to time,
replace a guarantee with a letter of credit so long as such replacement letter
of credit shall comply with the applicable provisions of this Agreement and the
aggregate amount required above is maintained.

 

(c)     Upon the earliest to occur of (i) the Project Net Capacity is increased
to an amount that is equal to or greater than the Third Development Period
Minimum Capacity, (ii) this Agreement is terminated while the Project
Development Security is outstanding, or (iii) December 31, 2024, Seller shall no
longer be required to maintain the Project Development Security, and Buyer shall
return to Seller the Project Development Security, less any and all amounts
drawn by Buyer as permitted under the terms of this Agreement. The Project
Development Security (or portion thereof) due to Seller after any and all
amounts are drawn by Buyer as permitted under the terms of this Agreement shall
be returned to Seller within three (3) Business Days after the first event
described in clauses (i) through (iii) of this Section 5.9(c) occurs.

 

(d)     Buyer shall return the unused portion of Delivery Term Security, if any,
to Seller promptly after the following have occurred: (i) the Agreement Term has
ended, and (ii) all obligations of Seller arising under this Agreement are paid
(whether directly or indirectly such as through set-off or netting) or performed
in full.

 

(e)     Seller shall notify Buyer of the occurrence of a Downgrade Event within
five (5) Business Days after obtaining knowledge of the occurrence of such
event. If at any time there shall occur a Downgrade Event, then Buyer may
require that Seller replace the Performance Security from the Person that has
suffered the Downgrade Event within ten (10) Business Days after notice from
Buyer to Seller requesting such replacement Performance Security. In the event
that such replacement Performance Security is not so provided by Seller, Buyer
shall have the right to demand payment of the full amount of such Performance
Security and retain such amount in order to secure Seller’s obligations under
this Section 5.9 and other applicable provisions of this Agreement; provided
that if and to the extent such amount shall be in excess of the amounts of such
obligations of Seller, Buyer shall refund the excess to Seller promptly after
all such obligations of Seller under this Agreement shall have been paid or
performed.

 

44

--------------------------------------------------------------------------------

 

 

(f)     If any Performance Security is in the form of a letter of credit, then
Seller shall either provide, or cause to be provided, a replacement letter of
credit (from a Qualified Issuer or Qualified Guarantor, as applicable) in the
required amount set forth in this Section 5.9 within ten (10) Business Days
after the earlier of the date that Seller becomes aware, or Buyer notifies
Seller of the occurrence of any one of the following events:

 

(i)      the failure of the issuer of the letter of credit to renew such letter
of credit thirty (30) Business Days prior to the expiration of such letter of
credit;

 

(ii)     the failure of the issuer of the letter of credit to immediately honor
Buyer’s properly documented request to draw on such letter of credit; or

 

(iii)     the issuer of the letter of credit becomes Bankrupt.

 

(g)     If any Performance Security is in the form of a guarantee, then Seller
shall either provide, or cause to be provided, a replacement letter of credit or
guarantee (from a Qualified Issuer or Qualified Guarantor, as applicable) in the
required amount set forth in this Section 5.9 within ten (10) Business Days
after the earlier of the date that Seller becomes aware, or Buyer notifies
Seller, of the occurrence of any one of the following events:

 

(i)      the failure of the guarantor to make a payment thereunder immediately
following Buyer’s properly documented claim made pursuant to the guarantee in
accordance with its terms;

 

(ii)     any representation or warranty made by the guarantor in connection with
this Agreement is false or misleading in any material respect when made or when
deemed made or repeated;

 

(iii)     the guarantor becomes Bankrupt;

 

(iv)     the guarantee fails to be in full force and effect in accordance with
the terms of this Agreement prior to the satisfaction of all obligations of
Seller under this Agreement; or

 

(v)     the guarantor repudiates, disaffirms, disclaims, or rejects, in whole or
in part, or challenges the validity of, its guarantee.

 

(h)     In the event that a replacement letter of credit is not delivered in
accordance with Section 5.9(f) or a replacement guarantee or letter of credit is
not delivered in accordance with Section 5.9(g), Buyer shall have the right to
demand payment of the full amount of the letter of credit or the guarantee, as
applicable, and retain such amount in order to secure Seller’s obligations under
this Section 5.9 and other applicable provisions of this Agreement; provided
that, if and to the extent such amount shall be in excess of the amounts of such
obligations of Seller, Buyer shall refund the excess to Seller promptly after
all such obligations of Seller under this Agreement shall have been paid of
performed.

 

(i)     Seller shall, from time to time as requested by Buyer, execute,
acknowledge, record, register, deliver and file all such notices, statements,
instruments, and other documents as may be necessary or advisable to render
fully valid, perfected, and enforceable under all Requirements of Law the
Performance Security and the rights, Liens, and priorities of Buyer with respect
to such Performance Security.

 

45

--------------------------------------------------------------------------------

 

 

(j)     Except as otherwise provided in this Agreement, the Performance
Security: (i) constitutes security for, but is not a limitation of, Seller’s
obligations under this Agreement, and (ii) shall not be Buyer’s exclusive remedy
against Seller for Seller’s failure to perform in accordance with this
Agreement.

 

Section 5.10     Lease or Permit No Longer in Effect. If a Facility is unable to
operate because one or more of the Leases or Permits fails to be in effect or
has terminated, then Seller shall use its best commercial efforts to remove such
Facility and provide a Substitution Facility as provided in Section 3.11(b) and
Section 3.11(d) even if such failure and substitution occurs after the end of
the Third Development Period, provided that if such failure or termination is
due to a decision of a Governmental Authority, such decision must be final and
nonappealable. In the event that Seller is unable to provide such a Substitution
Facility, Seller shall provide notice to Buyer and remove such Facility from the
Project and upon delivery of such notice the Project Net Capacity will be
reduced by the amount of the Facility Net Capacity associated with such
Facility. Notwithstanding the foregoing, the Project Net Capacity and the
Guaranteed Generation will not be reduced if an inability of a Facility to
operate because one or more of the Leases or Permits fails to be in effect shall
be due to Seller's fault or negligence. If Seller asserts that the failure of
one or more of the Leases or Permits to be in effect was not the result of
Seller’s fault or negligence, then Seller will provide to Buyer evidence that is
reasonably satisfactory to Buyer demonstrating the basis for Seller’s assertion.

 

Section 5.11     Project Company Bankruptcy. In the event of a Bankruptcy of a
Project Company, Seller shall promptly notify Buyer and Seller shall use its
best commercial efforts to provide Substitution Facilities, as provided in
Section 3.11(b) and Section 3.11(d) even if such bankruptcy and substitution
occurs after the end of the Third Development Period, for the Facility of the
bankrupt Project Company. In the event that Seller is not able within thirty
(30) days after such Bankruptcy of the Project Company to provide for such
Substitution Facilities, Seller shall be obligated to pay to Buyer, as
liquidated damages, an amount equal to the product of the Delivery Term Security
and the ratio of the Facility Net Capacity of the Facility of the bankrupt
Project Company to the Project Net Capacity. To the extent that Seller fails to
make payment of such amount within five (5) Business Days after receipt of a
demand for payment from Buyer, Buyer shall be entitled to draw from the Delivery
Term Security the unpaid amount. Seller shall provide notice to Buyer and remove
the Facility of such bankrupt Project Company from the Project and upon delivery
of such notice the Project Net Capacity will be reduced by the amount of the
Facility Net Capacity associated with such Facility of the bankrupt Project
Company. The Parties acknowledge and agree that the damages that Buyer would
incur due to a Bankruptcy of a Project Company would be difficult or impossible
to predict with certainty, and it is impractical and difficult to assess actual
damages in those circumstances and, therefore, the liquidated damages provided
for above are a fair and reasonable calculation of such damages. Seller’s
provision of Substitution Facilities or the removal of the Facility of the
bankrupt Project Company and payment of the liquidated damages as described in
this Section 5.11 are Buyer’s sole and exclusive remedies for a Bankruptcy of a
Project Company.

 

46

--------------------------------------------------------------------------------

 

 

ARTICLE VI
PURCHASE AND SALE OF POWER

 

Section 6.1     Purchases by Buyer.

 

(a)     For all Delivered Energy comprised of Facility Energy from a New
Facility prior to its Commercial Operation Date and Delivered Energy comprised
of Facility Energy from an Existing Facility after its Prior Commitment Period
but prior to its Delivery Commencement Date, Seller shall sell and deliver, and
Buyer shall purchase and receive, all such Delivered Energy in accordance with
Section 3.10.

 

(b)     For all Delivered Energy comprised of Facility Energy from a New
Facility after its Commercial Operation Date and Delivered Energy comprised of
Facility Energy from an Existing Facility after its Delivery Commencement Date,
Seller shall sell and deliver, and Buyer shall purchase and receive, all such
Delivered Energy and all Replacement Energy for the price set forth in Section 2
of Appendix A; provided that, in no event shall Buyer be obligated to purchase
or receive Delivered Energy, together with any Replacement Energy, in excess of
the Maximum Generation unless Buyer shall by notice given to Seller elect to
purchase any such Energy in excess of Maximum Generation.

 

(c)     Notwithstanding Section 6.1(b), during the period of time between the
day that is one hundred eighty (180) days following the Commercial Operation
Date of a New Facility and the day that is one (1) day following the date upon
which Buyer receives evidence that such New Facility is CEC Certified (the
“Pre-Certification Period”), Buyer may retain a portion of any payment to be
made to Seller hereunder associated with the Delivered Energy from such Facility
in an amount equal to the positive difference between (1) the price of the
Delivered Energy pursuant to Section 6.1(b), and (2) the average of the on-peak
and off-peak Energy prices, weighted by the number of hours in the on-peak and
off-peak periods, during the month in which the deliveries occurred for Energy
that is not from an eligible renewable energy resource under the RPS Law, as
listed in the Intercontinental Exchange Palo Verde Electricity Price Index or
its successor index, or any other index mutually agreed by the Parties. Buyer
shall release such retained amount, which shall not be calculated with interest
of any kind, within forty five (45) days following the receipt of evidence
satisfactory to Buyer from Seller that the New Facility is CEC Certified. Within
thirty (30) days after any removal of a New Facility under Section 3.12, Seller
shall refund to Buyer, for Delivered Energy associated with such New Facility
and purchased by Buyer during the first one hundred eighty (180) days following
the Commercial Operation Date of such New Facility that has not been CEC
Certified at the price set forth in paragraph 2 of Appendix A, the positive
difference between (1) the price paid by Buyer and (2) the average of the
on-peak and off-peak Energy prices, weighted by the number of hours in the
on-peak and off-peak periods, during the month or months in which the deliveries
of such Delivered Energy occurred for Energy that is not from an eligible
renewable energy resource under the RPS Law, as listed in the Intercontinental
Exchange Palo Verde Electricity Price Index or its successor index, or any other
index mutually agreed by the Parties. Upon such removal, Seller shall have no
obligation to transfer any Environmental Attributes related to the Delivered
Energy from the removed New Facility.

 

47

--------------------------------------------------------------------------------

 

 

Section 6.2     Seller’s Failure. Except as provided in Article IX, and except
for Energy provided by the Transmission Provider pursuant to its tariff in
connection with the Transmission Services that is both EPS Compliant and RPS
Compliant, in no event shall Seller have the right to procure energy from
sources other than the Project for sale and delivery pursuant to this Agreement.
Unless there shall be a Force Majeure or a Buyer’s failure to perform its
obligations under this Agreement, if, on or after the Delivery Commencement Date
or Commercial Operation Date, as applicable, for a given Facility, Seller sells
any part of any Facility Energy and associated Environmental Attributes required
to be delivered by Seller under this Article VI or Article VIII to a third
party, Seller shall pay Buyer, within thirty (30) days of Buyer’s written
request therefor an amount for each MWh of such deficiency equal to the positive
difference, if any, obtained by subtracting the price per MWh that would have
been payable by Buyer for the Facility Energy and Environmental Attributes not
delivered from the Replacement Price. Buyer shall provide Seller prompt written
notice of the Replacement Price together with back-up documentation.    

 

Section 6.3     Buyer’s Failure. Unless excused by Force Majeure or Seller’s
failure to perform its obligations under this Agreement, if Buyer fails to
receive at the Points of Delivery all or any part of any Facility Energy
required to be received by Buyer under this Article VI, Article VIII, or Article
IX, Buyer shall pay Seller, within thirty (30) days of Seller’s written request
therefor, an amount for each MWh of such deficiency equal to the positive
difference, if any, obtained by subtracting the Sales Price from the price per
MWh that would have been payable by Buyer for the Energy not received by Buyer.
“Sales Price” means the price at which Seller, acting in a commercially
reasonable manner, resells the Energy or, absent a resale, the market price for
the quantity of Energy not received by the Buyer (adjusted for transmission
difference, if any). Seller shall provide Buyer prompt written notice of the
Sales Price together with back-up documentation.

 

Section 6.4     Sales to Third Parties. Seller may sell to Persons other than
Buyer (i) any Facility Energy, Replacement Energy, Capacity Rights, and
associated Environmental Attributes that Seller is required to deliver to Buyer,
but which Buyer does not accept due to Force Majeure declared by Buyer or
curtailment pursuant to Section 7.4, or (ii) any Facility Energy in excess of
Maximum Generation not purchased by Buyer as provided in Section 6.1. Except as
provided above in this Section 6.4, Seller shall not sell or otherwise transfer
any Facility Energy, Replacement Energy, Capacity Rights, or associated
Environmental Attributes to any Person other than Buyer during the Delivery
Term, except for any Facility Energy (excluding any associated RECs or Capacity
Rights) that is imbalance energy transferred or sold pursuant to the terms of a
Transmission Provider’s tariff. Notwithstanding anything to the contrary in this
Section 6.4, Seller may sell to Persons other than Buyer any Facility Energy,
Replacement Energy, Capacity Rights, and associated Environmental Attributes
that Seller is unable to deliver to Buyer due to Force Majeure declared by Buyer
or Seller.

 

Section 6.5     Nature of Remedies. The damages that Buyer would incur as a
result of Seller’s failure as described in Section 6.2 or that Seller would
incur as a result of Buyer’s failure as described in Section 6.3 would be
difficult or impossible to predict with certainty, and it is impractical and
difficult to assess actual damages in those circumstances, but the liquidated
damages set forth in Section 6.2 and Section 6.3 are fair and reasonable
calculations of such damages. The remedy set forth in Section 6.2 is in addition
to, and not in lieu of, any other right or remedy of Buyer under this Agreement
for failure of Seller to sell and deliver Energy and Environmental Attributes as
and when required by this Agreement. The remedy set forth in Section 6.3 is in
addition to any other right or remedy of Seller for any failure by Buyer to
receive Energy as and when required by this Agreement.

 

48

--------------------------------------------------------------------------------

 

 

ARTICLE VII
TRANSMISSION AND SCHEDULING; TITLE AND RISK OF LOSS

 

Section 7.1     In General. Seller shall arrange and be responsible for any
Transmission Services required to deliver Facility Energy, Shortfall Energy or
Replacement Energy to the Point of Delivery, and shall Schedule or arrange for
Scheduling services with its Transmission Providers to so deliver the Facility
Energy to the Point of Delivery. Buyer shall arrange and be responsible for
Transmission Services at and from the Point of Delivery, and shall Schedule or
arrange for Scheduling services with its Transmission Providers to receive
Facility Energy, Shortfall Energy or Replacement Energy at the Point of
Delivery, including, in each case, any services arranged by Seller required to
import Energy from facilities owned or controlled by any Transmission Provider
on the Seller’s side of each of the Point of Delivery for delivery to the
facilities owned or controlled by any Transmission Providers on Buyer’s side of
such Point of Delivery. This includes creation by Seller and, as needed,
revisions of electronic tags (“e-tags”) associated with such Energy schedules.
Seller shall provide additional information as reasonably requested by Buyer on
e-tags or as reasonably necessary to facilitate Buyer’s members’ reporting
requirements under RPS Law. Each Party shall designate an authorized Scheduler
to effectuate the Scheduling of Facility Energy and Replacement Energy.

 

Section 7.2     Scheduling of Energy. The Authorized Representatives of the
Buyer and Seller shall, as soon as reasonably practicable following the
Effective Date but before the commencement of the first (1st) Contract Year,
mutually develop forecasting and Scheduling procedures which may be modified,
from time to time, by written agreement of both Authorized Representatives in
order that the Energy delivered to the Point of Delivery shall be RPS Compliant
and EPS Compliant as provided under Section 8.6. Such procedures shall otherwise
comply with all applicable requirements, including those of the Transmission
Providers, CAISO, WECC, and any balancing authority involved in the scheduling
of energy under this Agreement. This may include, but not be limited to, dynamic
adjustments to e-tags in order to reflect the previous hour’s metered Energy
output. The procedures shall be developed so as to maximize the amount of Energy
that is RPS Compliant and EPS Compliant that may be delivered by Seller under
this Agreement. The Authorized Representatives shall promptly cooperate with
respect to any reasonably necessary and appropriate modifications to such
forecasting or scheduling procedures. The Parties acknowledge that, because
Scheduling takes place in advance of generation, there may be deviations between
the amount of Energy generated by a Facility and the amount of Energy Scheduled
by Buyer and Seller for delivery at the Point of Delivery. To the extent that
such deviations occur in the ordinary course of Scheduling under the agreed upon
procedures and, as a result, Energy that is not RPS Compliant and EPS Compliant
is delivered pursuant to the Transmission Provider’s tariff to Buyer at the
Point of Delivery, Buyer shall accept such Energy and pay Seller the average of
the on-peak and off-peak Energy prices, weighted by the number of hours in the
on-peak and off-peak periods, during the month in which the deviations occurred
for Energy that is not from a eligible renewable energy resource under the RPS
Law, as listed in the Intercontinental Exchange Palo Verde Electricity Price
Index or its successor index, or any other index mutually agreed by the Parties.

 

49

--------------------------------------------------------------------------------

 

 

(a)     Seller or Seller’s designee shall be responsible for Scheduling the
forecast of Delivered Energy and Replacement Energy to the Point of Delivery
during the Delivery Term in accordance with the Scheduling procedures agreed
upon by the Parties, which may be updated from time to time. Seller shall submit
schedules, and any updates to such schedules, to Buyer or Buyer’s Agent based on
the most current forecast of Delivered Energy and Replacement Energy. Buyer or
Buyer’s designee shall be responsible for Scheduling the forecast of Delivered
Energy and Replacement Energy at and from the Point of Delivery during the
Delivery Term in accordance with the Scheduling procedures agreed upon by the
Parties, which may be updated from time to time. Buyer shall also fulfill the
contractual, metering, and interconnection requirements so as to be able to
accept Delivered Energy and Replacement Energy at the Points of Delivery. All
Scheduling shall be performed in accordance with the applicable NERC and WECC
operating policies, criteria, and any other applicable guidelines. Seller or its
Affiliates shall also fulfill the contractual, metering, and interconnection
requirements so as to be able to deliver Delivered Energy and Replacement Energy
to the Points of Delivery.

 

(b)     At least forty-five (45) days before the first anticipated Delivery
Commencement Date or Commercial Operation Date, whichever is earlier, and no
later than forty-five (45) days before the beginning of each Contract Year,
Seller or Seller’s designee shall provide, or cause to be provided, a
non-binding forecast of each month’s average-day deliveries of Delivered Energy
and Replacement Energy, by hour, for the following eighteen (18) months.

 

(c)     At least ten (10) days before the first anticipated Delivery
Commencement Date or Commercial Operation Date, whichever is earlier, and no
later than ten (10) Business Days before the beginning of each month during the
Delivery Term, Seller or Seller’s designee shall provide, or cause to be
provided, a non-binding forecast of each day’s average deliveries of Delivered
Energy and Replacement Energy, by hour, for the following month.

 

(d)     By 4:30 a.m. on the Business Day immediately preceding each day of
delivery of Delivered Energy during the Delivery Term, Seller or Seller’s
designee shall cause the Seller’s Scheduler to provide Buyer or Buyer’s Agent
with a copy of a non-binding hourly forecast of deliveries of Delivered Energy
and Replacement Energy for each hour of the immediately succeeding day. A
forecast provided a day prior to any non-Business Day shall include forecasts
for the immediate day, each succeeding non-Business Day and the next Business
Day. Seller shall provide Buyer or Buyer’s Agent with a copy of any updates to
such forecast indicating a change in forecasted Delivered Energy and Replacement
Energy from the then current forecast.

 

(e)     By 12:00 p.m. on the normal Business Day prior to each pre-scheduling
day as identified in the WECC pre-scheduling calendar, Seller shall provide
Buyer, Buyer’s real time operators, and Buyer’s Scheduler, via email, day-ahead
pre-schedules for each of the succeeding twenty-four (24) hours in the form of
an excel spreadsheet. In order to allow Buyer to make schedule changes in
conformity with the California Independent System Operator Scheduling deadline,
Seller shall notify Buyer or Buyer’s Agent via telephone of any hourly changes
due to a change in unit availability or an outage no later than one-hundred five
(105) minutes prior to the start of such Scheduling hour.

 

50

--------------------------------------------------------------------------------

 

 

(f)     Throughout the Delivery Term, Seller shall provide to Buyer access to
the supervisory control and data acquisition (“SCADA”) system of each Facility
to the extent necessary to allow Buyer to obtain the following data on a
real-time basis:

 

For each Facility that has achieved Delivery Commencement or Commercial
Operation, as applicable, Read-only access to megawatt capacity and any other
facility availability information; Read-only access to energy output information
collected by the SCADA system for the Facility; provided that if Buyer is unable
to access the Facility’s SCADA system, then upon written request from Buyer,
Seller shall provide energy output information to Buyer in four (4)-second
intervals in the form of a flat file to Buyer through a secure file transport
protocol (FTP) system with an e-mail back-up for each flat file submittal; and
Read-only access to all electricity, production, and consumption data from the
Electric Metering Devices.

 

(g)     The Parties shall facilitate the discussions to pursue a Balancing
Authority Operating Agreement (“BAOA”), to be entered into diligently by the
appropriate parties, that addresses dynamic scheduling of Energy whereby the
Energy from a Facility shall be dynamically scheduled to the Points of Delivery.
In the event that the BAOA becomes effective and a Facility uses dynamic
scheduling, a SCADA bridge shall be provided between the Facility and the LADWP
and any other Buyer participant or participants (with respect to the Facility)
SCADA. In such an event, Seller shall bear the cost of installing the SCADA
bridge at the Site of the Facility, while Buyer shall bear the cost of
installing the LADWP and any other Buyer participant or participants (with
respect to the Facility) SCADA. The Parties agree to negotiate in good faith the
respective shares of other costs of dynamic scheduling, including, but not
limited to, obtaining and retaining communication media between the
aforementioned SCADA bridge and the LADWP and any other Buyer participant or
participants (with respect to the Facility) SCADA, and providing the dynamic
schedule to the Transmission Provider or other entities requiring access to the
dynamic schedule.

 

Section 7.3     Costs. Seller shall be responsible for any costs or charges
imposed on or associated with the delivery of Facility Energy to the Points of
Delivery, including charges related to control area services, export capability
fees, inadvertent energy flows, transmission losses, and the transmission of
Facility Energy. Buyer shall be responsible for any costs or charges imposed on
or associated with the delivery of Facility Energy at and from the Points of
Delivery, including charges related to control area services, inadvertent energy
flows, transmission losses, and the transmission of Facility Energy.

 

Section 7.4     Curtailment Required by Buyer. Seller shall reduce deliveries of
Energy for curtailments required by Buyer (a) due to a System Emergency not
resulting from the fault or negligence of Buyer, or (b) in the event that Buyer
is unable, for any other reason (including as a result of transmission
constraints downstream of the applicable Point of Delivery that do not
constitute a System Emergency), to utilize Facility Energy; provided that, for
any curtailed Energy resulting from a curtailment pursuant to clause (b), unless
such curtailment constitutes a Force Majeure claimed by Buyer as provided in
Section 14.6, Buyer will pay Seller for such curtailed Energy at the prices set
forth in Appendix A as if such curtailed Energy were Delivered Energy. During
the Delivery Term, the Parties shall estimate the amount of curtailed Energy for
each such curtailment event by multiplying (i) the arithmetic average of the
applicable Facility’s metered output rate, in MW, immediately before and after
such curtailment event, by (ii) the duration of such curtailment event. The
Parties shall use the curtailed Energy estimate for the purpose of determining
Seller’s compliance towards Guaranteed Generation, and, solely with respect to
curtailed Energy resulting from a curtailment pursuant to clause (b) above, for
purposes of calculating any payments due from Buyer to Seller. In the event that
Buyer is unable, for any reason (including as a result of transmission
constraints downstream of the applicable Point of Delivery that do not
constitute a System Emergency), to utilize Facility Energy, Buyer may request,
in lieu of requiring Seller to curtail deliveries of Energy, that Seller attempt
to remarket such Facility Energy (together with all Environmental Attributes) to
third parties by written notice to Seller. Upon any such request, Seller shall
use good faith efforts to sell the Facility Energy (together with all
Environmental Attributes) to one or more third parties in amounts and for the
duration specified by Buyer and, if successful (A) Buyer shall pay Seller at the
prices set forth in Appendix A as if such Facility Energy were Delivered Energy
and (B) Seller shall remit the proceeds of such third party sales (net of any
incremental costs to Seller associated with such sales) to Buyer, whether such
proceeds are greater or less than the amounts paid by Buyer to Seller for such
Facility Energy. For the avoidance of doubt, Buyer shall be obligated to take
delivery of and pay for all Energy that can be delivered by Seller to the Points
of Delivery, except that (I) Buyer shall not be obligated to take delivery of
and pay for Energy to the extent that such Energy exceeds the Maximum Generation
and Buyer has not elected to purchase such Energy as provided in Section 6.1, or
in the event of System Emergency, or in the event of a Force Majeure, or (II)
Buyer shall not be obligated to take delivery of, but will be obligated to pay
for, Energy in the event that Buyer provides a directive to Seller to curtail
deliveries of Energy pursuant to clause (b) above, or when Seller actually
remarkets Facility Energy as provided above. Facility Energy sold by Seller to
third parties as provided for above shall be considered Delivered Energy
delivered to Buyer for the purposes of the Guaranteed Generation.

 

51

--------------------------------------------------------------------------------

 

 

Section 7.5     Curtailment of Seller’s Transmission Services. In the event of
the curtailment or other interruption of the Transmission Services utilized
pursuant to the Agreement that prevents Seller from delivering Facility Energy
to the Primary Point of Delivery, Seller shall, subject to the last sentence of
this Section 7.5, upon furnishing notice as soon as practicable to Buyer obtain
alternate Transmission Services complying with the requirements of the Agreement
utilizing other Transmission System or Systems for delivery of the Facility
Energy to such Primary Point of Delivery or the Alternate Points of Delivery
during the period of such curtailment or other interruption of such Transmission
Services. Seller shall provide Buyer with advance notice of the end of the
period of such curtailment or interruption and the restoration of the
Transmission Services pursuant to the Agreement for the delivery of the Facility
Energy to the Primary Point of Delivery. This Section 7.5 shall (i) not obligate
Seller to utilize such alternate Transmission Services or Alternate Points of
Delivery, as applicable, and (ii) not preclude Seller from claiming Force
Majeure under Section 14.6, unless such alternate Transmission Services or
Alternate Points of Delivery, as applicable, are available at costs that do not
exceed eight dollars per MWh ($8/MWh), or such alternate Transmission Services
shall be available at costs that exceed eight dollars per MWh ($8/MWh) and Buyer
agrees to pay the amount of such excess.

 

Section 7.6     Title; Risk of Loss. As between the Parties, Seller shall be
deemed to be in exclusive control (and responsible for any damages or injury
caused thereby) of Facility Energy prior to a Point of Delivery, and Buyer shall
be deemed to be in exclusive control (and responsible for any damages or injury
caused thereby) of Facility Energy at and from such Point of Delivery. Seller
shall deliver all Facility Energy, Capacity Rights, and Environmental Attributes
to Buyer free and clear of all Liens created by any Person other than Buyer.
Title to and risk of loss as to all Facility Energy, Capacity Rights, and
Environmental Attributes shall pass from Seller to Buyer at the respective
Points of Delivery.

 

52

--------------------------------------------------------------------------------

 

 

ARTICLE VIII
ENVIRONMENTAL ATTRIBUTES; EPS AND RPS COMPLIANCE

 

Section 8.1     Transfer of Environmental Attributes. For and in consideration
of Buyer entering into this Agreement, and in addition to the agreement by Buyer
and Seller to purchase and sell Facility Energy on the terms and conditions set
forth herein, Seller shall transfer to Buyer, and Buyer shall receive from
Seller, all right, title, and interest in and to all Environmental Attributes,
whether now existing or acquired by Seller or that hereafter come into existence
or are acquired by Seller during the Delivery Term, for all Facility Energy and
Replacement Energy. Environmental Attributes that are in, or that shall come
into, existence with respect to Energy generated by a Facility that serves
Parasitic Load shall be transferred by Seller to and received by Buyer. Seller
agrees to transfer and make such Environmental Attributes available to Buyer
immediately to the fullest extent allowed by applicable law upon Seller’s
production or acquisition of the Environmental Attributes. Seller shall not
assign, transfer, convey, encumber, sell or otherwise dispose of all or any
portion of such Environmental Attributes to any Person other than Buyer or
attempt to do any of the foregoing with respect to any of the Environmental
Attributes. The consideration for the transfer of Environmental Attributes is
contained within the relevant prices for Delivered Energy under Articles VI and
IX and Appendix A.

 

Section 8.2     Reporting of Ownership of Environmental Attributes. During the
Delivery Term, Seller shall not report to any Person that the Environmental
Attributes granted hereunder to Buyer belong to any Person other than Buyer, and
Buyer may report under any program that such Environmental Attributes purchased
hereunder belong to it.

 

Section 8.3     Environmental Attributes. Upon Buyer’s request, Seller shall
take all reasonable actions and execute all documents or instruments as are
reasonable and necessary under applicable law, bilateral arrangements or other
voluntary Environmental Attribute programs of any kind, as applicable, to
maximize the attribution, accrual, realization, generation, production,
recognition and validation of Environmental Attributes throughout the Delivery
Term.

 

53

--------------------------------------------------------------------------------

 

 

Section 8.4     Use of Accounting System to Transfer Environmental Attributes.
In furtherance and not in limitation of Section 8.3, Seller shall use WREGIS or
any successor system to evidence the transfer of any Environmental Attributes
considered RECs under applicable law or any voluntary program (“WREGIS
Certificates”) associated with Facility Energy or Replacement Energy in
accordance with WREGIS reporting protocols and shall register each Facility with
WREGIS. After a Facility is registered with WREGIS, at Buyer’s option, Seller
shall (i) transfer WREGIS Certificates using the Forward Certificate Transfer
method, as described in WREGIS Operating Rules, from Seller’s WREGIS account to
up to three WREGIS accounts, as designated by Buyer, or (ii) retire said WREGIS
Certificates into Seller’s WREGIS Retirement sub-account on behalf of Seller’s
requirements (if any); provided, however, that Buyer shall initially select to
use either option (i) or (ii) thirty (30) days prior to Seller’s delivery of any
Facility Energy to the Points of Delivery, and, provided further, if option (i)
is selected, Buyer may change to option (ii) at the beginning of any calendar
year during the Delivery Term upon thirty (30) days advance written notice. If
option (ii) is selected, then Buyer shall provide Seller the number and vintage
of MWh of WREGIS Certificates to be retired by providing written notice to
Seller not later than thirty (30) days prior to the desired retirement date.
Seller shall be responsible for the WREGIS expenses associated with registering
each Facility, maintaining its account, WREGIS Certificate issuance fees, and
transferring WREGIS Certificates to Buyer, Buyer’s Agent, or any other
designees, and Buyer shall be responsible for the WREGIS expenses associated
with maintaining its account, or the accounts of its designees, if any, and
subsequent transferring or retiring of WREGIS Certificates, or Seller’s fees for
the retirement of WREGIS Certificates on behalf of Buyer. Forward Certificate
Transfers shall occur monthly based on the certificate creation time-line
established by the WREGIS Operating Rules. Seller shall be responsible for, at
its expense, validating and disputing data with WREGIS prior to WREGIS
Certificate creation each month. In the event that WREGIS is not in operation,
or WREGIS does not track Seller’s transfer of WREGIS Certificates to Buyer,
Buyer’s Agent, or its designees for purposes of any RECs attributed, accrued,
realized, generated, produced, recognized or validated relative to the Energy
from a Facility or Replacement Energy, or Buyer chooses not to use WREGIS for
any reason, Seller shall document the production and transfer of RECs under this
Agreement by delivering to Buyer an attestation for the RECs produced by each
Facility, or Replacement Energy, measured in whole MWh, or by such other method
as Buyer shall designate. Buyer shall take all necessary actions to facilitate
the transfer or retirement of Environmental Attributes as provided above,
including accepting any transfer requests made by Seller through WREGIS in
accordance with the foregoing.

 

Section 8.5     Further Assurances. Regardless of whether Seller and Buyer use
WREGIS or any successor system, Seller shall document the production of
Environmental Attributes by delivering with each invoice to Buyer an attestation
for Environmental Attributes (i) produced by each Facility or (ii) included with
Replacement Energy for the preceding month. The form of attestation is set forth
as Appendix D. At Buyer’s request, the Parties shall execute all such documents
and instruments and take such other action in order to effect the transfer of
the Environmental Attributes specified in this Agreement to Buyer’s Members and
to maximize the attribution, accrual, realization, generation, production,
recognition and validation of Environmental Attributes throughout the Delivery
Term as Buyer may reasonably request. In the event of the promulgation of a
scheme involving Environmental Attributes administered by CAMD, upon
notification by CAMD that any transfers contemplated by this Agreement shall not
be recorded, the Parties shall promptly cooperate in taking all reasonable
actions necessary so that such transfer can be recorded. Each Party shall
promptly give the other Party copies of all documents it submits to CAMD to
effectuate any transfers.

 

54

--------------------------------------------------------------------------------

 

 

Section 8.6     RPS and EPS Compliance.

 

(a)     Seller warrants and guarantees that, upon receipt of notice from the CEC
that each New Facility and each Existing Facility are CEC Certified, (which in
the case of an Existing Facility must occur on or before the Delivery
Commencement Date thereof), and at all times thereafter until the expiration or
earlier termination of the Agreement Term, such Facility shall be CEC Certified
and the Energy that is delivered to Buyer at the Points of Delivery from such
Facility (including the Facility Energy and the associated Environmental
Attributes) shall be both RPS Compliant and EPS Compliant, provided, however, if
and to the extent a Change in Law occurs during such period that causes any
Facility, its Facility Energy or the associated Environmental Attributes to no
longer be RPS Compliant and EPS Compliant, then Seller shall use its best
commercial efforts to remove such Facility and provide a Substitution Facility
as provided in Section 3.11(b) and Section 3.11(d) even if such occurrence and
substitution occurs after the end of the Third Development Period. In the event
that Seller is unable to provide such a Substitution Facility, it shall not be
an Event of Default if following the Delivery Commencement or Commercial
Operation Date, as applicable, Seller uses commercially reasonable efforts to
comply with such Change in Law. In the event of such Change in Law resulting in
partial or total loss of compliance, for each MWh of Delivered Energy that is
not RPS Compliant and EPS Compliant Buyer shall be entitled to retain from each
payment to be made to Seller under Section 6.1 a portion therefrom equal to the
positive difference between (i) the price of the Delivered Energy pursuant to
Section 6.1 and (ii) the average of the on-peak and off-peak Energy prices,
weighted by the number of hours in the on-peak and off-peak periods, during each
month that such Facility (including the Facility Energy and the associated
Environmental Attributes) is not RPS Compliant and EPS Compliant, as listed in
the Intercontinental Exchange Palo Verde Electricity Price Index or its
successor index, or any other index mutually agreed by the Parties; provided
that in no event during such period shall Buyer be obligated to pay Seller an
amount that is greater than the Contract Price for Facility Energy that is not
RPS Compliant and EPS Compliant. Buyer shall release such retained amount, which
shall be calculated without interest of any kind, within forty-five (45) days
following the receipt of evidence from Seller that the applicable Facility has
become RPS Compliant and EPS Compliant, but only if and to the extent that the
Environmental Attributes generated during the period of non-compliance can be
attributed towards Buyer’s requirements under the RPS Law and the requirements
of California Public Utilities Code Section 399.16(b)(1). From time to time and
at any time requested by Buyer, Seller will furnish to Buyer or Governmental
Authorities or other Persons designated by Buyer, all certificates and other
documentation reasonably requested by Buyer in order to demonstrate that each
Facility, the Facility Energy, and the associated Environmental Attributes are
RPS Compliant and EPS Compliant. However, (x) if a Facility remains unable to be
RPS Compliant and EPS Compliant as a result of the Change in Law after six (6)
months following such Change in Law, then Buyer may provide notice to Seller
electing to remove such Facility from the Project, which notice shall contain a
document in the form of a revised Appendix B reflecting such removal, and upon
delivery of such notice the relevant Facility will be a Former Facility, the
Project Net Capacity will be reduced by the amount of the Facility Net Capacity
associated with such Facility and the revised Appendix B shall be binding upon
the Parties as if set forth herein, and (y) if all of the Facilities remain
unable to be RPS Compliant and EPS Compliant as a result of the Change in Law
after six (6) months following such Change in Law, then either Party may
terminate this Agreement upon thirty (30) days advance written notice to the
other; provided that, in either case, such six (6) month period shall be
extended for a period that does not exceed an additional six (6) months if
Seller shall furnish to Buyer a written opinion by an independent consultant
selected by Seller and acceptable to Buyer (in its reasonable discretion) to the
effect that Seller, using its reasonable commercial efforts, is capable of
making an affected Facility (including the Facility Energy and associated
Environmental Attributes) RPS Compliant and EPS Compliant within such additional
period. Except as provided above in connection with a Change in Law, in the
event that one or some of the New Facilities or Existing Facilities, but not all
Facilities, are not CEC Certified after the CEC Certification Deadline for such
Facility, and the Energy that is delivered to Buyer at the Points of Delivery
from such Facilities (including the Facility Energy and the associated
Environmental Attributes) shall not be both RPS Compliant and EPS Compliant,
then such Facilities shall be removed unless Buyer agrees to purchase Energy at
the applicable index price as listed in the Intercontinental Exchange Palo Verde
Electricity Price Index or its successor index.

 

55

--------------------------------------------------------------------------------

 

 

(b)     The Parties acknowledge that WREGIS may not currently permit Seller to
obtain WREGIS Certificates for an amount of Energy equal to the Parasitic Load,
whether or not Energy generated by the Facility, or energy from another source,
serves such Parasitic Load. In the event that (i) the WREGIS Operating Rules
permit Seller to obtain WREGIS Certificates for Energy generated by a Facility
that would serve some or all of the Parasitic Load in the absence of Energy
acquired by Seller to serve such Parasitic Load from a source other than such
Facility, (ii) Seller elects, in its sole discretion, to acquire Energy from a
source other than such Facility to serve some or all of its Parasitic Load, and
(iii) such geothermal Energy generated by such Facility that would have served
the Parasitic Load in the absence of the acquisition of Energy by Seller as
described in (ii) above is RPS Compliant and EPS Compliant, such amounts of
geothermal Energy generated by such Facility shall for the purposes of this
Agreement constitute Facility Energy and shall be sold to Buyer in accordance
with the provisions of this Agreement. Without limiting any other available
method of acquiring Energy from a source other than the applicable Facility to
serve some or all of its Parasitic Load, Seller will have the right to install,
or cause to be installed, solar photovoltaic energy generating systems or other
renewable energy generating systems at any Site to supply Parasitic Load, but
the installation of such equipment and any other method of acquiring Energy from
a source other than a Facility to serve some or all of its Parasitic Load will
not result in an increase in the Facility Net Capacity or Maximum Generation,
unless otherwise mutually agreed by the Parties.

 

ARTICLE IX
MAKEUP OF SHORTFALL ENERGY

 

Section 9.1     Makeup of Shortfall. During each Contract Year, all Delivered
Energy shall first be applied to the determination of whether Seller has
delivered the Guaranteed Generation. Except to the extent caused by a Force
Majeure (but subject to the provisions of Section 14.6(a) providing that the
obligations of Seller with respect to the delivery of Shortfall Energy or
Replacement Energy under this Article IX not delivered due to Force Majeure are
not excused, but such required delivery shall be extended for the duration of
the Force Majeure), or except for curtailment under Section 7.4 or Buyer’s
failure to accept Facility Energy or Replacement Energy in accordance with this
Agreement, if Seller fails during any Contract Year to deliver Delivered Energy
in an amount equal to the Guaranteed Generation, then Seller shall make up that
shortfall of Delivered Energy (“Shortfall Energy”) in the next Contract Year or
Contract Years in accordance with this Article IX.

 

Section 9.2     Replacement Energy. The amount of Shortfall Energy shall first
be reduced by the amount of any Excess Energy delivered during the applicable
Shortfall Makeup Period. To the extent there remains Shortfall Energy after the
end of the applicable Shortfall Makeup Period, Seller shall, within ninety (90)
days following the end of such Shortfall Makeup Period, provide Buyer with that
quantity of Replacement Energy that is sufficient to make up the remaining
Shortfall Energy in full. The Replacement Energy shall be delivered to Buyer at
the Points of Delivery on a delivery schedule consistent with the Project’s
historic percentage of on-peak and off-peak Delivered Energy. As employed in
this Agreement, “Replacement Energy” means Energy produced by a facility other
than one of the Facilities that, at the time delivered to Buyer, is (A) both RPS
Compliant and EPS Compliant, (B) qualifies under California Public Utilities
Code Section 399.16(b)(1), and (C) includes Environmental Attributes that have
the same value and the same or comparable vintage with respect to the timeframe
for retirement of such Environmental Attributes, if any, as the Environmental
Attributes that would have been generated by the Project during the period for
which the Replacement Energy is being provided.

 

56

--------------------------------------------------------------------------------

 

 

Section 9.3     Shortfall Liquidated Damages. To the extent Seller is unable to
procure sufficient Replacement Energy to make up any remaining Shortfall Energy
at the end of such ninety (90) day period following the applicable Shortfall
Makeup Period, then Seller shall pay Buyer, as liquidated damages, an amount for
each MWh of remaining Shortfall Energy equal to the positive difference, if any,
obtained by subtracting the amount that Buyer would have paid had Project Energy
equal to the amount of Shortfall Energy been delivered to the Points of Delivery
from the Replacement Price (“Shortfall Liquidated Damages”). The Shortfall
Liquidated Damages payable under this Section 9.3 shall be payable in lieu of
actual damages, shall be guaranteed as to payment by the Delivery Term Security,
and, notwithstanding any other provision of this Agreement, other than Buyer’s
remedies for a Default by Seller under Section 13.1(f), Shortfall Liquidated
Damages shall be Buyer’s sole remedy, and Seller’s sole liability, for Seller’s
failure to deliver Facility Energy and the associated Environmental Attributes
and Replacement Energy and the associated Environmental Attributes, as provided
under Sections 9.1 and 9.2 above. The Parties acknowledge and agree that (i) the
damages that Buyer would incur due to shortfalls in Delivered Energy would be
difficult or impossible to predict with certainty, and (ii) it is impractical
and difficult to assess actual damages in those circumstances and, therefore,
Shortfall Liquidated Damages are a fair and reasonable calculation of such
damages.

 

Section 9.4     Application of Shortfall Energy or Replacement Energy. In the
event of Shortfall Energy in multiple Contract Years, any Excess Energy or
Replacement Energy delivered by Seller shall be applied in priority to the
earliest outstanding shortfalls hereunder until all shortfalls are satisfied.

 

ARTICLE X
CAPACITY RIGHTS

 

Section 10.1     Purchase and Sale of Capacity Rights. For and in consideration
of Buyer entering into this Agreement, and in addition to the agreement by Buyer
and Seller to purchase and sell Facility Energy and Environmental Attributes on
the terms and conditions set forth in this Agreement, Seller hereby transfers to
Buyer, and Buyer hereby accepts from Seller, all of the Capacity Rights, subject
to Section 6.4. The consideration for the transfer of Capacity Rights is
contained within the relevant prices for Facility Energy. In no event shall
Buyer have any obligation or liability whatsoever for any debt pertaining to any
Facility by virtue of Buyer’s ownership of the Capacity Rights or otherwise.

 

Section 10.2     Representation Regarding Ownership of Capacity Rights. Subject
to Section 6.4: (i) Seller shall not assign, transfer, convey, encumber, sell or
otherwise dispose of any of the Capacity Rights to any Person other than Buyer
or attempt to do any of the foregoing with respect to any of the Capacity
Rights; (ii) Seller shall not report to any Person that any of the Capacity
Rights belong to any Person other than Buyer; and (iii) Buyer may, at its own
risk and expense, report to any Person that the Capacity Rights belong to it.

 

57

--------------------------------------------------------------------------------

 

 

Section 10.3     Further Assurances. Seller shall execute and deliver such
documents and instruments and take such other action as Buyer may reasonably
request to effect recognition and transfer of the Capacity Rights to Buyer.
Seller shall bear the costs associated therewith.

 

ARTICLE XI
BILLING; PAYMENT; AUDITS; METERING; ATTESTATIONS; POLICIES

 

Section 11.1     Billing and Payment. Billing and payment for all Delivered
Energy, including start-up and test Energy, shall be as set forth in this
Article XI.

 

Section 11.2     Calculation of Energy Delivered; Invoices and Payment.

 

(a)     Delivered Quantity. For each month during the Agreement Term, commencing
with the first month in which Energy is delivered by Seller to and received by
Buyer under this Agreement, Seller shall calculate the amount of Energy so
delivered and received during such month as determined (i) in the case of
Delivered Energy, from recordings produced by the Electric Metering Devices
maintained pursuant to Section 11.6, at or near midnight on the last day of the
month in question, (ii) in the case of curtailed Energy resulting from a
curtailment described in Section 7.4(b), the amount of curtailed Energy
determined pursuant to Section 7.4, and (iii) in the case of Replacement Energy,
the amount in MWh actually supplied by Seller pursuant to Section 9.2, as
measured by metering equipment approved by Buyer in its reasonable discretion.

 

(b)     Invoice. Not later than the tenth (10th) day of each month, commencing
with the month next following the month in which Energy is first delivered by
Seller and received by Buyer under this Agreement, Seller shall deliver to Buyer
a proper invoice showing the amount of Energy delivered by Seller for each
Facility of the Project and received by Buyer, or curtailed Energy resulting
from a curtailment described in Section 7.4(b), during the preceding month (with
a separate allocation for each Facility and any Replacement Energy), Seller’s
computation of the amount due Seller in respect thereof for Delivered Energy,
including start-up and test Energy, for curtailed Energy resulting from a
curtailment described in Section 7.4(b), and for Replacement Energy in
accordance with Appendix A. Seller shall deliver to Buyer with each monthly
invoice copies of the recordings and data from the Electric Metering Devices
that support the calculations of Energy and Environmental Attributes included in
the invoice for such month. Buyer may reconcile invoices using meter data made
available through Section 11.6 (d). Monthly invoices shall be sent to the
address set forth in Appendix C or such other address as Buyer may provide to
Seller.

 

(i)     Monthly invoices shall contain a statement that the representations and
warranties set forth in this Agreement remain true and correct as of the date of
the invoice and that there exists no Default by Seller or any event that, after
notice or with the passage of time or both, would constitute a Default, or, if
the foregoing statement cannot be made, Seller shall list, in detail, for each
representation or warranty in this Agreement that is no longer true and correct
or for each Default or potential Default, the nature of the condition or event,
the period during which it has existed and the action which Seller has taken, is
taking, or proposes to take with respect to each such condition or event.

 

58

--------------------------------------------------------------------------------

 

 

(ii)       Seller shall deliver to Buyer attestations of Environmental Attribute
pursuant to Section 8.5 concurrently with the monthly invoices sent pursuant to
this Section 11.2.

 

(iii)     Buyer shall not be required to make invoice payments if the invoice is
received more than six (6) months after the billing period. Each invoice shall
show the title of the Agreement and, if applicable, the Agreement number, the
name, address and identifying information of Seller and the identification of
material, equipment, or services covered by the invoices.

 

(c)     Payment. Not later than the thirtieth (30th) day after receipt by Buyer
of Seller’s monthly invoice (or the next succeeding Business Day, if such
thirtieth (30th) day is not a Business Day), Buyer shall pay to Seller, by wire
transfer of immediately available funds to an account specified by Seller or by
any other means agreed to by the Parties from time to time, the amount set forth
as due in such monthly invoice, subject to Section 11.3.

 

Section 11.3     Disputed Invoices. In the event any portion of any invoice is
in dispute, the undisputed amount shall be paid when due. The Party disputing a
payment shall promptly notify the other Party of the basis for the dispute,
setting forth the details of such dispute in reasonable specificity. Disputes
shall be discussed by the Authorized Representatives, who shall use reasonable
efforts to amicably and promptly resolve the disputes, and any failure to agree
shall be subject to resolution in accordance with Section 14.3. Upon resolution
of any dispute, if all or part of the disputed amount is later determined to
have been due, then the Party owing such payment or refund shall pay within ten
(10) days after receipt of notice of such determination the amount determined to
be due plus interest thereon at the Interest Rate from the due date until the
date of payment. For purposes of this Section 11.3, “Interest Rate” shall mean
the lesser of (i) two hundred (200) basis points above the per annum prime rate
reported daily in The Wall Street Journal, or (ii) the maximum rate permitted by
applicable Requirements of Law. Buyer may dispute an invoice at any time within
three hundred sixty five (365) days after Buyer’s receipt of the invoice,
provided that Buyer provides Seller with a written notification of such dispute,
setting forth the details of such dispute in reasonable specificity. If, within
three hundred sixty five (365) days of Buyer’s receipt of an invoice, Buyer does
not notify Seller in writing of a dispute related to that invoice, Buyer shall
be deemed to have waived any dispute related to that invoice and the invoice
shall be considered correct and complete.

 

Section 11.4     Right of Setoff. In addition to any right now or hereafter
granted under applicable law and not by way of limitation of any such rights,
either Party shall have the right at any time or from time to time without
notice to the other Party or to any other Person, any such notice being hereby
expressly waived, to set off against any amount due from such Party to the other
under this Agreement any amount due from the other Party to it under this
Agreement, including any amounts due because of breach of this Agreement or any
other obligation.

 

59

--------------------------------------------------------------------------------

 

 

Section 11.5     Records and Audits. Seller and its Affiliates shall maintain,
and shall cause Seller’s and its Affiliates’ subcontractors and suppliers, as
applicable, to maintain, all records pertaining to the management of this
Agreement, related subcontracts, and performance of services pursuant to this
Agreement (including all billings, costs, metering, and Environmental
Attributes), in their original form, including reports, documents, deliverables,
employee time sheets, accounting procedures and practices, records of financial
transactions, and other evidence, regardless of form (for example, machine
readable media such as disk or tape, etc.) or type (for example, databases,
applications software, database management software, or utilities), sufficient
to properly reflect all services performed pursuant to this Agreement. If Seller
and its Affiliates or Seller’s and its Affiliates’ subcontractors or suppliers
are required to submit cost or pricing data in connection with this Agreement,
Seller and its Affiliates shall maintain all records and documents necessary to
permit adequate evaluation of the cost or pricing data submitted, along with the
computations and projections used. Buyer and the Authorized Auditors may discuss
such records with Seller’s officers and independent public accountants (and by
this provision Seller authorizes said accountants to discuss such billings and
costs), all at such times and as often as may be reasonably requested. All such
records shall be retained, and shall be subject to examination and audit by the
Authorized Auditors, for a period of not less than four (4) years following
final payment made by Buyer hereunder or the expiration or termination date of
this Agreement, whichever is later. Seller and its Affiliates shall make said
records or to the extent accepted by the Authorized Auditors, photographs,
micro-photographs, or other authentic reproductions thereof, available to the
Authorized Auditors at the Seller’s offices located at all reasonable times and
without charge. The Authorized Auditors may reproduce, photocopy, download,
transcribe, and the like any such records. Any information provided by Seller
and its Affiliates on machine-readable media shall be provided in a format
accessible and readable by the Authorized Auditors. Seller shall not, however,
be required to furnish the Authorized Auditors with commonly available software.
Seller, its Affiliates, and Seller’s subcontractors and suppliers, as applicable
to the services provided under this Agreement, shall be subject at any time with
fourteen (14) days prior written notice to audits or examinations by Authorized
Auditors, relating to all billings and to verify compliance with all Agreement
requirements relative to practices, methods, procedures, performance,
compensation, and documentation. Examinations and audits shall be performed
using generally accepted auditing practices and principles and applicable
Governmental Authority audit standards. If Seller utilizes or is subject to FAR,
Part 30 and 31, et seq. accounting procedures, or a portion thereof,
examinations and audits shall utilize such information. To the extent that the
Authorized Auditor’s examination or audit reveals inaccurate, incomplete or
non-current records, or records are unavailable, the records shall be considered
defective. Consistent with standard auditing procedures, Seller shall be
provided fifteen (15) days to review the Authorized Auditor’s examination
results or audit and respond to Buyer’s prior to the examination’s or audit’s
finalization and public release. If the Authorized Auditor’s examination or
audit indicates Seller has been overpaid under a previous payment application,
the identified overpayment amount shall be paid by Seller to Buyer within
fifteen (15) days of notice to Seller of the identified overpayment.
Notwithstanding the foregoing, if the audit reveals that Buyer’s overpayment to
Seller is more than the greater of $100,000 or five percent (5.0%) of the
billings reviewed, Seller shall pay all expenses and costs incurred by the
Authorized Auditors arising out of or related to the examination or audit. Such
examination or audit expenses and costs shall be paid by Seller to Buyer within
fifteen (15) days of notice to the Seller of such costs and expenses. Any
information provided by Seller to the Authorized Auditor shall be held by such
Authorized Auditor in strict confidence and Seller may require such Authorized
Auditor to enter into a reasonable confidentiality agreement prior to the
disclosure of information hereunder; provided that the Authorized Auditors shall
not be prevented from disclosure of such information to Buyer to the extent such
disclosure to Buyer is required to enable Buyer to carry out its rights and
responsibilities under this Agreement and Buyer shall treat such information as
Confidential Information to the extent provided under Section 14.21.

 

60

--------------------------------------------------------------------------------

 

 

Section 11.6     Electric Metering Devices.

 

(a)     Delivered Energy shall be measured using Electric Metering Devices
installed, owned and maintained by the Seller and its Affiliates. If the
Electric Metering Devices are not installed at a Point of Delivery, meters or
meter readings shall be adjusted to reflect losses from the Electric Metering
Devices to such Point of Delivery. To the extent consistent with the
requirements of the Transmission Provider, all Electric Metering Devices used to
provide data for the computation of payments shall be sealed and Seller or its
designee shall only break the seal when such Electric Metering Devices are to be
inspected and tested or adjusted in accordance with this Section 11.6. Seller or
its designee shall specify the number, type, and location of such Electric
Metering Devices.

 

(b)     Seller, its Affiliates or its designee, at no expense to Buyer, shall
inspect and test all Electric Metering Devices upon installation and at least
annually thereafter. Seller or its Affiliates shall provide Buyer annual
certified test reports for each Facility Electric Metering Device thereafter
throughout the duration of the Delivery Term. Seller shall provide Buyer with
reasonable advance notice of, and permit a representative of Buyer to witness
and verify, such inspections and tests to the extent consistent with the
requirements of the Transmission Provider. Upon request by Buyer, Seller or its
designee shall perform additional inspections or tests of any Electric Metering
Device and shall allow a qualified representative of Buyer the right to inspect
or witness the testing of any Electric Metering Device. The actual expense of
any such requested additional inspection or testing shall be borne by Buyer,
unless the results of such additional inspection or testing show an inaccuracy
greater than one percent (1%), in which case Seller shall bear such costs.
Seller shall provide copies of any inspection or testing reports to Buyer.
Notwithstanding the foregoing, Seller shall have the right and Buyer shall
permit Seller to withhold proprietary information unless such information is
reasonably needed by Buyer to evaluate and verify such inspections and tests. In
addition, Buyer shall hold any information obtained during or in connection with
such inspections and tests in confidence.

 

(c)     If an Electric Metering Device fails to register, or if the measurement
made by an Electric Metering Device is found upon testing to be inaccurate by
more than one percent (1.0%), an adjustment shall be made correcting all
measurements by the inaccurate or defective Electric Metering Device for both
the amount of the inaccuracy and the period of the inaccuracy. The adjustment
period shall be determined by reference to Seller’s check-meters, if any, or as
far as can be reasonably ascertained by Seller from the best available data,
subject to review and approval by Buyer. If the period of the inaccuracy cannot
be ascertained reasonably, any such adjustment shall be for a period equal to
one-third of the time elapsed since the preceding test of the Electric Metering
Devices. To the extent that the adjustment period covers a period of deliveries
for which payment has already been made by Buyer, Buyer shall use the corrected
measurements as determined in accordance with this Section 11.6 to recompute the
amount due for the period of the inaccuracy and shall subtract the previous
payments by Buyer for this period from such recomputed amount. If the difference
is a positive number, the difference shall be paid by Buyer to Seller; if the
difference is a negative number, that difference shall be paid by Seller to
Buyer, or at the discretion of Buyer, may take the form of an offset to payments
due to Seller from Buyer. Payment of such difference by the owing Party shall be
made not later than thirty (30) days after the owing Party receives notice of
the amount due, unless Buyer elects payment via an offset.

 

61

--------------------------------------------------------------------------------

 

 

d)     Seller shall work with Buyer to establish direct access by the Buyer to
interval meter data for purposes of Buyer reconciliation of invoices.

 

Section 11.7     Taxes. Seller shall be responsible for and shall pay before the
due dates therefor, any and all federal, state and local Taxes incurred by it as
a result of entering into this Agreement and all Taxes imposed or assessed with
respect to each Facility, each Site, or any other assets of Seller, the sale of
Facility Energy and Environmental Attributes and all Taxes related to Seller’s
income. Buyer shall be responsible for and shall pay before the due dates
therefor, any and all federal, state and local Taxes incurred by it as a result
of entering into this Agreement and all Taxes imposed or assessed with respect
to any assets of Buyer or the purchase of Facility Energy and Environmental
Attributes under this Agreement.

 

ARTICLE XII
REPRESENTATIONS AND WARRANTIES; COVENANTS OF SELLER

 

Section 12.1     Representations and Warranties of Buyer. Buyer makes the
following representations and warranties to Seller as of the Effective Date:

 

(a)     Buyer is a validly existing California joint powers authority and has
the legal power and authority to own its properties, to carry on its business as
now being conducted and to enter into this Agreement and each Buyer Ancillary
Document and carry out the transactions contemplated hereby and thereby and
perform and carry out all covenants and obligations on its part to be performed
under and pursuant to this Agreement and all such Buyer Ancillary Documents.

 

(b)     The execution, delivery and performance by Buyer of this Agreement and
each Buyer Ancillary Document have been duly authorized by all necessary action,
and do not and will not require any consent or approval of Buyer’s regulatory or
governing bodies, other than that which has been obtained.

 

(c)     This Agreement and each of the Buyer Ancillary Documents constitute the
legal, valid, and binding obligation of Buyer enforceable in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws relating to or affecting the enforcement of
creditors’ rights generally or by general equitable principles, regardless of
whether such enforceability is considered in a proceeding in equity or at law.

 

Section 12.2     Representations, Warranties and Covenants of Seller. Seller
makes the following representations and warranties to Buyer as of the Effective
Date:

 

(a)     Each of the Seller Parties is a partnership, corporation or limited
liability company duly organized, validly existing, and in good standing under
the laws of its respective state of incorporation, organization or formation, is
qualified to do business in the State of California and to the extent required
by the nature or scope of its operations, the State of Nevada, and has the legal
power and authority to own and lease its properties, to carry on its business as
now being conducted and (in the case of Seller) to enter into this Agreement and
(in the case of each Seller Party) each Seller Ancillary Document to which it
may be party and, carry out the transactions contemplated hereby and/or thereby
and perform and carry out all covenants and obligations on its part to be
performed under and pursuant to this Agreement and/or all Seller Ancillary
Documents as applicable.

 

62

--------------------------------------------------------------------------------

 

 

(b)     The execution, delivery and performance by the Seller and the Seller
Parties of this Agreement and all Seller Ancillary Documents, as applicable,
have been duly authorized by all necessary action, and do not and will not
require any consent or approval other than those which have already been
obtained.

 

(c)     The execution and delivery of this Agreement and all Seller Ancillary
Documents, the consummation of the transactions contemplated hereby and thereby
and the fulfillment of and compliance with the provisions of this Agreement and
the Seller Ancillary Documents by the respective Seller Party, do not and will
not conflict with or constitute a breach of or a default under, any of the
terms, conditions or provisions of any Requirement of Law, or any organizational
documents, deed of trust, mortgage, loan agreement, other evidence of
indebtedness or any other material agreement or instrument to which the
applicable Seller Party is a party or by which it or any of its property is
bound, or result in a breach of or a default under any of the foregoing or
result in or require the creation or imposition of any Lien upon any of the
properties or assets of the applicable Seller Party (except for any Permitted
Encumbrances or as otherwise contemplated or permitted hereby), and each Seller
Party has obtained or shall timely obtain all Permits required for the
performance of its obligations hereunder and thereunder, as the case may be, and
Seller or its Affiliates will timely obtain all Permits required for the
operation of the Facility in accordance with Prudent Utility Practices, the
requirements of this Agreement, the Seller Ancillary Documents and all
applicable Requirements of Law.

 

(d)     Each of this Agreement and the Seller Ancillary Documents constitutes
the legal, valid and binding obligation of the respective Seller Party which is
party thereto enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws relating to or affecting the enforcement of creditors’ rights
generally or by general equitable principles, regardless of whether such
enforceability is considered in a proceeding in equity or at law.

 

(e)     There is no pending, or to the knowledge of the Seller, threatened
action or proceeding affecting any Seller Party before any Governmental
Authority, which purports to affect the legality, validity or enforceability of
this Agreement or any of the Seller Ancillary Documents.

 

(f)     None of the Seller Parties is in violation of any Requirement of Law,
which violations, individually or in the aggregate, would reasonably be expected
to result in a material adverse effect on the business, assets, operations,
condition (financial or otherwise) or prospects of any Seller Party, or the
ability of any Seller Party to perform any of its obligations under this
Agreement or any Seller Ancillary Document.

 

(g)     Seller and each Project Company are and will be throughout the term of
this Agreement a Special Purpose Entity.

 

63

--------------------------------------------------------------------------------

 

 

(h)     The respective Seller Parties have (i) not entered into this Agreement
or any Seller Ancillary Document with the actual intent to hinder, delay or
defraud any creditor, and (ii) received reasonably equivalent value in exchange
for their respective obligations under this Agreement and/or the Seller
Ancillary Documents. No petition in bankruptcy has been filed against any of the
Seller Parties, and none of the Seller Parties have ever made an assignment for
the benefit of creditors or taken advantage of any insolvency act for its
benefit as a debtor.

 

(i)     All of the assumptions made in the Non-Consolidation Opinion, including
any exhibits attached thereto, are true and correct. Seller has complied or will
comply after the date hereof with all of the assumptions made with respect to
Seller in the Non-Consolidation Opinion.

 

(j)     None of the Seller Parties has any reason to believe that any of the
Permits required to maintain or operate the Facility in accordance with the
Requirements will not be timely obtained in the ordinary course of business.

 

(k)     To the extent applicable to any Seller Party, all Tax returns and
reports of such Seller Party required to be filed by it have been timely filed,
and all Taxes shown on such Tax returns to be due and payable and all
assessments, fees and other governmental charges upon such Seller Party and upon
its properties, assets, income, business and franchises that are due and payable
have been paid when due and payable except for any such Taxes that are being
contested in good faith by appropriate proceedings and so long as such
proceedings to not involve a material risk of the sale, forfeiture, loss or
restriction on the use of the relevant Facility or any material part thereof.
None of the Seller Parties knows of any pending Tax assessment against any of
the Seller Parties that is not being actively contested by it in good faith and
by appropriate proceeding.

 

(l)     Seller and its Affiliates own or possess the right to use, or will own
or possess the right to use in a timely manner, all patents, rights to patents,
trademarks, copyrights, and licenses necessary for the performance by the Seller
of this Agreement and the Seller Ancillary Documents and the transactions
contemplated thereby, without any conflict with the rights of others.

 

(m)     With respect to the Delivery Term, Seller has not assigned, transferred,
conveyed, encumbered, sold, or otherwise disposed of any Facility Energy,
Environmental Attributes, or Capacity Rights except in connection with Permitted
Encumbrances or as otherwise permitted herein.

 

(n)     As of the Effective Date, the organizational structure and ownership of
Seller and each Project Company and each Upstream Equity Owner and each
Downstream Equity Owner, including a list of each of such entity’s Principals,
is as set forth on Schedule A.

 

(o)     Seller’s or its Affiliate’s agents and representatives have visited,
inspected and become familiar with the Site and its physical condition relevant
to the obligations of Seller pursuant to this Agreement, including the well
field, roads, utilities, and air and water quality conditions. Seller is
familiar with all local and other conditions that may be material to Seller’s
performance of its obligations under this Agreement (including transportation,
seasons and climate, access, weather, handling and storage of materials and
equipment, and availability and quality of labor and utilities). Seller has
determined that the Site constitutes an acceptable and suitable site for the
construction and operation of the Facility in accordance herewith. At all times
after the Effective Date, Seller shall have “Site Control” which means that
Seller or its Affiliates shall own the Site, have a right-of-way with respect to
the Site, or be the lessee of the Site under a lease which permits Seller to
perform its obligations under the Agreement and the Seller Ancillary Documents.
Seller shall provide Buyer with prompt notice of any change in the status of
Seller’s Site Control. Seller shall not take any action or permit any action to
be taken at or with respect to the Site that has a material adverse affect upon
the Facility or the geothermal resource, or the generating capability of the
Facility.

 

64

--------------------------------------------------------------------------------

 

 

(p)     As of the Effective Date, Seller or its Affiliates have obtained all the
Permits required for the Existing Facilities as of the Effective Date and all
such Permits are in full force and effect, and Seller expects to obtain timely
all the Permits required for the New Facilities as of the Effective Date in the
ordinary course of business.

 

Section 12.3     Covenant of Seller Related to Investments. Seller shall inform
all investors in the Seller of the existence of this Agreement and all Seller
Ancillary Documents on or before the date of such investment in the Seller.

 

Section 12.4     Covenants of Seller Related to Tax Equity
Financing.(a)     Seller shall provide Buyer with at least thirty (30) days’
prior written notice of the consummation of a Tax Equity Financing, which notice
shall include (i) introductory and contact information about and for any
potential Tax Equity Investor, (ii) a summary of the provisions related to, and
the structure surrounding, the power to control the management and policies of
Seller, and any entity that is jointly-owned by any Upstream Equity Owner and
such Tax Equity Investor arising in connection with the Tax Equity Financing,
and (iii) a statement of the circumstances under which such provisions and
structure could be modified by such Tax Equity Investor.

 

Section 12.5     Additional Covenants of Seller. Seller and each Seller Party
shall, at its expense, take all steps, or Seller shall cause its Affiliates to
take all steps, necessary to maintain all Permits, including as set forth in
Appendix B, required for the performance of such Seller or Seller Party’s
obligations hereunder and under the Seller Ancillary Documents to which such
Seller Party is a party, and for the construction of the Facility, and the
operation of the Facility, in accordance with the Requirements.

 

ARTICLE XIII
DEFAULT; TERMINATION AND REMEDIES; PERFORMANCE DAMAGE

 

Section 13.1     Default. Each of the following events or circumstances shall
constitute a “Default” by the responsible Party (the “Defaulting Party”):

 

(a)     Payment Default. Failure by either Party to make any payment under this
Agreement or any of the Buyer Ancillary Documents, in the case of Buyer, or
Seller Ancillary Documents, in the case of Seller, when and as due which is not
cured within thirty (30) calendar days after receipt of notice thereof.

 

65

--------------------------------------------------------------------------------

 

 

(b)     Performance Default. Failure by Buyer or Seller to perform any of its
other duties or obligations under this Agreement or any of the Buyer Ancillary
Documents, in the case of Buyer, or Seller Party Ancillary Documents, in the
case of Seller, except for obligations as to which an express remedy is herein
provided, when and as required that is not cured within thirty (30) days after
receipt of notice thereof; provided that if such failure by Buyer cannot be
cured within such thirty (30) day period, despite reasonable commercial efforts
and such failure is not a failure to make a payment when due, Buyer shall have
up to ninety (90) days to cure. A failure of Ormat Nevada Inc. to perform its
obligations under the Ormat Nevada Letter Agreement shall constitute a failure
of Seller to perform its obligations under this Agreement, which failure will
constitute a Default under this Section 13.1(b) if it is not cured within thirty
(30) days after receipt of notice thereof.

 

(c)     Breach of Representation and Warranty. Inaccuracy in any material
respect at the time made or deemed to be made of any representation, warranty,
certification, or other statement made herein or in any Buyer Ancillary
Document, in the case of Buyer, or Seller Ancillary Documents, in the case of
Seller, which representation, warranty, certification or other statement is not
cured within thirty (30) days after receipt of notice thereof.

 

(d)     Buyer Bankruptcy. Bankruptcy of Buyer.

 

(e)     Seller Bankruptcy. Bankruptcy of Seller or any Upstream Equity Owner
providing all or part of the Performance Security.

 

(f)     Shortfall Energy Default. The failure of Seller to deliver in each of
two consecutive Contract Years at least fifty percent (50%) of the Guaranteed
Generation, which shall be reduced by the amount of Facility Energy that would
have been generated and delivered during such Contract Year but for (i) Force
Majeure, (ii) Buyer’s failure to perform (including Buyer’s failure to receive
Facility Energy under Section 6.3), or (iii) curtailment pursuant to Section
7.4.

 

(g)     Performance Security Failure. The failure of Seller to maintain the
Performance Security in compliance with Section 5.9.

 

(h)     Lease or Permit Termination. None of the Facilities are able to operate
because one or more of the Leases or Permits fails to be in effect or has
terminated, provided that if such failure or termination is due to a decision of
a Governmental Authority, such decision must be final and nonappealable.

 

(i)     Insurance Default. The failure of Seller or any Project Company to
maintain and provide acceptable evidence of Insurance unless cured within five
(5) days.

 

(j)     Fundamental Change. Except as permitted by Section 14.7 (i) a Party
makes an assignment of its rights or a delegation of its obligations under this
Agreement (other than as a result of a transaction or series of transactions
that does not constitute a Change of Control) or (ii) a Change in Control occurs
(whether voluntary or by operation of law).

 

(k)     Project Net Capacity Default. The failure by Seller to have achieved a
minimum of 40 MW of total Project Net Capacity by the date that is ninety (90)
days after the end of the Third Development Period.

 

66

--------------------------------------------------------------------------------

 

 

Section 13.2     Default Remedy.

 

(a)     If Buyer is in Default for nonpayment, subject to any duty or obligation
under this Agreement, Seller may continue to provide services pursuant to its
obligations under this Agreement; provided that nothing in this Section 13.2(a)
shall affect Seller’s rights and remedies set forth in this Section 13.2.
Seller’s continued service to Buyer shall not act to relieve Buyer of any of its
duties or obligations under this Agreement.

 

(b)     Notwithstanding any other provision herein, if any Default has occurred
and is continuing, the affected Party may, whether or not the dispute resolution
procedure set forth in Section 14.3 has been invoked or completed, bring an
action in any court of competent jurisdiction as set forth in Section 14.13
seeking injunctive relief in accordance with applicable rules of civil
procedure.

 

(c)     Except as expressly limited by this Agreement, if a Default has occurred
and is continuing and the Buyer is the Defaulting Party, Seller may without
further notice exercise any rights and remedies provided herein or otherwise
available at law or in equity, including the right to terminate this Agreement
pursuant to Section 13.3. No failure of Seller to exercise, and no delay in
exercising, any right, remedy or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by Seller of any other right,
remedy or power hereunder preclude any other or future exercise of any right,
remedy or power.

 

(d)     Except as expressly limited by this Agreement, if a Default has occurred
and is continuing and the Seller is the Defaulting Party, Buyer may without
further notice exercise any rights and remedies provided for herein, or
otherwise available at law or equity, including (i) application of all amounts
available under the Performance Security against any amounts then payable by
Seller to Buyer under this Agreement and (ii) termination of this Agreement
pursuant to Section 13.3. No failure of Buyer to exercise, and no delay in
exercising, any right, remedy or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by Buyer of any right, remedy
or power hereunder preclude any other or future exercise of any right, remedy or
power. Notwithstanding anything to the contrary herein, Buyer’s exclusive
remedies for a Default under Section 13.1(k) are the right to terminate this
Agreement and be paid liquidated damages under Section 3.7.

 

Section 13.3     Termination for Default.

 

(a)     If Default occurs, the Party that is not the Defaulting Party (the “Non
Defaulting Party”) may, for so long as the Default is continuing and without
limiting any other rights or remedies available to the Non-Defaulting Party
under this Agreement, by notice (“Termination Notice”) to the Defaulting Party
(i) establish a date (which shall be no earlier than the date of such notice and
no later than twenty (20) days after the date of such notice) (“Early
Termination Date”) on which this Agreement shall terminate, and (ii) withhold
any payments due in respect of this Agreement; provided, upon the occurrence of
any Default of the type described in Section 13.1(d) or Section 13.1(e), this
Agreement shall automatically terminate, without notice or other action by
either Party as if an Early Termination Date had been declared immediately prior
to such event.

 

67

--------------------------------------------------------------------------------

 

 

(b)     If an Early Termination Date has been designated, the Non-Defaulting
Party shall calculate in a commercially reasonable manner its Gains, Losses and
Costs resulting from the termination of this Agreement and the resulting
Termination Payment. The Gains, Losses and Costs relating to the Facility Energy
and Environmental Attributes that would have been required to be delivered under
this Agreement had it not been terminated shall be determined by comparing the
amounts Buyer would have paid therefor under this Agreement to the equivalent
quantities and relevant market prices either quoted by a bona fide third party
offer or which are reasonably expected by Buyer to be available in the market
under a replacement contract for this Agreement covering the same products and
having a term equal to the Remaining Term at the date of the Termination Notice
adjusted to account for differences in transmission, if any. The Non-Defaulting
Party shall not be required to enter into any such replacement agreement in
order to determine its Gains, Losses and Costs or the Termination Payment. To
ascertain the market prices of a replacement contract, the Non Defaulting Party
may consider, among other valuations, quotations from dealers in energy
contracts and bona fide third party offers.

 

(c)     For purposes of the Non-Defaulting Party’s determination of its Gains,
Losses and Costs and the Termination Payment, it shall be assumed, regardless of
the facts, that Seller would have sold, and Buyer would have purchased, each day
during the Remaining Term (i) Facility Energy in an amount equal the Assumed
Daily Deliveries, and (ii) the Environmental Attributes associated therewith.
The “Assumed Daily Deliveries” is an amount equal to the Guaranteed Generation
for the then current Contract Year multiplied by 1.0556, divided by 365.

 

(d)     The Non-Defaulting Party shall notify the Defaulting Party of the
Termination Payment, which notice shall include a written statement explaining
in reasonable detail the calculation of such amount. The Defaulting Party shall,
within ten (10) Business Days after receipt of such notice, pay the Termination
Payment to the Non-Defaulting Party, together with interest accrued at the
Interest Rate from the Early Termination Date until paid.

 

(e)     If the Defaulting Party disagrees with the calculation of the
Termination Payment and the Parties cannot otherwise resolve their differences,
the calculation issue shall be submitted to informal non-binding dispute
resolution as provided in Section 14.3(a). Following resolution of the dispute,
the Defaulting Party shall pay the full amount of the Termination Payment (if
any) determined by such resolution as and when required, but no later than
thirty (30) days following the date of such resolution, together with all
interest, at the Interest Rate, that accrued from the Early Termination Date
until the date the Termination Payment is paid.

 

(f)     For purposes of this Agreement:

 

(i)     “Gains” means, with respect to a Party, an amount equal to the present
value of the economic benefit (exclusive of Costs), if any, resulting from the
termination of its obligations under this Agreement, determined in a
commercially reasonable manner;

 

(ii)     “Losses” means, with respect to a Party, an amount equal to the present
value of the economic loss (exclusive of Costs), if any, resulting from the
termination of its obligations under this Agreement, determined in a
commercially reasonable manner;

 

68

--------------------------------------------------------------------------------

 

 

(iii)     “Costs” means, with respect to a Party, brokerage fees, commissions
and other similar transaction costs and expenses reasonably incurred in
terminating any arrangement pursuant to which it has hedged its obligations or
entering into new arrangements which replace this Agreement, excluding
attorneys’ fees, if any, incurred in connection with enforcing its rights under
this Agreement. Each Party shall use reasonable efforts to mitigate or eliminate
its Costs.

 

(iv)     In no event shall a Party’s Gains, Losses or Costs include any
penalties or similar charges imposed by the Non-Defaulting Party.

 

(v)     The Present Value Rate shall be used as the discount rate in all present
value calculations required to determine Gains, Losses and Costs.

 

(g)     At the time for payment of any amount due under this Section, each Party
shall pay to the other Party all additional amounts, if any, payable by it under
this Agreement (including any amounts withheld pursuant to Section 13.3(a)(ii)
above).

 

ARTICLE XIV
MISCELLANEOUS

 

Section 14.1     Authorized Representative. Each Party shall designate an
authorized representative who shall be authorized to act on its behalf with
respect to those matters contained herein (each an “Authorized Representative”),
which shall be the functions and responsibilities of such Authorized
Representatives. Each Party may also designate an alternate who may act for the
Authorized Representative. Within thirty (30) days after execution of this
Agreement, each Party shall notify the other Party of the identity of its
Authorized Representative, and alternate if designated, and shall promptly
notify the other Party of any subsequent changes in such designation. The
Authorized Representatives shall have no authority to alter, modify, or delete
any of the provisions of this Agreement.

 

Section 14.2     Notices. With the exception of billing invoices pursuant to
Section 11.2(b) hereof, all notices, requests, demands, consents, waivers and
other communications which are required under this Agreement shall be (a) in
writing (regardless of whether the applicable provision expressly requires a
writing), (b) deemed properly sent if delivered in person or sent by facsimile
transmission, reliable overnight courier, or sent by registered or certified
mail, postage prepaid to the persons specified in Appendix C, and (c) deemed
delivered, given and received on the date of delivery, in the case of facsimile
transmission, or on the date of receipt in the case of registered or certified
mail. In addition to the foregoing, the Parties may agree in writing at any time
to deliver notices, requests, demands, consents, waivers and other
communications through alternate methods, such as electronic mail.

 

Section 14.3     Dispute Resolution.

 

(a)     In the event of any claim, controversy or dispute between the Parties
arising out of or relating to or in connection with this Agreement (including
any dispute concerning the validity of this Agreement or the scope and
interpretation of this Section 14.3) (a “Dispute”), either Party (the “Notifying
Party”) may deliver to the other Party (the “Recipient Party”) notice of the
Dispute with a detailed description of the underlying circumstances of such
Dispute (a “Dispute Notice”). The Dispute Notice shall include a schedule of the
availability of the Notifying Party’s senior officers (having a title of senior
vice president (or its equivalent) or higher) duly authorized to settle the
Dispute during the thirty (30) day period following the delivery of the Dispute
Notice.

 

69

--------------------------------------------------------------------------------

 

 

(b)     The Recipient Party shall within five (5) Business Days following
receipt of the Dispute Notice, provide to the Notifying Party a parallel
schedule of availability of the Recipient Party’s senior officers (having a
title of senior vice president (or its equivalent) or higher) duly authorized to
settle the Dispute. Following delivery of the respective senior officers’
schedules of availability, the senior officers of the Parties shall meet and
confer as often as they deem reasonably necessary during the remainder of the
thirty (30) day period in good faith negotiations to resolve the Dispute to the
satisfaction of each Party.

 

(c)     In the event a Dispute is not resolved pursuant to the procedures set
forth in Section 14.3(a) and Section 14.3(b) by the expiration of the thirty
(30) day period set forth in Section 14.3(a), then either Party may pursue any
legal remedy available to it in accordance with the provisions of Section 14.13
of this Agreement.

 

(d)     As stated in Section 14.12, this Agreement shall be governed by,
interpreted and enforced in accordance with laws of the State of California,
without regard to the conflict of laws principles thereof. In addition to the
dispute resolution process set forth in this section, parties to this Agreement
must comply with California law governing claims against public entities and
presentment of such claims.

 

Section 14.4     Further Assurances. Each Party agrees to execute and deliver
all further instruments and documents, and take all further action not
inconsistent with the provisions of this Agreement that may be reasonably
necessary to effectuate the purposes and intent of this Agreement.

 

Section 14.5     No Dedication of Facilities. Any undertaking by one Party
hereto to the other Party under any provisions of this Agreement shall not
constitute the dedication of the system or any portion thereof of either Party
to the public or to the other Party or any other Person, and it is understood
and agreed that any such undertaking by either Party shall cease upon the
termination of such Party’s obligations under this Agreement.

 

Section 14.6     Force Majeure.

 

(a)     A Party shall not be considered to be in default in the performance of
any of its obligations under this Agreement, other than an obligation to make
payment, when and to the extent such Party’s performance is prevented by a Force
Majeure that, despite the exercise of due diligence, such Party is unable to
prevent or mitigate, provided the Party, as soon as practicable after becoming
aware of the Force Majeure, declares the Force Majeure by giving a written
notice (the “Force Majeure Notice”) to the other Party and upon request by the
other Party furnishes the other Party with a detailed description of the full
particulars of the Force Majeure reasonably promptly (and in any event within
fourteen (14) days after the request therefor), which shall include information
with respect to the nature, cause and date and time of commencement of such
event, and the anticipated scope and duration of the delay. The Party providing
the Force Majeure Notice shall be excused from fulfilling its obligations under
this Agreement until such time as the Force Majeure has ceased to prevent
performance or other remedial action is taken, at which time the Party shall
promptly notify the other Party of the resumption of its obligations under this
Agreement. If Seller is unable to deliver, or Buyer is unable to receive, Energy
due to a Force Majeure, Buyer shall have no obligation to pay Seller for the
Energy not delivered or received by reason thereof. It is understood by the
Parties that the foregoing provisions shall not excuse any obligations of Seller
with respect to Shortfall Energy and Replacement Energy as provided for under
Article IX, that is not delivered due to Force Majeure, provided that such
required delivery of Shortfall Energy or Replacement Energy, as applicable,
shall be extended for the duration of the Force Majeure. In no event shall Buyer
be obligated to compensate Seller or any other Person for any losses, expenses
or liabilities that Seller or such other Person may sustain as a consequence of
any Force Majeure.

 

70

--------------------------------------------------------------------------------

 

 

(b)     The term “Force Majeure” means (i) curtailment or interruption of
Transmission Service (subject to Section 14.6(c)), any act of God, labor
disturbance, act of the public enemy, war, insurrection, riot, civil
disturbances, sabotage, blockade, expropriation, confiscation, fire, unusual or
extreme adverse weather-related events or natural disasters (such as lightning,
landslide, earthquake, tornado, hurricane, storm or flood), or any order,
regulation or restriction imposed by WECC or NERC or by governmental, military
or lawfully established civilian authorities, or (ii) any other event of
circumstance, which, in each case of clauses (i) and (ii), (A) prevents one
Party from performing any of its obligations under this Agreement, (B) could not
reasonably be anticipated as of the date of this Agreement, (C) is not within
the reasonable control of, or the result of negligence, willful misconduct,
breach of contract, intentional act or omission or wrongdoing on the part of the
affected Party (or any subcontractor or Affiliate of that Party, or any Person
under the Control of that Party or any of its subcontractors or Affiliates, or
any Person for whose acts such subcontractor or Affiliate is responsible), and
(D) which by the exercise of due diligence the affected Party is unable to
overcome or avoid or cause to be avoided; provided, nothing in this clause (D)
shall be construed so as to require either Party to accede or agree to any
provision not satisfactory to it in order to settle and terminate a strike or
labor dispute in which it may be involved. Any Party rendered unable to fulfill
any of its obligations by reason of a Force Majeure shall exercise due diligence
to remove such inability with reasonable dispatch within a reasonable time
period and mitigate the effects of the Force Majeure. The relief from
performance shall be of no greater scope and of no longer duration than is
required by the Force Majeure. Without limiting the generality of the foregoing,
a Force Majeure does not include any of the following (each an “Unexcused
Cause”): (1) any Change in Law that shall cause the RPS Law or the EPS Law to be
no longer in force or effect or that as a result of such Change in Law Seller
shall be unable to make a Facility RPS Compliant or EPS Compliant as provided in
Section 8.6(b); (2) events arising from the failure by Seller to construct,
operate or maintain a Facility in accordance with this Agreement; (3) any
increase of any kind in any cost; (4) delays in or inability of a Party to
obtain financing or other economic hardship of any kind; (5) Seller’s ability to
sell any Energy at a price in excess of those provided in this Agreement; (6)
Seller’s failure to secure or obtain interconnection of a Facility or
Transmission Services to a Point of Delivery; (7) curtailment or other
interruption of any Transmission Services except as otherwise expressly provided
in Section 14.6(c); (8) failure of third parties to provide goods or services
essential to a Party’s performance except to the extent caused by an event that
otherwise constitutes Force Majeure hereunder; (9) Facility or equipment failure
of any kind except to the extent caused by an event that otherwise constitutes
Force Majeure hereunder; or (10) any changes in the financial condition of the
Buyer, any Seller Party, the Facility Lender or any subcontractor or supplier
affecting the affected Party’s ability to perform its obligations under this
Agreement.

 

71

--------------------------------------------------------------------------------

 

 

(c)     Neither Party may raise a claim of Force Majeure based in whole or in
part on curtailment or other interruption of Transmission Services for any
Energy at any time unless (A) such Party has arranged for Firm Transmission to
be provided for the Facility Energy in connection with such Transmission Service
at the time, and (B) the curtailment or interruption is not due to the fault or
negligence of the Party claiming Force Majeure; provided, that notwithstanding
anything in this Section to the contrary, the existence of the foregoing factors
shall not be sufficient to conclusively or presumptively prove the existence of
Force Majeure absent a showing of other facts and circumstances which in the
aggregate with such factors establish that a Force Majeure as defined in Section
14.6(b) has occurred. For the avoidance of doubt, Buyer may not claim Force
Majeure for any curtailment, interruption or other circumstance associated with
Transmission Services downstream of a Point of Delivery, unless and to the
extent that such curtailment, interruption or circumstance prevents Buyer or
Buyer’s Transmission Provider from receiving Energy at such Point of Delivery.

 

(d)     During the Delivery Term, if one or more events of Force Majeure (i)
shall cause the aggregate capacity net of Parasitic Load of the Facilities that
have achieved Delivery Commencement or Commercial Operation, as applicable, to
be reduced to a capacity of less than fifty percent (50%) of the Project Net
Capacity prior to the event of Force Majeure (adjusted to reflect the difference
between ambient temperatures and annual average temperature) for a period of six
(6) consecutive months, or (ii) shall prevent Buyer from accepting more than
fifty percent (50%) of the Project Net Capacity prior to the event of Force
Majeure (adjusted to reflect the difference between ambient temperatures and
annual average temperature) at the Points of Delivery for any hour that a
Facility is able to generate Facility Energy for a period of six (6) consecutive
months (the period of six (6) consecutive months in either (i) or (ii), the
“Force Majeure Trigger Period”), the non-claiming Party shall have the right, if
the claiming Party is unable to overcome the condition in clause (i) or (ii)
above, as applicable, within the Force Majeure Cure Period, to terminate this
Agreement upon the last day of such Force Majeure Cure Period, so long as notice
of termination is received prior to the end of the Force Majeure Cure Period.

 

Section 14.7     Assignment of Agreement; Certain Agreements by Seller.

 

(a)     Except as set forth in this Section 14.7, neither Party may assign any
of its rights, or delegate any of its obligations, under this Agreement or the
Ancillary Documents without the prior written consent of the other Party, such
consent not to be unreasonably withheld, conditioned or delayed. Any Change in
Control (whether voluntary or by operation of law) shall be deemed an assignment
and shall require the prior written consent of Buyer, which consent shall not be
unreasonably withheld, conditioned or delayed. Seller shall provide Buyer with
sixty (60) days’ prior written notice of any proposed Change in Control.
Concurrently with any reorganization or financing transaction or transactions
constituting any Change in Control in which Seller merges or consolidates with
any other Person and ceases to exist, the successor entity to Seller shall
execute a written assumption agreement in favor of Buyer pursuant to which any
such successor entity shall assume all of the obligations of Seller under this
Agreement and the Seller Ancillary Documents to which Seller is a party and
agree to be bound by all the terms and conditions of this Agreement and such
Seller Ancillary Documents, as applicable.

 

72

--------------------------------------------------------------------------------

 

 

(b)     Buyer may from time to time and at any time assign any or all of its
rights, and delegate any or all of its obligations, under this Agreement in
whole or in part without the consent of Seller to any of the Buyer’s Members
that has executed, or will execute contemporaneously with such assignment, an
agreement to purchase the Energy delivered to Buyer under this Agreement;
provided that the proposed assignee has an Investment-Grade Credit Rating and an
assignment pursuant to this Section 14.7 will not impair the assignee’s credit
rating. Except as set forth in this Section 14.7(b), Buyer shall not assign any
of its rights, or delegate any of its obligations, under this Agreement without
the prior written consent of Seller, which consent shall not be withheld or
delayed unreasonably. Any purported assignment or delegation in violation of
this provision shall be null and void and of no force or effect.

 

(c)     Seller hereby expressly represents and confirms, and Buyer hereby
expressly acknowledges based on such representation by Seller, that certain of
the Project Companies are guarantors under (and as defined in) the Indenture and
the Financing Documents and have assigned all of their rights, title and
interest in, to their respective Facilities (and any Seller Ancillary Documents
to which they are a party) to the Collateral Agent for the benefit of the
Secured Parties (as such term is defined in the Indenture). To the extent
required to comply with the terms of the Indenture and the Financing Documents,
at Seller's request, Buyer shall enter into an agreement with such Project
Companies and the Collateral Agent to evidence Buyer's consent to such
assignment and to address such other matters as are customarily included in
consents to assignments in the context of financing arrangements or agreements
similar to the Indenture, which shall be in form and substance reasonably
acceptable to Buyer (which consent shall not be unreasonably withheld or
delayed). Seller shall reimburse Buyer for the reasonable incremental direct
expenses incurred by Buyer in the preparation, negotiation, execution or
delivery of any documents requested by Seller or the Collateral Agent, and
provided by Buyer, pursuant to this Section 14.7(c).

 

(d)     Except as set forth in or permitted by this Section 14.7, neither Seller
nor any Project Company has sold or transferred or shall sell or transfer all or
any portion of a Facility to any Person, without the prior written consent of
Buyer, which consent shall not be withheld, conditioned or delayed unreasonably.
Any purported sale or transfer in violation of this Section 14.7(d) shall be
null and void and of no force or effect.

 

(e)     There are no third party beneficiaries of this Agreement, and, except as
provided in this Section 14.7, this Agreement shall not grant any rights
enforceable by any Person not a party to this Agreement. Notwithstanding the
foregoing, Buyer’s consent shall not be required for Seller to collaterally
assign this Agreement to any Facility Lender for the sole purpose of financing
or refinancing; provided, however, that the terms of such financing and the
documentation relating thereto entered into after the date of this Agreement
shall not conflict with the applicable terms and conditions of this Agreement.
Seller shall provide Buyer with ninety (90) days prior written notice of any
such assignment to any Facility Lender. Notwithstanding the foregoing or
anything else expressed or implied herein to the contrary, except to the extent
provided in the Indenture and the Financing Documents, Seller shall not assign,
transfer, convey, encumber, sell or otherwise dispose of all or any portion of
the Facility Energy, Capacity Rights or Environmental Attributes (not including
the proceeds thereof) to any Facility Lender.

 

73

--------------------------------------------------------------------------------

 

 

(f)     To facilitate Seller’s or its Affiliates’ obtaining of financing or
refinancing after the date of this Agreement in connection with the construction
and/or operation of one or more Facilities, which may be financed individually
or in one or more Portfolios as provided in Section 14.7(g), or the performance
by Seller of its obligations under this Agreement, Buyer shall provide such
consents to assignment of this Agreement, any Buyer Ancillary Documents and/or
any Seller Ancillary Documents, in each case not including the deed of trust,
mortgage or similar arrangement referred to in Section 14.7(g), (in form and
substance reasonably satisfactory to Buyer), as may be reasonably requested by
Seller or any Facility Lender in connection with such financing, including the
acquisition of equity for the development, construction, or operation of one or
more Facilities or Seller; provided, however, that the terms of such financing
and the documentation relating thereto shall not conflict with the applicable
terms and conditions of this Agreement. Seller shall reimburse, or shall cause
the Facility Lender to reimburse, Buyer for the reasonable incremental direct
expenses incurred by Buyer in the preparation, negotiation, execution or
delivery of any documents requested by Seller or the Facility Lender, and
provided by Buyer, pursuant to this Section 14.7(f).

 

(g)     Notwithstanding anything to the contrary in this Agreement, Seller or
one of more Affiliates thereof may hereafter enter into one or more credit or
other agreements with one or more Facility Lenders providing for financing or
refinancing of one or more Facilities, individually or as a Portfolio, (each, a
“Facility Credit Agreement”) that provides, as security for Seller’s or such
Affiliates’ performance thereunder, in addition to any assignment of this
Agreement (if applicable), for a Lien on and security interest in and to the
Facility(ies) or the Portfolio (as applicable) under a deed of trust, mortgage
or similar arrangement, but only with the consent by Buyer (which consent shall
not be withheld, conditioned or delayed unreasonably) provided pursuant to an
agreement by and among Buyer, Seller or Seller’s Affiliates and the Facility
Lender which shall be in form and substance reasonably acceptable to Buyer and
shall contain terms that are customary for such consents provided in the context
of arrangements similar to those contemplated in this Agreement.

 

(h)     For the avoidance of doubt, any claims by Buyer for breach of this
Agreement for failure of Seller to perform any of its obligations under this
Agreement shall not be in any manner limited and Seller shall not be released
from its obligations under this Agreement as a result of the exercise of any
remedy or other enforcement action affecting the Facility by a lender, trustee,
collateral agent or other party under any Seller Financing or Security
Documents, and in any such event Buyer shall have all rights available to it
under this Agreement and otherwise under applicable law as a result of such
breach and failure to perform, including without limitation, its rights to
receive payment under the Performance Security.

 

(i)     Seller hereby agrees (i) not to consent or agree to or permit any
amendment to or otherwise take any action under or in connection with the
Indenture or any other Financing Documents, and (ii) to take any action required
under or in connection with the Indenture or any other Financing Documents;
provided that the foregoing restrictions in this Section 14.7(i) shall not apply
if such consent, agreement, permission, action or failure to take action (A)
will not impair Seller’s obligations under this Agreement and not impair or
materially adversely affect the rights and interests of Buyer under this
Agreement or (B) is required (I) by the terms and provisions of the Indenture or
any other Financing Documents or (II) in order to comply with Requirements of
Law.

 

74

--------------------------------------------------------------------------------

 

 

Section 14.8     Ambiguity. The Parties acknowledge that this Agreement was
jointly prepared by them, by and through their respective legal counsel, and any
uncertainty or ambiguity existing herein shall not be interpreted against either
Party on the basis that the Party drafted the language, but otherwise shall be
interpreted according to the application of the rules on interpretation of
contracts.

 

Section 14.9     Attorney Fees & Costs. Both Parties hereto agree that in any
action to enforce the terms of this Agreement that each Party shall be
responsible for its own attorney fees and costs. Each of the Parties to this
Agreement was represented by its respective legal counsel during the negotiation
and execution of this Agreement. Notwithstanding the foregoing, to the extent
Buyer incurs legal costs in order to facilitate any collateral assignment or
pledge of this Agreement under Section 14.7, or in determining whether a Change
in Control has occurred, or in taking such other action or review that is at the
request of Seller or required due to the actions or omissions of Seller, Seller
shall bear Buyer’s reasonable and documented legal costs therefor.

 

Section 14.10     Voluntary Execution. Both Parties hereto acknowledge that they
have read and fully understand the content and effect of this Agreement and that
the provisions of this Agreement have been reviewed and approved by their
respective counsel. The Parties to this Agreement further acknowledge that they
have executed this Agreement voluntarily, subject only to the advice of their
own counsel, and do not rely on any promise, inducement, representation or
warranty that is not expressly stated herein.

 

Section 14.11     Entire Agreement. This Agreement (including all Appendices and
Exhibits) contains the entire understanding concerning the subject matter herein
and supersedes and replaces any prior negotiations, discussions or agreements
between the Parties, or any of them, concerning that subject matter, whether
written or oral, except as expressly provided for herein. This is a fully
integrated document. Each Party acknowledges that no other party, representative
or agent, has made any promise, representation or warranty, express or implied,
that is not expressly contained in this Agreement that induced the other Party
to sign this document. This Agreement may be amended or modified only by an
instrument in writing signed by each Party.

 

Section 14.12     Governing Law. This Agreement was made and entered into in the
City of Glendora and shall be governed by, interpreted and enforced in
accordance with the laws of the State of California, without regard to conflict
of law principles.

 

Section 14.13     Venue. All litigation arising out of, or relating to this
Agreement, shall be brought in a state or federal court in the County of Los
Angeles in the State of California. The Parties irrevocably agree to submit to
the exclusive jurisdiction of such courts in the State of California and waive
any defense of forum non conveniens.

 

Section 14.14     Execution in Counterparts. This Agreement may be executed in
counterparts and upon execution by each signatory, each executed counterpart
shall have the same force and effect as an original instrument and as if all
signatories had signed the same instrument. Any signature page of this Agreement
may be detached from any counterpart of this Agreement without impairing the
legal effect of any signature thereon, and may be attached to another
counterpart of this Agreement identical in form hereto by having attached to it
one or more signature pages.

 

75

--------------------------------------------------------------------------------

 

 

Section 14.15     Effect of Section Headings. Section headings appearing in this
Agreement are inserted for convenience only and shall not be construed as
interpretations of text.

 

Section 14.16     Waiver. The failure of either Party to this Agreement to
enforce or insist upon compliance with or strict performance of any of the terms
or conditions hereof, or to take advantage of any of its rights hereunder, shall
not constitute a waiver or relinquishment of any such terms, conditions or
rights, but the same shall be and remain at all times in full force and effect.
Notwithstanding anything expressed or implied herein to the contrary, nothing
contained herein shall preclude either Party from pursuing any available
remedies for breaches not rising to the level of a Default, including recovery
of damages caused by the breach of this Agreement and specific performance or
any other remedy given under this Agreement or now or hereafter existing in law
or equity or otherwise. Seller acknowledges that money damages may not be an
adequate remedy for violations of this Agreement and that Buyer may, in its sole
discretion, seek and obtain from a court of competent jurisdiction specific
performance or injunctive or such other relief as such court may deem just and
proper to enforce this Agreement or to prevent any violation hereof. Seller
hereby waives any objection to specific performance or injunctive relief. The
rights granted herein are cumulative.

 

Section 14.17     Relationship of the Parties. This Agreement shall not be
interpreted to create an association, joint venture or partnership between the
Parties hereto or to impose any partnership obligation or liability upon either
such Party. Neither Party shall have any right, power or authority to enter into
any agreement or undertaking for, or act on behalf of, or to act as an agent or
representative of, the other Party.

 

Section 14.18     Third Party Beneficiaries. This Agreement shall not be
construed to create rights in, or to grant remedies to, any third party as a
beneficiary of this Agreement or any duty, obligation or undertaking established
herein.

 

Section 14.19     Damage or Destruction; Insurance; Condemnation; Limit of
Liability.

 

(a)     Damage or Destruction. In the event of any damage or destruction of a
Facility or any part thereof, Seller shall apply any applicable proceeds of
Insurance directly related to such damage or destruction to cause the Facility
or such part thereof to be diligently repaired, replaced or reconstructed by
Seller so that the Facility or such part thereof shall be restored to
substantially the same general condition and use as existed prior to such damage
or destruction, unless a different condition or use is approved by the Buyer.
Proceeds of Insurance with respect to such damage or destruction maintained as
provided in this Agreement shall be applied to the payment for such repair,
replacement or reconstruction of the damage or destruction.

 

(b)     Insurance. Seller shall obtain and maintain the Insurance in accordance
with Appendix F.

 

(c)     Condemnation or Other Taking. For the Agreement Term, Seller shall
immediately notify Buyer of the institution of any proceeding for the
condemnation or other taking of the Facility or any portion thereof. Buyer may
seek to participate in any such proceeding and Seller will deliver to Buyer all
instruments reasonably available to Seller that are necessary or required by
Buyer to permit such participation. Subject to the consent of the Facility
Lender, all awards and compensation for the taking or purchase in lieu of
condemnation of the Facility or any portion thereof shall be applied toward the
repair, restoration, reconstruction or replacement of the Facility.

 

76

--------------------------------------------------------------------------------

 

 

(d)     Limitation of Liability. Except to the extent included in the liquidated
damages, indemnification obligations related to third party claims or other
specific charges expressly provided for herein, neither Party hereunder shall be
liable for special, incidental, exemplary, indirect, punitive or consequential
damages arising out of a Party’s performance or non-performance under this
Agreement, whether based on or claimed under contract, tort (including such
Party’s own negligence) or any other theory at law or in equity.

 

Section 14.20     Severability. In the event any of the terms, covenants or
conditions of this Agreement, or the application of any such terms, covenants or
conditions, shall be held invalid, illegal or unenforceable by any court having
jurisdiction, all other terms, covenants and conditions of this Agreement and
their application not adversely affected thereby shall remain in force and
effect, provided that the remaining valid and enforceable provisions materially
retain the essence of the Parties’ original bargain.

 

Section 14.21     Confidentiality.

 

(a)     Each Party agrees, and shall use reasonable efforts to cause its parent,
subsidiary and Affiliates, and its and their respective directors, officers,
employees and representatives, to keep confidential, except as required by law,
all documents, data, drawings, studies, projections, plans and other written
information that relate to economic benefits to or amounts payable by either
Party under this Agreement, and, with respect to documents, that are clearly
marked “Confidential” at the time a Party shares such information with the other
Party or, if orally disclosed, clearly identified as “Confidential” at the time
a Party shares such information with the other Party (“Confidential
Information”). The provisions of this Section 14.21 shall survive and shall
continue to be binding upon the Parties for period of one (1) year following the
date of termination of this Agreement. Notwithstanding the foregoing,
information shall not be considered Confidential Information if such information
(i) is disclosed with the prior written consent of the originating Party, (ii)
was in the public domain prior to disclosure or is or becomes publicly known or
available other than through the action of the receiving Party in violation of
this Agreement, (iii) was lawfully in a Party’s possession or acquired by a
Party outside of this Agreement, which acquisition was not known by the
receiving Party to be in breach of any confidentiality obligation, or (iv) is
developed independently by a Party based solely on information that is not
considered confidential under this Agreement.

 

(b)     Either Party may, without violating this Section 14.21, disclose matters
that are made confidential by this Agreement:

 

(i)     to its counsel, accountants, auditors, advisors, other professional
consultants, credit rating agencies, actual or prospective co-owners, investors,
lenders, underwriters, contractors, suppliers, and others involved in
construction, operation and financing transactions and arrangements for a Party
or its subsidiaries, Affiliates, or parent;

 

77

--------------------------------------------------------------------------------

 

 

(ii)     to governmental officials and parties involved in any proceeding in
which either Party is seeking a permit, certificate, or other regulatory
approval or order necessary or appropriate to carry out this Agreement; and

 

(iii)     to governmental officials or the public as required by any law,
regulation, order, rule, order, ruling or other Requirement of Law, including
oral questions, discovery requests, subpoenas, civil investigations or similar
processes and laws or regulations requiring disclosure of financial information,
information material to financial matters, and filing of financial reports.

 

(c)     If a Party is requested or required, pursuant to any applicable law,
regulation, order, rule, order, ruling or other Requirement of Law, discovery
request, subpoena, civil investigation or similar process to disclose any of the
Confidential Information, such Party shall provide prompt written notice to the
other Party of such request or requirement so that at such other Party’s
expense, such other Party can seek a protective order or other appropriate
remedy concerning such disclosure.

 

(d)     Notwithstanding the foregoing or any other provision of this Agreement,
Seller acknowledges that Buyer and Buyer’s Members, as California municipal
corporations or public agencies, are subject to disclosure as required by the
California Public Records Act, Cal. Govt. Code §§ 6250 et seq. (“CPRA”) and the
Ralph M. Brown Act, Cal. Govt. Code §§ 54950 et seq. (“Brown Act”). Confidential
Information of Seller provided to Buyer pursuant to this Agreement shall become
the property of Buyer and Buyer’s Members and Seller acknowledges that Buyer and
Buyer’s Members shall not be in breach of this Agreement or have any liability
whatsoever under this Agreement or otherwise for any claims or causes of action
whatsoever resulting from or arising out of Buyer’s or Buyer’s Members copying
or releasing to a third party any of the Confidential Information of Seller as
required pursuant to the CPRA or Brown Act. Notwithstanding the foregoing or any
other provision of this Agreement, Buyer may record, register, deliver and file
all such notices, statements, instruments and other documents as may be
necessary or advisable to render fully valid, perfected and enforceable under
all applicable law the credit support contemplated by this Agreement and the
Buyer Ancillary Documents and Seller Ancillary Documents and the rights, Liens
and priorities of Buyer with respect to such credit support.

 

(e)     If Buyer receives a CPRA request for Confidential Information of Seller,
and Buyer determines that such Confidential Information is subject to disclosure
under the CPRA, then Buyer shall notify Seller of the request and its intent to
disclose the documents. Buyer shall cooperate with Seller as permitted under the
CPRA to protect any Confidential Information of Seller. Buyer, as required by
the CPRA, shall release such documents unless the Seller timely obtains a court
order prohibiting such release. If Seller, at its sole expense, chooses to seek
a court order prohibiting the release of Confidential Information pursuant to a
CPRA request, then Buyer shall, only if authorized under the CPRA, delay release
of the Confidential Information until Seller has had the opportunity to seek
such court order, and Seller undertakes and agrees to defend, indemnify and hold
harmless Buyer from and against all suits, claims, and causes of action brought
against Buyer for Buyer’s refusal to disclose Confidential Information of Seller
to any person making a request pursuant to CPRA. Seller’s indemnity obligations
shall include, but are not limited to, all actual costs incurred by Buyer, and
specifically including costs of experts and consultants, as well as all damages
or liability of any nature whatsoever arising out of any such suits, claims, and
causes of action brought against Buyer, through and including any appellate
proceedings. Seller’s obligations to Buyer under this indemnification provision
shall be due and payable on a monthly, on-going basis within thirty (30) days
after each submission to Seller of Buyer’s invoices for all fees and costs
incurred by Buyer, as well as all damages or liability of any nature.

 

78

--------------------------------------------------------------------------------

 

 

Section 14.22     Mobile-Sierra. Notwithstanding any provision of this
Agreement, neither Party shall seek, nor shall they support any third party in
seeking, to prospectively or retroactively revise the rates, terms or conditions
of service of this Agreement through application or complaint to FERC pursuant
to the provisions of Section 205, 206 or 306 of the Federal Power Act, or any
other provisions of the Federal Power Act, absent prior written agreement of the
Parties. Further, absent the prior agreement in writing by both Parties, the
standard of review for changes to the rates, terms or conditions of this
Agreement proposed by a Party, a non-Party or the FERC acting sua sponte shall
be the “public interest” application of the “just and reasonable” standard of
review set forth in United Gas Pipe Line Co. v. Mobile Gas Service Corp., 350 US
332 (1956) and Federal Power Commission v. Sierra Pacific Power Co., 350 US 348
(1956).

 

Section 14.23     Taxpayer Identification Number (TIN). Seller declares that its
authorized TIN is 65-0887804. No payment will be made under this Agreement
without a valid TIN number.

 

Section 14.24     Service Contract and Forward Contract.

 

(a)     The Parties intend that this Agreement will qualify as a “service
contract” as such term is used in Section 7701(e) of the United States Internal
Revenue Code of 1986.

 

(b)     The Parties acknowledge and agree that this Agreement constitutes a
“Forward Contract” within the meaning of the United States Bankruptcy Code.

 

Section 14.25     Buyer’s Business Policies.

 

(a)     Recycling Policy.

 

(i)     Buyer supports the use of recycled-content products of all types.
Recycled-content products help conserve natural resources, including water and
energy, and reduce demands upon landfills.

 

(ii)     To the extent feasible, Seller shall submit all written documents on
paper with a minimum of thirty percent (30%) post-consumer recycled content.
Existing company/corporate letterhead and/or stationery that accompanies these
documents is exempt from this requirement. Documents of two (2) or more pages in
length shall be duplex-copied (double-sided pages). Neon or fluorescent paper
shall not be used in any written documents submitted to Buyer.

 

(b)     Non-Discrimination/Equal Employment Practices/Affirmative Action
Construction & Non-Construction Agreements.

 

79

--------------------------------------------------------------------------------

 

 

(i)     During the performance of this Agreement, Seller shall not discriminate
in its employment practices against any employee or applicant for employment
because of race, religion, national origin, ancestry, sex, sexual orientation,
age, disability, marital status, domestic partner status, or medical condition.
All subcontracts awarded by Seller under this Agreement shall contain a similar
nondiscrimination provision. The applicable provisions of Executive Order No.
11246 of September 24, 1965; Part 60-741 of 41 Code of Federal Regulations
pertaining to handicapped workers, including 60-741.4 Affirmative Action Clause;
and Sections 10.8 to 10.13 of the Los Angeles Administrative Code (“LAAC”)
pertaining to nondiscrimination in employment in the performance of City of Los
Angeles contracts are incorporated herein by reference and made a part hereof as
if they were fully set forth herein.

 

(ii)     Any of the above-mentioned nondiscrimination provisions shall be
included and effective in all subcontracts for the duration of this Agreement.

 

(iii)     Seller agrees to complete the forms attached to Appendix K related to
the Non-Discrimination/Equal Employment Practices, Affirmative Action Plan, and
any certifications attached thereto.

 

(c)     Small Business Enterprise (“SBE”) and Disabled Veteran Business
Enterprise (“DVBE”) Opportunity Program.

 

(i)     It is the policy of Buyer to provide SBEs, DVBEs, Disadvantaged Business
Enterprises (“DBEs”), Women Business Enterprises (“WBEs”), Minority Business
Enterprises (“MBEs”), Lesbian, Gay, Bisexual, or Transgender Business Enterprise
(“LGBTBE’s”), and all Other Business Enterprises (“OBEs”) an equal opportunity
to participate in the performance of all Buyer contracts. Buyer’s goals for
SBE/DVBE participation in performance of its contracts are twenty percent (25%)
for SBEs and three percent (3%) for DVBEs. Seller shall assist Buyer in
implementing this policy by taking all commercially reasonable steps to ensure
that all available business enterprises, including SBEs and DVBEs, have an equal
opportunity to compete for and participate in the work being requested by this
Agreement.

 

(ii)     Seller shall notify Buyer if Seller is a certified SBE, DVBE, DBE, WBE,
MBE, or LGBTBE. Seller shall provide to Buyer (A) the company name, contact
person, address, and telephone number of each proposed Subcontractor that
qualifies as an SBE, DVBE, DBE, WBE, MBE, or LGBTBE and (B) copies of all
certifications of such Subcontractor as an SBE, DVBE, DBE, WBE, MBE, or LGBTBE
as applicable.

 

(d)     Child Support Policy. Seller and any of its subcontractor(s) shall fully
comply with all applicable state and federal employment reporting requirements
for Seller’s and any Seller’s subcontractor(s)’ employees. Seller and any of its
subcontractor(s) shall fully comply with all lawfully served Wage and Earnings
Assignment Orders and Notices of Assignment in accordance with the California
Family Code, to the extent applicable. Seller and any of its subcontractor(s)
shall certify that the principal owner(s) thereof (which shall include any
person who owns an interest of ten percent (10%) or more) are in compliance with
any Wage and Earnings Assignment Orders or Notices of Assignment applicable to
them personally. Seller and any of its subcontractor(s) shall certify that such
compliance will be maintained throughout the term of this Agreement. Failure of
Seller and/or any of its subcontractor(s) to fully comply with all applicable
reporting requirements or to implement lawfully served Wage and Earnings
Assignments or Notices of Assignment or failure of the principal owner(s) to
comply with any Wage and Earnings Assignments or Notices of Assignment
applicable to them personally shall constitute a Default under this Agreement.
Failure of Seller and/or any of its subcontractor(s) or principal owner(s)
thereof to cure the Default within ninety (90) days of notice of such Default by
Buyer shall subject this Agreement to termination. Seller agrees to complete the
forms attached to Appendix K related to the Child Support Policy and any
certifications attached thereto.

 

80

--------------------------------------------------------------------------------

 

 

(e)     Current Los Angeles City Business Tax Registration Certificate Required.
Seller shall obtain and keep in full force and effect during the term of this
Agreement all Business Tax Registration Certificates required by the City of Los
Angeles Business Tax Ordinance, Article 1, Chapter II, Section 21.00 and
following, of the Los Angeles Municipal Code. Seller’s Vendor Registration
Number must be shown on all invoices submitted for payment. Failure to do so,
may delay payment. For additional information regarding applicability of the
City Business Tax Registration, contact the City of Los Angeles Clerk’s Office
at (213) 978-1521.

 

(f)     Equal Benefits Ordinance. Seller agrees to comply with the requirements
of the Equal Benefits Ordinance (“EBO”), codified at LAAC §10.8.2.1, and sign
any required certifications related to such ordinance. Seller agrees to complete
the form attached to Appendix K related to the EBO and any certifications
attached thereto.

 

(g)     Contractor Responsibility Ordinance. Seller agrees to comply with the
requirements of the Contractor Responsibility Ordinance (“CRO”), codified at
LAAC §10.40 et seq., and sign any required certifications related to such
ordinance. Seller agrees to complete the form attached to Appendix K related to
the CRO and any certifications attached thereto.

 

(h)     Sweat-Free Procurement Ordinance. Seller agrees to comply with the
requirements of the Sweat-Free Procurement Ordinance (“SFPO”), codified at LAAC
§10.43 et seq., and sign any required certifications related to such ordinance.
Seller agrees to complete the form attached to Appendix K related to the SFPO
and any certifications attached thereto. In the case of impracticality in any
provisions of the form due to the substitution of Buyer for the City of Los
Angeles, Buyer will reasonably accommodate changes and/or substitutions in the
requirements of the form as necessary to accomplish the purpose of the SFPO.

 

(i)     Los Angeles Municipal Lobbying Ordinance. Seller agrees to comply with
the disclosure requirements and prohibitions established in the Los Angeles
Municipal Lobbying Ordinance if Seller qualifies as a lobbying entity under Los
Angeles Municipal Code Section 48.02.

 

(j)     Iran Contracting Act of 2010. Seller agrees to comply with the
requirements of the Iran Contracting Act of 2010, codified in the California
Public Contracts Code Section 2200 et seq., and sign the “Iran Contracting Act
of 2010 Compliance Affidavit” attached to Appendix K.

 

81

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each Party was represented by legal counsel during the
negotiation and execution of this Agreement and the Parties have executed this
Agreement as of the dates set forth below effective as of the Effective Date.

 

 

SOUTHERN CALIFORNIA PUBLIC POWER

AUTHORITY

 

Date:                                                            

By:

 

 

 

 

 

 

 

President

 

          Attest:         Assistant Secretary                     ONGP LLC      
            Date:                                                            
By:        

  Name:

Title:

                            Attest:           Name:
Title:                          

    

82

--------------------------------------------------------------------------------

 

 

APPENDIX A
TO POWER PURCHASE AGREEMENT,

DATED AS OF OCTOBER 20, 2016

BETWEEN SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY

AND ONGP LLC


PAYMENT SCHEDULE

 

 

1.     Energy Delivered Prior to Commercial Operation or Delivery Commencement,
as applicable. The purchase price for Delivered Energy that is comprised of (a)
Facility Energy from a New Facility prior to the Commercial Operation Date for
such Facility, or (b) Facility Energy from an Existing Facility after the end of
the Prior Commitment Period but prior to the Delivery Commencement Date for such
Facility, shall be: $56.63 per MWh.

 

2.     Monthly Delivered Energy Payment. The purchase price for (a) Delivered
Energy that is comprised of Facility Energy from a New Facility after the
Commercial Operation Date for such Facility, (b) Delivered Energy that is
comprised of Facility Energy from an Existing Facility after the Delivery
Commencement Date for such Facility, (c) curtailed Energy resulting from a
curtailment described in Section 7.4(b) on or after the commencement of the
first (1st) Contract Year, and (d) Replacement Energy that is provided on or
after the commencement of the first (1st) Contract Year shall be: $75.50 per
MWh.

 

A-1

--------------------------------------------------------------------------------

 

 

APPENDIX B
TO POWER PURCHASE AGREEMENT,

DATED AS OF OCTOBER 20, 2016

BETWEEN SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY

AND ONGP LLC


FACILITIES, PERMITS, LEASES, AND OPERATORS

 

 

 

APPENDIX B-1

Facilities, Permits, Leases, and Operators for Tungsten Mountain Geothermal
Energy Facility

 

APPENDIX B-2

Facilities, Permits, Leases, and Operators for Steamboat Hills Geothermal Energy
Facility

 

APPENDIX B-3

Facilities, Permits, Leases, and Operators for Dixie Meadows Geothermal Energy
Facility

 

APPENDIX B-4

Facilities, Permits, Leases, and Operators for Tungsten Mountain 2 Geothermal
Energy Facility

 

APPENDIX B-5

Facilities, Permits, Leases, and Operators for Baltazor Hot Springs Geothermal
Energy Facility

 

APPENDIX B-6

Facilities, Permits, Leases, and Operators for Dixie Meadows 2 Geothermal Energy
Facility

 

APPENDIX B-7

Facilities, Permits, Leases, and Operators for Brady Geothermal Energy Facility

 

APPENDIX B-8

Facilities, Permits, Leases, and Operators for Steamboat 2 Geothermal Energy
Facility

 

APPENDIX B-9

Facilities, Permits, Leases, and Operators for Steamboat 3 Geothermal Energy
Facility

 

 

 

B-1

--------------------------------------------------------------------------------

 

 

APPENDIX B - 1
TO POWER PURCHASE AGREEMENT,

DATED AS OF OCTOBER 20, 2016

BETWEEN SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY

AND ONGP LLC


FACILITIES, PERMITS, LEASES, AND OPERATORS

 

1. Name of Facility: Tungsten Mountain Geothermal Energy Facility

 

 

Seller may from time to time refurbish, repower, decommission or otherwise
modify power plants and related property, equipment, facilities and improvements
of any Facility using Prudent Utility Practices. Each such refurbishing,
repowering, decommissioning or other modification shall comply with the
applicable terms and provisions of the Agreement and shall not impair Seller’s
ability to carry out its obligations under the Agreement. Except as permitted in
Section 6.4, Seller shall not use any such refurbished, repowered,
decommissioned, or otherwise modified power plants and related property,
equipment, facilities and improvements for the purpose of making sales of
electrical energy or capacity to third parties without the prior written consent
of Buyer. For the avoidance of doubt, except as permitted pursuant to Section
3.9, the Guaranteed Generation and Maximum Generation will not be revised to
reflect any such refurbishing, repowering, decommissioning or other modification
of any Facility.

 

 

Location:    Churchill County, Nevada     Facility Site:

Alpine Road

Fallon, NV 89406

    Facility Interconnection Rights and Interests:

Project Company has

obtained a large generator

interconnection agreement with

NV Energy


                                                                               
     

B-2

--------------------------------------------------------------------------------

 

 

 

 

Facility Transmission Rights and Interests:

A Transmission Service Agreement

with Transmission Provider is being

pursued by Seller

        Point of Interconnection:  230 kV Alpine Switching Station         
Prior Commitment Period (if applicable): Not Applicable         New Facility or
Existing Facility: Not Applicable         Water Supply Agreement: Not Applicable
      2. Owner:  ORNI 43 LLC       3. Operator: Ormat Nevada Inc., subject to
Section 4.5       4. Equipment:     (a)       Type of Facility:  Geothermal
Electric Generation Facility   (b)       Expected Facility Net Capacity: 24 MW  
          5.  Expected Commercial Operation Date December 31, 2017

 

6.

Facility Geothermal Resource Leases and
Rights of Way:

 

GEOTHERMAL LEASES

LEASE #

ISSUER

HELD BY

ACRES

DATE ISSUED

NVN – 086897

BLM

ORNI 43 LLC

400

9/1/2009

NVN – 088428

BLM

ORNI 43 LLC

320

6/1/2010

NVN – 090744

BLM

ORNI 43 LLC

560

4/1/2012

NVN - 92480

BLM

ORNI 43 LLC

75

12/1/2013

RIGHTS OF WAY

ROW

ISSUER

HELD BY

ACRES

DATE ISSUED

Mick Casey

Casey

ORNI 43 LLC

4.05

10/1/2014

 

B-3

--------------------------------------------------------------------------------

 

 

 

7.

Permits applicable under Section 2.1(g):

 

AGENCY

PERMIT

DATE RECEIVED

DRILLING PERMITS

STATE

Nevada Division of Minerals

Well 56(45)-22

4/9/2014

Nevada Division of Minerals

Well 84A-22

2/16/2016

Nevada Division of Minerals

Well 84B-22

5/2/2016

Nevada Division of Minerals

Well 56A-22

6/3/2016

FEDERAL

Bureau of Land Management (BLM)

Decision Record for Exploration EA

3/28/2012

PRINCIPAL DISCRETIONARY PERMITS

FEDERAL

Bureau of Land Management (BLM)

Record of Decision (ROD) for Development EA – including all relevant federal
environmental-related documents required for construction

3/25/2016

ENVIRONMENTAL DOCUMENTS

FEDERAL

Bureau of Land Management (BLM)

Plan of Utilization

3/25/2016

Bureau of Land Management (BLM)

Final Environmental Analysis (EA)

3/25/2016

 

8.

Additional permits required to achieve Commercial Operation:

 

AGENCY

PERMIT

PRINCIPAL DISCRETIONARY PERMITS

LOCAL/REGIONAL

Churchill County Planning Commission

Special Use Permit

MINISTERIAL PERMITS

LOCAL/REGIONAL

Churchill County

Building Permit(s)

STATE

Nevada Division of Environmental Protection ("NDEP") Bureau of Air Pollution
Control ("BAPC")

Surface Area Disturbance Permit (construction and air quality)

Nevada Division of Environmental Protection ("NDEP") Bureau of Air Pollution
Control ("BAPC")

Chemical Accident Prevention Program (CAPP) Permit to Construct

Nevada Division of Environmental Protection ("NDEP") Bureau of Air Pollution
Control ("BAPC")

Class II AQ Permit to Operate

Nevada Division of Environmental Protection ("NDEP") Bureau of Air Pollution
Control ("BAPC")

Chemical Accident Prevention Program (CAPP) Permit to Operate

Nevada Division of Environmental Protection ("NDEP") Bureau of Air Pollution
Control ("BAPC")

Underground Injection Control Permit

FEDERAL

Bureau of Land Management (BLM)

Facility Construction Permit – Site License

Bureau of Land Management (BLM)

Transmission Line ROW

Bureau of Land Management (BLM)

Facility Construction Permit – Site License

Bureau of Land Management (BLM)

Commercial Use Permit

Federal Energy Regulatory Commission (FERC)

QF Self-Certification

ENVIRONMENTAL DOCUMENTS

FEDERAL

Bureau of Land Management (BLM)

Plan of Development (transmission line)

 

9.     Geothermal Fluid Sales Agreement:               Not Applicable

 

B-4

--------------------------------------------------------------------------------

 

 

APPENDIX B - 2
TO POWER PURCHASE AGREEMENT,

DATED AS OF OCTOBER 20, 2016

BETWEEN SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY

AND ONGP LLC


FACILITIES, PERMITS, LEASES, AND OPERATORS

 

 

1. Name of Facility: Steamboat Hills Geothermal Energy Facility  

                                   

 

 

Seller may from time to time refurbish, repower, decommission or otherwise
modify power plants and related property, equipment, facilities and improvements
of any Facility using Prudent Utility Practices. Each such refurbishing,
repowering, decommissioning or other modification shall comply with the
applicable terms and provisions of the Agreement and shall not impair Seller’s
ability to carry out its obligations under the Agreement. Except as permitted in
Section 6.4, Seller shall not use any such refurbished, repowered,
decommissioned, or otherwise modified power plants and related property,
equipment, facilities and improvements for the purpose of making sales of
electrical energy or capacity to third parties without the prior written consent
of Buyer. For the avoidance of doubt, except as permitted pursuant to Section
3.9, the Guaranteed Generation and Maximum Generation will not be revised to
reflect any such refurbishing, repowering, decommissioning or other modification
of any Facility.

 

  Location: Washoe County, Nevada         Facility Site:

1010 Power Plant Road 

Reno, NV 89521

        Facility Interconnection Rights and Interests: Current interconnection
rights are grandfathered through an existing PURPA PPA and will be converted to
a small generator interconnection agreement with NV Energy        

Facility Transmission Rights and Interests:

A Transmission Service Agreement with Transmission Provider is being pursued by
Seller

        Point of Interconnection:  120 kV Sierra Steamboat Substation        
Prior Commitment Period (if applicable): Through February 22, 2018 at hour
ending 24:00

 

B-5

--------------------------------------------------------------------------------

 

 

 

 

  New Facility or Existing Facility: Existing Facility         Water Supply
Agreement: Not Applicable       2. Owner: Steamboat Hills LLC       3. Operator:
Ormat Nevada Inc., subject to Section 4.5       4. Equipment:     (a)     Type
of Facility:  Geothermal Electric Generation Facility   (b)     Expected
Facility Net Capacity: 12 MW             5.  Expected Delivery Commencement Date
March 31, 2018       6.

Facility Geothermal Resource Leases and 

Rights of Way:

Not Applicable       7. Permits applicable under Section 2.1(g):  

 

    

AGENCY

PERMIT

DATE RECEIVED

PRINCIPAL DISCRETIONARY PERMITS

LOCAL/REGIONAL

Washoe County Planning Commission

Special Use Permit

1/3/2006

MINISTERIAL PERMITS

STATE

Nevada Division of Environmental Protection ("NDEP") Bureau of Air Pollution
Control ("BAPC")

Chemical Accident Prevention Program (CAPP)

Permit to Operate

4/10/2007

 

 

 

8.

Additional permits required to achieve Delivery Commencement:

 

 

AGENCY

PERMIT

FEDERAL

Federal Energy Regulatory Commission

FERC QF Self-Recertification

 

B-6

--------------------------------------------------------------------------------

 

 

9.     Geothermal Fluid Sales Agreement:               

 

 

FLUID SALES AGREEMENT

ISSUER

EFFECTIVE DATE

 

Upper Steamboat Field Company (USFC)

February 23, 2018

 

FLUID SALES AGREEMENT - GEOTHERMAL LEASES

 

LEASE #

ISSUER

ACRES

DATE ISSUED

 

NVN – 12085

BLM

1,547.75

12/1/1975

 

NVN - 29821

BLM

248.75

8/11/1980

 

88-6036380

Nell J. Redfield Trust

164.90

2/1/1982

 

88-0203848

Ormat Nevada Inc.

40

1/17/2014

 

3-08627-00

Ormat Nevada Inc.

92.30

8/7/2008

 

 

B-7

--------------------------------------------------------------------------------

 

 

APPENDIX B - 3
TO POWER PURCHASE AGREEMENT,

DATED AS OF OCTOBER 20, 2016

BETWEEN SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY

AND ONGP LLC


FACILITIES, PERMITS, LEASES, AND OPERATORS

 

 

1. Name of Facility: Dixie Meadows Geothermal Energy Facility

                              

 

Seller may from time to time refurbish, repower, decommission or otherwise
modify power plants and related property, equipment, facilities and improvements
of any Facility using Prudent Utility Practices. Each such refurbishing,
repowering, decommissioning or other modification shall comply with the
applicable terms and provisions of the Agreement and shall not impair Seller’s
ability to carry out its obligations under the Agreement. Except as permitted in
Section 6.4, Seller shall not use any such refurbished, repowered,
decommissioned, or otherwise modified power plants and related property,
equipment, facilities and improvements for the purpose of making sales of
electrical energy or capacity to third parties without the prior written consent
of Buyer. For the avoidance of doubt, except as permitted pursuant to Section
3.9, the Guaranteed Generation and Maximum Generation will not be revised to
reflect any such refurbishing, repowering, decommissioning or other modification
of any Facility.

 

 

  Location: Churchill County, Nevada         Facility Site:

Dixie Valley Road

Fallon, NV 89406

        Facility Interconnection Rights and Interests: 

Project Company has obtained a large

generator interconnection agreement with NV Energy

       

Facility Transmission Rights and Interests:

A Transmission Service Agreement

with Transmission Provider is being pursued by Seller

        Point of Interconnection: 120 kV Bannock Substation         Prior
Commitment Period (if applicable): Not Applicable          New Facility or
Existing Facility:  New Facility

 

B-8

--------------------------------------------------------------------------------

 

 

  Water Supply Agreement: Not Applicable       2.  Owner: ORNI 32 LLC       3. 
Operator:  Ormat Nevada Inc., subject to Section 4.5        4. Equipment:    
(a)     Type of Facility:  Geothermal Electric Generation Facility  
(b)     Expected Facility Net Capacity: 21 MW             5. Expected Commercial
Operation Date December 31, 2018       6. Facility Geothermal Resource Leases
and Rights of Way:  

 

GEOTHERMAL LEASES

LEASE #

ISSUER

HELD BY

ACRES

DATE ISSUED

NVN – 83934

BLM

ORNI 32 LLC

2,038.32

10/1/2007

NVN - 92717

BLM

ORNI 32 LLC

40

12/1/2014

NVN – 91823

BLM

ORNI 32 LLC

160

2/26/2013

NVN – 92479

BLM

ORNI 32 LLC

387.60

11/22/2013

RIGHTS OF WAY

ROW#

ISSUER

HELD BY

ACRES

DATE ISSUED

NVN – 091204

BLM

ORNI 32 LLC

5.596

5/20/2013

NVN – 088170

BLM

ORNI 32 LLC

86.18

9/20/2010

NVN – 091203

BLM

ORNI 32 LLC

1.819

2/12/2013

 

 

7.

Permits applicable under Section 2.1(g):

 

AGENCY

PERMIT

DATE RECEIVED

FEDERAL

Bureau of Land Management (BLM)

Decision Record for Exploration EA

1/17/2012

 

 

B-9

--------------------------------------------------------------------------------

 

 

 

8.

Additional permits required to achieve Commercial Operation:

 

AGENCY

PERMIT

DRILLING PERMITS

STATE

Nevada Division of Minerals

Multiple Wells for Production and Injection

PRINCIPAL DISCRETIONARY PERMITS

LOCAL/REGIONAL

Churchill County Planning Commission

Special Use Permit

FEDERAL

Bureau of Land Management (BLM)

Decision Record for Development EA – including all relevant federal
environmental-related documents required for construction

MINISTERIAL PERMITS

LOCAL/REGIONAL

Churchill County

Building Permit(s)

STATE

Nevada Division of Environmental Protection ("NDEP")

Bureau of Air Pollution Control ("BAPC")

Surface Area Disturbance Permit (construction and air quality)

Nevada Division of Environmental Protection ("NDEP")

Bureau of Air Pollution Control ("BAPC")

Chemical Accident Prevention Program (CAPP) Permit to Construct

Nevada Division of Environmental Protection ("NDEP")

Bureau of Air Pollution Control ("BAPC")

Class II AQ Permit to Operate

Nevada Division of Environmental Protection ("NDEP")

Bureau of Air Pollution Control ("BAPC")

Chemical Accident Prevention Program (CAPP) Permit to Operate

Nevada Division of Environmental Protection ("NDEP")

Bureau of Air Pollution Control ("BAPC")

Underground Injection Control Permit

FEDERAL

Bureau of Land Management (BLM)

Facility Construction Permit – Site License

Bureau of Land Management (BLM)

Transmission Line ROW

Bureau of Land Management (BLM)

Facility Construction Permit – Site License

Bureau of Land Management (BLM)

Commercial Use Permit

Federal Energy Regulatory Commission (FERC)

QF Self-Certification

ENVIRONMENTAL DOCUMENTS

FEDERAL

Bureau of Land Management (BLM)

Plan of Utilization

Bureau of Land Management (BLM)

Plan of Development (transmission line)

Bureau of Land Management (BLM)

Final Environmental Analysis (EA)

 

 

9.  Geothermal Fluid Sales Agreement: Not Applicable

  

B-10

--------------------------------------------------------------------------------

 

 

 

APPENDIX B - 4
TO POWER PURCHASE AGREEMENT,

DATED AS OF OCTOBER 20, 2016

BETWEEN SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY

AND ONGP LLC


FACILITIES, PERMITS, LEASES, AND OPERATORS

 

1. Name of Facility: Tungsten Mountain 2 Geothermal Energy Facility

 

 

Seller may from time to time refurbish, repower, decommission or otherwise
modify power plants and related property, equipment, facilities and improvements
of any Facility using Prudent Utility Practices. Each such refurbishing,
repowering, decommissioning or other modification shall comply with the
applicable terms and provisions of the Agreement and shall not impair Seller’s
ability to carry out its obligations under the Agreement. Except as permitted in
Section 6.4, Seller shall not use any such refurbished, repowered,
decommissioned, or otherwise modified power plants and related property,
equipment, facilities and improvements for the purpose of making sales of
electrical energy or capacity to third parties without the prior written consent
of Buyer. For the avoidance of doubt, except as permitted pursuant to Section
3.9, the Guaranteed Generation and Maximum Generation will not be revised to
reflect any such refurbishing, repowering, decommissioning or other modification
of any Facility.

 

  Location: Churchill County, Nevada         Facility Site:

Alpine Road

Fallon, NV 89406

        Facility Interconnection Rights and Interests: Project Company has
obtained a large generator interconnection agreement with NV Energy        

Facility Transmission Rights and Interests:

A Transmission Service Agreement with Transmission Provider is being pursued by
Seller

        Point of Interconnection:  230 kV Alpine Switching Station         
Prior Commitment Period (if applicable): Not Applicable         New Facility or
Existing Facility:   New Facility

 

                                      

B-11

--------------------------------------------------------------------------------

 

 

  Water Supply Agreement:  Not Applicable       2. Owner: ORNI 43 LLC       3. 
Operator:  Ormat Nevada Inc., subject to Section 4.5       

4.

Equipment:

    (a)     Type of Facility:   Geothermal Electric Generation Facility  
(b)     Expected Facility Net Capacity: 24 MW       5. Expected Commercial
Operation Date December 31, 2020       6. Facility Geothermal Resource Leases
and Rights of Way:  

      

GEOTHERMAL LEASES

LEASE #

ISSUER

HELD BY

ACRES

DATE ISSUED

NVN – 086897

BLM

ORNI 43 LLC

400

9/1/2009

NVN – 088428

BLM

ORNI 43 LLC

320

6/1/2010

NVN – 090744

BLM

ORNI 43 LLC

560

4/1/2012

NVN - 92480

BLM

ORNI 43 LLC

75

12/1/2013

RIGHTS OF WAY

ROW

ISSUER

HELD BY

ACRES

DATE ISSUED

Mick Casey

Casey

ORNI 43 LLC

4.05

10/1/2014

 

 

7.

Permits applicable under Section 2.1(g):

 

 

AGENCY

PERMIT

DATE RECEIVED

FEDERAL

Bureau of Land Management (BLM)

Decision Record for Exploration EA

3/28/2012

PRINCIPAL DISCRETIONARY PERMITS

LOCAL/REGIONAL

FEDERAL

Bureau of Land Management (BLM)

Decision Record for Development EA – including all relevant federal
environmental-related documents required for construction

3/25/2016

ENVIRONMENTAL DOCUMENTS

FEDERAL

Bureau of Land Management (BLM)

Plan of Utilization

3/25/2016

Bureau of Land Management (BLM)

Final Environmental Analysis (EA)

3/25/2016

 

B-12

--------------------------------------------------------------------------------

 

 

8.

Additional permits required to achieve Commercial Operation:

 

AGENCY

PERMIT

DRILLING PERMITS

STATE

Nevada Division of Minerals

Multiple Wells for Production and Injection

PRINCIPAL DISCRETIONARY PERMITS

LOCAL/REGIONAL

Churchill County Planning Commission

Special Use Permit Amendment

MINISTERIAL PERMITS

LOCAL/REGIONAL

Churchill County

Building Permit(s)

STATE

Nevada Division of Environmental Protection ("NDEP")

Bureau of Air Pollution Control ("BAPC")

Surface Area Disturbance Permit (construction and air quality)

Nevada Division of Environmental Protection ("NDEP")

Bureau of Air Pollution Control ("BAPC")

Chemical Accident Prevention Program (CAPP) Permit to Construct

Nevada Division of Environmental Protection ("NDEP")

Bureau of Air Pollution Control ("BAPC")

Class II AQ Permit Amendment to Operate

Nevada Division of Environmental Protection ("NDEP")

Bureau of Air Pollution Control ("BAPC")

Chemical Accident Prevention Program (CAPP) Permit to Operate

Nevada Division of Environmental Protection ("NDEP")

Bureau of Air Pollution Control ("BAPC")

Underground Injection Control Permit

FEDERAL

Bureau of Land Management (BLM)

Facility Construction Permit – Site License

Bureau of Land Management (BLM)

Facility Construction Permit – Site License

Bureau of Land Management (BLM)

Commercial Use Permit

Federal Energy Regulatory Commission (FERC)

QF Self-Certification

 

9. Geothermal Fluid Sales Agreement: Not Applicable

                

B-13

--------------------------------------------------------------------------------

 

 

APPENDIX B - 5
TO POWER PURCHASE AGREEMENT,

DATED AS OF OCTOBER 20, 2016

BETWEEN SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY

AND ONGP LLC


FACILITIES, PERMITS, LEASES, AND OPERATORS

 

 

1.  Name of Facility: Baltazor Hot Springs Geothermal Energy Facility

                        

 

 

Seller may from time to time refurbish, repower, decommission or otherwise
modify power plants and related property, equipment, facilities and improvements
of any Facility using Prudent Utility Practices. Each such refurbishing,
repowering, decommissioning or other modification shall comply with the
applicable terms and provisions of the Agreement and shall not impair Seller’s
ability to carry out its obligations under the Agreement. Except as permitted in
Section 6.4, Seller shall not use any such refurbished, repowered,
decommissioned, or otherwise modified power plants and related property,
equipment, facilities and improvements for the purpose of making sales of
electrical energy or capacity to third parties without the prior written consent
of Buyer. For the avoidance of doubt, except as permitted pursuant to Section
3.9, the Guaranteed Generation and Maximum Generation will not be revised to
reflect any such refurbishing, repowering, decommissioning or other modification
of any Facility.

 

  Location:  Humboldt County, Nevada         Facility Site:

State Route 140 

Denio, NV 89404

        Facility Interconnection Rights and Interests:

Project Company is in the process of obtaining a large generator

interconnection agreement with Harney Electric Cooperative

       

Facility Transmission Rights and Interests:

A Transmission Service Agreement with Transmission Provider

is being pursued by Seller

        Point of Interconnection:  HEC 115 kV Quinn River Substation        
Prior Commitment Period (if applicable): Not Applicable         New Facility or
Existing Facility: New Facility         Water Supply Agreement:  Not Applicable

 

 

B-14

--------------------------------------------------------------------------------

 

 

2.   Owner:  ORNI 52 LLC       3. Operator: Ormat Nevada Inc., subject to
Section 4.5        4. Equipment:     (a)     Type of Facility:  Geothermal
Electric Generation Facility   (b)     Expected Facility Net Capacity:  20 MW  
          5.  Expected Commercial Operation Date December 31, 2020       6.
Facility Geothermal Resource Leases and
Rights of Way:  

 

GEOTHERMAL LEASES

LEASE #

ISSUER

HELD BY

ACRES

DATE ISSUED

NVN – 086871

BLM

Ormat Nevada Inc.

3,133

9/1/2009

 

          

 

7. Permits applicable under Section 2.1(g): None      

8.

Additional permits required to achieve Commercial Operation:

 

 

AGENCY

PERMIT

DRILLING PERMITS

STATE

Nevada Division of Minerals

Multiple Wells for Production and Injection

FEDERAL

Bureau of Land Management (BLM)

Decision Record for Development EA – including all relevant federal
environmental-related documents required for construction

PRINCIPAL DISCRETIONARY PERMITS

LOCAL/REGIONAL

Humboldt County Planning Commission

Special Use Permit Amendment

MINISTERIAL PERMITS

LOCAL/REGIONAL

Humboldt County

Building Permit(s)

STATE

Nevada Division of Environmental Protection ("NDEP")

Bureau of Air Pollution Control ("BAPC")

Surface Area Disturbance Permit (construction and air quality)

Nevada Division of Environmental Protection ("NDEP")

Bureau of Air Pollution Control ("BAPC")

Chemical Accident Prevention Program (CAPP) Permit to Construct

Nevada Division of Environmental Protection ("NDEP")

Bureau of Air Pollution Control ("BAPC")

Class II AQ Permit to Operate

Nevada Division of Environmental Protection ("NDEP")

Bureau of Air Pollution Control ("BAPC")

Chemical Accident Prevention Program (CAPP) Permit to Operate

Nevada Division of Environmental Protection ("NDEP")

Bureau of Air Pollution Control ("BAPC")

Underground Injection Control Permit

FEDERAL

Bureau of Land Management (BLM)

Facility Construction Permit – Site License

Bureau of Land Management (BLM)

Transmission Line ROW

Bureau of Land Management (BLM)

Facility Construction Permit – Site License

Bureau of Land Management (BLM)

Commercial Use Permit

Federal Energy Regulatory Commission (FERC)

QF Self-Certification

ENVIRONMENTAL DOCUMENTS

FEDERAL

Bureau of Land Management (BLM)

Plan of Utilization

Bureau of Land Management (BLM)

Plan of Development (transmission line)

Bureau of Land Management (BLM)

Final Environmental Analysis (EA)

 

                    

9. Geothermal Fluid Sales Agreement: Not Applicable

 

B-15

--------------------------------------------------------------------------------

 

 

APPENDIX B - 6
TO POWER PURCHASE AGREEMENT,

DATED AS OF OCTOBER 20, 2016

BETWEEN SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY

AND ONGP LLC


FACILITIES, PERMITS, LEASES, AND OPERATORS

 

1. Name of Facility: Dixie Meadows 2 Geothermal Energy Facility

 

 

Seller may from time to time refurbish, repower, decommission or otherwise
modify power plants and related property, equipment, facilities and improvements
of any Facility using Prudent Utility Practices. Each such refurbishing,
repowering, decommissioning or other modification shall comply with the
applicable terms and provisions of the Agreement and shall not impair Seller’s
ability to carry out its obligations under the Agreement. Except as permitted in
Section 6.4, Seller shall not use any such refurbished, repowered,
decommissioned, or otherwise modified power plants and related property,
equipment, facilities and improvements for the purpose of making sales of
electrical energy or capacity to third parties without the prior written consent
of Buyer. For the avoidance of doubt, except as permitted pursuant to Section
3.9, the Guaranteed Generation and Maximum Generation will not be revised to
reflect any such refurbishing, repowering, decommissioning or other modification
of any Facility.

 

  Location:  Churchill County, Nevada         Facility Site: 

Dixie Valley Road

Fallon, NV 89406

        Facility Interconnection Rights and Interests:

Project Company will be obtaining a large generator

interconnection agreement with NV Energy

       

Facility Transmission Rights and Interests:

A Transmission Service Agreement with Transmission

Provider is being pursued by Seller

        Point of Interconnection: 120 kV Bannock Substation         Prior
Commitment Period (if applicable):  Not Applicable  

 

B-16

--------------------------------------------------------------------------------

 

 

  New Facility or Existing Facility:   New Facility         Water Supply
Agreement: Not Applicable       2.  Owner:   ORNI 32 LLC       3.  Operator:
Ormat Nevada Inc., subject to Section 4.5       4. Equipment:     (a)     Type
of Facility:  Geothermal Electric Generation Facility   (b)     Expected
Facility Net Capacity: 21 MW             5.  Expected Commercial Operation Date
December 31, 2020       6. Facility Geothermal Resource Leases and Rights of
Way:  

 

GEOTHERMAL LEASES

LEASE #

ISSUER

HELD BY

ACRES

DATE ISSUED

NVN – 83934

BLM

ORNI 32 LLC

2,038.32

10/1/2007

NVN - 92717

BLM

ORNI 32 LLC

40

12/1/2014

NVN – 91823

BLM

ORNI 32 LLC

160

2/26/2013

NVN – 92479

BLM

ORNI 32 LLC

387.60

11/22/2013

RIGHTS OF WAY

ROW#

ISSUER

HELD BY

ACRES

DATE ISSUED

NVN – 091204

BLM

ORNI 32 LLC

5.596

5/20/2013

NVN – 088170

BLM

ORNI 32 LLC

86.18

9/20/2010

NVN – 091203

BLM

ORNI 32 LLC

1.819

2/12/2013

 

 

7.

Permits applicable under Section 2.1(g):

 

AGENCY

PERMIT

DATE RECEIVED

FEDERAL

Bureau of Land Management (BLM)

Decision Record for Exploration EA

1/17/2012

 

 

B-17

--------------------------------------------------------------------------------

 

 

8.

Additional permits required to achieve Commercial Operation:

 

 

 

AGENCY

PERMIT

DRILLING PERMITS

STATE

Nevada Division of Minerals

Multiple Wells for Production and Injection

PRINCIPAL DISCRETIONARY PERMITS

LOCAL/REGIONAL

Churchill County Planning Commission

Special Use Permit

FEDERAL

Bureau of Land Management (BLM)

Decision Record for Development EA – including all relevant federal
environmental-related documents required for construction

MINISTERIAL PERMITS

LOCAL/REGIONAL

Churchill County

Building Permit(s)

STATE

Nevada Division of Environmental Protection ("NDEP")

Bureau of Air Pollution Control ("BAPC")

Surface Area Disturbance Permit (construction and air quality)

Nevada Division of Environmental Protection ("NDEP")

Bureau of Air Pollution Control ("BAPC")

Chemical Accident Prevention Program (CAPP) Permit to Construct

Nevada Division of Environmental Protection ("NDEP")

Bureau of Air Pollution Control ("BAPC")

Class II AQ Permit to Operate

Nevada Division of Environmental Protection ("NDEP")

Bureau of Air Pollution Control ("BAPC")

Chemical Accident Prevention Program (CAPP) Permit to Operate

Nevada Division of Environmental Protection ("NDEP")

Bureau of Air Pollution Control ("BAPC")

Underground Injection Control Permit

FEDERAL

Bureau of Land Management (BLM)

Facility Construction Permit – Site License

Bureau of Land Management (BLM)

Transmission Line ROW

Bureau of Land Management (BLM)

Facility Construction Permit – Site License

Bureau of Land Management (BLM)

Commercial Use Permit

Federal Energy Regulatory Commission (FERC)

QF Self-Certification

ENVIRONMENTAL DOCUMENTS

FEDERAL

Bureau of Land Management (BLM)

Plan of Utilization

Bureau of Land Management (BLM)

Plan of Development (transmission line)

Bureau of Land Management (BLM)

Final Environmental Analysis (EA)

  

9.  Geothermal Fluid Sales Agreement:  Not Applicable

 

B-18

--------------------------------------------------------------------------------

 

 

APPENDIX B - 7
TO POWER PURCHASE AGREEMENT,

DATED AS OF OCTOBER 20, 2016

BETWEEN SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY

AND ONGP LLC


FACILITIES, PERMITS, LEASES, AND OPERATORS

 

                                   

1. Name of Facility: Brady Geothermal Energy Facility

 

 

Seller may from time to time refurbish, repower, decommission or otherwise
modify power plants and related property, equipment, facilities and improvements
of any Facility using Prudent Utility Practices. Each such refurbishing,
repowering, decommissioning or other modification shall comply with the
applicable terms and provisions of the Agreement and shall not impair Seller’s
ability to carry out its obligations under the Agreement. Except as permitted in
Section 6.4, Seller shall not use any such refurbished, repowered,
decommissioned, or otherwise modified power plants and related property,
equipment, facilities and improvements for the purpose of making sales of
electrical energy or capacity to third parties without the prior written consent
of Buyer. For the avoidance of doubt, except as permitted pursuant to Section
3.9, the Guaranteed Generation and Maximum Generation will not be revised to
reflect any such refurbishing, repowering, decommissioning or other modification
of any Facility.

 

  Location:   Churchill County, Nevada         Facility Site:

10750 Interstate 80 East, Exit 65

Fallon, NV 89406

        Facility Interconnection Rights and Interests: Current interconnection
rights are grandfathered through existing PURPA PPA and will convert to a small
generator interconnection agreement with NV Energy        

Facility Transmission Rights and Interests:

A Transmission Service Agreement with Transmission Provider is being pursued by
Seller

        Point of Interconnection: 120 kV Brady Substation         Prior
Commitment Period (if applicable): Through July 29, 2022 at hour ending 24:00  
      New Facility or Existing Facility:  Existing Facility

 

B-19

--------------------------------------------------------------------------------

 

 

  Water Supply Agreement: Not Applicable       2. Owner:  Brady Power Partners  
    3. Operator: Ormat Nevada Inc., subject to Section 4.5       4. Equipment:  
  (a)     Type of Facility:  Geothermal Electric Generation Facility  
(b)     Expected Facility Net Capacity: 12 MW             5.  Expected Delivery
Commencement Date August 31, 2022       6. Facility Geothermal Resource Leases
and Rights of Way:  

 

GEOTHERMAL LEASES

LEASE #

ISSUER

HELD BY

ACRES

DATE ISSUED

N-10922

BLM

Brady Power Partners

80

9/5/1975

N-40353

BLM

Brady Power Partners

40

3/28/1986

N-40355

BLM

Brady Power Partners

35

6/10/1986

N-46566

BLM

Brady Power Partners

120

10/1/1975

N-62739

BLM

Brady Power Partners

160

8/11/1998

N-65558

BLM

Brady Power Partners

200

10/1/1975

N-65561

BLM

Brady Power Partners

240

10/1/1975

SPL-6282

BLM

Brady Power Partners

4,080

6/25/2004

RIGHTS OF WAY

ROW#

ISSUER

HELD BY

ACRES

DATE ISSUED

NVN – 062280

BLM

Brady Power Partners

13

2/19/1998

29-462-0001

Newmont USA Limited

Brady Power Partners

 

2/6/2004

 

 

 

7.

Permits applicable under Section 2.1(g):

 

 

AGENCY

PERMIT

DATE RECEIVED

DRILLING PERMITS

STATE

Nevada Division of Minerals

Well 18-1

5/4/1993

Nevada Division of Minerals

Well 18B-31

3/4/1992

Nevada Division of Minerals

Well 18D-31

3/4/1992

Nevada Division of Minerals

Well 27-1

6/21/1996

Nevada Division of Minerals

Well 47C-1

2/10/1992

Nevada Division of Minerals

Well 48A-1

2/10/1992

Nevada Division of Minerals

Well 73-25

8/17/1998

PRINCIPAL DISCRETIONARY PERMITS

LOCAL/REGIONAL

Churchill County Planning Commission

Special Use Permit

10/21/1991

FEDERAL

Bureau of Land Management (BLM)

Decision Record for Development EA – including all relevant federal
environmental-related documents required for construction

7/24/2008

MINISTERIAL PERMITS

STATE

Nevada Division of Environmental Protection ("NDEP") Bureau of Air Pollution
Control ("BAPC")

Underground Injection Control Permit

9/25/2012

Nevada Division of Environmental Protection ("NDEP") Bureau of Air Pollution
Control ("BAPC")

Chemical Accident Prevention Program (CAPP) Registration (implemented
post-project)

6/14/2012

Nevada Division of Environmental Protection ("NDEP") Bureau of Air Pollution
Control ("BAPC")

Class II AQ Permit to Operate

6/30/2011

Nevada Department of Wildlife (“NDOW”)

Industrial Artificial Pond Permit

10/1/2007

 

B-20

--------------------------------------------------------------------------------

 

 

8.

Additional permits required to achieve Delivery Commencement:

 

 

 

AGENCY

PERMIT

FEDERAL

Federal Energy Regulatory Commission

FERC QF Self-Recertification

 

9. Geothermal Fluid Sales Agreement: Not Applicable

 

B-21

--------------------------------------------------------------------------------

 

 

APPENDIX B - 8
TO POWER PURCHASE AGREEMENT,

DATED AS OF OCTOBER 20, 2016

BETWEEN SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY

AND ONGP LLC


FACILITIES, PERMITS, LEASES, AND OPERATORS

 

1.  Name of Facility: Steamboat 2 Geothermal Energy Facility

 

 

Seller may from time to time refurbish, repower, decommission or otherwise
modify power plants and related property, equipment, facilities and improvements
of any Facility using Prudent Utility Practices. Each such refurbishing,
repowering, decommissioning or other modification shall comply with the
applicable terms and provisions of the Agreement and shall not impair Seller’s
ability to carry out its obligations under the Agreement. Except as permitted in
Section 6.4, Seller shall not use any such refurbished, repowered,
decommissioned, or otherwise modified power plants and related property,
equipment, facilities and improvements for the purpose of making sales of
electrical energy or capacity to third parties without the prior written consent
of Buyer. For the avoidance of doubt, except as permitted pursuant to Section
3.9, the Guaranteed Generation and Maximum Generation will not be revised to
reflect any such refurbishing, repowering, decommissioning or other modification
of any Facility.

 

  Location:  Washoe County, Nevada         Facility Site: 

1010 Power Plant Road 

Reno, NV 89521

        Facility Interconnection Rights and Interests: Current interconnection
rights are grandfathered through an existing PURPA PPA and will be converted to
a small generator interconnection agreement with NV Energy        

Facility Transmission Rights and Interests:

A Transmission Service Agreement with Transmission Provider is being pursued by
Seller

        Point of Interconnection:  120 kV Sierra Steamboat Substation        
Prior Commitment Period (if applicable):  Through December 12, 2022 at hour
ending 24:00.         New Facility or Existing Facility:  Existing Facility

 

B-22

--------------------------------------------------------------------------------

 

 

  Water Supply Agreement: Not Applicable       2. Owner: Steamboat Development
LLC       3. Operator: Ormat Nevada Inc., subject to Section 4.5       4.
Equipment:     (a)     Type of Facility:      (b)     Expected Facility Net
Capacity: Geothermal Electric Generation Facility     8 MW       5.   Expected
Delivery Commencement Date December 31, 2022       6. Facility Geothermal
Resource Leases and Rights of Way:  

 

SURFACE LEASES

ISSUER

HELD BY

ACRES

DATE ISSUED

Fleetwood Corporation

Steamboat Development LLC

226.56

5/31/1991

 

 

7.

Permits applicable under Section 2.1(g):

 

AGENCY

PERMIT

DATE RECEIVED

PRINCIPAL DISCRETIONARY PERMITS

LOCAL/REGIONAL

Washoe County Planning Commission

Special Use Permit

10/18/1991

FEDERAL

MINISTERIAL PERMITS

LOCAL/REGIONAL

Washoe County District Health Department

Permit to Operate and Air Pollution Emission Source

12/31/13

STATE

Nevada Division of Environmental Protection ("NDEP") Bureau of Air Pollution
Control ("BAPC")

Chemical Accident Prevention Program (CAPP) Registration (implemented
post-project)

6/18/2013

 

8.

Additional permits required to achieve Delivery Commencement:

 

 

AGENCY

PERMIT

FEDERAL

Federal Energy Regulatory Commission

FERC QF Self-Recertification

 

B-23

--------------------------------------------------------------------------------

 

 

9. Geothermal Fluid Sales Agreement:

 

 

FLUID SALES AGREEMENT

ISSUER

EFFECTIVE DATE

Lower Steamboat Field Company

December 14, 2022

FLUID SALES AGREEMENT - GEOTHERMAL LEASES

LEASE #

ISSUER

ACRES

DATE ISSUED

 

Fleetwoood

Fleetwood Corporation

226.564

5/31/1991

 

Guisti

Guisti Investments LLC

60.153

6/27/1988

 

Sierra Pacific Power Company

Sierra Pacific Power Company

30.840

11/18/1983

 

 

 

B-24

--------------------------------------------------------------------------------

 

 

APPENDIX B - 9
TO POWER PURCHASE AGREEMENT,

DATED AS OF OCTOBER 20, 2016

BETWEEN SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY

AND ONGP LLC


FACILITIES, PERMITS, LEASES, AND OPERATORS

 

 

1.   Name of Facility: Steamboat 3 Geothermal Energy Facility

                                 

 

Seller may from time to time refurbish, repower, decommission or otherwise
modify power plants and related property, equipment, facilities and improvements
of any Facility using Prudent Utility Practices. Each such refurbishing,
repowering, decommissioning or other modification shall comply with the
applicable terms and provisions of the Agreement and shall not impair Seller’s
ability to carry out its obligations under the Agreement. Except as permitted in
Section 6.4, Seller shall not use any such refurbished, repowered,
decommissioned, or otherwise modified power plants and related property,
equipment, facilities and improvements for the purpose of making sales of
electrical energy or capacity to third parties without the prior written consent
of Buyer. For the avoidance of doubt, except as permitted pursuant to Section
3.9, the Guaranteed Generation and Maximum Generation will not be revised to
reflect any such refurbishing, repowering, decommissioning or other modification
of any Facility.

     
                             

  Location:  Washoe County, Nevada         Facility Site: 

1010 Power Plant Road

Reno, NV 89521

        Facility Interconnection Rights and Interests: Current interconnection
rights are grandfathered through an existing PURPA PPA and will be converted to
a small generator interconnection agreement with NV Energy        

Facility Transmission Rights and Interests:

A Transmission Service Agreement with Transmission Provider is being pursued by
Seller

        Point of Interconnection:  120 kV Sierra Steamboat Substation        
Prior Commitment Period (if applicable):  Through December 18, 2022 at hour
ending 24:00.

 

 

B-25

--------------------------------------------------------------------------------

 

 

  New Facility or Existing Facility: Existing Facility         Water Supply
Agreement:  Not Applicable       2. Owner: Steamboat Development LLC        3.
Operator: Ormat Nevada Inc., subject to Section 4.5       4. Equipment:    
(a)     Type of Facility:  Geothermal Electric Generation Facility  
(b)     Expected Facility Net Capacity:  8 MW       5. Expected Delivery
Commencement Date December 31, 2022       6. Facility Geothermal Resource Leases
and Rights of Way:  

 

                        

SURFACE LEASES

ISSUER

HELD BY

ACRES

DATE ISSUED

Fleetwood Corporation

Steamboat Development LLC

226.56

5/31/1991

 

 

 

7.

Permits applicable under Section 2.1(g):

 

AGENCY

PERMIT

DATE RECEIVED

PRINCIPAL DISCRETIONARY PERMITS

LOCAL/REGIONAL

Washoe County Planning Commission

Special Use Permit

10/18/1991

FEDERAL

MINISTERIAL PERMITS

LOCAL/REGIONAL

Washoe County District Health Department

Permit to Operate and Air Pollution Emission Source

12/31/13

STATE

Nevada Division of Environmental Protection ("NDEP") Bureau of Air Pollution
Control ("BAPC")

Chemical Accident Prevention Program (CAPP) Registration (implemented
post-project)

6/18/2013

 

 

B-26

--------------------------------------------------------------------------------

 

 

8.

Additional permits required to achieve Delivery Commencement:

 

AGENCY

PERMIT

FEDERAL

Federal Energy Regulatory Commission

FERC QF Self-Recertification

 

 

9. Geothermal Fluid Sales Agreement:

 

 

FLUID SALES AGREEMENT

ISSUER

EFFECTIVE DATE Lower Steamboat Field Company December 14, 2022

FLUID SALES AGREEMENT - GEOTHERMAL LEASES

LEASE #

ISSUER

ACRES

DATE ISSUED

Fleetwoood

Fleetwood Corporation

226.564

5/31/1991

Guisti

Guisti Investments LLC

60.153

6/27/1988

Sierra Pacific Power Company

Sierra Pacific Power Company

30.840

11/18/1983

 

 

B-27

--------------------------------------------------------------------------------

 

 

APPENDIX C
TO POWER PURCHASE AGREEMENT,

DATED AS OF OCTOBER 20, 2016

BETWEEN SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY

AND ONGP LLC


BUYER AND SELLER BILLING, NOTIFICATION AND SCHEDULING CONTACT INFORMATION

 

1.

Authorized Representative. Correspondence pursuant to Section 14.2 shall be
transmitted to the following addresses:

 

 

1.1

If to Buyer:

 

Southern California Public Power Authority

C/o Executive Director

1160 Nicole Court

Glendora, CA 91740

Telephone: 626-793-9364

Facsimile: 626-793-9461

Email: shomer@scppa.org; kellis@scppa.org

 

With a copy to:

 

Los Angeles Department of Water and Power (LADWP)
Sam Mannan – External Generation Division
RE: SCPPA Contract – Ormat Northern Nevada Geothermal Portfolio
111 N. Hope St. Room 1263
Los Angeles, CA 90012
Telephone: (213) 367-4984
Email: Sam.Mannan@ladwp.com

 

 

1.2

If to Seller:

 

ONGP LLC

6225 Neil Road

Reno, NV 89511

Attn: CEO

With a copy to: ONGP LLC - Asset Manager

Telephone: 775-356-9029

Facsimile: 775-356-9039
Email: AssetManager@ormat.com

 

C-1

--------------------------------------------------------------------------------

 

 

2.

Billings and payments pursuant to Article XI and Appendix A shall be transmitted
to the following addresses:

 

 

2.1

If Billing to Buyer:

 

Southern California Public Power Authority

C/o Executive Director

1160 Nicole Court

Glendora, CA 91740

Attention: Accounts Payable

Email: rduran@scppa.org; shomer@scppa.org; kellis@scppa.org

 

With a copy to:

 

Los Angeles Department of Water and Power (LADWP)
SCPPA Accounting Section
RE: SCPPA Contract – Ormat Northern Nevada Geothermal Portfolio
Therese Savery
111 N. Hope St. Room 462
Los Angeles, CA 90012
Email: Therese.Savery@ladwp.com; Atif.HajiDatoo@ladwp.com

 

  2.2

If Payment to Buyer:

 

Southern California Public Power Authority

C/o Executive Director

1160 Nicole Court

Glendora, CA 91740

Attention: Accounts Receivable

Email: rduran@scppa.org; shomer@scppa.org; kellis@scppa.org

 

With a copy to:

 

Los Angeles Department of Water and Power (LADWP)
SCPPA Accounting Section
RE: SCPPA Contract – Ormat Northern Nevada Geothermal Portfolio
Therese Savery
111 N. Hope St. Room 462
Los Angeles, CA 90012
Email: Therese.Savery@ladwp.com; Atif.HajiDatoo@ladwp.com

 

 

2.3.

If Billing to Seller:

 

ONGP LLC

6225 Neil Road

Reno, NV 89511

Attn: CEO

With a copy to: ONGP LLC– Asset Manager

Telephone: 775-356-9029

Facsimile: 775-356-9039

Email: AssetManager@ormat.com

 

C-2

--------------------------------------------------------------------------------

 

 

 

2.4

If Payment to Seller:

 

ONGP LLC

6225 Neil Road

Reno, NV 89511

Attn: ONGP LLC - Asset Manager

Telephone: 775-356-9029

Facsimile: 775-356-9039

Email: AssetManager@ormat.com

 

 

3.

Unless otherwise specified by Buyer (for notices to Buyer) or Seller (for
notices to Seller) all notices related to scheduling of the Facility shall be
sent to the following address:

 

If to Buyer:

 

Southern California Public Power Authority

C/o Executive Director

1160 Nicole Court

Glendora, CA 91740

Attention: Steve Homer, Director of Project Administration; Katherine Ellis,
Senior Manager of Project Administration

Telephone: (626) 793-9364

Facsimile: (626) 793-9461

Email: shomer@scppa.org; kellis@scppa.org

 

With a copy to:

 

Los Angeles Department of Water and Power (LADWP)
Sam Mannan – External Generation Division
RE: SCPPA Contract – Ormat Northern Nevada Geothermal Portfolio
111 N. Hope St. Room 1263
Los Angeles, CA 90012
Telephone: (213) 367-4984
Email: Sam.Mannan@ladwp.com

 

C-3

--------------------------------------------------------------------------------

 

 

If to Seller:

 

ONGP LLC

6225 Neil Road

Reno, NV 89511

Attn: ONGP LLC - Asset Manager

Telephone: 775-356-9029

Facsimile: 775-356-9039

Email: AssetManager@ormat.com

 

 

C-4

--------------------------------------------------------------------------------

 

 

APPENDIX D
TO POWER PURCHASE AGREEMENT,

DATED AS OF OCTOBER 20, 2016

BETWEEN SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY

AND ONGP LLC


FORM OF ATTESTATION

 

____________(Seller)____________ Environmental Attribute Attestation and Bill of
Sale

 

__________________ (“Seller”) hereby sells, transfers and delivers to the
Southern California Public Power Authority (“Buyer”) the Environmental
Attributes and Environmental Attribute Reporting Rights associated with the
generation from the Facility described below:

 

Facility name and location:

Fuel Type:

Capacity (MW):                              Operational Date:

 

As applicable:     CEC Reg. no. ___      Energy Admin. ID no. ____     Q.F. ID
no. ___

 

Dates                                                   MWhrs generated

________________ _                    ___________

________________ _                    ___________

________________ _                    ___________

 

in the amount of one Environmental Attribute or its equivalent for each megawatt
hour generated.

 

Seller further attests, warrants and represents as follows:

 

i)

the information provided herein is true and correct;

 

ii)

its sale to Buyer is its one and only sale of the Environmental Attributes and
associated Environmental Attribute Reporting Rights referenced herein;

 

iii)

the Facility generated and delivered to the grid the Energy in the amount
indicated as undifferentiated Energy; and

 

iv)

Seller owns the Facility and each of the Environmental Attributes and
Environmental Attribute Reporting Rights associated with the generation of the
indicated Energy for delivery to the grid have been generated and sold by the
Facility.

 

This serves as a bill of sale, transferring from Seller to Buyer all of Seller’s
right, title and interest in and to the Environmental Attributes and
Environmental Attribute Reporting Rights associated with the generation of the
Energy for delivery to the grid.

 

Contact Person:     ____________________ tel:

 

D-1

--------------------------------------------------------------------------------

 

 

APPENDIX E
TO POWER PURCHASE AGREEMENT,

DATED AS OF OCTOBER 20, 2016

BETWEEN SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY

AND ONGP LLC


FORM OF LETTER OF CREDIT

 

IRREVOCABLE AND UNCONDITIONAL STANDBY
LETTER OF CREDIT NO. ___________

 

 

Applicant:

 

 

Beneficiary:

 

 

SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY

 

1160 Nicole Court

Glendora, CA 91740

Telephone:     (626) 793-9364

Facsimile:       (626) 793-9461

 

Amount:

Expiry Date:

Expiration Place:

 

Ladies and Gentlemen:

We hereby issue our Irrevocable Unconditional Documentary Letter of Credit in
favor of the beneficiary by order and for the account of the applicant which is
available at sight for USD $XX,XXX,XXX by sight payment

(a)

upon presentation to us at our office at [bank’s address],1 of: (i) your written
demand for payment containing the text of Exhibit I and (ii) your signed
statement containing the text of Exhibit II; or

(b)

upon both your telephone or fax advice of demand to the attention of
____________________ at telephone and/or fax number _______________ and
presentation to us by fax of: (i) your written demand for payment containing the
text of Exhibit I and (ii) your statement containing the text of Exhibit II.2
Funds may be drawn under this Letter of Credit, from time to time, in one or
more drawings, in amounts not exceeding in the aggregate the amount specified
above.

 

 

--------------------------------------------------------------------------------

1 Note to Issuer:The Letter of Credit must be payable in U.S. dollars within the
continental U.S.

2 Note to Issuer: If the office specified for presentation is outside of Los
Angeles, California, alternative (b) must appear in the Letter of Credit when
issued.If the office is in Los Angeles, California, alternative (b) may be
included only if the bank establishes and maintains with Southern California
Public Power Authority the necessary electronic arrangements.

 

E-1

--------------------------------------------------------------------------------

 

 

Upon presentation to us in conformity with the foregoing, we will, on the next
business day after such presentation (unless such presentation occurs after 3:00
p.m., Pacific Standard Time, on the day of such presentation, in which event
payment will be made after the opening of business at the office specified above
on the second business day), but without any other delay whatsoever, irrevocably
and without reserve or condition: (a) if the office set forth above for
presentation is in Los Angeles, California, pay to your order in the account at
the bank designated by you in the demand, the full amount demanded by you in the
same-day funds which are immediately available to you, or (b) if the office set
forth above for presentation is not in Los Angeles, California, issue payment
instructions to the Federal Reserve wire transfer system in proper form to
transfer to the account at the bank designated by you in the demand, the full
amount demanded by you in the same-day funds which are immediately available to
you in Los Angeles, California. We agree that if, on the expiration date of this
Letter of Credit, the office specified above is not (i) open for business by
virtue of an interruption of the nature described in the Uniform Customs and
Practices for Documentary Credits, Article 36, this Letter of Credit will be
duly honored if the specified statements are presented by you within thirty (30)
days after such office is reopened for business, or (ii) is not otherwise open
for business, this Letter of Credit will be duly honored if the specified
statements are presented by you within three (3) days after such office is
reopened for business.

 

Payment hereunder shall be made regardless of: (a) any written or oral
direction, request, notice or other communication now or hereafter received by
us from the Applicant or any other person except you, including without
limitation any communication regarding fraud, forgery, lack of authority or
other defect not apparent on the face of the documents presented by you, but
excluding solely an effective written order issued otherwise than at our
instance by a court of competent jurisdiction, which order is legally binding
upon us and specifically orders us not to make such payment; (b) the solvency,
existence or condition, financial or other, of the Applicant or any other person
or property from whom or which we may be entitled to reimbursement for such
payment; and (c) without limiting clause (b) above, whether we are in receipt of
or expect to receive funds or other property as reimbursement in whole or in
part for such payment. We agree that we will not take any action to cause the
issuance of an order described in clause (a) of the preceding sentence. We agree
that the time set forth herein for payment of any demand(s) for payment is
sufficient to enable us to examine such demand(s) and the related documents(s)
referred to above with care so as to ascertain that on their face they appear to
comply with the terms of this credit and that if such demand(s) and document(s)
on their face appear to so comply, failure to make any such payment within such
time shall constitute dishonor of such demand(s) and this credit.

 

The stated amount of this Letter of Credit may be increased or decreased, and
the expiration date of this Letter of Credit may be extended, by an amendment to
this Letter of Credit in the form of Exhibit III. Any such amendment shall
become effective only upon acceptance by your signature on a hard copy
amendment.

 

E-2

--------------------------------------------------------------------------------

 

 

You shall not be bound by any written or oral agreement of any type between us
and the Applicant or any other person relating to this credit, whether now or
hereafter existing.

We hereby engage with you that your demand(s) for payment in conformity with the
terms of this credit will be duly honored as set forth above. All fees and other
costs associated with the issuance of and any drawing(s) against this Letter of
Credit shall be for the account of the Applicant. All of the rights of the
Southern California Public Power Authority (“SCPPA”) set forth above shall inure
to the benefit of your successors. In this connection, in the event of a drawing
made by a party other than SCPPA, such drawing must be accompanied by the
following signed certification:

 

“The undersigned does hereby certify that ____[drawer]____ is the successor by
operation of law to SCPPA, a beneficiary named in [name of Bank] Letter of
Credit no. __________.

[name and title]

 

Except so far as otherwise expressly stated herein, this documentary credit is
subject to the “Uniform Customs and Practices for Documentary Credits,”
International Chamber of Commerce, in effect on the date of issuance of this
credit.

 

 

Yours faithfully,

(name of issuing bank)

 

 

By

 

 

 

Title

 

 

 

 

E-3

--------------------------------------------------------------------------------

 

 

EXHIBIT I
Demand for Payment

 

Re:          Irrevocable and Unconditional Standby Letter of Credit

No. ________________ Dated ___________, 20__

 

 

To Whom It May Concern:

 

Demand is hereby made upon you for payment to us of $___________ by deposit to
our account no. __________ at [insert name of bank]. This demand is made under,
and is subject to and governed by, your Irrevocable and Unconditional Standby
Letter of Credit no. __________ dated __________, 20__ in the amount of
$__________ established by you in our favor for the account of
____________________ as the Applicant.

DATED: ____________________, 20__.

 

 

 

SOUTHERN CALIFORNIA PUBLIC POWER

AUTHORITY

 

 

By

 

 

 

Title

 

 

 

E-I-1

--------------------------------------------------------------------------------

 

 

EXHIBIT II
Statement

 

 

Re:         Your Irrevocable and Unconditional Standby Letter of Credit

No. _____________ Dated ________, 20________

 

 

To Whom It May Concern:

 

Reference is made to your Irrevocable and Unconditional Standby Letter of Credit
no. __________, dated __________, 20____ in the amount of $_____________________
established by you in our favor for the account of ________________________.

 

We hereby certify to you that $________________ is due and owing to us and
unpaid under that certain [Describe Agreement].

 

DATED: ______________, 20__.

 

 

 

SOUTHERN CALIFORNIA PUBLIC POWER

AUTHORITY

 

 

By

 

 

 

Title

 

 

 

E-II-1

--------------------------------------------------------------------------------

 

 

EXHIBIT III
Amendment

 

Re:         Irrevocable and Unconditional Standby Letter of Credit

No. ________________ Dated ________________, 20__

 

Beneficiary:          

Southern California Public Power Authority
1160 Nichole Court

Glendora, CA 91740

 

 

Applicant:

 

 

 

 

To Whom It May Concern:

 

The above referenced Irrevocable and Unconditional Standby Letter of Credit is
hereby amended as follows: by increasing / decreasing / leaving unchanged
(strike two) the stated amount by $                          to a new stated
amount of $                          or by extending the expiration date to
_____________________ from ____________________. All other terms and conditions
of the Letter of Credit remain unchanged.

This amendment is effective only when accepted by Southern California Public
Power Authority, which acceptance may only be valid by a signature of an
authorized representative.

Dated: _______________________

 

Yours faithfully,

 

 

(name of issuing bank)

 

 

By

 

 

 

Title

 

 

 

ACCEPTED

Southern California Public Power Authority

By                                                                     
Title                                                                  
Date                                                                  

 

 

 

--------------------------------------------------------------------------------

 

 

APPENDIX F
TO POWER PURCHASE AGREEMENT,

DATED AS OF OCTOBER 20, 2016

BETWEEN SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY

AND ONGP LLC


INSURANCE

 

I.

GENERAL REQUIREMENTS

 

Prior to the start of work, but not later than thirty (30) days after the date
of award of contract, Seller shall furnish Buyer evidence of coverage from
insurers rated A VIII or higher by AM Best (for clauses II A - D below) and A- X
(for clauses II F-G below) and in a form acceptable to the risk management
section of the project manager for Buyer for this purpose. Such insurance shall
be maintained by Seller at Seller’s sole cost and expense.

 

Such insurance shall not limit or qualify the liabilities and obligations of
Seller assumed under this Agreement. Buyer shall not by reason of its inclusion
under these policies incur liability to the insurance carrier for payment of
premium for these policies.

 

Any insurance carried by Buyer which may be applicable shall be deemed to be
excess insurance and Seller’s insurance is primary for all purposes despite any
conflicting provision in Seller’s policies to the contrary.

 

Said evidence of insurance shall contain a provision that the policy cannot be
canceled or reduced in coverage or amount without first giving thirty (30) days
prior notice thereof (ten (10) days for non-payment of premium) by registered
mail to Executive Director, Southern California Public Power Authority, 1160
Nicole Court, Glendora, CA 91740.

 

Should any portion of the required insurance be on a “Claims Made” policy,
Seller shall, at the policy expiration date following completion of work,
provide evidence that the “Claims Made” policy has been renewed or replaced with
the same limits, terms and conditions of the expiring policy, or that an
extended discovery period has been purchased on the expiring policy at least for
the contract under which the work was performed.

 

Seller shall be responsible for all subcontractors’ compliance with the
insurance requirements.

 

II.

SPECIFIC COVERAGES REQUIRED

 

A.         Commercial Automobile Liability

 

Seller shall provide Commercial Automobile Liability insurance which shall
include coverages for liability arising out of the use of owned, non-owned, and
hired vehicles for performance of the work as required to be licensed under the
California or any other applicable state vehicle code. The Commercial Automobile
Liability insurance shall have not less than $1,000,000.00 combined single limit
per occurrence and shall apply to all operations of Seller.

 

F-1

--------------------------------------------------------------------------------

 

 

The Commercial Automobile Liability policy shall include Buyer, its Board of
Directors, its members, and their officers, agents, and employees while acting
within the scope of their employment, as additional insureds with Seller, and
shall insure against liability for death, bodily injury, or property damage
resulting from the performance of this Agreement. The form of evidence of
insurance shall be a Buyer Additional Insured Endorsement or an endorsement to
the policy acceptable to Buyer’s risk management agent.

 

B.         Commercial General Liability

 

Seller shall provide Commercial General Liability insurance with Contractual
Liability, Independent Contractors, Broad Form Property Damage, Premises and
Operations, Products and Completed Operations, fire Legal Liability and Personal
Injury coverages included. Such insurance shall provide coverage for total
limits actually arranged by Seller, but not less than $10,000,000.00 combined
single limit per occurrence. Should the policy have an aggregate limit, such
aggregate limits should not be less than double the Combined Single Limit.
Umbrella or Excess Liability coverages may be used to supplement primary
coverages to meet the required limits. Evidence of such coverage shall be on
Buyer’s Additional Insured Endorsement form or on an endorsement to the policy
acceptable to the Buyer’s risk management agent, and shall provide for the
following:

 

 

1.

Include Buyer and its officers, agents, and employees as additional insureds
with the Named Insured for the activities and operations under this Agreement.

 

 

2.

Severability-of-Interest or Cross-Liability Clause such as: “The policy to which
this endorsement is attached shall apply separately to each insured against whom
a claim is made or suit is brought, except with respect to the limits of the
company’s liability.”

 

 

3.

A description of the coverages included under the policy.

 

C.         Excess Liability

 

Seller may use an Umbrella or Excess Liability Coverage to meet coverage limits
specified in this Agreement. Seller shall require the carrier for Excess
Liability to properly schedule and to identify the underlying policies as
provided for Buyer on the Buyer Additional Insured Endorsement Form, or on an
endorsement to the policy acceptable to Buyer’s risk management agent. Such
policy shall include, as appropriate, coverage for Commercial General Liability,
Commercial Automobile Liability, Employer’s Liability, or other applicable
insurance coverages.

 

F-2

--------------------------------------------------------------------------------

 

 

D.         Workers’ Compensation/Employer’s Liability Insurance

 

Seller shall provide Workers’ Compensation insurance covering all of Seller’s
employees in accordance with the laws of any state in which the work is to be
performed and including Employer’s Liability insurance and a Waiver of
Subrogation in favor of Buyer. The limit for Employer’s Liability coverage shall
be not less than $1,000,000.00 each accident and shall be a separate policy if
not included with Workers’ Compensation coverage. Evidence of such insurance
shall be in the form of a Buyer Special Endorsement of insurance or on an
endorsement to the policy acceptable to Buyer’s risk management agent. Workers’
Compensation/Employer’s Liability exposure may be self-insured provided that
Buyer is furnished with a copy of the certificate issued by the state
authorizing Seller to self-insure. Seller shall notify Buyer’s Risk Management
Section by receipted delivery as soon as possible of the state withdrawing
authority to self-insure.

 

F.         Property All Risk Insurance

 

Seller shall procure and maintain an All Risk Physical Damage policy to insure
the full replacement value of the property located at Facility as described in
this Agreement. The policy shall include coverage for expediting expense, extra
expense, Business Interruption, ensuing loss from faulty workmanship, faulty
materials, or faulty design.

 

F-3

--------------------------------------------------------------------------------

 

 

APPENDIX G
TO POWER PURCHASE AGREEMENT,

DATED AS OF OCTOBER 20, 2016

BETWEEN SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY

AND ONGP LLC


FORM OF GUARANTEE

 

This Guarantee dated as of [_____________] is made by [_______________] (the
“Guarantor”) in favor of SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY, a joint
powers authority created under the laws of the State of California (the
“Beneficiary”).

 

ARTICLE ONE
Section 1.01     Guarantee.

 

(a)     For valuable consideration in connection with [identify PPA and other
Seller Ancillary Documents as appropriate, as each may hereafter be amended,
supplemented or otherwise modified from time to time, collectively, the
“Guaranteed Contract”] with (Counterparty/Seller name and description to the
underlying Guaranteed Contract, the “Counterparty”) subject to the terms and
conditions set forth herein and effective from the date herein, the Guarantor
irrevocably and unconditionally guarantees to the Beneficiary, its successors
and permitted assigns, the prompt payment on demand, in lawful money of the
United States, of any amount due and payable to the Beneficiary arising out of
or under the Guaranteed Contract, when the same shall become due, whether at
stated maturity, by acceleration, demand or otherwise (including amounts that
would become due but for the operation of the automatic stay under Section
362(a) of the Bankruptcy Code) subject to any applicable grace period thereunder
and the prompt and proper performance by the Counterparty of all of its other
obligations to the Beneficiary pursuant to the Guaranteed Contract
(collectively, the “Guaranteed Obligations”). This is a guarantee of payment and
performance and not merely a guarantee of collection, and the Guarantor is
liable as a primary obligor for the amounts and other obligations due hereunder.
The Beneficiary shall make demands for payment or performance hereunder, as the
case may be, by providing the Guarantor with written notice as provided below,
and the Guarantor shall make payments or perform, as the case may be, within
five (5) business days after receipt of any such notice. The Guarantor shall
make each payment to the Beneficiary in U.S. Dollars in immediately available
funds as directed by the Beneficiary.

 

(b)     The obligations of Guarantor hereunder are irrevocable, absolute,
independent and unconditional and shall not be affected by any circumstance
which constitutes a legal or equitable discharge of a guarantor or surety other
than payment in full in cash and performance of the Guaranteed Obligations. In
furtherance of the foregoing and without limiting the generality thereof,
Guarantor agrees that: (a) Beneficiary may enforce this Guarantee upon the
occurrence and during the continuance of a default or early termination event
under the Guaranteed Contracts notwithstanding the existence of any dispute
between Counterparty and Beneficiary with respect to the existence of such
event; (b) the obligations of Guarantor hereunder are independent of the
obligations of Counterparty under the Guaranteed Contracts and the obligations
of any other guarantor of obligations of Counterparty and a separate action or
actions may be brought and prosecuted against Guarantor whether or not any
action is brought against Counterparty or any of such other guarantors and
whether or not Counterparty is joined in any such action or actions; and (c)
Guarantor’s payment or performance of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge Guarantor’s
liability for any portion of the Guaranteed Obligations that has not been paid
or performed. This Guarantee is a continuing guaranty and shall be binding upon
Guarantor and its successors and assigns, and Guarantor irrevocably waives any
right (including any such right arising under California Civil Code Section
2815) to revoke this Guarantee as to future transactions giving rise to any
Guaranteed Obligations.

 

G-1

--------------------------------------------------------------------------------

 

 

(c)     Any interest on any portion of the Guaranteed Obligations that accrues
after the commencement of any proceeding, voluntary or involuntary, involving
the bankruptcy, insolvency, receivership, reorganization, liquidation or
arrangement of Counterparty (or, if interest on any portion of the Guaranteed
Obligations ceases to accrue by operation of law by reason of the commencement
of said proceeding, such interest as would have accrued on such portion of the
Guaranteed Obligations if said proceeding had not been commenced) shall be
included in the Guaranteed Obligations because it is the intention of Guarantor
and Beneficiary that the Guaranteed Obligations should be determined without
regard to any rule of law or order that may relieve Counterparty of any portion
of such Guaranteed Obligations.

 

(d)     Upon the failure of Counterparty to pay or perform any of the Guaranteed
Obligations when and as the same shall become due, Guarantor will upon demand
pay, or cause to be paid, in cash, to Beneficiary an amount equal to the
aggregate of the unpaid Guaranteed Obligations, or perform any such outstanding
Guaranteed Obligations, as the case may be.

 

(e)     This Guarantee shall terminate only upon the full satisfaction of the
Guaranteed Obligations. If, notwithstanding the foregoing, Guarantor shall have
any non-waivable right under applicable law or otherwise to terminate or revoke
this Guarantee, Guarantor agrees that the termination or revocation shall not be
effective until a written notice of the termination or revocation is received by
Beneficiary and shall not affect the rights and powers of Beneficiary to enforce
rights arising prior to receipt of the notice. Any rights arising out of
advances or actions by Beneficiary after Guarantor’s termination or revocation
but prior to receipt of the requisite notice shall be the same as if the
termination or revocation had not occurred.

 

Section 1.02     Guarantee Absolute.

 

(a)     To the extent required hereunder, the Guaranteed Obligations will be
paid strictly in accordance with the terms of the Guaranteed Contract,
regardless of any bankruptcy or other law affecting any of such terms or the
rights of the Beneficiary with respect thereto. The Guarantor’s obligations
under this Guarantee shall not be impaired by any increase, reduction,
extension, rearrangement or subordination of the Guaranteed Obligations, any
amendment, supplement, or other modification of the Guaranteed Contracts, any
grant or impairment of any security or support for the Guaranteed Obligations,
the failure to give notice of any default or event of default, however
denominated, under the Guaranteed Contracts or of the bringing of action to
enforce the payment or performance of the Guaranteed Obligations or any other
notice of any kind relating to the Guaranteed Obligations, or any other action
which affects the Guaranteed Obligations.

 

G-2

--------------------------------------------------------------------------------

 

 

(b)     Guarantor further agrees that, to the extent that the Counterparty or
the Guarantor makes a payment or payments to the Beneficiary which payment or
payments or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, or required to be repaid to the
Counterparty or the Guarantor or their respective estate, trustee, receiver, or
any other party under any bankruptcy law, state or federal law, common law, or
equitable cause, then to the extent of such payment or repayment, this Guarantee
and the advances or part thereof which have been paid, reduced, or satisfied by
such amount shall be reinstated and continued in full force and effect as of the
date such initial payment, reduction, or satisfaction occurred.

 

ARTICLE TWO
Section 2.01.     Severability.

 

(a)     In case any one or more of the provisions of this Guarantee shall for
any reason be held to be illegal or invalid by a court of competent
jurisdiction, it is the intention of each of the parties to this Guarantee that
such illegality or invalidity shall not affect any other provision hereof, but
this Guarantee shall be construed or enforced as if such illegal or invalid
provision had not been contained herein unless such a court holds that such
provisions are not separable from other provisions of this Guarantee.

 

(b)     The obligations hereunder are joint and several, and independent of the
obligations of Counterparty, and a separate action or actions may be brought and
prosecuted against Guarantor, whether or not action is brought against
Counterparty or whether or not Counterparty is joined in any such action or
actions.

 

ARTICLE THREE
Section 3.01.     Guarantor’s Warranties.

 

Guarantor makes the following representations and warranties to Beneficiary:

 

(a)     (i) this Guarantee is executed at Beneficiary’s request; (ii) Guarantor
has not and will not without prior written consent of Beneficiary, sell, lease,
assign, encumber, hypothecate, transfer or otherwise dispose of all or
substantially all of Guarantor’s assets, or any interest therein; and (iii)
Guarantor has adequate means of obtaining from Counterparty on a continuing
basis financial and other information pertaining to Counterparty’s financial
condition without relying on Beneficiary therefor;

 

(b)     Guarantor agrees to keep adequately informed from such means of any
facts, events or circumstances which Guarantor consider material or which might
in any way affect Guarantor’s risks hereunder. With respect to information or
material acquired in the normal course of Beneficiary’s relationship with
Counterparty, Guarantor agrees that Beneficiary shall have no obligation to
disclose such information or material to Guarantor;

 

(c)     Guarantor is a [______________], duly organized, validly existing and in
good standing under the laws of the State of [________], and has the legal power
and authority to own its properties, to carry on its business as now being
conducted and to enter into this Guarantee and effect the transactions
contemplated hereby and perform and carry out all covenants and obligations on
its part to be performed under and pursuant to this Guarantee;

 

G-3

--------------------------------------------------------------------------------

 

 

(d)     the execution, delivery and performance by Guarantor of this Guarantee
and has been duly authorized by all necessary action, and do not and will not
require any consent or approval of Guarantor’s managing member or equity holders
or other Person other than that which has been obtained;

 

(e)     the execution and delivery of this Guarantee and the fulfillment of and
compliance with the provisions of this Guarantee do not and will not conflict
with or constitute a breach of or a default under, any of the terms, conditions
or provisions of any federal, state and local laws, statutes, regulations,
rules, codes or ordinances enacted, adopted, issued or promulgated by any
federal, state, local or other governmental authority, or any organizational
documents, agreement, deed of trust, mortgage, loan agreement, other evidence of
indebtedness or any other agreement or instrument to which Guarantor is a party
or by which it or any of its property is bound, or result in a breach of or a
default under any of the foregoing or result in or require the creation or
imposition of any lien or encumbrance upon any of the properties or assets of
Guarantor; and

 

(f)     this Guarantee constitutes the legal, valid and binding obligation of
Guarantor enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws relating to or affecting the enforcement of creditors’ rights
generally or by general equitable principles, regardless of whether such
enforceability is considered in a proceeding in equity or at law.

 

ARTICLE FOUR

Section 4.01.     Waivers.

 

(a)     It shall not be necessary for the Beneficiary, in order to enforce this
Guarantee, to exhaust the Beneficiary’s remedies against the Counterparty, to
enforce any security or support for the payment or performance of the Guaranteed
Obligations, or to enforce any other means of obtaining payment or performance
of the Guaranteed Obligations. The Guarantor waives any rights under applicable
state law related to the foregoing. Until irrevocable payment in full and
performance of the Guaranteed Obligations, the Guarantor will not exercise any
right of subrogation (including any statutory rights of subrogation under
Section 509 of the Bankruptcy Code, 11 U.S.C. § 509, or under applicable state
law) or any right to participate in any claim or remedy of the Beneficiary
against the Counterparty, but this standstill is not intended as a permanent
waiver of the subrogation rights of the Guarantor. To the extent permitted by
law, Guarantor waives the benefit of any statute of limitations affecting its
liability hereunder or the enforcement thereof, and agrees that any payment of
any obligation or other act which shall toll any statute of limitations
applicable to the obligation shall also operate to toll such statute of
limitations applicable to Guarantor’s liability hereunder. The liability of
Guarantor hereunder shall be reinstated and revived and the rights of
Beneficiary shall continue with respect to any amount paid by Counterparty on
account of the obligations guaranteed hereby, which shall thereafter be required
to be restored or returned by Beneficiary upon the bankruptcy, insolvency or
reorganization of Counterparty or for any other reason, all as though such
amount had not been paid. The Guarantor hereby waives notice of acceptance of
this Guarantee and notice of any obligation or liability to which it may apply,
and waives presentment, demand for payment or performance, protest, notice of
dishonor or non-payment or non-performance of any such obligation or liability,
suit or the taking of other action by Beneficiary against, and any other notice
to, the Counterparty, the Guarantor or others. Any other suretyship defenses are
hereby waived by the Guarantor. This Guarantee and the obligations of Guarantor
hereunder shall be valid and enforceable and shall not be subject to any
limitation, impairment or discharge for any reason (other than payment in full
in cash and performance of the Guaranteed Obligations). The Beneficiary shall
not be required to inquire into the capacity or powers of Guarantor or
Counterparty or the officers, directors or any agents acting or purporting to
act on behalf of any of them.

 

G-4

--------------------------------------------------------------------------------

 

 

(b)     In addition to the foregoing, Guarantor specifically waives:

 

(i)     any right to require Beneficiary to (A) proceed against any person,
including Counterparty; (B) proceed against or exhaust any collateral held from
Counterparty, and other endorser or guarantor or any other person; (C) give
notice of terms, time and place of any public or private sale of personal
property or real property security held from Counterparty or comply with any
other provisions of Section 9504 of the California Uniform Commercial Code or
sections 2924 through 2924k of the California Civil Code, to the extent allowed
by law; (D) pursue any other remedy in Beneficiary’s power; or (E) make any
presentments, demands for performance, or give any notices of nonperformance,
protests, notices of protests or notices of dishonor in connection with any
obligations or evidences of indebtedness held by Beneficiary as security, in
connection with any obligations or evidences of indebtedness which constitute in
whole or in part the obligations guaranteed hereunder, or in connection with the
creation of new or additional obligations;

 

(ii)     in accordance with Section 2856 of the California Civil Code, any and
all rights and defenses available to it by reason of Sections 2787 to 2855,
inclusive, of the California Civil Code;

 

(iii)     any defense arising by reason of (A) the incapacity, lack of authority
or any disability or other defense of Counterparty, any other endorser or
guarantor or any other person, including any defense based on or arising out of
the lack of validity or the unenforceability of the Guaranteed Obligations or
any agreement or instrument relating thereto or by reason of the cessation of
the liability of Counterparty from any cause other than payment in full in cash
and performance of the Guaranteed Obligations; (B) the cessation from any cause
whatsoever, other than payment and performance in full of the obligations of
Counterparty, of the liability of Counterparty, any endorser or guarantor or any
other person; (C) the application by Counterparty of the proceeds of any
obligations for purposes other than the purpose represented by Counterparty to
Beneficiary or intended or understood by Beneficiary or Guarantor; (D) any act
or omission by Beneficiary which directly or indirectly results in or aids the
discharge of Counterparty or any obligations by operation of law or otherwise;
(E) any modification of the obligations, in any form whatsoever, including any
modification made after revocation hereof to any obligations incurred prior to
such revocation, and including the renewal, extension, acceleration or other
change in time for payment of the obligations, or other change in the terms of
the obligations or any part thereof, including increase or decrease of the rate
of interest thereon; (F) any defense based upon (i) any principles or provisions
of law, statutory or otherwise which provide that the obligation of a surety
must be neither larger in amount nor in other respects more burdensome than that
of the principal or that are or might be in conflict with the terms of this
Guarantee and any legal or equitable discharge of Guarantor’s obligations
hereunder, (ii) the benefit of any statute of limitations affecting Guarantor’s
liability hereunder or the enforcement hereof, (iii) any rights to set-offs,
recoupments and counterclaims, and (iv) promptness, diligence and any
requirement that Beneficiary protect, secure, perfect or insure any Lien or any
property subject thereto; (G) any defense based upon Beneficiary’s errors or
omissions in the administration of the Guaranteed Obligations, except behavior
that amounts to bad faith; (H) any defense based upon notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance of this Guarantee, notices of
default or early termination under the Guaranteed Contracts or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto and notices of any
extension of credit to Counterparty; and (I) to the fullest extent permitted by
law, any defenses or benefits that may be derived from or afforded by law which
limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms of this Guarantee;

 

G-5

--------------------------------------------------------------------------------

 

 

(iv)     any right to enforce any remedy which Beneficiary now has or may
hereafter have against Counterparty, any other endorser or guarantor or any
other person, and waives any benefit of, or any right to participate in any
security whatsoever now or hereafter held by Beneficiary, and waives any rights
or benefits which Guarantor might have under California Code of Civil Procedure
Sections 580a and 726 (limiting the amount of any deficiency judgment to the
difference between the amount of any indebtedness owed and the greater of the
fair value of the security or the amount for which the security was actually
sold), 580b (barring deficiencies with respect to real property purchase money
obligations), and 580d (barring recovery of a deficiency judgment after real
property security is sold under a power of private sale) as from time to time
amended and Guarantor shall have no right of subrogation;

 

(v)     all rights and defenses arising out of an election of remedies by the
Beneficiary, even though that election of remedies, such as a non-judicial
foreclosure with respect to security for a guaranteed obligation, has destroyed
the Guarantor’s rights of subrogation and reimbursement against the Counterparty
by operation of Section 580d of the California Code of Civil Procedure or
otherwise;

 

(vi)     waives all rights and defenses that the Guarantor may have because the
Counterparty’s debt is secured by real property, which shall allow the
Beneficiary to collect from the Guarantor without first foreclosing on any real
or personal property collateral pledged by the Counterparty and, if the
Beneficiary forecloses on any real property collateral pledged by the
Counterparty (A) the amount of the debt may be reduced only by the price for
which that collateral is sold at the foreclosure sale, even if the collateral is
worth more than the sale price; and (B) the Beneficiary may collect from the
Guarantor even if the Beneficiary, by foreclosing on the real property
collateral, has destroyed any right the Guarantor may have to collect from the
Counterparty. The waiver contained in this Section 4.01(b)(vi) is an
unconditional and irrevocable waiver of any rights and defenses the Guarantor
may have because the Counterparty’s debt is secured by real property. These
rights and defenses include, but are not limited to, any rights or defenses
based upon Sections 580a, 580b, 580d or 726 of the California Code of Civil
Procedure.

 

G-6

--------------------------------------------------------------------------------

 

 

Section 4.02.     Guarantor’s Understandings With Respect To Waivers.

 

(a)     Guarantor warrants and agrees that Guarantor has had all necessary
opportunity to secure any advice which Guarantor desires with respect to each of
the waivers set forth above, that such waivers are made with Guarantor’s full
knowledge of its significance and consequences, and that under the
circumstances, the waivers are reasonable and not contrary to public policy or
law.

 

(b)     Guarantor acknowledges that Guarantor would or might have a defense to
enforcement of this Guarantee if, in the absence of an effective waiver or
authorization by Guarantor, Beneficiary were to take any of the actions or
exercise any of the remedies (i) that are otherwise authorized by Guarantor
herein or (ii) that are described in Sections 4.01 and 4.02 and as to which
Guarantor waives any defenses. Without limiting the foregoing, in the absence of
an effective waiver, Beneficiary’s foreclosure against real property security by
power of sale under Section 580d of the California Code of Civil Procedure would
destroy Guarantor’s subrogation and reimbursement rights against Counterparty
and would thus provide Guarantor with a defense to Beneficiary’s enforcement of
this Guarantee. It is Guarantor’s intention in executing this Guarantee to waive
all such defenses, including the defense described in the preceding sentence, in
advance.

 

(c)     Until the Guaranteed Obligations are satisfied in full, Guarantor shall
withhold exercise of (a) any claim, right or remedy, direct or indirect, that
Guarantor now has or may hereafter have against Counterparty or any of its
assets in connection with this Guarantee or the performance by Guarantor of its
obligations hereunder, in each case whether such claim, right or remedy arises
in equity, under contract, by statute (including under California Civil Code
Section 2847, 2848 or 2849), under common law or otherwise and including (i) any
right of subrogation, reimbursement or indemnification that Guarantor now has or
may hereafter have against Counterparty, (ii) any right to enforce, or to
participate in, any claim, right or remedy that Beneficiary now has or may
hereafter have against Counterparty, and (iii) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by Beneficiary
and (b) any right of contribution Guarantor now has or may hereafter have
against any other guarantor of any of the Guaranteed Obligations. Guarantor
further agrees that, to the extent the agreement to withhold the exercise of its
rights of subrogation, reimbursement, indemnification and contribution as set
forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation, reimbursement or
indemnification Guarantor may have against Counterparty or against any
collateral or security, and any rights of contribution Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
Beneficiary may have against Counterparty, to all right, title and interest
Beneficiary may have in any such collateral or security, and to any right
Beneficiary may have against such other guarantor.

 

G-7

--------------------------------------------------------------------------------

 

 

(d)     Notwithstanding the foregoing, all waivers in this Guarantee shall be
effective only to the extent permitted by law.

 

Section 4.03.     Beneficiary’s Rights With Respect To Guarantor’s Property. In
addition to all liens upon, and rights of setoff against the moneys, securities
or other property of Guarantor given to Beneficiary by law, Beneficiary shall
have a lien upon and a right of setoff against all moneys, securities or other
property of Guarantor now or hereafter in possession of or on deposit with
Beneficiary, whether held in a general or special account or deposit, or for
safekeeping or otherwise, and every such lien and right of setoff may be
exercised without demand upon or notice to Guarantor. No lien or right of setoff
shall be deemed to have been waived by any act or conduct on the part of
Beneficiary, or by any neglect to exercise such right to setoff or to enforce
such lien, or by any delay in so doing, and every right of setoff and lien shall
continue in full force and effect until such right of setoff or lien is
specifically waived or released by any instrument in writing executed by
Beneficiary.

 

Section 4.04.     Subordination of Counterparty’s Debts to Guarantor. Any
obligation of Counterparty now or hereafter held by Guarantor is hereby
subordinated in right of payment to the Guaranteed Obligations, and any such
obligation of Counterparty to Guarantor collected or received by Guarantor after
a default or early termination event has occurred and is continuing, and any
amount paid to Guarantor on account of any subrogation, reimbursement,
indemnification or contribution rights referred to in the preceding paragraph
when all Guaranteed Obligations have not been paid in full, shall be held in
trust for Beneficiary and shall forthwith be paid over to Beneficiary to be
credited and applied against the Guaranteed Obligations. Such obligation of
Counterparty to Guarantor is assigned to Beneficiary as security for this
Guarantee and the obligation and, if Beneficiary requests, shall be collected
and received by Guarantor, as trustee for Beneficiary and paid over to
Beneficiary on account of the obligation of Counterparty to Beneficiary but
without reducing or affecting in any manner the liability of Guarantor under the
other provisions of this Guarantee. Any such notes now or hereafter evidencing
such obligation of Counterparty to Guarantor shall be marked with a legend that
the same are subject to this Guarantee, and, if Beneficiary so requests, shall
be delivered to Beneficiary. Guarantor will, and Beneficiary is hereby
authorized, in the name of Guarantor from time to time to execute and file
financing statements and continuation statements and execute such other
documents and take such other action as Beneficiary deems necessary or
appropriate to perfect, preserve and enforce its rights hereunder.

 

Section 4.05     Waiver of Authentication of Validity of Certain Acts. Where any
one or more of Counterparties are corporations, partnerships, or limited
liability companies it is not necessary for Beneficiary to inquire into the
power of Counterparties or the officers, directors, partners, managers, members
or agents acting or purporting to act in their behalf, and any obligations made
or created in reliance upon the professed exercise of such power shall be
guaranteed hereunder.

 

Section 4.06.     Authorizations To Beneficiary. Guarantor authorizes
Beneficiary, without notice or demand and without affecting its liability
hereunder, from time to time to (a) renew, extend, accelerate or otherwise
change the time for payment or performance of, or otherwise change the terms of
the obligations or any part thereof, including increase or decrease of the rate
of interest thereon; (b) take and hold security for the payment or performance
of this Guarantee or the obligations guaranteed, and exchange, enforce, waive
and release any such security; (c) apply such security and direct the order or
manner of sale thereof, including a non-judicial sale permitted by the terms of
the controlling security agreement or deed of trust, as Beneficiary in its
discretion may determine; and (d) release or substitute any one or more of the
endorsers or guarantors of any obligations. Beneficiary may without notice
assign this Guarantee in whole or in part.

 

G-8

--------------------------------------------------------------------------------

 

 

ARTICLE FIVE
5.01.     Miscellaneous.

 

(a)     All notices and other communications between the Guarantor and the
Beneficiary provided for in this Guarantee shall be in writing, including
facsimile, and delivered or transmitted to the addresses set forth below, or to
such other address as shall be designated by the Guarantor in written notice to
the other party.

 

If to the Guarantor:

 

[Guarantor Name]

[Guarantor Address]

Attn:              Chief Financial Officer

Telephone:    [________________]

Facsimile:      [________________]

 

If to the Beneficiary:

 

Southern California Public Power Authority

1160 Nicole Court

Glendora, CA 91740

Attn:              Executive Director

Telephone:    626 793-9364

Facsimile:      626 793-9461

 

(b)     This Guarantee was made and entered into in the City of Glendora,
California and shall be governed by, interpreted and enforced in accordance with
the laws of the State of California, without regard to conflict of law
principles. All litigation arising out of, or relating to this Guarantee, shall
be brought in a state or federal court in the County of Los Angeles in the State
of California. The Guarantor hereby irrevocably agrees to submit to the
exclusive jurisdiction of such courts in the State of California and waive any
defense of forum non conveniens.

 

(c)     The provisions of this Guarantor may be waived or amended only in
writing signed by both the Guarantor and Beneficiary. This Guarantee shall bind
and inure to the benefit of the Guarantor and the Beneficiary and their
respective successors and permitted assigns, including without limitation, the
trustee, but neither party may assign its rights under this Guarantee without
the prior written consent of the other party. The Guarantor may not assign its
rights nor delegate its obligations under this Guarantee, in whole or in part,
without prior written consent of the Beneficiary, and any purported assignment
or delegation absent such consent is void.

 

G-9

--------------------------------------------------------------------------------

 

 

(d)     The rights, powers and remedies given to Beneficiary by this Guarantee
are cumulative and shall be in addition to and independent of all rights, powers
and remedies given to Beneficiary by virtue of any statute or rule of law or in
the Guaranteed Contracts or any agreement between Guarantor and Beneficiary or
between Counterparty and Beneficiary. Any forbearance or failure to exercise,
and any delay by Beneficiary in exercising, any right, power or remedy hereunder
shall not impair any such right, power or remedy or be construed to be a waiver
thereof, nor shall it preclude the further exercise of any such right, power or
remedy.

 

(e)     Guarantor hereby agrees that in any dispute relating to this Guarantee,
each party shall be responsible for its own attorneys’ fees and costs. Each of
Guarantor and Beneficiary was represented by its respective legal counsel during
the negotiation and execution of this Guarantee.

 

Executed as of the date first above written.

 

 

 

  [GUARANTOR]       By:                                                        
  Name:                                                      Title:             
                                   

 

G-10

--------------------------------------------------------------------------------

 

 

APPENDIX H
TO POWER PURCHASE AGREEMENT,

DATED AS OF OCTOBER 20, 2016

BETWEEN SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY

AND ONGP LLC


QUALITY ASSURANCE PROGRAM

 

Seller shall implement a Quality Assurance (“Q/A”) Program to ensure that the
operation of each Facility fulfills the requirements of this Agreement. The Q/A
Program shall provide assurance that purchasing, manufacturing, shipping,
storage, and examination of all equipment, materials, services and maintenance
of each Facility will comply with the requirements of this Agreement, all
applicable Requirements of Law and the manufacturers or suppliers requirements
for successful operation of the Facility.

 

Quality at Seller

 

Seller believes that quality is the unit of measure for assessing fulfillment of
project goals. A quality project meets or exceeds the contract requirements and
accepted standards of professional and industry practice. Furthermore, high
quality projects are those that address client and societal needs more
successfully than “low” quality projects. While this may seem like a
straightforward definition, the process to ensure quality is much more involved
and includes quality management, quality planning, quality control, quality
assurance, a quality system, and total quality management.

 

“Quality assurance” refers to a process that reduces the potential for error
throughout the phases of a project. On projects with a Q/A Program, the chances
of producing a poor quality deliverable are substantially reduced. Quality
control procedures are an integral part of quality assurance. Historically,
industry has used the term “quality control” to indicate a checking procedure
for verifying the quality of deliverables. This checking commonly occurs at the
end of the process, long after an error may have been made and compounded by
subsequent work. While quality control checks at the end of a project are an
essential exercise, scheduled periodic reviews at each phase are integral to
Seller’s Q/A Program. In addition, quality maintenance which meet or exceed
manufacturers’ or suppliers’ requirements and best industry practices must be an
integral part of Seller’s Q/A Program.

 

The Quality Management Process

 

The surest way to achieve satisfactory quality is to adhere to a proven quality
process. The term “quality” most accurately refers to a project’s ability to
satisfy needs when considered as a whole and each part of the process meets or
exceeds the standards of Prudent Utility Practices.

 

Seller project management team is responsible for proactively planning and
directing the quality of the work process, services, and deliverables. Seller’s
project management team utilizes a written maintenance manual for each Facility
for the duration of the commercial operation that complies with the maintenance
manuals of the manufacturers and suppliers from whom the Seller has purchased
equipment or material and best industry practices.

 

H-1

--------------------------------------------------------------------------------

 

 

Quality Assurance During Commercial Operations

 

[To Be Supplied by Seller]

 

 

H-2

--------------------------------------------------------------------------------

 

 

APPENDIX I
TO POWER PURCHASE AGREEMENT,

DATED AS OF OCTOBER 20, 2016

BETWEEN SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY

AND ONGP LLC


MILESTONE SCHEDULE

 

APPENDIX I-1

Milestone Schedule for Tungsten Mountain Geothermal Energy Facility

 

APPENDIX I-2

Milestone Schedule for Steamboat Hills Geothermal Energy Facility

 

APPENDIX I-3

Milestone Schedule for Dixie Meadows Geothermal Energy Facility

 

APPENDIX I-4

Milestone Schedule for Tungsten Mountain 2 Geothermal Energy Facility

 

APPENDIX I-5

Milestone Schedule for Baltazor Hot Springs Geothermal Energy Facility

 

APPENDIX I-6

Milestone Schedule for Dixie Meadows 2 Geothermal Energy Facility

 

APPENDIX I-7

Milestone Schedule for Brady Geothermal Energy Facility

 

APPENDIX I-8

Milestone Schedule for Steamboat 2 Geothermal Energy Facility

 

APPENDIX I-9

Milestone Schedule for Steamboat 3 Geothermal Energy Facility

 

I-1

--------------------------------------------------------------------------------

 

 

APPENDIX I - 1
TO POWER PURCHASE AGREEMENT,

DATED AS OF OCTOBER 20, 2016

BETWEEN SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY

AND ONGP LLC


MILESTONE SCHEDULE

 

TUNGSTEN MOUNTAIN GEOTHERMAL ENERGY FACILITY

 

Footnote

Number

Milestone

Date

Seller Milestones

1

3/31/2017

Executes an Engineering Procurement and Construction (“EPC”) Agreement

2

6/30/2017

Receives all Environmental Documents, Leases, and Permits needed to commence
construction

3

7/1/2017

Power Block Construction Start

4

10/31/2017

Executes a Transmission Service Agreement with Transmission Provider

5

12/19/2017

Receives all Permits needed to operate

6

12/20/2017

Begins startup activities

7

12/31/2017

Achieves Commercial Operation

8

7/1/2018

Receives CEC Certification

 

 

All of the documents listed below in footnotes shall be provided by Seller to
Buyer by the Milestone Date for the Milestone shown above.

 

Footnotes:

 

 

1.

Seller shall have provided Buyer with fully executed copy of the EPC contract
for this Facility, which contract may be redacted to remove confidential
information.

 

2.

Seller shall have provided Buyer with documentation evidencing that all
Environmental Documents, Leases, and Permits needed to commence construction, as
listed in Appendix B-1, have been obtained.

 

3.

Seller shall have provided Buyer with documentation that the major equipment has
been ordered. Seller shall have provided Buyer a copy of the executed Notice to
Proceed for the construction contractor to start work, and documentation from
the contractor to certify that physical construction work has begun, on-site for
the Facility’s power block.

 

4.

Seller shall have provided Buyer with fully executed copy(ies) of the
Transmission Service Agreements(s) with Transmission Service Provider.

 

5.

Seller shall have provided Buyer with documentation evidencing that all Permits
required for operation of the Facility have been obtained

 

I-2

--------------------------------------------------------------------------------

 

 

 

6.

Seller shall have provided Buyer with documentation evidencing that i), drilling
of all production and injection wells has been completed, delivering a combined
rate of hot brine sufficient to meet the Facility’s Net Facility Capacity, and
capable of injection fluids produced by the production wells; ii) the startup
tests have begun.

 

7.

Seller shall have provided written notice to Buyer certifying that the Facility
satisfies the definition of Commercial Operation in Article I of this Agreement.

 

8.

Seller shall have provided Buyer with all approvals, certifications and
verifications from the CEC.

 

I-3

--------------------------------------------------------------------------------

 

 

APPENDIX I - 2
TO POWER PURCHASE AGREEMENT,

DATED AS OF OCTOBER 20, 2016

BETWEEN SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY

AND ONGP LLC


MILESTONE SCHEDULE

 

STEAMBOAT HILLS Geothermal energy FACILITY

 

Footnote

Number

Milestone

Date

Seller Milestones

1

1/31/2018

Delivers all Environmental Documents, Leases, and Permits listed in Appendix
B-2, Section 7

2

1/31/2018

Executes Geothermal Fluid Sales Agreement

3

1/31/2018

Executes interconnection agreement with Transmission Provider

4

1/31/2018

Executes a Transmission Service Agreement with Transmission Provider

5

1/31/2018

Receives CEC Certification

6

1/31/2018

Obtains and delivers all Permits in Appendix B-2, Section 8

7

3/30/2018

Executes documents providing Control to Seller

8

3/31/2018

Achieves Delivery Commencement

 

All of the documents listed below in footnotes shall be provided by Seller to
Buyer by the Milestone Date for the Milestone shown above.

 

Footnotes:

 

 

1.

Seller shall have provided Buyer with documentation evidencing that all
Environmental Documents, Leases and Permits listed in Appendix B-2, Section 7
have been obtained.

 

2.

Seller shall have provided Buyer with documentation evidencing that a Geothermal
Fluid Sales Agreement has been executed.

 

3.

Seller shall have provided Buyer with documentation evidencing that the Facility
has executed a new interconnection agreement with the Transmission Provider.

 

4.

Seller shall have provided Buyer with fully executed copy(ies) of the
Transmission Service Agreements(s) with Transmission Service Provider.

 

5.

Seller shall have provided Buyer with all approvals, certifications and
verifications from the CEC.

 

6.

Seller shall have provided Buyer with documentation evidencing that all Permits
listed in Appendix B-2, Section 8 have been obtained.

 

7.

Seller shall have provided Buyer with documentation evidencing that Seller has
Control over the Facility.

 

8.

Seller shall have provided written notice to Buyer certifying that the Facility
satisfies the definition of Delivery Commencement in Article I of this
Agreement.

 

I-4

--------------------------------------------------------------------------------

 

 

APPENDIX I - 3
TO POWER PURCHASE AGREEMENT,

DATED AS OF OCTOBER 20, 2016

BETWEEN SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY

AND ONGP LLC


MILESTONE SCHEDULE

 

DIXIE MEADOWS geothermal energy Facility

 

Footnote

Number

Milestone

Date

Seller Milestones

1

3/31/2018

Executes an Engineering Procurement and Construction (“EPC”) Agreement

2

6/30/2018

Receives all Environmental Documents, Leases, and Permits needed to commence
construction

3

7/1/2018

Power Block Construction Start

4

10/31/2018

Executes a Transmission Service Agreement with Transmission Provider

5

12/19/2018

Receives all Permits needed to operate

6

12/20/2018

Begins startup activities

7

12/31/2018

Achieves Commercial Operation

8

7/1/2019

Receives CEC Certification

 

All of the documents listed below in footnotes shall be provided by Seller to
Buyer by the Milestone Date for the Milestone shown above.

 

Footnotes:

 

 

1.

Seller shall have provided Buyer with fully executed copy of the EPC contract
for this Facility, which contract may be redacted to remove confidential
information.

 

2.

Seller shall have provided Buyer with documentation evidencing that all
Environmental Documents, Leases, and Permits needed to commence construction, as
listed in Appendix B-3, have been obtained.

 

3.

Seller shall have provided Buyer with documentation that the major equipment has
been ordered. Seller shall have provided Buyer a copy of the executed Notice to
Proceed for the construction contractor to start work, and documentation from
the contractor to certify that physical construction work has begun, on-site for
the Facility’s power block.

 

4.

Seller shall have provided Buyer with fully executed copy(ies) of the
Transmission Service Agreements(s) with Transmission Service Provider

 

5.

Seller shall have provided Buyer with documentation evidencing that all Permits
required for operation of the Facility have been obtained.

 

 

I-5

--------------------------------------------------------------------------------

 

 

 

6.

Seller shall have provided Buyer with documentation evidencing that i), drilling
of all production and injection wells has been completed, delivering a combined
rate of hot brine sufficient to meet the Facility’s Net Facility Capacity, and
capable of injection fluids produced by the production wells; ii) the startup
tests have begun.

 

7.

Seller shall have provided written notice to Buyer certifying that the Facility
satisfies the definition of Commercial Operation in Article I of this Agreement.

 

8.

Seller shall have provided Buyer with all approvals, certifications and
verifications from the CEC.

 

I-6

--------------------------------------------------------------------------------

 

 

APPENDIX I - 4
TO POWER PURCHASE AGREEMENT,

DATED AS OF OCTOBER 20, 2016

BETWEEN SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY

AND ONGP LLC


MILESTONE SCHEDULE

 

TUNGSTEN MOUNTAIN 2 geothermal energy Facility

 

Footnote

Number

Milestone

Date

Seller Milestones

1

3/31/2020

Executes an Engineering Procurement and Construction (“EPC”) Agreement

2

6/30/2020

Receives all Environmental Documents, Leases, and Permits needed to commence
construction

3

7/1/2020

Power Block Construction Start

4

10/31/2020

Executes interconnection agreement with Transmission Provider

5

10/31/2020

Executes a Transmission Service Agreement with Transmission Provider

6

12/19/2020

Receives all Permits needed to operate

7

12/20/2020

Begins startup activities

8

12/31/2020

Achieves Commercial Operation

9

7/1/2021

Receives CEC Certification

 

All of the documents listed below in footnotes shall be provided by Seller to
Buyer by the Milestone Date for the Milestone shown above.

 

Footnotes:

 

 

1.

Seller shall have provided Buyer with fully executed copy of the EPC contract
for this Facility, which contract may be redacted to remove confidential
information.

 

2.

Seller shall have provided Buyer with documentation evidencing that all
Environmental Documents, Leases, and Permits needed to commence construction, as
listed in Appendix B-4, have been obtained.

 

3.

Seller shall have provided Buyer with documentation that the major equipment has
been ordered. Seller shall have provided Buyer a copy of the executed Notice to
Proceed for the construction contractor to start work, and documentation from
the contractor to certify that physical construction work has begun, on-site for
the Facility’s power block.

 

4.

Seller shall have provided Buyer with fully executed copies of the
interconnection agreement with Transmission Provider.

 

I-7

--------------------------------------------------------------------------------

 

 

 

5.

Seller shall have provided Buyer with fully executed copy(ies) of the
Transmission Service Agreements(s) with Transmission Service Provider.

 

6.

Seller shall have provided Buyer with documentation evidencing that all Permits
required for operation of the Facility have been obtained.

 

7.

Seller shall have provided Buyer with documentation evidencing that i), drilling
of all production and injection wells has been completed, delivering a combined
rate of hot brine sufficient to meet the Facility’s Net Facility Capacity, and
capable of injection fluids produced by the production wells; ii) the startup
tests have begun.

 

8.

Seller shall have provided written notice to Buyer certifying that the Facility
satisfies the definition of Commercial Operation in Article I of this Agreement.

 

9.

Seller shall have provided Buyer with all approvals, certifications and
verifications from the CEC.

  

I-8

--------------------------------------------------------------------------------

 

 

APPENDIX I - 5
TO POWER PURCHASE AGREEMENT,

DATED AS OF OCTOBER 20, 2016

BETWEEN SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY

AND ONGP LLC


MILESTONE SCHEDULE

 

Baltazor HOT SPRINGS geothermal energy Facility

 

Footnote

Number

Milestone

Date

Seller Milestones

1

3/31/2020

Executes an Engineering Procurement and Construction (“EPC”) Agreement

2

6/30/2020

Receives all Environmental Documents, Leases, and Permits needed to commence
construction

3

7/1/2020

Power Block Construction Start

4

10/31/2020

Executes interconnection agreement with Transmission Provider

5

10/31/2020

Executes a Transmission Service Agreement with Transmission Provider

6

12/19/2020

Receives all Permits needed to operate

7

12/20/2020

Begins startup activities

8

12/31/2020

Achieves Commercial Operation

9

7/1/2021

Receives CEC Certification

 

 

All of the documents listed below in footnotes shall be provided by Seller to
Buyer by the Milestone Date for the Milestone shown above.

 

Footnotes:

 

 

1.

Seller shall have provided Buyer with fully executed copy of the EPC contract
for this Facility, which contract may be redacted to remove confidential
information.

 

2.

Seller shall have provided Buyer with documentation evidencing that all
Environmental Documents, Leases, and Permits needed to commence construction, as
listed in Appendix B-5, have been obtained.

 

3.

Seller shall have provided Buyer with documentation that the major equipment has
been ordered. Seller shall have provided Buyer a copy of the executed Notice to
Proceed for the construction contractor to start work, and documentation from
the contractor to certify that physical construction work has begun, on-site for
the Facility’s power block.

 

4.

Seller shall have provided Buyer with fully executed copies of the
interconnection agreement with Transmission Provider.

 

I-9

--------------------------------------------------------------------------------

 

 

 

5.

Seller shall have provided Buyer with fully executed copy(ies) of the
Transmission Service Agreements(s) with Transmission Service Provider.

 

6.

Seller shall have provided Buyer with documentation evidencing that all Permits
required for operation of the Facility have been obtained.

 

7.

Seller shall have provided Buyer with documentation evidencing that i), drilling
of all production and injection wells has been completed, delivering a combined
rate of hot brine sufficient to meet the Facility’s Net Facility Capacity, and
capable of injection fluids produced by the production wells; ii) the startup
tests have begun.

 

8.

Seller shall have provided written notice to Buyer certifying that the Facility
satisfies the definition of Commercial Operation in Article I of this Agreement.

 

9.

Seller shall have provided Buyer with all approvals, certifications and
verifications from the CEC.

 

 

I-10

--------------------------------------------------------------------------------

 

 

APPENDIX I - 6
TO POWER PURCHASE AGREEMENT,

DATED AS OF OCTOBER 20, 2016

BETWEEN SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY

AND ONGP LLC


MILESTONE SCHEDULE

 

Dixie meadows 2 geothermal energy facility

 

Footnote

Number

Milestone

Date

Seller Milestones

1

3/31/2020

Executes an Engineering Procurement and Construction (“EPC”) Agreement

2

6/30/2020

Receives all Environmental Documents, Leases, and Permits needed to commence
construction

3

7/1/2020

Power Block Construction Start

4

10/31/2020

Executes interconnection agreement with Transmission Provider

5

10/31/2020

Executes a Transmission Service Agreement with Transmission Provider

6

12/19/2020

Receives all Permits needed to operate

7

12/20/2020

Begins startup activities

8

12/31/2020

Achieves Commercial Operation

9

7/1/2021

Receives CEC Certification

 

All of the documents listed below in footnotes shall be provided by Seller to
Buyer by the Milestone Date for the Milestone shown above.

 

Footnotes:

 

 

1.

Seller shall have provided Buyer with fully executed copy of the EPC contract
for this Facility, which contract may be redacted to remove confidential
information.

 

2.

Seller shall have provided Buyer with documentation evidencing that all
Environmental Documents, Leases, and Permits needed to commence construction, as
listed in Appendix B-6, have been obtained.

 

3.

Seller shall have provided Buyer with documentation that the major equipment has
been ordered. Seller shall have provided Buyer a copy of the executed Notice to
Proceed for the construction contractor to start work, and documentation from
the contractor to certify that physical construction work has begun, on-site for
the Facility’s power block.

 

4.

Seller shall have provided Buyer with fully executed copies of the
interconnection agreement with Transmission Provider.

 

 

 

I-11

--------------------------------------------------------------------------------

 

 

 

5.

Seller shall have provided Buyer with fully executed copy(ies) of the
Transmission Service Agreements(s) with Transmission Service Provider.

 

6.

Seller shall have provided Buyer with documentation evidencing that all Permits
required for operation of the Facility have been obtained.

 

7.

Seller shall have provided Buyer with documentation evidencing that i), drilling
of all production and injection wells has been completed, delivering a combined
rate of hot brine sufficient to meet the Facility’s Net Facility Capacity, and
capable of injection fluids produced by the production wells; ii) the startup
tests have begun.

 

8.

Seller shall have provided written notice to Buyer certifying that the Facility
satisfies the definition of Commercial Operation in Article I of this Agreement.

 

9.

Seller shall have provided Buyer with all approvals, certifications and
verifications from the CEC.

  

I-12

--------------------------------------------------------------------------------

 

 

APPENDIX I - 7
PURCHASE AGREEMENT,

DATED AS OF OCTOBER 20, 2016

BETWEEN SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY

AND ONGP LLC


MILESTONE SCHEDULE

 

BRADY geothermal energy facility

 

Footnote

Number

Milestone

Date

Seller Milestones

1

6/30/2022

Delivers all Environmental Documents, Leases, and Permits listed in Appendix
B-7, Section 7

2

6/30/2022

Executes interconnection agreement with Transmission Provider

3

6/30/2022

Executes a Transmission Service Agreement with Transmission Provider

4

6/30/2022

Receives CEC Certification

5

6/30/2022

Obtains and delivers all Permits listed in Appendix B-7, Section 8

6

8/30/2022

Executes documents providing Control to Seller

7

8/31/2022

Achieves Delivery Commencement

 

All of the documents listed below in footnotes shall be provided by Seller to
Buyer by the Milestone Date for the Milestone shown above.

 

Footnotes:

 

 

1.

Seller shall have provided Buyer with documentation evidencing that all
Environmental Documents, Leases, and Permits listed in Appendix B-7, Section 7
have been obtained.

 

2.

Seller shall have provided Buyer with documentation evidencing that the Facility
has executed a new interconnection agreement with the Transmission Provider.

 

3.

Seller shall have provided Buyer with fully executed copy(ies) of the
Transmission Service Agreements(s) with Transmission Service Provider.

 

4.

Seller shall have provided Buyer with all approvals, certifications and
verifications from the CEC.

 

5.

Seller shall have provided Buyer with documentation evidencing that all Permits
listed in Appendix B-7, Section 8 have been obtained.

 

6.

Seller shall have provided Buyer with documentation evidencing that Seller has
Control over the Facility.

 

7.

Seller shall have provided written notice to Buyer certifying that the Facility
satisfies the definition of Delivery Commencement in Article I of this
Agreement.

 

I-13

--------------------------------------------------------------------------------

 

 

APPENDIX I - 8
TO POWER PURCHASE AGREEMENT,

DATED AS OF OCTOBER 20, 2016

BETWEEN SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY

AND ONGP LLC


MILESTONE SCHEDULE

 

STEAMBOAT 2 GEOTHERMAL energy FACILITY

 

Footnote

Number

Milestone

Date

Seller Milestones

1

10/31/2022

Delivers all Leases and Permits listed in Appendix B-8, Section 7

2

10/31/2022

Executes Geothermal Fluid Sales Agreement

3

10/31/2022

Executes interconnection agreement with Transmission Provider

4

10/31/2022

Executes a Transmission Service Agreement with Transmission Provider

5

10/31/2022

Receives CEC Certification

6

10/31/2022

Obtains and delivers all Permits listed in Appendix B-8, Section 8

7

12/30/2022

Executes documents providing Control to Seller

8

12/31/2022

Achieves Delivery Commencement

 

All of the documents listed below in footnotes shall be provided by Seller to
Buyer by the Milestone Date for the Milestone shown above.

 

Footnotes:

 

 

1.

Seller shall have provided Buyer with documentation evidencing that Leases and
Permits listed in Appendix B-8, Section 7 have been obtained.

 

2.

Seller shall have provided Buyer with documentation evidencing that a Geothermal
Fluid Sales Agreement has been executed.

 

3.

Seller shall have provided Buyer with documentation evidencing that the Facility
has executed an interconnection agreement with the Transmission Provider.

 

4.

Seller shall have provided Buyer with fully executed copy(ies) of the
Transmission Service Agreements(s) with Transmission Service Provider.

 

5.

Seller shall have provided Buyer with all approvals, certifications and
verifications with respect to recertification of the Facility as CEC Certified
by the CEC.

 

6.

Seller shall have provided Buyer with documentation evidencing that all Permits
listed in Appendix B-8, Section 8 have been obtained.

 

7.

Seller shall have provided Buyer with documentation evidencing that Seller has
Control over the Facility.

 

8.

Seller shall have provided written notice to Buyer certifying that the Facility
satisfies the definition of Delivery Commencement in Article I of this
Agreement.

 

 

I-14

--------------------------------------------------------------------------------

 

 

APPENDIX I - 9
TO POWER PURCHASE AGREEMENT,

DATED AS OF OCTOBER 20, 2016

BETWEEN SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY

AND ONGP LLC


MILESTONE SCHEDULE

 

STEAMBOAT 3 geothermal energy FACILITY

 

Footnote

Number

Milestone

Date

Seller Milestones

1

10/31/2022

Delivers all Leases and Permits listed in Appendix B-9, Section 7

2

10/31/2022

Executes Geothermal Fluid Sales Agreement

3

10/31/2022

Executes interconnection agreement with Transmission Provider

4

10/31/2022

Executes a Transmission Service Agreement with Transmission Provider

5

10/31/2022

Receives CEC Certification

6

10/31/2022

Obtains and delivers all Permits listed in Appendix B-9, Section 8

7

12/30/2022

Executes documents providing Control to Seller

8

12/31/2022

Achieves Delivery Commencement

 

All of the documents listed below in footnotes shall be provided by Seller to
Buyer by the Milestone Date for the Milestone shown above.

 

Footnotes:

 

 

1.

Seller shall have provided Buyer with documentation evidencing that all Leases
and Permits listed in Appendix B-9, Section 7 have been obtained.

 

2.

Seller shall have provided Buyer with documentation evidencing that a Geothermal
Fluid Sales Agreement has been executed.

 

3.

Seller shall have provided Buyer with documentation evidencing that the Facility
has executed an interconnection agreement with the Transmission Provider.

 

4.

Seller shall have provided Buyer with fully executed copy(ies) of the
Transmission Service Agreements(s) with Transmission Service Provider.

 

5.

Seller shall have provided Buyer with all approvals, certifications and
verifications with respect to recertification of the Facility as CEC Certified
by the CEC.

 

6.

Seller shall have provided Buyer with documentation evidencing that all Permits
listed in Appendix B-9, Section 8 have been obtained.

 

7.

Seller shall have provided Buyer with documentation evidencing that Seller has
Control over the Facility.

 

8.

Seller shall have provided written notice to Buyer certifying that the Facility
satisfies the definition of Delivery Commencement in Article I of this
Agreement.

 

I-15

--------------------------------------------------------------------------------

 

 

APPENDIX J

TO POWER PURCHASE AGREEMENT


DATED AS OF OCTOBER 20, 2016


BETWEEN


SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY

AND

 

ONGP LLC

 

GUARANTEED GENERATION AND

MAXIMUM GENERATION

 

“Guaranteed Generation” means, for each Contract Year, the result of the
following equation:

 

Guaranteed Generation (in MWh) =

 

 [ex1img001.gif]

 

 

Where:

 

 

j =

each Facility that has achieved Commercial Operation or Delivery Commencement,
as applicable, as of the end of such Contract Year;

 

 

n =

the total number of Facilities that have achieved Commercial Operation or
Delivery Commencement, as applicable, as of the end of such Contract Year;

 

 

A =

Facility Net Capacity for Facility “j”;

 

 

B =

the number of days in such Contract Year occurring after Facility “j” achieved
Commercial Operation or Delivery Commencement, as applicable;

 

 

C =

the total number of days in such Contract Year;

 

 

D =

8,760 hours;

 

 

E =

ninety percent (90%); and.

        ∑ = summation of n Facilities.

 

J-1

--------------------------------------------------------------------------------

 

 

 

“Maximum Generation” means (i) for each hour, the product of the Project Net
Capacity for such hour, expressed in MW, and one hundred fifty percent (150%);
and (ii) for each Contract Year, the result of the following equation, provided
that such result shall not exceed 1,620,600 MWh unless mutually agreed upon by
the Parties:

 

Maximum Generation (in MWh) =

 

 [ex1img001.gif]

 

 

Where:

 

 

j =

each Facility that has achieved Commercial Operation or Delivery Commencement,
as applicable, as of the end of such Contract Year;

 

 

n =

the total number of Facilities that have achieved Commercial Operation or
Delivery Commencement, as applicable, as of the end of such Contract Year;

 

 

A =

Facility Net Capacity for Facility “j”;

 

 

B =

the number of days in such Contract Year occurring after Facility “j” achieved
Commercial Operation or Delivery Commencement, as applicable;

 

 

C =

the total number of days in such Contract Year;

 

 

D =

8,760 hours;

 

 

E =

one hundred twenty-seven percent (127%); and

        ∑ = summation of n Facilities.

 

 

Within thirty (30) days after the last Facility achieves Commercial Operation or
Delivery Commencement, as applicable, hereunder, the Parties will
administratively update this Appendix J to replace the formulas for Guaranteed
Generation and Maximum Generation for each Contract Year with a table
substantially in the form set forth below, which specifies the Guaranteed
Generation and Maximum Generation for each Contract Year. For purposes of
populating such table, (i) the Guaranteed Generation and Maximum Generation for
the Contract Year following the Contract Year in which the last Facility
achieves Commercial Operation or Delivery Commencement, as applicable, hereunder
will be established based on the formulas set forth above in this Appendix J,
and (ii) the Guaranteed Generation and Maximum Generation for each Contract Year
thereafter will be equal to 99.5% of the value for the prior Contract Year. An
example of this calculation and the resulting table is set forth in Attachment 1
to this Appendix J.

 

J-2

--------------------------------------------------------------------------------

 

 

 

Form of Guaranteed Generation and Maximum Generation Table

 

Contract Year

Guaranteed Generation [MWh]

Maximum Generation [MWh]

1

   

2

   

3

   

4

   

5

   

6

   

7

   

8

   

9

   

10

   

11

   

12

   

13

   

14

   

15

   

16

   

17

   

18

   

19

   

20

   

21

   

22

   

23

   

24

   

25

   

26(if applicable)

   

27(if applicable)

   

 

 

J-3

--------------------------------------------------------------------------------

 

 

 

ATTACHMENT 1

to

APPENDIX J

TO POWER PURCHASE AGREEMENT


DATED AS OF OCTOBER 20, 2016


BETWEEN


SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY

AND

 

ONGP LLC

 

EXAMPLE GUARANTEED GENERATION AND

MAXIMUM GENERATION TABLE

 

The table set forth below is an example only and is provided solely for
illustrative purposes. The actual table generated pursuant to the terms of
Appendix J may differ from this example.

 

Assuming that (1) the first Facility achieves its Commercial Operation Date on
January 1, 2019, (2) the last Facility achieves its Commercial Operation Date on
October 31, 2022 (i.e., during the fourth (4th) Contract Year), and (3) the
Project Net Capacity at such time is one hundred fifty (150) MW, then (a) the
Guaranteed Generation for the fifth (5th) Contract Year calculated pursuant to
the formula set forth in Appendix J would be 1,182,600 MWh (150 MW x 8,760 hours
x 0.90), (b) the Maximum Generation for the fifth (5th) Contract Year calculated
pursuant to the formula set forth in Appendix J would be 1,620,600 MWh (150 MW x
8,760 hours x 1.27 = 1,668,780 MWh, but Appendix J limits annual Maximum
Generation to not more than 1,620,600 MWh unless otherwise agreed by Buyer), and
(c) the Guaranteed Generation and Maximum Generation table to be generated
pursuant to Appendix J would be as follows:

 

Contract Year

Guaranteed Generation [MWh]

Maximum Generation [MWh]

1

Determined pursuant to formula in Appendix J

Determined pursuant to formula in Appendix J

2

Determined pursuant to formula in Appendix J

Determined pursuant to formula in Appendix J

3

Determined pursuant to formula in Appendix J

Determined pursuant to formula in Appendix J

4

Determined pursuant to formula in Appendix J

Determined pursuant to formula in Appendix J

5

1,182,600

1,620,600

6

1,176,687

1,612,497

7

1,170,804

1,604,435

8

1,164,950

1,596,412

9

1,159,125

1,588,430

10

1,153,329

1,580,488

11

1,147,563

1,572,586

12

1,141,825

1,564,723

13

1,136,116

1,556,899

14

1,130,435

1,549,115

15

1,124,783

1,541,369

16

1,119,159

1,533,662

17

1,113,563

1,525,994

18

1,107,995

1,518,364

19

1,102,455

1,510,772

20

1,096,943

1,503,218

21

1,091,458

1,495,702

22

1,086,001

1,488,224

23

1,080,571

1,480,783

24

1,075,168

1,473,379

25

1,069,792

1,466,012

 

J-4

--------------------------------------------------------------------------------

 

 

APPENDIX K

 

TO POWER PURCHASE AGREEMENT


DATED AS OF OCTOBER 20, 2016


BETWEEN


SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY

 

AND

 

ONGP LLC

 

 

BUSINESS POLICY FORMS

 

1 of 2

--------------------------------------------------------------------------------

 

 

CITY OF LOS ANGELES

 

 

NONDISCRIMINATION ● EQUAL EMPLOYMENT PRACTICES CONSTRUCTION & NON-CONSTRUCTION
CONTRACTOR

 

Los Angeles Administrative Code (LAAC), Division 10, Chapter 1, Article 1,
Section 10.8 stipulates that the City of Los Angeles, in letting and awarding
contracts for the provision to it or on its behalf of goods or services of any
kind or nature, intends to deal only with those contractors that comply with the
non-discrimination and Affirmative Action provisions of the laws of the United
States of America, the State of California and the City of Los Angeles. The City
and each of its awarding authorities shall therefore require that any person,
firm, corporation, partnership or combination thereof, that contracts with the
City for services, materials or supplies, shall not discriminate in any of its
hiring or employment practices, shall comply with all provisions pertaining to
nondiscrimination in hiring and employment, and shall require Affirmative Action
Programs in contracts in accordance with the provisions of the LAAC. The
awarding authority and/or Office of Contract Compliance of the Department of
Public Works shall monitor and inspect the activities of each such contractor to
determine that they are in compliance with the provisions of this chapter.

 

I.     Los Angeles Administrative Code Section 10.8.2 All Contracts:
Non-discrimination Clause

 

Notwithstanding any other provision of any ordinance of the City of Los Angeles
to the contrary, every contract which is let, awarded or entered into with or on
behalf of the City of Los Angeles, shall contain by insertion therein a
provision obligating the contractor in the performance of such contract not to
discriminate in his or her employment practices against any employee or
applicant for employment because of the applicant’s race, religion, national
origin, ancestry, sex, sexual orientation, age, disability, marital status,
domestic partner status, or medical condition. All contractors who enter into
such contracts with the City shall include a like provision in all subcontracts
awarded for work to be performed under the contract with the City. Failure of
the contractor to comply with this requirement or to obtain the compliance of
its subcontractors with such obligations shall subject the contractor to the
imposition of any and all sanctions allowed by law, including but not limited to
termination of the contractor’s contract with the City.

 

II.     Los Angeles Administrative Code Section 10.8.3. Equal Employment
Practices Provisions

 

Every non-construction contract with or on behalf of the City of Los Angeles for
which the consideration is $1,000 or more, and every construction contract for
which the consideration is $1,000 or more, shall contain the following
provisions, which shall be designated as the EQUAL EMPLOYMENT PRACTICES
provision of such contract:

 

A.     During the performance of this contract, the contractor agrees and
represents that it will provide equal employment practices and the contractor
and each subcontractor hereunder will ensure that in his or her employment
practices persons are employed and employees are treated equally and without
regard to or because of race, religion, ancestry, national origin, sex, sexual
orientation, age, disability, marital status or medical condition.

 

1.     This provision applies to work or service performed or materials
manufactured or assembled in the United States.

 

2.     Nothing in this section shall require or prohibit the establishment of
new classifications of employees in any given craft, work or service category.

 

3.     The contractor agrees to post a copy of Paragraph A hereof in conspicuous
places at its place of business available to employees and applicants for
employment.

 

B.     The contractor will, in all solicitations or advertisements for employees
placed by or on behalf of the contractor, state that all qualified applicants
will receive consideration for employment without regard to their race,
religion, ancestry, national origin, sex, sexual orientation, age, disability,
marital status or medical condition.

 

C.     As part of the City’s supplier registration process, and/or at the
request of the awarding authority, or the Board of Public Works, Office of
Contract Compliance, the contractor shall certify in the specified format that
he or she has not discriminated in the performance of City contracts against any
employee or applicant for employment on the basis or because of race, religion,
national origin, ancestry, sex, sexual orientation, age, disability, marital
status or medical condition.

 

D.     The contractor shall permit access to and may be required to provide
certified copies of all of his or her records pertaining to employment and to
employment practices by the awarding authority or the Office of Contract
Compliance for the purpose of investigation to ascertain compliance with the
Equal Employment Practices provisions of City contracts. On their or either of
their request the contractor shall provide evidence that he or she has or will
comply therewith.

 

E.     The failure of any contractor to comply with the Equal Employment
Practices provisions of this contract may be deemed to be a material breach of
City contracts. Such failure shall only be established upon a finding to that
effect by the awarding authority, on the basis of its own investigation or that
of the Board of Public Works, Office of Contract Compliance. No such finding
shall be made or penalties assessed except upon a full and fair hearing after
notice and an opportunity to be heard has been given to the contractor.

 

2 of 2

--------------------------------------------------------------------------------

 

 

F.    Upon a finding duly made that the contractor has failed to comply with the
Equal Employment Practices provisions of a City contract, the contract may be
forthwith canceled, terminated or suspended, in whole or in part, by the
awarding authority, and all monies due or to become due hereunder may be
forwarded to and retained by the City of Los Angeles. In addition thereto, such
failure to comply may be the basis for a determination by the awarding authority
or the Board of Public Works that the said contractor is an irresponsible bidder
or proposer pursuant to the provisions of Section 371 of the Charter of the City
of Los Angeles. In the event of such a determination, such contractor shall be
disqualified from being awarded a contract with the City of Los Angeles for a
period of two years, or until the contractor shall establish and carry out a
program in conformance with the provisions hereof.

 

G.   Notwithstanding any other provision of this contract, the City of Los
Angeles shall have any and all other remedies at law or in equity for any breach
hereof.

 

H.   The Board of Public Works shall promulgate rules and regulations through
the Office of Contract Compliance, and provide necessary forms and required
language to the awarding authorities to be included in City Request for Bids or
Request for Proposal packages or in supplier registration requirements for the
implementation of the Equal Employment Practices provisions of this contract,
and such rules and regulations and forms shall, so far as practicable, be
similar to those adopted in applicable Federal Executive orders. No other rules,
regulations or forms may be used by an awarding authority of the City to
accomplish the contract compliance program.

 

I.   Nothing contained in this contract shall be construed in any manner so as
to require or permit any act which is prohibited by law.

 

J.   At the time a supplier registers to do business with the City, or when an
individual bid or proposal is submitted, the contractor shall agree to adhere to
the Equal Employment Practices specified herein during the performance or
conduct of City Contracts.

 

K.  Equal Employment Practices shall, without limitation as to the subject or
nature of employment activity, be concerned with such employment practices as:

 

 

1.

Hiring practices;

 

 

2.

Apprenticeships where such approved programs are functioning, and other
on-the-job training for non-apprenticeable occupations;

 

 

3.

Training and promotional opportunities; and

 

 

4.

Reasonable accommodations for persons with disabilities.

 

L.   All contractors subject to the provisions of this section shall include a
like provision in all subcontracts awarded for work to be performed under the
contract with the City and shall impose the same obligations, including but not
limited to filing and reporting obligations, on the subcontractors as are
applicable to the contractor. Failure of the contractor to comply with this
requirement or to obtain the compliance of its subcontractors with all such
obligations shall subject the contractor to the imposition of any and all
sanctions allowed by law, including but not limited to termination of the
contractor’s contract with the City.

 

Equal Employment Practices Provisions Certification – The Contractor by its
signature affixed hereto declares under penalty of perjury that:

 

 

1.

The Contractor has read the Nondiscrimination Clause in Section I above and
certifies that it will adhere to the practices in the performance of all
contracts.

 

 

2.

The Contractor has read the Equal Employment Practices Provisions as contained
in Section II above and certifies that it will adhere to the practices in the
performance of any construction contract or non-construction contract of $1,000
or more.

 

 

      COMPANY NAME   AUTHORIZED SIGNATURE                   ADDRESS    NAME AND
TITLE (TYPE OR PRINT)                   CITY, COUNTY, STATE, ZIP  
TELEPHONE/E-MAIL

 

 

3 of 2

--------------------------------------------------------------------------------

 

 

City of Los Angeles

Department of Public Works

Bureau of Contract Administration

Office of Contract Compliance

1149 S. Broadway, Suite 300, Los Angeles, CA 90015

Phone: (213) 847-2625     E-mail: bca.eeoe@lacity.org

 

 

AFFIRMATIVE ACTION PLAN

 

NON-CONSTRUCTION CONTRACTOR

 

 

The following contracts are subject to the City of Los Angeles Affirmative
Action Program as required by the Los Angeles Administrative Code (LAAC) Section
10.8.4 et seq.:

 

 

•

Every non-construction contract of $100,000 or more;

 

 

•

Every construction contract of $5,000 or more.

 

Purpose - An affirmative action program is a management tool designed to ensure
equal employment opportunity. A central premise underlying affirmative action is
that, absent discrimination, over time a contractor's workforce, generally, will
reflect the gender, racial and ethnic profile of the available labor pools.
Therefore, as part of its affirmative action program, a contractor monitors and
examines its employment decisions and compensation systems to ensure equal
employment practices, and takes steps to correct underutilization of women and
minorities.

 

Contractors are subject to all provisions contained in LAAC Section 10.8.4 et
seq. which can be found at http://bca.lacity.org. The excerpts below are
provided to serve as a starting point for satisfying these requirements:

 

LAAC Section 10.8.4 (B) The Contractor will, in all solicitations or
advertisements for employees placed by or on behalf of the contractor, state
that all qualified applicants will receive consideration for employment without
regard to their race, religion, ancestry, national origin, sex, sexual
orientation, age, disability, marital status or medical condition.

 

LAAC Section 10.8.4(K) The plan shall be subject to approval by the Office of
Contract Compliance prior to award of the contract.

 

LAAC Section 10.8.4(M) The Affirmative Action Plan required to be submitted
shall, without limitation as to the subject or nature of employment activity, be
concerned with such employment practices as:

 

 

1.

Apprenticeship where approved programs are functioning, and other on-the-job
training for non- apprenticeable occupations;

 

 

2.

Classroom preparation for the job when not apprenticeable;

 

 

3.

Pre-apprenticeship education and preparation;

 

 

4.

Upgrading training and opportunities;

 

 

5.

Encouraging the use of contractors, subcontractors, and suppliers of all racial
and ethnic groups, provided, however that any contract subject to this ordinance
shall require the contractor, subcontractor or supplier to provide not less than
the prevailing wage;

 

 

6.

The entry of qualified women, minority and all other journeymen into the
industry; and

 

 

7.

The provision of needed supplies or job conditions to permit persons with
disabilities to be employed, and minimize the impact of any disability.

 

LAAC Section 10.8.4(Q) All contractors subject to the provisions of the section
shall include a like provision in all subcontracts awarded for work to be
performed under the contract with the City and shall impose the same
obligations, including but not limited to filing and reporting obligations, on
the subcontractors as are applicable to the contractor.

 

4 of 2

--------------------------------------------------------------------------------

 

 

 

CONTRACTOR DECLARATION

 

In pursuit of accomplishing the intent of the City’s Affirmative Action Program,
the contractor certifies and agrees to immediately implement good faith efforts,
measures to recruit and employ minority, women, and other potential staff in a
nondiscriminatory manner including, but not limited to, the following actions.
The contractor shall:

 

 

(a)

Recruit and make efforts to obtain such employees.

 

(b)

Continually evaluate personnel practices to assure that hiring, upgrading,
promotions, transfers, demotions and layoffs are made in a nondiscriminatory
manner so as to achieve and maintain a diverse work force.

 

(c)

Utilize training programs and assist minority, women and other employees in
locating, qualifying for and engaging in such training programs to enhance their
skills and advancement.

 

(d)

Maintain such records as are necessary to determine compliance with equal
employment and affirmative action obligations, and make such records available
to City, State and Federal authorities upon request.

 

(e)

Said policies shall be provided to all employees, subcontractors, vendors,
unions and all others with whom the contractor may become involved in fulfilling
any of its contracts.

 

By its execution hereof, the contractor accepts and submits the foregoing as its
Affirmative Action Plan. I certify under penalty of perjury under the laws of
the State of California that I have read and understood the foregoing
requirements of LAAC Section 10.8 et seq. and agree to comply with them while
under contract as set forth therein.

 

Executed this                                   day of                         
                   , in the year 20    , at     ___, ________

                                                                           
  (City)          (State)

 

      COMPANY NAME   TELEPHONE/E-MAIL                   AUTHORIZED SIGNATURE   
ADDRESS                  

NAME AND TITLE (TYPE OR PRINT) 

  CITY, COUNTY, STATE, ZIP

 

5 of 2

--------------------------------------------------------------------------------

 

 

City of Los Angeles

Department of Water and Power

 

CERTIFICATION OF COMPLIANCE WITH CHILD SUPPORT OBLIGATIONS

 

This document must be returned with the Proposal/Bid Response

 

The Undersigned hereby agrees that                                             
                                                                            
 will:

Name of Business

 

 

1.

Fully comply with all applicable State and Federal employment reporting
requirements for its employees.

 

 

2.

Fully comply with and implement all lawfully served Wages and Earnings
Assignment Orders and Notices of Assignment.

 

3.     Certify that the principal owner(s) of the business are in compliance
with any Wage and Earnings Assignment Orders and Notices of Assignment
applicable to them personally. “Principal owner” means any person who owns an
interest of 10 percent or more of the business or of a subcontractor assigned to
City work. If there are no principal owners, please so indicate with an X
here:     (no principal owners)

 

 

4.

Certify that the business will maintain compliance with Child Support
Obligations Ordinance provisions.

 

I declare under penalty of perjury that the foregoing is true and was executed
at:

 

  City/County/State     Date   ☐   Please check if company has already submitted
to DWP certification relative to Child Support Obligations Ordinance.

 

    Name of Business  Address         Signature of Authorized Officer or
Representative Print Name         Title   Telephone Number

 

                                         

1 of 2

--------------------------------------------------------------------------------

 

 

City of Los Angeles

 

Department of Public Works

 

Bureau of Contract Administration

 

Office of Contract Compliance

1149 S. Broadway, Suite 300, Los Angeles, CA 90015

Phone: (213) 847-2625 – Fax: (213) 847-2777

 

EQUAL BENEFITS ORDINANCE COMPLIANCE AFFIDAVIT

 

Your company must certify compliance with Los Angeles Administrative Code
Section 10.8.2.1, et seq., Equal Benefits Ordinance (EBO), prior to the
execution of a City agreement the value of which exceeds $5,000.

 

SECTION 1. CONTACT INFORMATION

 

 

Project Name:                                                                  
                        BAVN ID #                                              
               

 

Company Name:                                                                   
                                                                               
                    

 

Company Address:                                                               
                                                                                
                  

 

City:                                                               State:     
                               Zip:                                            
                          

 

Contact Person:                                                    Phone:      
                          E-mail:                                              
            

 

Approximate Number of Employees in the United States:                           
                                                                    

 

Approximate Number of Employees in the City of Los Angeles:                     
                                                              

 

 

SECTION 2. EBO REQUIREMENTS

 

 

The EBO requires City Contractors who provide benefits to employees with spouses
provide the same benefits to employees with domestic partners. Domestic Partner
means any two adults, of the same or different sex, who have registered as
domestic partners with a governmental entity pursuant to state or local law
authorizing this registration or with an internal registry maintained by the
employer of at least one of the domestic partners.

 

Unless otherwise exempt, the contractor is subject to and shall comply with the
EBO as follows:

 

A.

A contractor’s operations located within the City limits, regardless of whether
there are employees at those locations performing work on the City Contract.

B.

A contractor’s operations on real property located outside of the City limits if
the property is owned by the City or the City has a right to occupy the
property, and if the contractor’s presence at or on the property is connected to
a Contract with the City.

C.

The Contractor’s employees located elsewhere in the United States, but outside
of the City

Limits if those employees are performing work on the City Contract.

 

A Contractor must post a copy of the following statement in conspicuous places
at its place of business available to employees and applicants for employment:

 

“During the performance of a Contract with the City of Los Angeles, the
Contractor will provide equal benefits to its employees with spouses and its
employees with domestic partners.”

 

2 of 2

--------------------------------------------------------------------------------

 

 

SECTION 3. COMPLIANCE OPTIONS

 

I have read and understand the provisions of the Equal Benefits Ordinance and
Rules and Regulations and have determined that compliance shall be effectuated
as indicated below:

 

□……. I have previously contracted with the City of Los Angeles, been determined
to be in compliance with the EBO, and have NOT altered my benefits programs as
they relate to providing equal coverage to an employee’s spouse/domestic
partner.

□……. I have no employees.

□……. I provide no benefits.

□……. I provide benefits to employees only. Employees are prohibited from
enrolling their spouse or domestic partner.

□……. I provide equal benefits in accordance with the City of Los Angeles EBO.

□……. I provide employees a “Cash Equivalent” in accordance with EBO Regulation
#4.

□……. All or some employees are covered by a collective bargaining agreement
(CBA) or union trust fund. Consequently, I will provide Equal Benefits to all
non-union represented employees, subject to the EBO, and will propose to the
affected unions that they incorporate the requirements of the EBO into their CBA
upon amendment, extension, or other modification of the CBA (Refer to Regulation
#4).

□……. Health benefits currently provided do not comply with the EBO. However, I
will make the necessary changes to provide Equal Benefits upon my next Open
Enrollment period which begins (Date) .

 

SECTION 4. DECLARATION UNDER PENALTY OF PERJURY

 

I understand that I am required to permit the City of Los Angeles access to and
upon request, must provide certified copies of all company records pertaining to
benefits, policies and practices for the purpose of investigation or to
ascertain compliance with the Equal Benefits Ordinance. Furthermore, I
understand that failure to comply may be deemed a material breach of any City
contract by the Awarding Authority; the Awarding Authority may cancel, terminate
or suspend in whole or in part, the contract; monies due or to become due under
a contract may be retained by the City until compliance is achieved. The City
may also pursue any and all other remedies at law or in equity for any breach.
The City may use the failure to comply with the Equal Benefits Ordinance as
evidence against the Contractor in actions taken pursuant to the provisions of
the Los Angeles Administrative Code Section 10.40, et seq., Contractor
Responsibility Ordinance.

 

                                                  will comply with the Equal
Benefits Ordinance requirements

Company Name

as indicated above prior to executing a contract with the City of Los Angeles
and will comply for the entire duration of the contract(s).

 

I declare under penalty of perjury under the laws of the State of California
that the foregoing is true and correct, and that I am authorized to bind this
entity contractually.

 

Executed this                                   day of                       
      , in the year 20          , at                                           
           ,                               

                                     (City)               (State)

      Signature   Mailing Address       Name of Signatory (please print)   
City, State, Zip Code      

Title

  EIN/TIN

 

        

3 of 2

--------------------------------------------------------------------------------

 

 

CITY OF LOS ANGELES

PLEDGE OF COMPLIANCE WITH CONTRACTOR RESPONSIBILITY ORDINANCE

 

Los Angeles Administrative Code (LAAC) Section 10.40 et seq. (Contractor
Responsibility Ordinance) provides that, unless specifically exempt, City
contractors working under service contracts of at least $25,000 and three
months, contracts for services and for purchasing goods and products that
involve a value in excess of twenty-five thousand dollars ($25,000) and a term
in excess of three months are covered by this Article; and construction
contracts of any amount; public lessees; public licensees; and certain
recipients of City financial assistance or City grant funds, shall comply with
all applicable provisions of the Ordinance. Upon award of a City contract,
public lease, public license, financial assistance or grant, the contractor,
public lessee, public licensee, City financial assistance recipient, or grant
recipient, and any its subcontractor(s), shall submit this Pledge of Compliance
to the awarding authority.

 

The contractor agrees to comply with the Contractor Responsibility Ordinance and
the following provisions:

 

 

(a)

To comply with all federal, state, and local laws in the performance of the
contract, including but not limited to laws regarding health and safety, labor
and employment, wage and hours, and licensing laws, which affect employees.

 

(b)

To notify the awarding authority within 30 calendar days after receiving
notification that any governmental agency has initiated an investigation which
may result in a finding that the contractor did not comply with any federal,
state, or local law in the performance of the contract, including but not
limited to laws regarding health and safety, labor and employment, wage and
hours, and licensing laws, which affect employees.

 

(c)

To notify the awarding authority within 30 calendar days of all findings by a
governmental agency or court of competent jurisdiction that the contractor has
violated any federal, state, or local law in the performance of the contract,
including but not limited to laws regarding health and safety, labor and
employment, wage and hours, and licensing laws which affect employees.

 

(d)

If applicable, to provide the awarding authority, within 30 calendar days,
updated responses to the Responsibility Questionnaire if any change occurs which
would change any response contained within the Responsibility Questionnaire and
such change would affect the contractor’s fitness and ability to continue the
contract.

 

(e)

To ensure that subcontractors working on the City agreement (including
contractors or subcontractors of a public lessee, licensee, sublessee, or
sublicensee that perform or assist in performing services on the leased or
licensed premises) shall comply with all federal, state, and local laws in the
performance of the contract, including but not limited to laws regarding health
and safety, labor and employment, wage and hours, and licensing laws, which
affect employees.

 

(f)

To ensure that subcontractors working on the City agreement (including
contractors or subcontractors of a public lessee, licensee, sublessee,
sublicensee that perform or assist in performing services on the leased or
licensed premises) submit a Pledge of Compliance.

 

(g)

To ensure that subcontractors working on the City agreement (including
contractors or subcontractors of a public lessee, licensee, sublessee, or
sublicensee that perform or assist in performing services on the leased or
licensed premises) shall comply with paragraphs (b) and (c).

 

Failure to complete and submit this form to the Awarding Authority may result in
withholding of payments by the City Controller, or contract termination.

 

    Company Name, Address and Phone Number           Signature of Officer or
Authorized Representative Date         Print Name and Title of Officer or
Authorized Representative           Awarding City Department Contract Number

 

 

--------------------------------------------------------------------------------

 

 

S E R V I C E

 

 NOTICE: Responses to this Questionnaire will not be made available to the
public for review. This is not a public document. [ CPCC §20101(a) ]

                             

CITY OF LOS ANGELES

RESPONSIBILITY QUESTIONNAIRE

 

RESPONSES TO THE QUESTIONS CONTAINED IN THIS QUESTIONNAIRE MUST BE SUBMITTED ON
THIS FORM.

In responding to the Questionnaire, neither the City form, nor any of the
questions contained therein, may be retyped, recreated, modified, altered, or
changed in any way, in whole or in part. Bidders or Proposers that submit
responses on a form that has been retyped, recreated, modified, altered, or
changed in any way shall be deemed non-responsive.

 

The signatory of this Questionnaire guarantees the truth and accuracy of all
statements and answers to the questions herein. Failure to complete and return
this questionnaire, any false statements, or failure to answer

(a) question(s) when required, may render the bid/proposal non-responsive. All
responses must be typewritten or printed in ink. Where an explanation is
required or where additional space is needed to explain an answer, use the
Responsibility Questionnaire Attachments. Submit the completed form and all
attachments to the awarding authority. Retain a copy of this completed form for
future reference. Contractors must submit updated information to the awarding
authority if changes have occurred that would render any of the responses
inaccurate in any way. Updates must be submitted to the awarding authority
within 30 days of the change(s).

 

A.     INFORMATION

 

--------------------------------------------------------------------------------

Bid Number and Project Title

 

BIDDER/CONTRACTOR INFORMATION

 

--------------------------------------------------------------------------------

Bidder/Proposer Business Name Contractor’s License Number

 

--------------------------------------------------------------------------------

Street Address

City

State

Zip

 

--------------------------------------------------------------------------------

Contact Person, Title

Phone

Fax

 

 

CERTIFICATION UNDER PENALTY OF PERJURY

 

I certify under penalty of perjury under the laws of the State of California
that I have read and understand the questions contained in this questionnaire
and the responses contained herein and on all Attachments. I further certify
that I have provided full and complete answers to each question, and that all
information provided in response to this Questionnaire is true and accurate to
the best of my knowledge and belief.

 

The Questionnaire being submitted is: (check one)

☐ An initial submission of a completed Questionnaire. ☐ An update of a prior
Questionnaire dated         /        /        . A copy of the prior
Questionnaire and newly updated information are attached. ☐ No change. There has
been no change to any of the responses since the last Responsibility
Questionnaire dated     /     /     was submitted. A copy of the last
Responsibility Questionnaire is attached.             Print Name, Title
Signature Date

 

 

TOTAL NUMBER OF PAGES SUBMITTED, INCLUDING ALL ATTACHMENTS:                

 

1 of 9

--------------------------------------------------------------------------------

 

 

S E R V I C E 

 

B.

BUSINESS ORGANIZATION/STRUCTURE

Indicate the organizational structure of your firm. “Firm” includes a sole
proprietorship, corporation, joint venture, consortium, association, or any
combination thereof.

 

☐     Corporation: Date incorporated:     /     /       State of incorporation:
                        

List the corporation’s current officers.

 

President:   Vice President:   Secretary:   Treasurer:

 

 

□

Check the box only if your firm is a publicly traded corporation.

List those who own 5% or more of the corporation’s stocks. Use Attachment A if
more space is needed. Publicly traded corporations need not list the owners of
5% or more of the corporation’s stocks.

 

                 

 

 

☐

Limited Liability Company: Date of formation:     /     /       State of
formation:                

List members who own 5% or more of the company. Use Attachment A if more space
is needed.

                 

 

☐     Partnership: Date formed:     /     /       State of formation:
                    

List all partners in your firm. Use Attachment A if more space is needed.

                 

 

☐     Sole Proprietorship: Date started:     /     /      

List any firm(s) that you have been associated with as an owner, partner, or
officer for the last five years. Use Attachment A if more space is needed. Do
not include ownership of stock in a publicly traded company in your response to
this question.

                 

 

☐     Joint Venture: Date formed:     /     /      

List: (1) each firm that is a member of the joint venture and (2) the percentage
of ownership the firm will have in the joint venture. Use Attachment A if more
space is needed. Each member of the Joint Venture must complete a separate
Questionnaire for the Joint Venture’s submission to be considered as responsive
to the invitation.

                 

 

2 of 9

--------------------------------------------------------------------------------

 

 

S E R V I C E

 

C.     OWNERSHIP AND NAME CHANGES

 

 

1.

Is your firm a subsidiary, parent, holding company, or affiliate of another
firm?

□ Yes       □ No

 

If Yes, explain on Attachment A the relationship between your firm and the
associated firms. Include information about an affiliated firm only if one firm
owns 50% or more of another firm, or if an owner, partner or officer of your
firm holds a similar position in another firm.

 

 

2.

Has any of the firm’s owners, partners, or officers operated a similar business
in the past five years?

□ Yes       □ No

 

If Yes, list on Attachment A the names and addresses of all such businesses, and
the person who operated the business. Include information about a similar
business only if an owner, partner or officer of your firm holds a similar
position in another firm.

 

 

3.

Has the firm changed names in the past five years?

□ Yes       □ No

 

If Yes, list on Attachment A all prior names, addresses, and the dates they were
used. Explain the reason for each name change in the last five years.

 

 

4.

Are any of your firm’s licenses held in the name of a corporation or
partnership?

□ Yes       □ No

 

If Yes, list on Attachment A the name of the corporation or partnership that
actually holds the license.

 

 

 

Bidders/Contractors must continue on to Section D and answer all remaining
questions contained in this Questionnaire.

 

3 of 9

--------------------------------------------------------------------------------

 

 

S E R V I C E

 

D.     FINANCIAL RESOURCES AND RESPONSIBILITY

 

 

5.

Is your firm now, or has it ever been at any time in the last five years, the
debtor in a bankruptcy case?

□ Yes       □ No

 

If Yes, explain on Attachment B the circumstances surrounding each instance.

 

 

6.

Is your company in the process of, or in negotiations toward, being sold?

□ Yes       □ No

 

If Yes, explain the circumstances on Attachment B.

 

 

E.     PERFORMANCE HISTORY

 

7.     How many years has your firm been in business?          Years.

 

 

8.

Has your firm ever held any contracts with the City of Los Angeles or any of its
departments?

□ Yes       □ No

 

If, Yes, list on an Attachment B all contracts your firm has had with the City
of Los Angeles for the last 10 years. For each contract listed in response to
this question, include: (a) entity name; (b) purpose of contract; (c) total
cost; (d) starting date; and (e) ending date.

 

 

9.

List on Attachment B all contracts your firm has had with any private or
governmental entity (other than the City of Los Angeles) over the last five
years that are similar to the work to be performed on the contract for which you
are bidding or proposing. For each contract listed in response to this question,
include: (a) entity name; (b) purpose of contract; (c) total cost; (d) starting
date; and (e) ending date.

 

☐

Check the box if you have not had any similar contracts in the last five years

 

 

10.

In the past five years, has a governmental or private entity or individual
terminated your firm’s contract prior to completion of the contract?

□ Yes       □ No

 

If Yes, explain on Attachment B the circumstances surrounding each instance.

 

 

11.

In the past five years, has your firm used any subcontractor to perform work on
a government contract when you knew that the subcontractor had been debarred by
a governmental entity?

□ Yes       □ No

 

If Yes, explain on Attachment B the circumstances surrounding each instance.

 

 

12.

In the past five years, has your firm been debarred or determined to be a
non-responsible bidder or contractor?

□ Yes       □ No

 

If Yes, explain on Attachment B the circumstances surrounding each instance.

 

4 of 9

--------------------------------------------------------------------------------

 

 

S E R V I C E

 

F.

DISPUTES

 

 

13.

In the past five years, has your firm been the defendant in court on a matter
related to any of the following issues? For parts (a) and (b) below, check Yes
even if the matter proceeded to arbitration without court litigation. For part
(c), check Yes only if the matter proceeded to court litigation. If you answer
Yes to any of the questions below, explain the circumstances surrounding each
instance on Attachment B. You must include the following in your response: the
name of the plaintiffs in each court case, the specific causes of action in each
case; the date each case was filed; and the disposition/current status of each
case.

 

 

(a)

Payment to subcontractors?

□  Yes     □ No

 

 

(b)

Work performance on a contract?

□  Yes     □ No

 

 

(c)

Employment-related litigation brought by an employee?

□  Yes     □ No

 

 

14.

Does your firm have any outstanding judgements pending against it?

□  Yes     □ No

 

If Yes, explain on Attachment B the circumstances surrounding each instance.

 

 

15.

In the past five years, has your firm been assessed liquidated damages on a
contract?

□  Yes     □ No

 

If Yes, explain on Attachment B the circumstances surrounding each instance and
identify all such projects, the amount assessed and paid, and the name and
address of the project owner.

 

 

G.

COMPLIANCE

 

 

16.

In the past five years, has your firm or any of its owners, partners or
officers, ever been investigated, cited, assessed any penalties, or been found
to have violated any laws, rules, or regulations enforced or administered, by
any of the governmental entities listed on Attachment C (Page 9)? For this
question, the term “owner” does not include owners of stock in your firm if your
firm is a publicly traded corporation.

□  Yes     □ No

 

If Yes, explain on Attachment B the circumstances surrounding each instance,
including the entity that was involved, the dates of such instances, and the
outcome.

 

 

17.

If a license is required to perform any services provided by your firm, in the
past five years, has your firm, or any person employed by your firm, been
investigated, cited, assessed any penalties, subject to any disciplinary action
by a licensing agency, or found to have violated any licensing laws?

□  Yes     □ No

 

If Yes, explain on Attachment B the circumstances surrounding each instance in
the last five years.

 

5 of 9

--------------------------------------------------------------------------------

 

 

S E R V I C E

 

 

18.

In the past five years, has your firm, any of its owners, partners, or officers,
ever been penalized or given a letter of warning by the City of Los Angeles for
failing to obtain authorization from the City for the substitution of a
Minority-owned (MBE), Women-owned (WBE), or Other (OBE) business enterprise?

□  Yes     □ No

 

If Yes, explain on Attachment B the circumstances surrounding each instance in
the last five years.

 

 

H.

BUSINESS INTEGRITY

 

 

19.

For questions (a), (b), and (c) below, check Yes if the situation applies to
your firm. For these questions, the term “firm” includes any owners, partners,
or officers in the firm. The term “owner” does not include owners of stock in
your firm if the firm is a publicly traded corporation. If you check Yes to any
of the questions below, explain on Attachment B the circumstances surrounding
each instance.

 

 

 

(a)

Is a governmental entity or public utility currently investigating your firm for
making (a) false claim(s) or material misrepresentation(s)?

□  Yes     □ No

 

 

(b)

In the past five years, has a governmental entity or public utility alleged or
determined that your firm made (a) false claim(s) or material
misrepresentation(s)?

□  Yes     □ No

 

 

(c)

In the past five years, has your firm been convicted or found liable in a civil
suit for, making (a) false claim(s) or material misrepresentation(s) to any
governmental entity or public utility?

□  Yes     □ No

 

 

20.

In the past five years, has your firm or any of its owners or officers been
convicted of a crime involving the bidding of a government contract, the
awarding of a government contract, the performance of a government contract, or
the crime of fraud, theft, embezzlement, perjury, bribery? For this question,
the term “owner” does not include those who own stock in a publicly traded
corporation.

□  Yes     □ No

 

If Yes, explain on Attachment B the circumstances surrounding each instance.

 

6 of 9

--------------------------------------------------------------------------------

 

 

S E R V I C E

 

ATTACHMENT A FOR SECTIONS A THROUGH C

 

Where additional information or an explanation is required, use the space below
to provide the information or explanation. Information submitted on this sheet
must be typewritten or printed in ink. Include the number of the question for
which you are submitting additional information. Make copies of this Attachment
if additional pages are needed.

 

Page                   

 

 

 

 

 

 

 

 

 

7 of 9

--------------------------------------------------------------------------------

 

 

S E R V I C E

 

ATTACHMENT A FOR SECTIONS D THROUGH H

 

Where additional information or an explanation is required, use the space below
to provide the information or explanation. Information submitted on this sheet
must be typewritten or printed in ink. Include the number of the question for
which you are submitting additional information. Make copies of this Attachment
if additional pages are needed.

 

Page                   

 

 

 

 

 

 

 

 

 

8 of 9

--------------------------------------------------------------------------------

 

 

S E R V I C E

 

ATTACHMENT C: GOVERNMENTAL ENTITIES FOR QUESTION NO. 16

 

Check Yes in response to Question No. 16 if your firm or any of its owners,
partners or officers, have ever been cited, assessed any penalties, or found to
have violated any laws, rules, or regulations enforced or administered, by any
of the governmental entities listed below (or any of its subdivisions),
including but not limited to those examples specified below. The term “owner”
does not include owners of stock in your firm if your firm is a publicly traded
corporation. If you answered Yes, provide an explanation on Attachment B of the
circumstances surrounding each instance, including the entity involved, the
dates of such instances, and the outcome.

 

FEDERAL ENTITIES

STATE ENTITIES

        Federal Department of Labor California’s Department of Industrial
Relations

●

American with Disabilities Act ●

wage and labor standards, and licensing and registration

● Immigration Reform and Control Act ● occupational safety and health standards
● Family Medical Leave Act ● workers’ compensation self insurance plans ●
Fair Labor Standards Act ● Workers’ Compensation Act ●
Davis-Bacon and laws covering wage requirements
for federal government contract workers ●
wage, hour, and working standards for apprentices ● Migrant and Seasonal
Agricultural Workers Protection Act ● any provision of the California Labor Code
● Immigration and Naturalization Act     ● Occupational Safety and Health Act
California’s Department of Fair Employment and Housing ●
anti-discrimination provisions applicable to
government contractors and subcontractors ● California Fair Employment and
Housing Act ● whistleblower protection laws ● Unruh Civil Rights Act     ●
Ralph Civil Rights Act         Federal Department of Justice
California Department of Consumer Affairs ● Civil Rights Act ●
licensing, registration, and certification requirements ● American with
Disabilities Act ● occupational licensing requirements administered
and/or enforced by any of the Department’s
boards, including the Contractors’ State Licensing Board ● Immigration Reform
and Control Act of 1986     ● bankruptcy fraud and abuse
California’s Department of Justice         Federal Department of Housing
and Urban Development (HUD) LOCAL ENTITIES ● anti-discrimination provisions in
federally subsidized/assisted/sponsored housing programs     ●
prevailing wage requirements applicable to HUD related programs

City of Los Angeles or any of its subdivisions for
violations of any law, ordinance, code, rule, or
regulation administered and/or enforced by the City,
including any letters of warning or sanctions issued by the City of Los
Angeles for an unauthorized substitution
of subcontractors, or unauthorized reductions in dollar amounts subcontracted.

    Federal Environmental Protection Agency ● Environmental Protection Act      
OTHERS National Labor Relations Board
Any other federal, state, local governmental entity
for violation of any other federal, state, or local law or
regulation relating to wages, labor, or other terms and conditions of
employment. ● National Labor Relations Act   Federal Equal Employment
Opportunity Commission     ● Civil Rights Act     ● Equal Pay Act     ● Age
Discrimination in Employment Act     ● Rehabilitation Act    

●

Americans with Disabilities Act

 

 

 

9 of 9

--------------------------------------------------------------------------------

 

 

CITY OF LOS ANGELES

 

CONTRACTOR CODE OF CONDUCT

 

The City of Los Angeles has long supported the premise that employers should
fairly compensate employees, that the health and safety of workers should be
protected, and that no form of discrimination or abuse should be tolerated.
Experience indicates that laws and regulations designed to safeguard basic
tenets of ethical business practices are disregarded in some workplaces,
commonly referred to as “sweatshops.”

 

In its role as a market participant that procures equipment, goods, materials
and supplies, the City seeks to protect its interests by assuring that the
integrity of the City’s procurement process is not undermined by contractors who
engage in sweatshop practices and other employment practices abhorrent to the
City. When the City inadvertently contracts with these contractors, the City’s
ethical contractors are placed at a distinct competitive disadvantage. Many
times ethical contractors are underbid by unscrupulous contractors in
competition for City contracts. These ethical contractors may be dissuaded from
participating in future procurement contracts.

 

The City’s proprietary contracting interests are served by doing business with
contractors who make a good faith effort to ensure that they and their
subcontractors shun sweatshop practices and adhere to workplace and wage laws.
Seeking to protect these municipal interests, the City requires that all
contractors subject to the Sweat-free Procurement Ordinance certify that they
and, to the best of their knowledge, their subcontractors will comply with the
City’s Contractor Code of Conduct and to promise the following:

 

(a)

To comply with all applicable wage, health, labor, environmental and safety
laws, legal guarantees of freedom of association, building and fire codes, and
laws and ordinances relating to workplace and employment discrimination.

(b)

To comply with all human and labor rights and labor obligations that are imposed
by treaty or law on the country in which the equipment, supplies, goods or
materials are made or assembled, including but not limited to abusive forms of
child labor, slave labor, convict or forced labor, or sweatshop labor.

(c)

To take good faith measures to ensure, to the best of the contractor’s
knowledge, that the contractor’s subcontractors also comply with the City’s
Contractor Code of Conduct.

(d)

To pay employees working on contracts for garments, uniforms, foot apparel, and
related accessories a procurement living wage, meaning for domestic
manufacturers a base hourly wage adjusted annually to the amount required to
produce, for 2,080 hours worked, an annual income equal to or greater than the
U.S. Department of Health and Human Services most recent poverty guideline for a
family of three plus an additional 20 percent of the wage level paid either as
hourly wages or health benefits. For manufacturing operations in countries other
than the United States, a procurement living wage which is comparable to the
wage for domestic manufacturers as defined above, adjusted to reflect the
country’s level of economic development by using the World Bank’s Gross National
Income Per Capita Purchasing Power index.

 

CERTIFICATION UNDER PENALTY OF PERJURY

 

I certify under penalty of perjury under the laws of the State of California
that I have read and understood the City’s Contractor Code of Conduct and agree
to comply with its requirements.

 

    Signature of Officer or Authorized Representative Date     Print Name and
Title of Authorized Representative       Print Company Name, Address and Phone
Number  

 

 

--------------------------------------------------------------------------------

 

 

IRAN CONTRACTING ACT OF 2010 COMPLIANCE AFFIDAVIT

(California Public Contract Code Sections 2200-2208)

 

The California Legislature adopted the Iran Contracting Act of 2010 to respond
to policies of Iran in a uniform fashion (PCC § 2201(q)). The Iran Contracting
Act prohibits bidders engaged in investment activities in Iran from bidding on,
submitting proposals for, or entering into or renewing contracts with public
entities for goods and services of one million dollars ($1,000,000) or more (PCC
§ 2203(a)). A bidder who “engages in investment activities in Iran” is defined
as either:

 

 

1.

A bidder providing goods or services of twenty million dollars ($20,000,000) or
more in the energy sector of Iran, including provision of oil or liquefied
natural gas tankers, or products used to construct or maintain pipelines used to
transport oil or liquefied natural gas, for the energy sector of Iran; or

 

 

2.

A bidder that is a financial institution (as that term is defined in 50 U.S.C. §
1701) that extends twenty million dollars ($20,000,000) or more in credit to
another person, for 45 days or more, if that person will use the credit to
provide goods or services in the energy sector in Iran and is identified on a
list created by the California Department of General Services (DGS) pursuant to
PCC § 2203(b) as a person engaging in the investment activities in Iran.

 

The bidder shall certify that at the time of submitting a bid for new contract
or renewal of an existing contract, he or she is not identified on the DGS list
of ineligible businesses or persons and that the bidder is not engaged in
investment activities in Iran in violation of the Iran Contracting Act of 2010.

 

California law establishes penalties for providing false certifications,
including civil penalties equal to the greater of $250,000 or twice the amount
of the contract for which the false certification was made; contract
termination; and three-year ineligibility to bid on contracts (PCC § 2205).

 

To comply with the Iran Contracting Act of 2010, the bidder shall complete and
sign ONE of the options shown below.

 

OPTION #1: CERTIFICATION

I, the official named below, certify that I am duly authorized to execute this
certification on behalf of the bidder or financial institution identified below,
and that the bidder or financial institution identified below is not on the
current DGS list of persons engaged in investment activities in Iran and is not
a financial institution extending twenty million dollars ($20,000,000) or more
in credit to another person or vendor, for 45 days or more, if that other person
or vendor will use the credit to provide goods or services in the energy sector
in Iran and is identified on the current DSG list of persons engaged in
investment activities in Iran.

 

Name of Bidder/Financial Institution (Printed):  

 

Signed by:   (Authorized Signature)

 

  (Printed Name)

 

  (Title of Person Signing)

 

OPTION #2: EXEMPTION

 

 

--------------------------------------------------------------------------------

 

 

Pursuant to PCC § 2203(c) and (d), a public entity may permit a bidder or
financial institution engaged in investment activities in Iran, on a
case-by-case basis, to be eligible for, or to bid on, submit a proposal for, or
enter into, or renew, a contract for goods and services. If the bidder or
financial institution identified below has obtained an exemption from the
certification requirement under the Iran Contracting Act of 2010, the bidder or
financial institution shall complete and sign below and attach documentation
demonstrating the exemption approval.

 

Name of Bidder/Financial Institution (Printed):  

 

Signed by:   (Authorized Signature)

 

  (Printed Name)

 

  (Title of Person Signing)

 

 

 

--------------------------------------------------------------------------------

 

 

APPENDIX L

 

TO POWER PURCHASE AGREEMENT


DATED AS OF OCTOBER 20, 2016


BETWEEN


SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY

 

AND

 

ONGP LLC

 

PRE-DEFINED ADDITIONAL FACILITIES

 

Site

Estimated

Facility Net

Capacity (MW)

Owner

Estimated

Commercial

Operation Date or

Delivery

Commencement

Date

 

 

 


New Facility /

Existing Facility

Location

 

Environmental

Oversight

Agency /

Environmental

Review

GPS

Coordinates

McGinness Hills 3

38

ORNI 41 LLC

12/31/2018

New Facility

Lander County, NV

BLM / NEPA

39.5963 - 116.8942

New York Canyon

20

ORNI 35 LLC

6/30/2018

New Facility

Pershing County, NV

BLM / NEPA

40.0646 -118.0080

Carson Lake

25

ORNI 16 LLC

12/31/2020

New Facility

Churchill County, NV

BLM / NEPA

39.3573 -118.6487

North Valley

25

ORNI 36 LLC

12/31/2020

New Facility

Churchill County, NV

BLM / NEPA

39.88983 -1192363

Ruby Valley

30

ORNI 53 LLC

3/31/2019

New Facility

Elko County, NV

BLM / NEPA

40.6860 -115.1411

Dixie Comstock

25

ORNI 38 LLC

8/31/2019

New Facility

Churchill County, NV

BLM / NEPA

39.8370 -117.9541

Horsehaven

20

ORNI 28 LLC

6/30/2020

New Facility

Lander County, NV

BLM / NEPA

40.5304 -116.6591

Galena 1 (a/k/a Richard Burdette)

17

ORNI 7 LLC

12/31/2020

Existing Facility

Washoe County, NV

Private / Nevada Law

39.3905 -119.7543

Galena 2

7

ORNI 28 LLC

3/31/2018

Existing Facility

Washoe County, NV

BLM / NEPA

39.3730 -119.7646

Galena 3

15

ORNI 14 LLC

12/31/2020

Existing Facility

Washoe County, NV

Private / Nevada Law

39.3884 -119.7487

Coyote Canyon

20

SPE TBD

12/31/2020

New Facility

Churchill County, NV

BLM / NEPA

39.9312 -118.1482

Humboldt Farm

20

SPE TBD

12/31/2020

New Facility

Pershing County, NV

BLM / NEPA

40.5806 -118.2361

Desert Queen

25

SPE TBD

12/31/2020

New Facility

Churchill County, NV

BLM / NEPA

39.8040 -118.8787

Rye Valley

20

SPE TBD

12/31/2020

New Facility

Pershing County, NV

BLM / NEPA

40.5608 -118.2119

Alum

20

SPE TBD

12/31/2021

New Facility

Esmeralda County, NV

BLM / NEPA

37.9516 -117.7127

Desert Peak 2

12

ORNI 3 LLC

12/31/2020

Existing Facility

Churchill County, NV

BLM / NEPA

39.7539 -118.9534

 

L-1

--------------------------------------------------------------------------------

 

 

 

 

APPENDIX M
TO POWER PURCHASE AGREEMENT,

DATED AS OF [DATE]

BETWEEN SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY

AND ONGP LLC


FORM OF LETTER AGREEMENT

 

[Date]

 

                                                       

                                                       

                                                       

Attn:                                              

 

Re: Power Purchase Agreement, dated as of [DATE], between Southern California
Public Power Authority and ONGP LLC (the “PPA”)          

 

Dear Sir or Madam:

 

This Letter Agreement (the “Letter Agreement”) is being sent to you pursuant to
Section 2.1(o) of the PPA. Capitalized terms used, but not defined, herein shall
have the meanings set forth in the PPA.

 

Southern California Public Power Authority (“SCPPA”) is entering into the PPA
with ONGP LLC (“Seller”) in consideration of the terms and conditions set forth
in the PPA and upon the condition that Ormat Nevada Inc. (the “Company”) agrees
to take certain actions, and refrain from taking certain other actions, with
respect to those Project Companies that are not at the time under the Control of
Seller (the “Indicated Project Companies”), as set forth below. The rights and
obligations of Seller under the PPA will confer benefits on the Company and,
therefore, the Company is willing to enter into this Letter Agreement. As used
in this Letter Agreement "Control" means the possession, directly or indirectly,
of the power to direct or cause the direction of management, policies or
activities of the Indicated Project Companies, whether through ownership of
voting securities, by contract or otherwise, as necessary or appropriate to
enable Seller to perform and fulfill its obligations under the PPA. Accordingly,
in consideration of the foregoing and of the mutual agreements hereinafter set
forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company, Seller, and SCPPA
(together, the “Parties”), intending to be legally bound, hereby agree as
follows:

 

1.     Obligation to Transfer to Seller. The Indicated Project Companies are
initially comprised of Steamboat Hills, LLC; Steamboat Development, LLC; and
Brady Power Partners. Each of these Project Companies will cease to be an
Indicated Project Company upon the earlier to occur of (a) the date on which
Seller obtains Control of such Project Company, or (b) the date on which such
Project Company ceases to be a Project Company under the PPA. Subject to Section
3.6 of the PPA, the Company will transfer Control of each Indicated Project
Company to Seller by the corresponding Milestone Date therefor in the PPA;
provided that Company shall deliver notice to SCPPA of such transfer of Control
within a reasonable time after the transfer, but in no event later than thirty
(30) days after the date of the transfer or the Milestone Date therefor in the
PPA, whichever occurs first.

 

M-1

--------------------------------------------------------------------------------

 

 

2.     Transfer Restrictions. Each Indicated Project Company shall be under the
Control of the Company until it ceases to be an Indicated Project Company. The
Company shall not engage in a transaction or series of transactions that would
result in a Change in Control of an Indicated Project Company without the prior
written consent of SCPPA, which consent shall not be unreasonably withheld,
conditioned or delayed. The Company shall provide SCPPA with sixty (60) days’
prior written notice of any proposed Change in Control of an Indicated Project
Company. In addition, except as set forth in or permitted by Section 14.7 of the
PPA, neither the Company nor any Indicated Project Company shall sell or
transfer all or any portion of a Facility owned by an Indicated Project Company
to any Person, without the prior written consent of Buyer, which consent shall
not be withheld, conditioned or delayed unreasonably. Any purported sale or
transfer in violation of the prior sentence shall be null and void and of no
force or effect.

 

3.      Further Assurances. Seller, from time to time, and as necessary or
appropriate to fulfill its obligations under the PPA, shall instruct the Company
to exercise the Company’s Control over an Indicated Project Company in
furtherance of Seller’s performance of its obligations under the PPA, and the
Company shall thereupon exercise its Control over such Indicated Project Company
in accordance with Seller’s instructions, except to the extent prohibited by the
Indenture.

 

4.     Injunctive Relief. The Parties acknowledge and agree that irreparable
damage would occur in the event any of the provisions of this Letter Agreement
were not performed in accordance with the terms hereof, that money damages would
not be a sufficient remedy for any breach of this Letter Agreement, and that
SCPPA shall be entitled, without the requirement of posting a bond or other
security, to specific performance and injunctive or other equitable relief as a
remedy for any such breach. Such remedy shall not be deemed to be the exclusive
remedy for breach of this Letter Agreement but shall be in addition to all other
remedies available to SCPPA under the PPA, or at law or equity.

 

5.     Termination. This Letter Agreement shall terminate upon the earlier to
occur of the following: (a) termination of the PPA, or (b) the date on which
there are no longer any Indicated Project Companies hereunder.

 

6.     Miscellaneous. This Letter Agreement may be executed in any number of
counterparts and by the different Parties hereto on separate counterparts, each
of which counterparts, when so executed and delivered, shall be deemed to be an
original, and all of which counterparts, when taken together, shall constitute
but one agreement. This Letter Agreement may be executed by facsimile signature
and each such facsimile signature shall be treated in all respects as having the
same effect as an original signature. This Letter Agreement shall be governed by
and construed in accordance with the laws of the State of California, without
reference to its rules relating to conflict of laws. If any provision of this
Letter Agreement is held to be invalid or unenforceable for any reason, the
Parties agree to negotiate in good faith an alternative provision that is not
invalid or unenforceable and that carries out, as nearly as possible, the intent
and purposes of the provision so held to be invalid or unenforceable. Each Party
shall take such further actions, as may be reasonably requested by the other
Party, that are necessary to effectuate the intention of the terms of this
Letter Agreement. This Letter Agreement shall be binding on each Party’s
successors and permitted assigns. No Party shall assign this Letter Agreement or
its rights hereunder without the prior written consent of each of the other
Parties.

 

[Signature Page Follows]

 

M-2

--------------------------------------------------------------------------------

 

 

If the foregoing accurately reflects your understanding, please sign the
acknowledgment below and return the enclosed letter to us.

 

  Sincerely,                 SOUTHERN CALIFORNIA PUBLIC
POWER AUTHORITY         By:     Name:     Title:  

 

 

 

 

 

 

Agreed and Accepted this _______ day of ____________, 201_

 

ORMAT NEVADA INC.     By:   Name:   Title:  

 

 

 

Agreed and Accepted this _______ day of ____________, 201_

 

ONGP LLC     By:   Name:   Title:  

 

M-3

--------------------------------------------------------------------------------

 

 

SCHEDULE A

 

TO THE
POWER PURCHASE AGREEMENT
DATED AS OF OCTOBER 20, 2016
BETWEEN
SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY
AND
ONGP LLC

 

ORGANIZATIONAL AND OWNERSHIP STRUCTURE OF PROJECT
COMPANIES, SELLER, AND EQUITY OWNERS

 

 

--------------------------------------------------------------------------------

 

 

[image.jpg]

 

M-5

--------------------------------------------------------------------------------

 

 

 

PRINCIPALS

 

ORMAT NEVADA INC.:

 

Isaac Angel  Director/President/Chief Executive Officer     Doron Blachar 
Secretary/Treasurer     Connie Stechman  Assistant Secretary

 

 